Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of January 16, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

  General      1   

SECTION 1.2

  Specific Terms      1   

SECTION 1.3

  Usage of Terms      2   

SECTION 1.4

  [Reserved]      2   

SECTION 1.5

  No Recourse      3   

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

  Representations and Warranties of Seller      4   

SECTION 3.2

  Representations and Warranties of Purchaser      6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

  Protection of Title of Purchaser      8   

SECTION 4.2

  Other Liens or Interests      10   

SECTION 4.3

  Costs and Expenses      10   

SECTION 4.4

  Indemnification      10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

  Repurchase of Receivables Upon Breach of Warranty      12   

SECTION 5.2

  Reassignment of Purchased Receivables      13   

SECTION 5.3

  Waivers      13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

  Liability of Seller      13   

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

  Limitation on Liability of Seller and Others      14   

SECTION 6.4

  Seller May Own Notes or the Certificate      14   

SECTION 6.5

  Amendment      14   

SECTION 6.6

  Notices      15   

SECTION 6.7

  Merger and Integration      15   

SECTION 6.8

  Severability of Provisions      16   

SECTION 6.9

  Intention of the Parties      16   

SECTION 6.10

  Governing Law      17   

SECTION 6.11

  Counterparts      17   

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  17   

SECTION 6.13

  Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of January 16, 2013, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of January 16, 2013, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2013-1, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means January 24, 2013.

“Issuer” means AmeriCredit Automobile Receivables Trust 2013-1.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement, the Underwriting Agreement and the Note
Purchase Agreement. The Related Documents to be executed by any party are
referred to herein as “such party’s Related Documents,” “its Related Documents”
or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 

4



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture,

 

5



--------------------------------------------------------------------------------

agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over Seller or any of its properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all

 

8



--------------------------------------------------------------------------------

jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate and that such amendment is authorized
and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

15



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties. The execution and delivery of this
Agreement shall constitute an acknowledgment by Seller and Purchaser that they
intend that the assignment and transfer herein contemplated constitute a sale
and assignment outright, and not for security, of the Receivables and the Other
Conveyed Property, conveying good title thereto free and clear of any Liens,
from Seller to Purchaser, and that the Receivables and the Other Conveyed
Property shall not be a part of Seller’s estate in the event of the bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, or the
occurrence of another similar event, of, or with respect to Seller. In the event
that such conveyance is determined to be made as security for a loan made by
Purchaser, the Issuer, the Noteholders or the Certificateholder to Seller, the
Seller hereby grants to Purchaser a security interest in all of Seller’s right,
title and interest in and to the following property whether now owned or
existing or hereafter acquired or arising, and this Agreement shall constitute a
security agreement under applicable law (collectively, the “Purchase Agreement
Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By 

  /s/ Susan B. Sheffield

Name: Susan B. Sheffield

Title: Executive Vice President, Corporate Finance

AMERICREDIT FINANCIAL SERVICES, INC., as Seller

By 

  /s/ Sheli Fitzgerald

Name: Sheli Fitzgerald

Title: Vice President, Corporate Finance

 

Accepted:

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely as Trustee and Trust Collateral Agent

By 

  /s/ Michael Commisso  

Name: Michael Commisso

 

Title: Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435756002

     436204556         436457279         436707582         449524503        
449554591         449584630         449614486         449644293        
449674019         449703529         449732783         449761923        
449790955         449819879         449847110         449876135        
449905090         449933951         449962794   

435759220

     436204630         436457303         436708176         449524511        
449554609         449584648         449614494         449644301        
449674027         449703537         449732791         449761931        
449790963         449819887         449847128         449876143        
449905108         449933969         449962802   

435762844

     436204747         436457410         436708424         449524529        
449554617         449584655         449614502         449644319        
449674035         449703545         449732809         449761949        
449790971         449819895         449847136         449876150        
449905116         449933977         449962810   

435764758

     436204994         436457436         436708440         449524537        
449554625         449584663         449614510         449644327        
449674043         449703552         449732817         449761956        
449790989         449819903         449847144         449876168        
449905124         449933985         449962828   

435774393

     436205165         436457485         436708457         449524545        
449554633         449584671         449614528         449644335        
449674050         449703560         449732825         449761964        
449790997         449819911         449847151         449876176        
449905132         449933993         449962836   

435776166

     436205348         436457550         436708499         449524578        
449554641         449584689         449614536         449644343        
449674068         449703578         449732833         449761972        
449791003         449819929         449847169         449876184        
449905140         449934009         449962844   

435783253

     436205397         436457634         436708564         449524586        
449554666         449584697         449614544         449644350        
449674076         449703586         449732841         449761980        
449791011         449819937         449847177         449876192        
449905157         449934017         449962851   

435797998

     436205439         436457808         436708754         449524594        
449554674         449584705         449614551         449644368        
449674084         449703594         449732858         449761998        
449791029         449819945         449847185         449876200        
449905165         449934025         449962869   

435798335

     436205470         436457824         436708770         449524602        
449554682         449584713         449614569         449644376        
449674092         449703602         449732866         449762004        
449791037         449819952         449847193         449876218        
449905173         449934033         449962877   

435798798

     436205710         436457923         436708846         449524610        
449554690         449584721         449614577         449644384        
449674100         449703610         449732874         449762012        
449791045         449819960         449847201         449876226        
449905181         449934041         449962885   

435805130

     436205728         436458012         436708960         449524628        
449554708         449584739         449614585         449644392        
449674118         449703628         449732882         449762038        
449791052         449819978         449847219         449876234        
449905199         449934058         449962893   

435807839

     436205736         436458160         436708994         449524644        
449554716         449584747         449614593         449644400        
449674126         449703636         449732890         449762046        
449791060         449819986         449847227         449876242        
449905207         449934066         449962901   

435808977

     436206940         436458178         436709059         449524651        
449554724         449584754         449614601         449644418        
449674134         449703644         449732908         449762053        
449791078         449819994         449847235         449876259        
449905215         449934074         449962919   

435810684

     436207005         436458186         436709158         449524669        
449554732         449584762         449614619         449644426        
449674142         449703651         449732916         449762061        
449791086         449820000         449847243         449876267        
449905223         449934082         449962927   

435827381

     436207278         436458236         436709281         449524677        
449554740         449584770         449614627         449644434        
449674159         449703669         449732924         449762079        
449791094         449820018         449847250         449876275        
449905231         449934090         449962935   

435834221

     436207369         436458384         436709307         449524685        
449554757         449584788         449614635         449644442        
449674167         449703677         449732932         449762087        
449791102         449820026         449847268         449876283        
449905249         449934108         449962943   

435850995

     436207419         436459309         436709430         449524693        
449554765         449584796         449614643         449644459        
449674175         449703685         449732940         449762095        
449791110         449820034         449847276         449876291        
449905256         449934116         449962950   

435853403

     436207583         436459341         436709513         449524701        
449554773         449584804         449614650         449644467        
449674183         449703693         449732957         449762103        
449791128         449820042         449847284         449876309        
449905264         449934124         449962968   

435875067

     436207815         436459663         436709612         449524719        
449554781         449584812         449614668         449644475        
449674191         449703701         449732965         449762129        
449791136         449820059         449847292         449876317        
449905272         449934132         449962976   

435878145

     436207856         436459721         436709687         449524727        
449554799         449584838         449614676         449644483        
449674209         449703719         449732973         449762137        
449791144         449820067         449847300         449876325        
449905280         449934140         449962984   

435896733

     436207955         436459804         436709695         449524735        
449554807         449584846         449614684         449644491        
449674217         449703727         449732981         449762145        
449791151         449820075         449847318         449876333        
449905298         449934157         449962992   

435916788

     436207989         436459820         436709729         449524743        
449554815         449584853         449614692         449644509        
449674225         449703735         449732999         449762152        
449791169         449820083         449847326         449876341        
449905306         449934165         449963008   

435921457

     436208045         436459887         436709737         449524750        
449554823         449584861         449614700         449644517        
449674233         449703743         449733005         449762160        
449791177         449820091         449847334         449876358        
449905314         449934173         449963016   

435938642

     436208052         436460042         436709794         449524768        
449554831         449584879         449614718         449644525        
449674241         449703750         449733013         449762178        
449791185         449820109         449847342         449876366        
449905322         449934181         449963024   

435941679

     436208078         436460406         436709802         449524776        
449554849         449584887         449614726         449644533        
449674258         449703768         449733021         449762186        
449791193         449820117         449847359         449876374        
449905330         449934199         449963032   

435941711

     436208094         436460430         436709869         449524784        
449554856         449584895         449614734         449644541        
449674266         449703776         449733039         449762194        
449791201         449820125         449847367         449876382        
449905348         449934207         449963040   

435942990

     436208128         436460471         436709927         449524792        
449554872         449584903         449614742         449644558        
449674274         449703784         449733047         449762202        
449791219         449820133         449847375         449876390        
449905355         449934215         449963057   

435944087

     436208136         436460562         436709935         449524800        
449554898         449584911         449614759         449644566        
449674282         449703792         449733054         449762210        
449791227         449820141         449847383         449876408        
449905363         449934223         449963065   

435948195

     436208235         436460679         436709976         449524818        
449554906         449584929         449614767         449644574        
449674290         449703800         449733062         449762228        
449791235         449820174         449847391         449876416        
449905371         449934231         449963073   

435949540

     436208268         436460711         436709984         449524826        
449554914         449584937         449614775         449644582        
449674308         449703818         449733070         449762236        
449791243         449820182         449847409         449876424        
449905389         449934249         449963081   

435951140

     436208425         436460760         436710008         449524834        
449554922         449584945         449614783         449644590        
449674316         449703826         449733088         449762244        
449791250         449820190         449847417         449876432        
449905397         449934256         449963099   

435953203

     436208441         436460885         436710032         449524859        
449554948         449584952         449614791         449644608        
449674324         449703834         449733096         449762251        
449791268         449820208         449847425         449876440        
449905405         449934264         449963107   

435953310

     436208631         436460919         436710057         449524867        
449554955         449584960         449614809         449644616        
449674332         449703842         449733104         449762269        
449791276         449820216         449847433         449876457        
449905413         449934272         449963115   

435953799

     436208847         436460935         436710065         449524875        
449554963         449584978         449614817         449644624        
449674340         449703859         449733112         449762277        
449791284         449820224         449847441         449876465        
449905421         449934280         449963123   

435733886

     436208870         436461032         436710073         449524883        
449554971         449584986         449614825         449644632        
449674357         449703867         449733120         449762285        
449791292         449820232         449847458         449876473        
449905439         449934298         449963131   

435744701

     436208995         436461040         436710081         449524891        
449554989         449584994         449614833         449644640        
449674365         449703875         449733138         449762293        
449791300         449820240         449847466         449876481        
449905447         449934306         449963149   

435748132

     436209019         436461057         436710123         449524909        
449554997         449585017         449614841         449644657        
449674373         449703883         449733146         449762301        
449791318         449820257         449847474         449876499        
449905454         449934314         449963156   

435755004

     436209282         436461081         436710214         449524917        
449555002         449585025         449614858         449644665        
449674399         449703891         449733153         449762319        
449791326         449820265         449847482         449876507        
449905462         449934322         449963164   

435954599

     436209373         436461172         436710248         449524925        
449555010         449585041         449614866         449644673        
449674407         449703909         449733161         449762327        
449791334         449820299         449847490         449876515        
449905470         449934330         449963172   

435955091

     436209449         436461180         436710263         449524933        
449555028         449585058         449614874         449644681        
449674415         449703917         449733179         449762335        
449791342         449820307         449847508         449876523        
449905488         449934355         449963180   

435957501

     436209589         436461222         436710271         449524958        
449555036         449585066         449614882         449644699        
449674423         449703925         449733187         449762343        
449791359         449820315         449847516         449876531        
449905496         449934363         449963198   

435957519

     436209696         436461396         436710370         449524966        
449555051         449585074         449614890         449644707        
449674431         449703933         449733195         449762350        
449791367         449820323         449847524         449876549        
449905504         449934371         449963206   

435957626

     436209746         436461479         436710396         449524974        
449555069         449585082         449614916         449644715        
449674449         449703941         449733203         449762368        
449791375         449820331         449847532         449876556        
449905512         449934389         449963214   

435957642

     436209969         436461628         436710404         449524982        
449555077         449585090         449614924         449644723        
449674456         449703966         449733211         449762376        
449791383         449820349         449847540         449876564        
449905520         449934397         449963222   

435957741

     436210025         436461636         436710420         449524990        
449555085         449585108         449614932         449644731        
449674464         449703974         449733229         449762384        
449791391         449820356         449847557         449876572        
449905538         449934405         449963230   

435957816

     436210058         436461669         436710453         449525005        
449555093         449585116         449614940         449644749        
449674472         449703982         449733237         449762392        
449791409         449820364         449847565         449876580        
449905546         449934413         449963248   

435957832

     436210066         436461719         436710610         449525013        
449555101         449585124         449614957         449644756        
449674480         449703990         449733245         449762400        
449791417         449820372         449847573         449876598        
449905553         449934421         449963255   

435958012

     436210074         436461727         436710701         449525021        
449555119         449585132         449614965         449644764        
449674498         449704006         449733252         449762418        
449791425         449820380         449847581         449876606        
449905561         449934439         449963263   

435958087

     436210181         436463053         436710719         449525039        
449555127         449585140         449614973         449644772        
449674506         449704014         449733260         449762426        
449791433         449820398         449847599         449876614        
449905579         449934447         449963271   

435958194

     436210215         436463178         436710867         449525047        
449555135         449585157         449614981         449644780        
449674514         449704022         449733278         449762434        
449791441         449820406         449847607         449876622        
449905587         449934454         449963289   

435958707

     436210322         436463251         436710875         449525054        
449555143         449585165         449614999         449644798        
449674522         449704030         449733286         449762442        
449791458         449820414         449847615         449876630        
449905595         449934462         449963297   

435958798

     436210355         436463327         436710891         449525062        
449555150         449585173         449615004         449644806        
449674530         449704048         449733294         449762459        
449791466         449820422         449847623         449876648        
449905603         449934470         449963305   

435958830

     436210454         436463343         436710958         449525070        
449555168         449585181         449615020         449644814        
449674548         449704055         449733302         449762467        
449791474         449820430         449847631         449876655        
449905611         449934488         449963313   

435958848

     436210579         436463350         436710974         449525088        
449555176         449585199         449615038         449644822        
449674555         449704063         449733310         449762475        
449791482         449820448         449847649         449876663        
449905629         449934496         449963321   

435958921

     436210736         436463517         436710990         449525096        
449555184         449585207         449615046         449644848        
449674563         449704071         449733328         449762483        
449791490         449820455         449847656         449876671        
449905637         449934512         449963339   

435958947

     436210769         436463665         436711014         449525104        
449555192         449585215         449615053         449644855        
449674571         449704089         449733336         449762491        
449791508         449820463         449847664         449876689        
449905645         449934520         449963347   

435958988

     436210785         436463764         436711071         449525112        
449555200         449585223         449615061         449644863        
449674589         449704097         449733344         449762509        
449791516         449820471         449847672         449876697        
449905652         449934538         449963354   

435958996

     436210850         436463780         436711162         449525138        
449555218         449585231         449615079         449644871        
449674597         449704105         449733351         449762517        
449791524         449820489         449847680         449876705        
449905660         449934546         449963362   

435959010

     436210868         436463798         436711220         449525146        
449555226         449585249         449615087         449644889        
449674605         449704113         449733369         449762525        
449791532         449820497         449847698         449876713        
449905678         449934553         449963370   

435959135

     436211007         436463905         436712350         449525153        
449555234         449585256         449615095         449644897        
449674613         449704121         449733377         449762533        
449791540         449820505         449847706         449876721        
449905686         449934561         449963388   

435959168

     436211080         436463913         436712368         449525161        
449555242         449585264         449615103         449644905        
449674621         449704139         449733385         449762541        
449791557         449820513         449847714         449876739        
449905694         449934579         449963396   

435959309

     436211098         436464028         436712442         449525179        
449555259         449585272         449615111         449644913        
449674639         449704147         449733393         449762558        
449791565         449820521         449847722         449876747        
449905702         449934587         449963404   

435959457

     436211155         436464069         436712483         449525187        
449555267         449585280         449615129         449644921        
449674647         449704154         449733401         449762566        
449791573         449820539         449847730         449876754        
449905710         449934595         449963412   

435959572

     436211312         436464127         436712533         449525203        
449555275         449585298         449615145         449644939        
449674654         449704162         449733419         449762574        
449791581         449820547         449847748         449876762        
449905728         449934603         449963420   

435959598

     436211320         436464176         436712566         449525211        
449555283         449585314         449615152         449644947        
449674662         449704170         449733427         449762582        
449791599         449820554         449847755         449876770        
449905736         449934611         449963438   

435959754

     436211346         436464192         436712582         449525229        
449555291         449585322         449615160         449644954        
449674670         449704188         449733435         449762590        
449791607         449820562         449847763         449876788        
449905744         449934629         449963446   

435959762

     436211395         436464242         436712590         449525237        
449555309         449585330         449615178         449644962        
449674688         449704196         449733443         449762608        
449791615         449820570         449847771         449876796        
449905751         449934637         449963453   

435959788

     436211486         436464374         436712657         449525245        
449555317         449585348         449615186         449644970        
449674696         449704204         449733450         449762616        
449791623         449820588         449847789         449876804        
449905769         449934645         449963461   

435959820

     436211544         436464424         436712681         449525252        
449555325         449585355         449615194         449644988        
449674704         449704212         449733468         449762624        
449791631         449820596         449847797         449876812        
449905777         449934652         449963479   

435959887

     436211668         436464432         436712822         449525260        
449555333         449585363         449615202         449645001        
449674712         449704220         449733476         449762632        
449791649         449820604         449847805         449876820        
449905785         449934660         449963487   

435959945

     436211726         436464572         436712871         449525278        
449555341         449585371         449615210         449645019        
449674720         449704238         449733484         449762640        
449791656         449820612         449847813         449876838        
449905793         449934678         449963495   

435960232

     436211775         436464622         436713267         449525286        
449555358         449585389         449615228         449645027        
449674738         449704246         449733492         449762657        
449791664         449820620         449847821         449876846        
449905801         449934686         449963503   

435960240

     436211940         436464689         436713333         449525294        
449555366         449585397         449615236         449645035        
449674746         449704253         449733500         449762665        
449791672         449820638         449847839         449876853        
449905819         449934694         449963511   

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435960331

     436211973         436464697         436713424         449525302        
449555374         449585405         449615244         449645043        
449674753         449704261         449733518         449762673        
449791680         449820646         449847847         449876861        
449905827         449934702         449963529   

435960349

     436212021         436464721         436713457         449525310        
449555382         449585413         449615251         449645050        
449674761         449704279         449733526         449762681        
449791698         449820653         449847854         449876879        
449905835         449934710         449963537   

435960372

     436212070         436464739         436713499         449525328        
449555390         449585421         449615269         449645068        
449674779         449704287         449733534         449762699        
449791706         449820661         449847862         449876887        
449905843         449934728         449963545   

435960471

     436212179         436464788         436713515         449525336        
449555408         449585439         449615277         449645076        
449674787         449704295         449733542         449762707        
449791714         449820679         449847870         449876895        
449905850         449934736         449963552   

435960679

     436212245         436464796         436713531         449525344        
449555416         449585447         449615285         449645084        
449674795         449704303         449733559         449762715        
449791722         449820687         449847888         449876903        
449905868         449934744         449963560   

435960802

     436212260         436464812         436713622         449525351        
449555424         449585454         449615293         449645092        
449674803         449704311         449733567         449762723        
449791730         449820695         449847896         449876911        
449905876         449934769         449963578   

435960950

     436212278         436464820         436713689         449525369        
449555432         449585462         449615301         449645100        
449674811         449704329         449733575         449762731        
449791748         449820703         449847904         449876929        
449905884         449934777         449963586   

435960976

     436212286         436464846         436713721         449525377        
449555440         449585470         449615319         449645118        
449674829         449704337         449733583         449762749        
449791755         449820711         449847912         449876937        
449905892         449934785         449963594   

435961008

     436212302         436465058         436713739         449525385        
449555457         449585488         449615327         449645126        
449674837         449704345         449733591         449762756        
449791763         449820729         449847920         449876945        
449905900         449934793         449963602   

435961222

     436212385         436465066         436713770         449525393        
449555499         449585496         449615343         449645134        
449674845         449704352         449733609         449762764        
449791771         449820737         449847938         449876952        
449905918         449934801         449963610   

435961263

     436212484         436465108         436713895         449525401        
449555507         449585504         449615350         449645142        
449674852         449704360         449733625         449762772        
449791789         449820745         449847946         449876960        
449905926         449934819         449963628   

435961305

     436212682         436465272         436713978         449525419        
449555515         449585512         449615368         449645159        
449674860         449704378         449733633         449762780        
449791797         449820752         449847953         449876978        
449905934         449934827         449963636   

435961354

     436212724         436465306         436713986         449525427        
449555523         449585520         449615376         449645167        
449674878         449704386         449733641         449762798        
449791805         449820760         449847961         449876986        
449905942         449934835         449963644   

435961362

     436212757         436465371         436714059         449525435        
449555531         449585538         449615384         449645175        
449674886         449704394         449733658         449762806        
449791813         449820778         449847979         449876994        
449905959         449934843         449963651   

435961420

     436212781         436465397         436715155         449525443        
449555556         449585546         449615400         449645183        
449674894         449704402         449733666         449762814        
449791821         449820786         449847987         449877000        
449905967         449934850         449963669   

435961438

     436212815         436465512         436715221         449525450        
449555572         449585553         449615418         449645209        
449674902         449704410         449733674         449762822        
449791839         449820794         449847995         449877018        
449905975         449934868         449963677   

435961461

     436212831         436465629         436715270         449525468        
449555580         449585561         449615426         449645217        
449674910         449704428         449733682         449762830        
449791847         449820802         449848001         449877026        
449905983         449934876         449963685   

435961560

     436212849         436465751         436715304         449525476        
449555598         449585579         449615434         449645225        
449674928         449704436         449733690         449762848        
449791854         449820810         449848019         449877034        
449905991         449934884         449963693   

435961636

     436212872         436465785         436715445         449525484        
449555606         449585587         449615442         449645233        
449674936         449704444         449733708         449762855        
449791862         449820828         449848027         449877042        
449906007         449934892         449963701   

435961644

     436212930         436465835         436715502         449525492        
449555614         449585595         449615459         449645241        
449674944         449704451         449733716         449762863        
449791870         449820836         449848035         449877059        
449906015         449934900         449963719   

435961719

     436212997         436466015         436715569         449525500        
449555622         449585603         449615467         449645258        
449674951         449704469         449733724         449762871        
449791888         449820844         449848043         449877067        
449906023         449934918         449963727   

435961859

     436213029         436466148         436715809         449525518        
449555630         449585611         449615475         449645266        
449674969         449704477         449733732         449762897        
449791896         449820851         449848050         449877075        
449906031         449934926         449963735   

435961982

     436213060         436466213         436715890         449525526        
449555648         449585629         449615483         449645274        
449674977         449704485         449733740         449762905        
449791904         449820869         449848068         449877083        
449906049         449934934         449963743   

435962063

     436213086         436466254         436716088         449525534        
449555655         449585637         449615491         449645282        
449674985         449704493         449733757         449762913        
449791912         449820877         449848076         449877091        
449906056         449934942         449963750   

435962154

     436213128         436466270         436716104         449525542        
449555663         449585645         449615509         449645290        
449674993         449704501         449733773         449762921        
449791920         449820885         449848084         449877109        
449906064         449934959         449963768   

435962196

     436213185         436466502         436716161         449525559        
449555671         449585652         449615517         449645308        
449675008         449704519         449733781         449762939        
449791946         449820893         449848092         449877117        
449906072         449934967         449963776   

435962212

     436213219         436466528         436716278         449525567        
449555689         449585660         449615525         449645316        
449675016         449704527         449733799         449762947        
449791953         449820901         449848100         449877125        
449906080         449934975         449963784   

435962360

     436213334         436466551         436716286         449525575        
449555697         449585678         449615533         449645324        
449675024         449704535         449733807         449762954        
449791961         449820919         449848118         449877133        
449906098         449934983         449963792   

435962493

     436213342         436466601         436716294         449525583        
449555705         449585686         449615541         449645332        
449675032         449704543         449733815         449762962        
449791979         449820927         449848126         449877141        
449906106         449934991         449963800   

435962501

     436213383         436466650         436716302         449525591        
449555713         449585694         449615558         449645340        
449675040         449704550         449733823         449762970        
449791987         449820935         449848134         449877158        
449906114         449935006         449963818   

435962535

     436213409         436466759         436716377         449525609        
449555721         449585702         449615566         449645357        
449675057         449704568         449733831         449762988        
449791995         449820943         449848142         449877166        
449906122         449935014         449963826   

435962584

     436213417         436466858         436716385         449525617        
449555739         449585710         449615574         449645365        
449675065         449704576         449733849         449762996        
449792001         449820950         449848159         449877174        
449906130         449935022         449963834   

435962600

     436213540         436466973         436716534         449525625        
449555747         449585728         449615582         449645373        
449675073         449704584         449733856         449763002        
449792019         449820968         449848167         449877182        
449906148         449935030         449963842   

435962626

     436213599         436467047         436716575         449525658        
449555754         449585736         449615590         449645381        
449675081         449704592         449733864         449763010        
449792027         449820976         449848175         449877190        
449906155         449935048         449963859   

435962683

     436213730         436467195         436716583         449525666        
449555762         449585744         449615608         449645399        
449675099         449704600         449733872         449763028        
449792035         449820984         449848183         449877208        
449906163         449935055         449963867   

435962691

     436213789         436467500         436716617         449525674        
449555770         449585751         449615616         449645415        
449675107         449704618         449733880         449763036        
449792043         449820992         449848191         449877216        
449906171         449935063         449963875   

435962733

     436213854         436467583         436716625         449525682        
449555788         449585777         449615624         449645423        
449675115         449704626         449733898         449763044        
449792050         449821008         449848209         449877224        
449906189         449935071         449963883   

435962931

     436213888         436467633         436716633         449525690        
449555796         449585785         449615632         449645431        
449675123         449704634         449733906         449763051        
449792068         449821016         449848217         449877232        
449906197         449935089         449963891   

435962956

     436213920         436467658         436716856         449525708        
449555804         449585793         449615640         449645449        
449675131         449704642         449733914         449763069        
449792076         449821024         449848225         449877240        
449906205         449935097         449963909   

435963087

     436214019         436467716         436716989         449525716        
449555812         449585801         449615657         449645456        
449675149         449704659         449733922         449763077        
449792084         449821032         449848233         449877257        
449906213         449935105         449963917   

435963442

     436214068         436467732         436717029         449525724        
449555820         449585819         449615665         449645464        
449675156         449704667         449733930         449763085        
449792092         449821040         449848241         449877265        
449906221         449935113         449963925   

435963632

     436214118         436467773         436717144         449525732        
449555838         449585827         449615673         449645472        
449675164         449704675         449733948         449763093        
449792100         449821057         449848258         449877273        
449906239         449935121         449963933   

435963715

     436214225         436467815         436717169         449525740        
449555846         449585835         449615681         449645480        
449675172         449704683         449733955         449763101        
449792118         449821065         449848266         449877281        
449906247         449935139         449963941   

435963814

     436214241         436467872         436717227         449525757        
449555853         449585843         449615699         449645498        
449675180         449704691         449733963         449763119        
449792126         449821073         449848274         449877299        
449906254         449935147         449963958   

435963988

     436214282         436467914         436717292         449525765        
449555861         449585850         449615707         449645506        
449675198         449704709         449733971         449763127        
449792134         449821081         449848282         449877307        
449906262         449935154         449963966   

435964002

     436214308         436467971         436717375         449525773        
449555879         449585868         449615715         449645514        
449675206         449704717         449733989         449763135        
449792142         449821099         449848290         449877315        
449906270         449935162         449963974   

435964119

     436214316         436468052         436717409         449525781        
449555887         449585876         449615723         449645522        
449675214         449704725         449733997         449763143        
449792159         449821107         449848308         449877323        
449906288         449935170         449963982   

435964150

     436214357         436468060         436717631         449525799        
449555895         449585884         449615731         449645530        
449675222         449704733         449734003         449763150        
449792167         449821115         449848316         449877331        
449906296         449935188         449963990   

435964325

     436214407         436468110         436717706         449525815        
449555903         449585892         449615749         449645548        
449675230         449704741         449734011         449763168        
449792175         449821123         449848324         449877349        
449906304         449935196         449964006   

435964457

     436214498         436468151         436717789         449525823        
449555911         449585900         449615764         449645555        
449675248         449704758         449734029         449763176        
449792183         449821131         449848332         449877356        
449906312         449935204         449964014   

435964473

     436214589         436468201         436717839         449525831        
449555937         449585918         449615772         449645563        
449675255         449704766         449734037         449763184        
449792191         449821149         449848340         449877364        
449906320         449935212         449964022   

435964481

     436214787         436468227         436717938         449525849        
449555945         449585926         449615780         449645571        
449675263         449704774         449734045         449763192        
449792209         449821156         449848357         449877372        
449906338         449935220         449964048   

435964648

     436215453         436468292         436718068         449525856        
449555952         449585934         449615798         449645589        
449675271         449704782         449734052         449763200        
449792217         449821164         449848365         449877380        
449906346         449935238         449964055   

435964671

     436215586         436468334         436718118         449525864        
449555960         449585942         449615806         449645597        
449675289         449704790         449734060         449763218        
449792225         449821172         449848373         449877398        
449906353         449935246         449964063   

435964689

     436215776         436468383         436718134         449525872        
449555978         449585959         449615814         449645605        
449675297         449704808         449734078         449763226        
449792233         449821180         449848381         449877406        
449906361         449935261         449964071   

435964697

     436215818         436468425         436718209         449525880        
449555986         449585967         449615822         449645613        
449675305         449704816         449734086         449763234        
449792241         449821198         449848399         449877414        
449906379         449935279         449964089   

435964705

     436215859         436468581         436718225         449525898        
449555994         449585975         449615830         449645621        
449675313         449704832         449734094         449763242        
449792258         449821206         449848407         449877422        
449906387         449935287         449964097   

435964812

     436215909         436468797         436718332         449525906        
449556000         449585983         449615848         449645639        
449675321         449704840         449734102         449763259        
449792266         449821214         449848415         449877430        
449906395         449935295         449964105   

435964861

     436216022         436469084         436718456         449525914        
449556018         449585991         449615855         449645647        
449675339         449704857         449734110         449763267        
449792274         449821222         449848423         449877448        
449906403         449935303         449964113   

435964895

     436216097         436469159         436718472         449525922        
449556026         449586007         449615863         449645654        
449675347         449704865         449734128         449763275        
449792282         449821230         449848431         449877455        
449906411         449935311         449964121   

435964903

     436216154         436469183         436718498         449525930        
449556034         449586015         449615871         449645662        
449675354         449704873         449734136         449763283        
449792290         449821248         449848449         449877463        
449906429         449935329         449964139   

435964978

     436216196         436469209         436718597         449525948        
449556042         449586023         449615889         449645670        
449675362         449704881         449734144         449763291        
449792308         449821255         449848456         449877471        
449906437         449935337         449964147   

435964986

     436216394         436469233         436718613         449525955        
449556059         449586031         449615897         449645688        
449675370         449704899         449734151         449763309        
449792316         449821263         449848464         449877489        
449906445         449935345         449964154   

435964994

     436216469         436469365         436718621         449525963        
449556067         449586049         449615905         449645696        
449675388         449704907         449734169         449763317        
449792324         449821271         449848472         449877497        
449906452         449935352         449964162   

435965082

     436216519         436469415         436718704         449525971        
449556075         449586056         449615913         449645704        
449675396         449704915         449734177         449763325        
449792332         449821289         449848480         449877505        
449906460         449935360         449964170   

435965108

     436217269         436469423         436718738         449525989        
449556083         449586064         449615921         449645712        
449675404         449704923         449734185         449763333        
449792340         449821297         449848498         449877513        
449906478         449935378         449964188   

435965306

     436217335         436469571         436718779         449525997        
449556091         449586072         449615939         449645720        
449675412         449704931         449734193         449763341        
449792357         449821305         449848506         449877521        
449906486         449935386         449964196   

435965553

     436217426         436469670         436718837         449526003        
449556109         449586080         449615947         449645738        
449675420         449704949         449734201         449763358        
449792365         449821313         449848514         449877539        
449906494         449935394         449964204   

435965611

     436217491         436469738         436718845         449526011        
449556117         449586098         449615954         449645746        
449675438         449704956         449734219         449763366        
449792373         449821321         449848522         449877547        
449906502         449935402         449964212   

435965637

     436217749         436469852         436718985         449526029        
449556125         449586106         449615962         449645753        
449675446         449704964         449734227         449763374        
449792381         449821339         449848530         449877554        
449906510         449935410         449964220   

435965645

     436217772         436469928         436719132         449526037        
449556133         449586114         449615970         449645761        
449675453         449704972         449734235         449763382        
449792407         449821347         449848548         449877562        
449906528         449935428         449964238   

435965660

     436217806         436470165         436719140         449526045        
449556141         449586122         449615988         449645779        
449675461         449704980         449734243         449763390        
449792415         449821354         449848555         449877570        
449906536         449935436         449964246   

435965827

     436217897         436470223         436719330         449526052        
449556158         449586130         449615996         449645787        
449675479         449704998         449734250         449763408        
449792423         449821362         449848563         449877588        
449906544         449935444         449964253   

 

SCH-A-2



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435965850

     436218010         436470454         436719389         449526060        
449556166         449586148         449616002         449645795        
449675487         449705003         449734268         449763416        
449792431         449821370         449848571         449877596        
449906551         449935451         449964261   

435965876

     436218036         436470496         436719405         449526078        
449556174         449586155         449616010         449645803        
449675495         449705011         449734276         449763424        
449792456         449821388         449848589         449877604        
449906569         449935469         449964279   

435966031

     436218051         436470587         436719470         449526086        
449556182         449586163         449616028         449645811        
449675503         449705029         449734284         449763432        
449792464         449821396         449848597         449877612        
449906577         449935477         449964287   

435966080

     436218143         436470611         436719645         449526094        
449556190         449586171         449616036         449645829        
449675511         449705045         449734292         449763440        
449792472         449821404         449848605         449877620        
449906585         449935485         449964295   

435966155

     436218226         436470736         436719769         449526110        
449556208         449586189         449616044         449645837        
449675529         449705052         449734300         449763457        
449792480         449821412         449848613         449877638        
449906593         449935493         449964303   

435966197

     436218234         436470769         436719827         449526128        
449556216         449586197         449616051         449645845        
449675537         449705060         449734318         449763465        
449792498         449821420         449848621         449877646        
449906601         449935501         449964311   

435966205

     436218275         436470777         436719884         449526136        
449556224         449586205         449616069         449645852        
449675545         449705078         449734326         449763473        
449792506         449821438         449848639         449877653        
449906619         449935519         449964329   

435966254

     436218374         436470785         436719900         449526151        
449556232         449586221         449616077         449645860        
449675552         449705086         449734334         449763481        
449792514         449821446         449848647         449877661        
449906627         449935527         449964337   

435966429

     436218523         436470926         436719991         449526169        
449556240         449586239         449616085         449645878        
449675560         449705094         449734342         449763499        
449792522         449821453         449848654         449877679        
449906635         449935535         449964345   

435966627

     436218531         436470959         436720031         449526177        
449556257         449586247         449616093         449645886        
449675578         449705102         449734359         449763507        
449792530         449821461         449848662         449877695        
449906643         449935543         449964352   

435966726

     436218655         436470967         436720049         449526185        
449556265         449586254         449616101         449645894        
449675586         449705110         449734367         449763515        
449792548         449821479         449848670         449877703        
449906650         449935550         449964360   

435966767

     436218978         436470983         436720056         449526193        
449556273         449586262         449616119         449645902        
449675594         449705128         449734375         449763523        
449792555         449821487         449848688         449877711        
449906668         449935568         449964378   

435966866

     436219034         436471106         436720171         449526201        
449556281         449586270         449616127         449645910        
449675602         449705136         449734383         449763531        
449792563         449821495         449848696         449877729        
449906676         449935576         449964386   

435966882

     436219133         436471130         436720197         449526219        
449556299         449586288         449616135         449645928        
449675610         449705144         449734391         449763549        
449792571         449821503         449848704         449877737        
449906684         449935584         449964394   

435967062

     436219240         436471304         436720213         449526235        
449556307         449586296         449616143         449645936        
449675628         449705151         449734409         449763556        
449792589         449821511         449848712         449877745        
449906692         449935592         449964402   

435967096

     436219257         436471320         436720262         449526243        
449556315         449586304         449616150         449645944        
449675644         449705169         449734417         449763564        
449792597         449821529         449848720         449877752        
449906700         449935600         449964410   

435967153

     436220594         436471353         436720320         449526250        
449556323         449586312         449616168         449645951        
449675651         449705177         449734425         449763572        
449792605         449821537         449848738         449877760        
449906718         449935618         449964428   

435967245

     436220701         436471387         436720353         449526276        
449556331         449586320         449616176         449645969        
449675669         449705185         449734433         449763580        
449792613         449821545         449848746         449877778        
449906726         449935626         449964436   

435967260

     436220719         436471601         436720395         449526284        
449556349         449586338         449616184         449645977        
449675677         449705193         449734441         449763598        
449792621         449821552         449848753         449877786        
449906742         449935634         449964444   

435967286

     436220743         436471783         436720445         449526292        
449556356         449586346         449616192         449645985        
449675685         449705201         449734458         449763606        
449792639         449821560         449848761         449877794        
449906759         449935642         449964451   

435967328

     436220933         436471973         436720510         449526300        
449556364         449586353         449616200         449645993        
449675693         449705219         449734466         449763614        
449792647         449821578         449848779         449877802        
449906767         449935667         449964469   

435967393

     436221295         436472005         436720544         449526318        
449556372         449586361         449616218         449646009        
449675701         449705227         449734474         449763622        
449792654         449821586         449848787         449877810        
449906775         449935675         449964477   

435967468

     436221428         436472120         436720627         449526326        
449556380         449586379         449616226         449646017        
449675719         449705235         449734482         449763630        
449792662         449821594         449848795         449877828        
449906783         449935683         449964485   

435967526

     436221584         436472930         436720718         449526334        
449556398         449586387         449616234         449646025        
449675727         449705243         449734490         449763648        
449792670         449821602         449848803         449877836        
449906791         449935691         449964493   

435967542

     436221626         436472948         436720742         449526342        
449556406         449586395         449616242         449646033        
449675735         449705250         449734508         449763655        
449792688         449821610         449848811         449877844        
449906809         449935709         449964501   

435967567

     436221782         436472971         436720759         449526359        
449556414         449586411         449616259         449646041        
449675743         449705268         449734516         449763663        
449792696         449821628         449848829         449877851        
449906817         449935717         449964519   

435967583

     436221840         436473029         436720916         449526367        
449556422         449586429         449616267         449646058        
449675750         449705276         449734524         449763671        
449792704         449821636         449848837         449877869        
449906825         449935725         449964527   

435967625

     436221865         436473094         436720924         449526375        
449556448         449586437         449616275         449646066        
449675768         449705284         449734540         449763689        
449792712         449821644         449848845         449877877        
449906833         449935733         449964535   

435967633

     436221873         436473235         436721021         449526383        
449556455         449586445         449616283         449646074        
449675776         449705292         449734557         449763697        
449792720         449821651         449848852         449877885        
449906841         449935741         449964543   

435967641

     436222137         436473243         436721047         449526391        
449556463         449586452         449616291         449646082        
449675784         449705300         449734565         449763705        
449792738         449821669         449848860         449877893        
449906858         449935758         449964550   

435967732

     436222202         436473326         436721062         449526409        
449556471         449586460         449616317         449646090        
449675792         449705318         449734573         449763713        
449792746         449821677         449848878         449877901        
449906866         449935766         449964568   

435967740

     436222236         436473383         436721260         449526417        
449556489         449586478         449616325         449646108        
449675800         449705326         449734581         449763721        
449792753         449821685         449848886         449877919        
449906874         449935774         449964576   

435967971

     436222244         436473433         436721401         449526433        
449556497         449586486         449616333         449646116        
449675818         449705334         449734599         449763739        
449792761         449821693         449848894         449877927        
449906882         449935782         449964584   

435968037

     436222277         436473714         436721559         449526441        
449556505         449586494         449616341         449646124        
449675826         449705342         449734607         449763747        
449792779         449821719         449848902         449877935        
449906890         449935790         449964592   

435968086

     436222327         436473813         436721815         449526458        
449556513         449586502         449616358         449646132        
449675834         449705359         449734615         449763754        
449792787         449821727         449848910         449877943        
449906908         449935808         449964600   

435968177

     436222376         436473904         436721856         449526466        
449556521         449586510         449616366         449646140        
449675842         449705367         449734623         449763762        
449792795         449821735         449848928         449877950        
449906916         449935816         449964618   

435968185

     436222392         436473938         436721864         449526474        
449556539         449586528         449616374         449646157        
449675859         449705375         449734631         449763770        
449792803         449821743         449848936         449877968        
449906924         449935824         449964626   

435968383

     436222400         436473953         436721906         449526482        
449556547         449586536         449616390         449646165        
449675867         449705383         449734649         449763788        
449792811         449821750         449848944         449877976        
449906932         449935832         449964634   

435968599

     436222517         436474035         436722060         449526490        
449556554         449586544         449616408         449646173        
449675875         449705391         449734656         449763796        
449792829         449821768         449848951         449877984        
449906940         449935840         449964642   

435968706

     436222590         436474126         436722094         449526508        
449556562         449586551         449616416         449646181        
449675883         449705409         449734664         449763804        
449792837         449821776         449848969         449877992        
449906957         449935857         449964659   

435968896

     436222673         436474134         436722201         449526516        
449556570         449586569         449616424         449646199        
449675891         449705417         449734672         449763812        
449792845         449821784         449848977         449878008        
449906965         449935865         449964667   

435969118

     436222707         436474191         436722243         449526524        
449556588         449586577         449616432         449646207        
449675909         449705425         449734680         449763820        
449792852         449821792         449848985         449878016        
449906973         449935873         449964675   

435969126

     436222756         436474217         436722326         449526532        
449556604         449586585         449616440         449646215        
449675917         449705433         449734698         449763838        
449792860         449821800         449848993         449878024        
449906981         449935881         449964683   

435969209

     436222780         436474472         436722383         449526540        
449556612         449586593         449616457         449646223        
449675925         449705441         449734706         449763846        
449792878         449821818         449849009         449878032        
449906999         449935899         449964691   

435969266

     436222848         436474480         436722565         449526557        
449556620         449586601         449616465         449646231        
449675933         449705458         449734714         449763853        
449792886         449821826         449849017         449878040        
449907005         449935907         449964709   

435969308

     436222897         436474530         436722649         449526565        
449556638         449586619         449616473         449646249        
449675941         449705474         449734722         449763861        
449792894         449821834         449849025         449878057        
449907013         449935915         449964717   

435970090

     436222939         436474688         436722730         449526573        
449556646         449586627         449616481         449646256        
449675958         449705482         449734730         449763879        
449792902         449821842         449849033         449878065        
449907021         449935923         449964725   

435970181

     436223127         436474696         436722763         449526581        
449556653         449586635         449616499         449646264        
449675966         449705490         449734748         449763887        
449792910         449821859         449849041         449878073        
449907039         449935931         449964733   

435970330

     436223135         436475701         436722771         449526599        
449556661         449586643         449616507         449646272        
449675974         449705508         449734755         449763903        
449792928         449821867         449849066         449878081        
449907047         449935949         449964741   

435970389

     436223143         436475727         436722862         449526607        
449556679         449586650         449616515         449646280        
449675982         449705516         449734763         449763911        
449792936         449821875         449849074         449878099        
449907054         449935956         449964758   

435970405

     436223192         436475776         436722904         449526615        
449556687         449586668         449616523         449646298        
449675990         449705524         449734771         449763929        
449792944         449821883         449849082         449878107        
449907062         449935964         449964766   

435970413

     436223226         436475859         436723126         449526623        
449556695         449586676         449616531         449646306        
449676006         449705532         449734789         449763937        
449792951         449821891         449849090         449878115        
449907070         449935972         449964774   

435970520

     436223309         436475917         436723175         449526631        
449556703         449586684         449616549         449646314        
449676014         449705540         449734797         449763945        
449792969         449821909         449849108         449878131        
449907088         449935980         449964782   

435970579

     436223366         436475933         436723324         449526649        
449556711         449586692         449616556         449646322        
449676022         449705557         449734805         449763952        
449792977         449821917         449849116         449878149        
449907096         449935998         449964790   

435970611

     436223374         436475974         436723340         449526656        
449556729         449586700         449616564         449646330        
449676030         449705565         449734813         449763960        
449792985         449821925         449849124         449878156        
449907104         449936004         449964808   

435970637

     436223515         436476022         436723373         449526664        
449556737         449586718         449616572         449646348        
449676048         449705573         449734821         449763978        
449792993         449821933         449849132         449878164        
449907112         449936012         449964816   

435970710

     436223531         436476055         436723449         449526672        
449556745         449586726         449616580         449646355        
449676055         449705581         449734839         449763986        
449793009         449821941         449849140         449878172        
449907120         449936020         449964824   

435970769

     436223556         436476063         436723472         449526680        
449556752         449586734         449616598         449646363        
449676063         449705599         449734847         449763994        
449793017         449821958         449849157         449878180        
449907138         449936038         449964832   

435970801

     436223622         436476071         436723498         449526698        
449556760         449586742         449616606         449646371        
449676071         449705607         449734854         449764000        
449793025         449821966         449849165         449878198        
449907146         449936046         449964840   

435970876

     436223721         436476212         436723803         449526706        
449556778         449586759         449616614         449646389        
449676089         449705615         449734862         449764018        
449793033         449821974         449849173         449878206        
449907153         449936053         449964857   

435970900

     436223762         436476246         436723811         449526722        
449556786         449586767         449616622         449646397        
449676097         449705623         449734870         449764026        
449793041         449821982         449849181         449878214        
449907161         449936061         449964865   

435971239

     436223861         436476378         436723837         449526730        
449556794         449586775         449616630         449646405        
449676105         449705631         449734888         449764034        
449793058         449821990         449849199         449878222        
449907179         449936079         449964873   

435971429

     436224026         436476428         436724116         449526748        
449556802         449586783         449616648         449646413        
449676113         449705649         449734896         449764042        
449793066         449822006         449849207         449878230        
449907187         449936087         449964881   

435971486

     436224042         436476469         436724231         449526755        
449556810         449586791         449616655         449646421        
449676121         449705656         449734904         449764059        
449793074         449822014         449849215         449878248        
449907195         449936095         449964899   

435971502

     436224273         436476477         436724306         449526763        
449556828         449586809         449616663         449646439        
449676139         449705664         449734912         449764067        
449793082         449822022         449849223         449878255        
449907203         449936103         449964907   

435971528

     436224497         436476519         436724397         449526771        
449556836         449586817         449616671         449646447        
449676147         449705672         449734920         449764075        
449793090         449822030         449849231         449878263        
449907211         449936111         449964915   

435971536

     436224539         436476659         436724439         449526789        
449556844         449586833         449616689         449646454        
449676154         449705680         449734938         449764083        
449793108         449822048         449849249         449878271        
449907229         449936129         449964923   

435971650

     436224596         436476667         436724447         449526797        
449556851         449586841         449616697         449646462        
449676162         449705698         449734946         449764091        
449793116         449822055         449849256         449878289        
449907237         449936137         449964931   

435971668

     436224653         436476683         436724546         449526805        
449556869         449586858         449616705         449646470        
449676170         449705706         449734953         449764109        
449793124         449822063         449849264         449878297        
449907245         449936145         449964949   

435971775

     436224679         436476857         436724611         449526813        
449556877         449586866         449616721         449646488        
449676188         449705722         449734961         449764117        
449793132         449822071         449849272         449878305        
449907252         449936152         449964956   

435971833

     436224687         436476931         436724645         449526821        
449556885         449586874         449616739         449646496        
449676196         449705730         449734979         449764125        
449793140         449822089         449849280         449878313        
449907260         449936160         449964964   

435971932

     436224737         436476998         436724652         449526839        
449556893         449586882         449616747         449646504        
449676204         449705748         449734987         449764133        
449793157         449822097         449849298         449878321        
449907278         449936178         449964972   

435971999

     436224752         436477095         436724751         449526847        
449556901         449586890         449616754         449646512        
449676212         449705755         449734995         449764141        
449793165         449822105         449849306         449878339        
449907286         449936186         449964980   

 

SCH-A-3



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435972088

     436224794         436477285         436725063         449526854        
449556919         449586908         449616762         449646520        
449676220         449705763         449735000         449764158        
449793173         449822113         449849314         449878347        
449907294         449936194         449964998   

435972237

     436224885         436477368         436725931         449526862        
449556927         449586916         449616770         449646538        
449676238         449705771         449735018         449764166        
449793181         449822121         449849322         449878362        
449907302         449936202         449965003   

435972344

     436224968         436477533         436726004         449526870        
449556935         449586924         449616788         449646546        
449676246         449705789         449735026         449764174        
449793199         449822139         449849330         449878370        
449907310         449936210         449965011   

435972450

     436225007         436477657         436726186         449526888        
449556943         449586932         449616796         449646553        
449676261         449705797         449735034         449764182        
449793207         449822147         449849348         449878388        
449907328         449936228         449965029   

435972492

     436225072         436477749         436726210         449526896        
449556950         449586940         449616804         449646561        
449676279         449705805         449735042         449764190        
449793215         449822154         449849355         449878396        
449907336         449936236         449965037   

435972500

     436225114         436477871         436726723         449526904        
449556968         449586957         449616812         449646579        
449676287         449705813         449735059         449764208        
449793223         449822162         449849363         449878404        
449907344         449936244         449965045   

435972583

     436225163         436477970         436726814         449526912        
449556976         449586965         449616820         449646595        
449676295         449705821         449735067         449764216        
449793231         449822170         449849371         449878412        
449907351         449936251         449965052   

435972641

     436225270         436477996         436726848         449526920        
449556984         449586973         449616838         449646603        
449676311         449705839         449735075         449764224        
449793249         449822188         449849389         449878420        
449907369         449936269         449965078   

435972658

     436225288         436478036         436726947         449526938        
449556992         449586981         449616846         449646611        
449676329         449705847         449735083         449764232        
449793256         449822196         449849397         449878438        
449907377         449936277         449965086   

435972849

     436225312         436478119         436726962         449526946        
449557008         449586999         449616853         449646629        
449676337         449705854         449735091         449764240        
449793264         449822204         449849405         449878446        
449907385         449936285         449965094   

435972856

     436225346         436478184         436726970         449526953        
449557016         449587005         449616861         449646637        
449676345         449705862         449735109         449764257        
449793272         449822212         449849413         449878453        
449907393         449936293         449965102   

435972971

     436225353         436478218         436727101         449526961        
449557024         449587021         449616879         449646645        
449676352         449705870         449735117         449764265        
449793280         449822220         449849421         449878461        
449907401         449936301         449965110   

435973060

     436225411         436478341         436727143         449526979        
449557032         449587039         449616887         449646652        
449676360         449705888         449735125         449764273        
449793298         449822238         449849439         449878479        
449907419         449936319         449965128   

435973136

     436225460         436478382         436727150         449526987        
449557040         449587047         449616895         449646660        
449676378         449705896         449735133         449764281        
449793306         449822246         449849454         449878487        
449907427         449936327         449965136   

435973227

     436225551         436478416         436727176         449526995        
449557057         449587054         449616903         449646678        
449676386         449705904         449735141         449764299        
449793314         449822253         449849462         449878495        
449907435         449936335         449965144   

435973425

     436225577         436478457         436727192         449527001        
449557065         449587062         449616911         449646686        
449676394         449705912         449735158         449764307        
449793322         449822261         449849470         449878503        
449907443         449936343         449965151   

435973490

     436225585         436478549         436727234         449527019        
449557073         449587070         449616929         449646694        
449676402         449705920         449735166         449764315        
449793330         449822279         449849488         449878511        
449907450         449936350         449965169   

435973524

     436225601         436478580         436727242         449527027        
449557081         449587088         449616937         449646702        
449676410         449705938         449735174         449764323        
449793348         449822287         449849496         449878529        
449907468         449936368         449965177   

435975206

     436225650         436478655         436727267         449527035        
449557099         449587096         449616945         449646710        
449676428         449705946         449735182         449764331        
449793355         449822295         449849504         449878537        
449907476         449936376         449965185   

435975230

     436225684         436478697         436727275         449527043        
449557107         449587104         449616952         449646728        
449676436         449705961         449735190         449764349        
449793363         449822303         449849512         449878545        
449907484         449936384         449965193   

435975339

     436225726         436478747         436727291         449527050        
449557115         449587112         449616960         449646736        
449676444         449705979         449735208         449764356        
449793371         449822311         449849520         449878552        
449907492         449936392         449965201   

435975347

     436225734         436478770         436727333         449527068        
449557123         449587120         449616978         449646744        
449676451         449705987         449735216         449764364        
449793389         449822329         449849538         449878560        
449907518         449936400         449965219   

435975370

     436225759         436478861         436727432         449527076        
449557131         449587138         449616986         449646751        
449676469         449705995         449735224         449764372        
449793397         449822337         449849546         449878578        
449907526         449936418         449965227   

435975396

     436225874         436479018         436727515         449527084        
449557149         449587146         449616994         449646769        
449676477         449706001         449735232         449764380        
449793405         449822345         449849553         449878586        
449907534         449936426         449965235   

435975438

     436225965         436479059         436727671         449527092        
449557156         449587153         449617000         449646777        
449676485         449706019         449735240         449764398        
449793413         449822352         449849561         449878594        
449907542         449936434         449965243   

435975503

     436225999         436479083         436727713         449527100        
449557172         449587161         449617018         449646785        
449676493         449706027         449735257         449764406        
449793421         449822360         449849579         449878602        
449907559         449936442         449965250   

435975651

     436226112         436479125         436727762         449527118        
449557180         449587179         449617026         449646793        
449676501         449706035         449735265         449764414        
449793439         449822378         449849587         449878610        
449907567         449936459         449965268   

435975693

     436226229         436479174         436727929         449527126        
449557198         449587187         449617034         449646801        
449676519         449706043         449735273         449764422        
449793447         449822386         449849595         449878628        
449907575         449936467         449965276   

435975867

     436226310         436479190         436728000         449527134        
449557206         449587195         449617042         449646819        
449676527         449706050         449735281         449764430        
449793454         449822394         449849603         449878636        
449907583         449936475         449965284   

435975909

     436226385         436479232         436728059         449527142        
449557214         449587203         449617059         449646827        
449676535         449706068         449735299         449764448        
449793462         449822402         449849611         449878644        
449907591         449936483         449965292   

435975917

     436226419         436479315         436728786         449527159        
449557222         449587211         449617067         449646835        
449676543         449706084         449735307         449764455        
449793470         449822410         449849629         449878651        
449907609         449936491         449965300   

435975925

     436226468         436479364         436728810         449527167        
449557230         449587229         449617083         449646843        
449676550         449706092         449735315         449764463        
449793488         449822428         449849637         449878669        
449907617         449936509         449965318   

435976089

     436226518         436479505         436729008         449527175        
449557255         449587237         449617091         449646850        
449676568         449706100         449735323         449764471        
449793496         449822436         449849645         449878677        
449907625         449936517         449965326   

435976113

     436226740         436479513         436729040         449527183        
449557263         449587245         449617109         449646868        
449676576         449706118         449735331         449764489        
449793504         449822444         449849652         449878685        
449907633         449936525         449965334   

435976220

     436226856         436479521         436729107         449527191        
449557271         449587252         449617117         449646876        
449676584         449706126         449735349         449764497        
449793512         449822451         449849660         449878693        
449907641         449936533         449965342   

435976261

     436226955         436479539         436729255         449527209        
449557289         449587260         449617125         449646884        
449676592         449706134         449735356         449764505        
449793520         449822469         449849678         449878701        
449907658         449936541         449965359   

435976295

     436226997         436479554         436729313         449527217        
449557297         449587278         449617133         449646892        
449676600         449706142         449735364         449764513        
449793538         449822477         449849686         449878719        
449907666         449936558         449965367   

435976352

     436227003         436479612         436729354         449527225        
449557305         449587286         449617141         449646900        
449676618         449706159         449735372         449764521        
449793546         449822485         449849694         449878727        
449907674         449936566         449965375   

435976410

     436227128         436479786         436729388         449527233        
449557313         449587294         449617158         449646918        
449676626         449706167         449735380         449764539        
449793553         449822493         449849702         449878743        
449907682         449936574         449965383   

435976451

     436227359         436479844         436729396         449527241        
449557321         449587302         449617166         449646926        
449676634         449706175         449735398         449764547        
449793561         449822501         449849728         449878750        
449907690         449936582         449965391   

435976683

     436227441         436479976         436729446         449527258        
449557339         449587310         449617174         449646934        
449676642         449706183         449735406         449764554        
449793579         449822519         449849736         449878768        
449907708         449936590         449965409   

435976907

     436227508         436480016         436729545         449527266        
449557347         449587328         449617182         449646942        
449676659         449706191         449735414         449764562        
449793587         449822527         449849744         449878776        
449907716         449936608         449965417   

435976915

     436227615         436480040         436729602         449527274        
449557354         449587336         449617190         449646959        
449676667         449706209         449735422         449764570        
449793595         449822535         449849751         449878784        
449907724         449936616         449965425   

435976998

     436227672         436480198         436729636         449527282        
449557362         449587344         449617208         449646967        
449676675         449706217         449735430         449764588        
449793603         449822543         449849769         449878792        
449907732         449936624         449965433   

435977095

     436227706         436480222         436729644         449527290        
449557370         449587351         449617216         449646975        
449676683         449706225         449735448         449764596        
449793611         449822550         449849777         449878800        
449907740         449936632         449965441   

435977285

     436227748         436480321         436729750         449527308        
449557388         449587369         449617224         449646983        
449676691         449706233         449735455         449764604        
449793629         449822568         449849785         449878818        
449907757         449936640         449965458   

435977319

     436227854         436480354         436729842         449527316        
449557396         449587377         449617232         449646991        
449676709         449706241         449735463         449764612        
449793637         449822576         449849793         449878826        
449907765         449936657         449965466   

435977350

     436227946         436480651         436729859         449527324        
449557404         449587385         449617240         449647007        
449676717         449706258         449735471         449764620        
449793645         449822584         449849801         449878842        
449907773         449936665         449965474   

435977384

     436228035         436480677         436729883         449527332        
449557412         449587393         449617257         449647015        
449676725         449706266         449735489         449764638        
449793652         449822592         449849819         449878859        
449907781         449936673         449965482   

435977459

     436228126         436480735         436729891         449527340        
449557420         449587401         449617265         449647023        
449676733         449706274         449735497         449764646        
449793660         449822600         449849827         449878867        
449907799         449936681         449965490   

435977558

     436228183         436480750         436729925         449527357        
449557438         449587419         449617273         449647031        
449676741         449706282         449735505         449764653        
449793678         449822618         449849835         449878875        
449907807         449936699         449965508   

435977863

     436228191         436480842         436730238         449527365        
449557446         449587427         449617281         449647049        
449676758         449706290         449735513         449764661        
449793686         449822626         449849843         449878883        
449907815         449936707         449965516   

435977996

     436228209         436480958         436730295         449527373        
449557453         449587435         449617299         449647056        
449676766         449706308         449735521         449764679        
449793694         449822642         449849850         449878891        
449907823         449936715         449965524   

435978036

     436228316         436481063         436730311         449527381        
449557461         449587443         449617307         449647064        
449676774         449706316         449735539         449764687        
449793702         449822659         449849868         449878909        
449907831         449936723         449965532   

435978069

     436228373         436481691         436730345         449527399        
449557479         449587450         449617315         449647072        
449676782         449706324         449735547         449764695        
449793710         449822667         449849876         449878917        
449907849         449936731         449965540   

435978085

     436228423         436481709         436730444         449527407        
449557487         449587468         449617323         449647080        
449676790         449706332         449735554         449764703        
449793728         449822675         449849892         449878925        
449907856         449936749         449965557   

435978168

     436228548         436481758         436730550         449527415        
449557495         449587476         449617331         449647098        
449676808         449706340         449735562         449764711        
449793736         449822683         449849900         449878933        
449907864         449936756         449965565   

435978184

     436228571         436481840         436730634         449527423        
449557503         449587484         449617349         449647106        
449676816         449706357         449735570         449764729        
449793744         449822691         449849918         449878941        
449907872         449936764         449965573   

435978291

     436228597         436481865         436730675         449527431        
449557511         449587492         449617356         449647114        
449676824         449706365         449735588         449764737        
449793751         449822709         449849926         449878958        
449907880         449936772         449965581   

435978309

     436228621         436481923         436730733         449527449        
449557529         449587500         449617364         449647122        
449676832         449706373         449735596         449764745        
449793769         449822717         449849934         449878966        
449907898         449936780         449965599   

435978358

     436228761         436481931         436730824         449527456        
449557537         449587518         449617372         449647130        
449676857         449706381         449735604         449764752        
449793777         449822725         449849942         449878974        
449907906         449936798         449965607   

435978507

     436228795         436481949         436730840         449527464        
449557545         449587526         449617380         449647148        
449676865         449706399         449735612         449764760        
449793785         449822733         449849959         449878982        
449907914         449936806         449965623   

435978655

     436228852         436481972         436730915         449527472        
449557552         449587534         449617398         449647155        
449676873         449706415         449735620         449764778        
449793793         449822741         449849967         449878990        
449907922         449936814         449965631   

435978671

     436229033         436482004         436731012         449527480        
449557560         449587542         449617406         449647163        
449676881         449706423         449735638         449764786        
449793801         449822758         449849975         449879006        
449907930         449936822         449965649   

435978713

     436229058         436482079         436731020         449527498        
449557578         449587559         449617414         449647171        
449676899         449706431         449735646         449764794        
449793819         449822766         449849983         449879014        
449907948         449936830         449965656   

435978721

     436229074         436482194         436731079         449527514        
449557586         449587567         449617422         449647189        
449676907         449706449         449735653         449764802        
449793827         449822774         449849991         449879022        
449907955         449936848         449965664   

435978739

     436229157         436482335         436731145         449527522        
449557594         449587575         449617430         449647197        
449676915         449706456         449735661         449764810        
449793835         449822782         449850007         449879030        
449907963         449936855         449965672   

435978754

     436230007         436482392         436731178         449527530        
449557602         449587583         449617448         449647205        
449676923         449706464         449735679         449764828        
449793843         449822790         449850015         449879048        
449907971         449936863         449965680   

435978887

     436230155         436482400         436731228         449527548        
449557610         449587591         449617455         449647213        
449676931         449706472         449735695         449764836        
449793850         449822808         449850023         449879055        
449907989         449936871         449965698   

435978952

     436230189         436482434         436731327         449527555        
449557636         449587609         449617463         449647221        
449676949         449706498         449735703         449764844        
449793868         449822816         449850031         449879063        
449907997         449936889         449965706   

435978960

     436230197         436482459         436731384         449527563        
449557644         449587617         449617471         449647239        
449676956         449706506         449735711         449764851        
449793876         449822824         449850049         449879071        
449908003         449936897         449965714   

435979000

     436230270         436482566         436731434         449527571        
449557651         449587625         449617489         449647247        
449676964         449706514         449735729         449764869        
449793884         449822832         449850056         449879089        
449908011         449936905         449965722   

435979281

     436230320         436482616         436731509         449527589        
449557669         449587633         449617497         449647254        
449676972         449706522         449735737         449764877        
449793892         449822840         449850064         449879097        
449908029         449936913         449965730   

 

SCH-A-4



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435979299

     436230338         436482665         436731525         449527597        
449557677         449587641         449617505         449647262        
449676980         449706530         449735745         449764885        
449793900         449822857         449850072         449879105        
449908037         449936921         449965748   

435979489

     436230346         436482772         436731558         449527605        
449557685         449587658         449617513         449647270        
449676998         449706548         449735752         449764893        
449793918         449822865         449850080         449879113        
449908045         449936939         449965755   

435979554

     436230445         436482814         436731574         449527613        
449557693         449587674         449617521         449647288        
449677004         449706555         449735760         449764901        
449793926         449822873         449850098         449879121        
449908052         449936947         449965763   

435979638

     436230577         436482848         436731657         449527621        
449557701         449587682         449617539         449647296        
449677012         449706563         449735778         449764919        
449793934         449822881         449850106         449879139        
449908060         449936954         449965771   

435979687

     436230668         436482905         436731665         449527639        
449557719         449587708         449617547         449647304        
449677020         449706571         449735786         449764927        
449793942         449822899         449850114         449879147        
449908078         449936962         449965789   

435979778

     436230692         436482970         436731681         449527647        
449557727         449587716         449617554         449647312        
449677038         449706589         449735794         449764935        
449793959         449822907         449850122         449879154        
449908086         449936970         449965797   

435979786

     436230718         436483002         436731764         449527654        
449557735         449587724         449617562         449647320        
449677046         449706597         449735802         449764943        
449793967         449822915         449850130         449879162        
449908094         449936988         449965805   

435979810

     436230858         436483192         436731822         449527662        
449557743         449587732         449617588         449647338        
449677053         449706605         449735810         449764950        
449793975         449822923         449850148         449879170        
449908102         449936996         449965813   

435979828

     436230874         436483218         436731855         449527670        
449557750         449587740         449617596         449647346        
449677061         449706613         449735828         449764968        
449793983         449822931         449850155         449879188        
449908110         449937002         449965821   

435979927

     436231054         436483275         436731905         449527688        
449557768         449587757         449617604         449647353        
449677079         449706621         449735836         449764976        
449793991         449822949         449850163         449879196        
449908128         449937010         449965839   

435980008

     436232441         436483390         436731921         449527696        
449557776         449587765         449617612         449647361        
449677087         449706639         449735844         449764984        
449794007         449822956         449850171         449879204        
449908136         449937028         449965847   

435980032

     436232458         436483499         436731970         449527704        
449557784         449587773         449617620         449647379        
449677095         449706647         449735851         449764992        
449794015         449822964         449850189         449879212        
449908144         449937036         449965854   

435980040

     436232516         436483556         436732010         449527712        
449557792         449587781         449617638         449647387        
449677103         449706654         449735869         449765007        
449794023         449822972         449850197         449879220        
449908151         449937044         449965862   

435980131

     436232730         436483648         436732028         449527720        
449557800         449587799         449617646         449647395        
449677111         449706662         449735877         449765015        
449794031         449822980         449850205         449879238        
449908169         449937051         449965870   

435980172

     436232896         436483697         436732200         449527738        
449557818         449587807         449617653         449647403        
449677129         449706670         449735885         449765023        
449794049         449822998         449850213         449879246        
449908177         449937069         449965888   

435980222

     436232987         436483747         436732275         449527746        
449557826         449587815         449617661         449647411        
449677137         449706696         449735893         449765031        
449794056         449823004         449850221         449879253        
449908185         449937077         449965896   

435980347

     436233076         436483754         436732598         449527753        
449557834         449587823         449617679         449647429        
449677145         449706704         449735901         449765049        
449794064         449823012         449850239         449879261        
449908193         449937085         449965904   

435980370

     436233134         436483804         436732614         449527761        
449557842         449587831         449617687         449647437        
449677152         449706712         449735919         449765056        
449794072         449823020         449850247         449879279        
449908201         449937093         449965912   

435980396

     436233738         436483820         436732689         449527779        
449557859         449587849         449617695         449647445        
449677160         449706720         449735927         449765064        
449794080         449823038         449850254         449879287        
449908219         449937101         449965920   

435980453

     436233787         436483937         436732762         449527787        
449557867         449587856         449617703         449647452        
449677178         449706738         449735935         449765072        
449794098         449823046         449850262         449879295        
449908227         449937119         449965938   

435980511

     436233928         436483994         436732812         449527795        
449557875         449587864         449617711         449647460        
449677186         449706746         449735943         449765080        
449794106         449823053         449850270         449879303        
449908235         449937127         449965946   

435980529

     436233936         436484075         436732853         449527803        
449557883         449587872         449617729         449647478        
449677194         449706753         449735950         449765098        
449794114         449823061         449850288         449879311        
449908243         449937135         449965953   

435980560

     436233944         436484158         436732978         449527811        
449557891         449587880         449617737         449647486        
449677202         449706761         449735968         449765106        
449794122         449823079         449850296         449879329        
449908250         449937143         449965961   

435980644

     436234041         436484166         436733257         449527829        
449557909         449587898         449617745         449647494        
449677210         449706779         449735976         449765114        
449794130         449823087         449850304         449879337        
449908268         449937150         449965979   

435980651

     436234066         436484208         436733299         449527837        
449557917         449587906         449617752         449647502        
449677228         449706787         449735984         449765122        
449794148         449823095         449850312         449879345        
449908276         449937168         449965987   

435980982

     436234082         436484232         436733380         449527845        
449557925         449587914         449617760         449647510        
449677236         449706795         449735992         449765130        
449794155         449823103         449850320         449879352        
449908284         449937176         449965995   

435981055

     436234116         436484315         436733554         449527852        
449557933         449587922         449617778         449647528        
449677244         449706803         449736008         449765148        
449794163         449823111         449850338         449879360        
449908292         449937184         449966001   

435981063

     436234306         436484497         436733612         449527860        
449557941         449587930         449617786         449647536        
449677251         449706811         449736016         449765155        
449794171         449823129         449850346         449879378        
449908300         449937192         449966019   

435981105

     436234322         436484521         436733687         449527878        
449557958         449587948         449617794         449647544        
449677269         449706829         449736024         449765163        
449794189         449823137         449850353         449879386        
449908318         449937200         449966027   

435981113

     436234348         436484661         436733695         449527886        
449557966         449587955         449617802         449647551        
449677277         449706837         449736032         449765171        
449794197         449823145         449850361         449879394        
449908326         449937218         449966035   

435981121

     436234371         436484687         436733703         449527894        
449557974         449587963         449617810         449647569        
449677285         449706845         449736040         449765189        
449794205         449823152         449850379         449879402        
449908334         449937226         449966043   

435981139

     436234579         436484778         436733737         449527902        
449557982         449587989         449617828         449647577        
449677293         449706852         449736057         449765197        
449794213         449823160         449850387         449879410        
449908342         449937234         449966050   

435981147

     436234587         436484828         436733752         449527910        
449557990         449587997         449617836         449647585        
449677301         449706860         449736065         449765205        
449794221         449823178         449850395         449879428        
449908359         449937242         449966068   

435981204

     436234694         436484836         436733778         449527928        
449558014         449588003         449617844         449647593        
449677319         449706878         449736073         449765213        
449794239         449823186         449850403         449879436        
449908367         449937259         449966076   

435981295

     436234702         436484851         436733893         449527936        
449558022         449588011         449617851         449647601        
449677327         449706886         449736081         449765221        
449794247         449823194         449850411         449879444        
449908375         449937267         449966084   

435981360

     436234736         436485205         436734297         449527944        
449558030         449588029         449617869         449647619        
449677335         449706894         449736099         449765239        
449794254         449823202         449850429         449879451        
449908383         449937275         449966092   

435981428

     436234843         436485932         436734305         449527951        
449558048         449588045         449617877         449647627        
449677343         449706902         449736107         449765247        
449794262         449823210         449850437         449879469        
449908391         449937283         449966100   

435981501

     436234884         436485940         436734321         449527969        
449558055         449588052         449617885         449647635        
449677350         449706910         449736115         449765254        
449794270         449823228         449850445         449879477        
449908409         449937291         449966118   

435981600

     436234926         436485957         436734354         449527977        
449558063         449588060         449617893         449647643        
449677368         449706928         449736123         449765262        
449794288         449823236         449850452         449879485        
449908417         449937309         449966126   

435981618

     436234942         436485973         436734420         449527985        
449558089         449588078         449617901         449647650        
449677376         449706936         449736131         449765270        
449794296         449823244         449850460         449879493        
449908425         449937317         449966134   

435981634

     436235006         436486054         436734479         449527993        
449558097         449588086         449617919         449647668        
449677384         449706944         449736149         449765288        
449794304         449823251         449850478         449879501        
449908433         449937325         449966142   

435981683

     436235030         436486146         436734545         449528009        
449558105         449588094         449617927         449647676        
449677392         449706951         449736156         449765296        
449794312         449823269         449850486         449879519        
449908441         449937333         449966159   

435981725

     436236236         436486237         436734693         449528017        
449558113         449588102         449617935         449647684        
449677400         449706969         449736164         449765304        
449794320         449823277         449850494         449879527        
449908458         449937341         449966167   

435981816

     436236335         436486294         436734727         449528025        
449558121         449588110         449617943         449647692        
449677418         449706977         449736172         449765312        
449794338         449823285         449850502         449879535        
449908466         449937358         449966175   

435981881

     436236434         436486310         436734768         449528033        
449558139         449588128         449617950         449647700        
449677426         449706985         449736180         449765320        
449794346         449823293         449850510         449879543        
449908474         449937366         449966183   

435982079

     436236475         436486328         436734867         449528041        
449558147         449588136         449617968         449647718        
449677434         449706993         449736198         449765338        
449794353         449823301         449850528         449879550        
449908482         449937374         449966191   

435982095

     436236483         436486534         436735047         449528058        
449558154         449588144         449617976         449647726        
449677442         449707009         449736206         449765346        
449794361         449823319         449850536         449879568        
449908490         449937382         449966209   

435982145

     436236574         436486955         436735070         449528066        
449558162         449588151         449617984         449647734        
449677459         449707017         449736214         449765353        
449794379         449823327         449850544         449879576        
449908508         449937390         449966217   

435982186

     436236590         436487011         436735252         449528074        
449558170         449588169         449617992         449647742        
449677467         449707025         449736222         449765361        
449794387         449823335         449850551         449879584        
449908516         449937408         449966225   

435982251

     436236673         436487128         436735294         449528082        
449558188         449588177         449618008         449647759        
449677475         449707033         449736230         449765379        
449794395         449823343         449850569         449879592        
449908524         449937416         449966233   

435982269

     436236707         436487292         436735393         449528090        
449558196         449588185         449618024         449647767        
449677483         449707041         449736248         449765387        
449794403         449823350         449850577         449879600        
449908532         449937424         449966241   

435982335

     436236772         436487359         436735815         449528108        
449558204         449588193         449618032         449647775        
449677491         449707058         449736255         449765395        
449794411         449823368         449850585         449879618        
449908540         449937432         449966258   

435982392

     436236822         436487466         436735823         449528116        
449558212         449588201         449618040         449647783        
449677509         449707066         449736263         449765403        
449794429         449823376         449850593         449879626        
449908557         449937440         449966266   

435982533

     436236855         436487474         436735849         449528124        
449558220         449588219         449618057         449647791        
449677517         449707074         449736271         449765411        
449794437         449823384         449850601         449879634        
449908565         449937457         449966274   

435983028

     436236863         436487490         436735922         449528132        
449558238         449588227         449618065         449647809        
449677525         449707082         449736289         449765429        
449794445         449823392         449850619         449879642        
449908573         449937465         449966282   

435983044

     436236905         436487581         436736094         449528140        
449558246         449588235         449618073         449647817        
449677533         449707090         449736297         449765437        
449794452         449823400         449850627         449879659        
449908581         449937473         449966290   

435983622

     436237044         436487649         436736144         449528157        
449558253         449588243         449618081         449647825        
449677541         449707108         449736305         449765445        
449794460         449823418         449850635         449879667        
449908599         449937481         449966308   

435983804

     436237127         436487664         436736318         449528165        
449558261         449588250         449618099         449647833        
449677558         449707116         449736313         449765452        
449794478         449823426         449850643         449879675        
449908607         449937499         449966316   

435983960

     436237135         436487722         436736342         449528173        
449558279         449588268         449618107         449647841        
449677566         449707124         449736321         449765460        
449794486         449823434         449850668         449879683        
449908615         449937507         449966324   

435984034

     436237143         436487797         436736425         449528181        
449558287         449588276         449618115         449647858        
449677574         449707132         449736339         449765478        
449794494         449823442         449850676         449879691        
449908623         449937515         449966332   

435984042

     436237291         436487862         436736474         449528199        
449558295         449588284         449618123         449647874        
449677582         449707140         449736347         449765486        
449794502         449823459         449850684         449879709        
449908631         449937523         449966340   

435984141

     436237515         436487920         436736615         449528207        
449558303         449588292         449618131         449647882        
449677590         449707157         449736354         449765494        
449794510         449823467         449850692         449879717        
449908649         449937531         449966357   

435984158

     436237556         436488134         436736623         449528215        
449558311         449588300         449618149         449647890        
449677608         449707165         449736362         449765502        
449794528         449823475         449850700         449879725        
449908656         449937549         449966365   

435984182

     436237598         436488142         436736763         449528223        
449558329         449588318         449618156         449647908        
449677616         449707173         449736370         449765510        
449794536         449823483         449850718         449879733        
449908664         449937556         449966373   

435984224

     436237648         436488183         436736813         449528231        
449558337         449588326         449618164         449647916        
449677624         449707181         449736388         449765528        
449794544         449823491         449850726         449879741        
449908672         449937564         449966381   

435984372

     436237655         436488217         436736821         449528249        
449558345         449588334         449618172         449647932        
449677632         449707199         449736396         449765536        
449794551         449823509         449850734         449879758        
449908680         449937572         449966399   

435984539

     436237770         436489322         436736979         449528256        
449558352         449588342         449618180         449647940        
449677640         449707207         449736404         449765544        
449794569         449823517         449850742         449879766        
449908698         449937580         449966407   

435984570

     436237788         436489397         436737696         449528264        
449558360         449588359         449618198         449647957        
449677657         449707215         449736412         449765551        
449794577         449823525         449850759         449879774        
449908706         449937598         449966415   

435984620

     436237820         436489421         436737852         449528272        
449558378         449588367         449618206         449647965        
449677665         449707223         449736420         449765569        
449794585         449823533         449850767         449879782        
449908714         449937606         449966423   

435984786

     436237929         436489462         436737886         449528280        
449558386         449588375         449618214         449647973        
449677673         449707231         449736438         449765577        
449794593         449823541         449850775         449879790        
449908722         449937614         449966431   

435984794

     436237937         436489520         436737944         449528298        
449558394         449588383         449618222         449647981        
449677681         449707249         449736446         449765585        
449794601         449823558         449850783         449879808        
449908730         449937622         449966449   

435984828

     436237960         436489553         436738017         449528306        
449558402         449588391         449618230         449647999        
449677699         449707256         449736453         449765593        
449794619         449823566         449850791         449879816        
449908748         449937630         449966456   

435984927

     436237994         436489579         436738249         449528314        
449558410         449588409         449618248         449648005        
449677707         449707264         449736461         449765601        
449794627         449823574         449850809         449879824        
449908755         449937648         449966464   

 

SCH-A-5



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435984943

     436238026         436489611         436738280         449528322        
449558428         449588417         449618255         449648013        
449677715         449707272         449736479         449765619        
449794635         449823582         449850817         449879832        
449908763         449937655         449966472   

435985163

     436238083         436489702         436738389         449528330        
449558436         449588425         449618263         449648021        
449677723         449707280         449736487         449765627        
449794643         449823590         449850825         449879840        
449908771         449937663         449966480   

435985189

     436238133         436489710         436738447         449528348        
449558444         449588433         449618271         449648039        
449677731         449707298         449736495         449765635        
449794650         449823608         449850833         449879857        
449908789         449937671         449966498   

435985247

     436238141         436489751         436738512         449528355        
449558451         449588441         449618289         449648047        
449677749         449707306         449736503         449765643        
449794668         449823616         449850841         449879865        
449908797         449937689         449966506   

435985312

     436238166         436489819         436738520         449528363        
449558469         449588458         449618297         449648054        
449677756         449707314         449736511         449765650        
449794676         449823624         449850858         449879873        
449908805         449937697         449966514   

435985395

     436238182         436489868         436738611         449528371        
449558477         449588466         449618305         449648062        
449677764         449707322         449736529         449765668        
449794684         449823632         449850866         449879881        
449908813         449937705         449966522   

435985460

     436238216         436489991         436738637         449528389        
449558485         449588474         449618321         449648088        
449677772         449707330         449736537         449765676        
449794692         449823640         449850874         449879899        
449908821         449937713         449966530   

435985585

     436238265         436490007         436738751         449528397        
449558493         449588482         449618347         449648096        
449677780         449707348         449736545         449765684        
449794700         449823657         449850882         449879907        
449908839         449937721         449966548   

435985700

     436238356         436490049         436738835         449528405        
449558501         449588490         449618354         449648104        
449677798         449707355         449736552         449765692        
449794718         449823665         449850890         449879915        
449908847         449937739         449966555   

435985734

     436238430         436490114         436738868         449528413        
449558519         449588508         449618362         449648112        
449677806         449707363         449736560         449765700        
449794726         449823673         449850908         449879923        
449908854         449937747         449966563   

435985833

     436238521         436490163         436738926         449528421        
449558527         449588516         449618370         449648120        
449677814         449707371         449736578         449765718        
449794734         449823681         449850916         449879931        
449908862         449937754         449966571   

435986062

     436238612         436490304         436738942         449528439        
449558535         449588524         449618388         449648138        
449677822         449707389         449736586         449765726        
449794742         449823699         449850924         449879949        
449908870         449937762         449966589   

435986310

     436238679         436490320         436739023         449528447        
449558543         449588532         449618396         449648146        
449677830         449707397         449736594         449765734        
449794759         449823707         449850932         449879956        
449908888         449937770         449966597   

435986328

     436238695         436490403         436739122         449528454        
449558550         449588540         449618404         449648153        
449677848         449707405         449736602         449765742        
449794767         449823715         449850940         449879964        
449908896         449937788         449966605   

435986450

     436238828         436490478         436739197         449528462        
449558568         449588557         449618412         449648161        
449677855         449707413         449736610         449765759        
449794775         449823723         449850957         449879972        
449908904         449937796         449966613   

435986534

     436238927         436490882         436739205         449528470        
449558576         449588565         449618420         449648179        
449677863         449707421         449736628         449765767        
449794783         449823731         449850965         449879980        
449908912         449937804         449966621   

435986641

     436238935         436490916         436739270         449528488        
449558584         449588573         449618438         449648187        
449677871         449707439         449736636         449765775        
449794791         449823749         449850973         449879998        
449908920         449937812         449966639   

435986674

     436238984         436491070         436740070         449528504        
449558592         449588581         449618446         449648195        
449677889         449707447         449736651         449765783        
449794809         449823756         449850981         449880004        
449908938         449937838         449966647   

435986716

     436238992         436491112         436740203         449528512        
449558600         449588599         449618453         449648203        
449677897         449707454         449736669         449765791        
449794825         449823764         449850999         449880012        
449908946         449937846         449966654   

435986856

     436239032         436491138         436740294         449528520        
449558618         449588607         449618461         449648211        
449677905         449707462         449736677         449765809        
449794833         449823772         449851005         449880020        
449908953         449937853         449966662   

435986906

     436239156         436491146         436740377         449528538        
449558626         449588615         449618479         449648229        
449677913         449707470         449736685         449765817        
449794841         449823780         449851013         449880038        
449908961         449937861         449966670   

435986948

     436239164         436491203         436740419         449528546        
449558634         449588623         449618487         449648237        
449677921         449707488         449736693         449765833        
449794858         449823798         449851021         449880046        
449908979         449937879         449966688   

435987102

     436239271         436491211         436740435         449528553        
449558642         449588631         449618495         449648252        
449677939         449707496         449736701         449765841        
449794866         449823806         449851039         449880053        
449908987         449937887         449966696   

435987144

     436239289         436491310         436740443         449528561        
449558659         449588649         449618503         449648278        
449677947         449707504         449736719         449765858        
449794874         449823814         449851047         449880061        
449908995         449937895         449966704   

435987151

     436239297         436491344         436740674         449528579        
449558675         449588656         449618511         449648286        
449677954         449707512         449736727         449765866        
449794882         449823822         449851054         449880079        
449909001         449937903         449966712   

435987185

     436239412         436491443         436740724         449528587        
449558683         449588664         449618529         449648294        
449677962         449707520         449736735         449765874        
449794890         449823830         449851062         449880087        
449909019         449937911         449966720   

435987276

     436239545         436491542         436740849         449528595        
449558691         449588672         449618545         449648302        
449677970         449707538         449736743         449765882        
449794908         449823848         449851070         449880095        
449909027         449937929         449966738   

435987300

     436239693         436491716         436740880         449528603        
449558709         449588680         449618552         449648310        
449677988         449707546         449736750         449765890        
449794916         449823855         449851088         449880103        
449909035         449937937         449966746   

435987375

     436239719         436491781         436741052         449528611        
449558717         449588698         449618560         449648328        
449677996         449707553         449736768         449765908        
449794924         449823863         449851096         449880111        
449909043         449937945         449966753   

435987383

     436239735         436491864         436741060         449528629        
449558725         449588706         449618578         449648336        
449678002         449707561         449736776         449765916        
449794932         449823871         449851104         449880129        
449909050         449937952         449966761   

435987557

     436239792         436491930         436741144         449528645        
449558733         449588714         449618586         449648344        
449678010         449707579         449736784         449765924        
449794940         449823889         449851112         449880137        
449909068         449937960         449966779   

435987565

     436239925         436491955         436741185         449528652        
449558741         449588722         449618594         449648351        
449678028         449707587         449736792         449765940        
449794957         449823897         449851120         449880145        
449909076         449937978         449966787   

435987581

     436239966         436491971         436741193         449528660        
449558758         449588730         449618602         449648369        
449678036         449707595         449736800         449765957        
449794965         449823905         449851138         449880152        
449909084         449937986         449966795   

435989074

     436240048         436492094         436741284         449528678        
449558766         449588748         449618610         449648385        
449678044         449707603         449736818         449765965        
449794973         449823913         449851146         449880160        
449909092         449937994         449966803   

435989181

     436240089         436492110         436741375         449528694        
449558774         449588755         449618628         449648393        
449678051         449707611         449736826         449765973        
449794981         449823921         449851153         449880178        
449909100         449938000         449966811   

435989249

     436240162         436492300         436741474         449528702        
449558782         449588763         449618636         449648401        
449678069         449707629         449736834         449765981        
449794999         449823947         449851161         449880186        
449909118         449938018         449966829   

435989405

     436240196         436492342         436741482         449528710        
449558790         449588771         449618644         449648419        
449678077         449707637         449736842         449765999        
449795004         449823954         449851179         449880194        
449909126         449938026         449966845   

435989421

     436240212         436492532         436741508         449528728        
449558808         449588789         449618651         449648427        
449678085         449707645         449736859         449766005        
449795012         449823962         449851187         449880202        
449909134         449938034         449966852   

435989454

     436240246         436492615         436741706         449528736        
449558816         449588797         449618669         449648435        
449678093         449707652         449736867         449766013        
449795020         449823970         449851195         449880210        
449909142         449938042         449966860   

435989512

     436240295         436492672         436741730         449528744        
449558824         449588805         449618677         449648443        
449678101         449707660         449736875         449766021        
449795038         449823988         449851203         449880228        
449909159         449938059         449966878   

435989561

     436240808         436492698         436741771         449528751        
449558832         449588813         449618685         449648450        
449678119         449707678         449736883         449766039        
449795046         449823996         449851211         449880236        
449909167         449938067         449966886   

435989579

     436240881         436492748         436741789         449528769        
449558840         449588821         449618693         449648468        
449678127         449707686         449736891         449766047        
449795053         449824002         449851229         449880244        
449909175         449938075         449966894   

435989629

     436240899         436492771         436741979         449528777        
449558857         449588839         449618701         449648476        
449678135         449707694         449736909         449766054        
449795061         449824028         449851237         449880251        
449909183         449938083         449966902   

435989694

     436240931         436492896         436741987         449528785        
449558865         449588847         449618719         449648484        
449678143         449707702         449736917         449766062        
449795079         449824036         449851245         449880269        
449909191         449938091         449966910   

435989728

     436240949         436492946         436742001         449528793        
449558873         449588854         449618727         449648492        
449678150         449707710         449736925         449766070        
449795087         449824044         449851252         449880277        
449909209         449938109         449966928   

435990015

     436241038         436492953         436742043         449528801        
449558881         449588862         449618735         449648500        
449678168         449707728         449736933         449766088        
449795095         449824051         449851260         449880285        
449909217         449938117         449966936   

435990049

     436241079         436493035         436742076         449528819        
449558899         449588870         449618750         449648518        
449678176         449707736         449736941         449766096        
449795103         449824069         449851278         449880293        
449909225         449938125         449966944   

435990213

     436241152         436493050         436742183         449528827        
449558907         449588888         449618768         449648526        
449678184         449707744         449736958         449766104        
449795111         449824077         449851286         449880301        
449909233         449938133         449966951   

435990221

     436241228         436493100         436742282         449528835        
449558915         449588896         449618776         449648534        
449678192         449707751         449736966         449766112        
449795129         449824085         449851294         449880319        
449909241         449938141         449966969   

435990262

     436241244         436493241         436742324         449528843        
449558923         449588904         449618784         449648542        
449678200         449707769         449736974         449766120        
449795137         449824093         449851302         449880327        
449909258         449938158         449966977   

435990270

     436241319         436493324         436742340         449528868        
449558931         449588912         449618792         449648567        
449678218         449707777         449736982         449766138        
449795145         449824101         449851310         449880335        
449909266         449938166         449966985   

435990338

     436241392         436493332         436742506         449528876        
449558956         449588920         449618800         449648575        
449678226         449707785         449736990         449766146        
449795152         449824119         449851328         449880343        
449909274         449938174         449966993   

435990577

     436241475         436493514         436742688         449528884        
449558964         449588938         449618818         449648583        
449678234         449707793         449737006         449766153        
449795160         449824127         449851336         449880350        
449909282         449938182         449967009   

435990916

     436241517         436493605         436742746         449528892        
449558972         449588946         449618826         449648609        
449678242         449707801         449737014         449766161        
449795178         449824135         449851344         449880368        
449909290         449938190         449967017   

435990957

     436241574         436493621         436742795         449528900        
449558980         449588953         449618834         449648617        
449678259         449707819         449737022         449766179        
449795186         449824143         449851351         449880376        
449909308         449938208         449967025   

435990981

     436241715         436493753         436742852         449528918        
449558998         449588961         449618842         449648625        
449678267         449707827         449737030         449766187        
449795194         449824150         449851369         449880384        
449909316         449938216         449967033   

435991245

     436241780         436493761         436742894         449528926        
449559004         449588979         449618859         449648633        
449678275         449707835         449737048         449766195        
449795202         449824168         449851377         449880392        
449909324         449938224         449967041   

435991435

     436241798         436493852         436743108         449528934        
449559012         449588987         449618867         449648641        
449678283         449707843         449737055         449766203        
449795210         449824176         449851385         449880400        
449909332         449938232         449967058   

435991476

     436241830         436493951         436743223         449528942        
449559020         449588995         449618875         449648658        
449678291         449707850         449737063         449766211        
449795228         449824184         449851393         449880418        
449909340         449938240         449967066   

435991492

     436241855         436493985         436743322         449528967        
449559038         449589001         449618883         449648666        
449678309         449707868         449737071         449766229        
449795236         449824192         449851401         449880426        
449909357         449938257         449967074   

435991583

     436241863         436494041         436743355         449528975        
449559046         449589019         449618891         449648674        
449678317         449707876         449737089         449766237        
449795244         449824200         449851419         449880434        
449909365         449938265         449967082   

435991609

     436241897         436494058         436743553         449528983        
449559053         449589027         449618909         449648708        
449678325         449707884         449737097         449766245        
449795251         449824218         449851427         449880442        
449909373         449938273         449967090   

435991633

     436242028         436494348         436743579         449528991        
449559061         449589035         449618917         449648716        
449678333         449707892         449737105         449766252        
449795269         449824226         449851435         449880459        
449909381         449938281         449967108   

435991641

     436242036         436494355         436743587         449529007        
449559079         449589043         449618925         449648724        
449678341         449707900         449737113         449766260        
449795277         449824234         449851443         449880467        
449909399         449938299         449967116   

435991682

     436242044         436494421         436743645         449529015        
449559087         449589050         449618933         449648740        
449678358         449707918         449737121         449766278        
449795285         449824242         449851450         449880475        
449909407         449938307         449967124   

435991690

     436242135         436494702         436743652         449529023        
449559095         449589068         449618941         449648757        
449678366         449707926         449737139         449766286        
449795293         449824259         449851468         449880483        
449909415         449938315         449967132   

435991880

     436242226         436494736         436743744         449529031        
449559103         449589076         449618958         449648765        
449678374         449707934         449737147         449766294        
449795301         449824267         449851476         449880491        
449909423         449938323         449967140   

435991906

     436242457         436494819         436743835         449529049        
449559111         449589084         449618966         449648773        
449678382         449707942         449737154         449766302        
449795319         449824275         449851484         449880509        
449909431         449938331         449967157   

435991930

     436242580         436494827         436743884         449529056        
449559129         449589092         449618974         449648781        
449678390         449707959         449737162         449766310        
449795327         449824283         449851492         449880517        
449909449         449938349         449967165   

435991989

     436242697         436495279         436743959         449529064        
449559137         449589100         449618982         449648799        
449678408         449707967         449737170         449766328        
449795335         449824291         449851500         449880525        
449909456         449938356         449967173   

435992011

     436242879         436495311         436744106         449529072        
449559145         449589118         449618990         449648807        
449678416         449707975         449737188         449766336        
449795343         449824309         449851518         449880533        
449909464         449938364         449967181   

435992144

     436242945         436495329         436744130         449529098        
449559152         449589126         449619006         449648815        
449678424         449707983         449737196         449766344        
449795350         449824317         449851526         449880541        
449909472         449938372         449967199   

435993217

     436242994         436495394         436744155         449529106        
449559160         449589134         449619014         449648823        
449678432         449707991         449737204         449766351        
449795368         449824325         449851534         449880558        
449909480         449938380         449967207   

 

SCH-A-6



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435993274

     436243018         436495436         436744270         449529114        
449559178         449589142         449619022         449648849        
449678440         449708007         449737212         449766369        
449795376         449824333         449851542         449880566        
449909498         449938398         449967215   

435993373

     436243034         436495444         436744437         449529122        
449559186         449589159         449619030         449648856        
449678457         449708015         449737220         449766377        
449795384         449824341         449851559         449880574        
449909506         449938406         449967223   

435993472

     436243174         436495568         436744551         449529130        
449559194         449589167         449619048         449648864        
449678473         449708023         449737238         449766385        
449795392         449824358         449851567         449880582        
449909514         449938414         449967231   

435993514

     436243265         436495600         436744577         449529148        
449559202         449589175         449619055         449648872        
449678481         449708031         449737246         449766393        
449795400         449824366         449851575         449880590        
449909522         449938422         449967249   

435993597

     436243315         436495782         436744742         449529155        
449559210         449589183         449619063         449648880        
449678499         449708049         449737253         449766401        
449795418         449824374         449851583         449880608        
449909530         449938430         449967256   

435993613

     436243323         436495980         436744866         449529163        
449559228         449589191         449619071         449648898        
449678507         449708056         449737261         449766419        
449795426         449824382         449851591         449880616        
449909548         449938448         449967264   

435993696

     436243539         436496079         436745012         449529171        
449559236         449589209         449619089         449648906        
449678515         449708064         449737279         449766427        
449795434         449824390         449851609         449880624        
449909555         449938455         449967272   

435993845

     436243547         436496137         436745079         449529189        
449559244         449589217         449619097         449648914        
449678523         449708072         449737287         449766435        
449795442         449824408         449851617         449880632        
449909563         449938463         449967280   

435993878

     436243653         436496269         436745103         449529197        
449559251         449589225         449619105         449648922        
449678531         449708080         449737295         449766443        
449795459         449824416         449851625         449880640        
449909571         449938471         449967298   

435993886

     436243745         436496517         436745244         449529205        
449559269         449589233         449619113         449648930        
449678549         449708098         449737303         449766450        
449795467         449824424         449851633         449880657        
449909589         449938489         449967306   

435993902

     436243778         436496525         436745343         449529213        
449559277         449589241         449619121         449648948        
449678556         449708106         449737311         449766468        
449795475         449824432         449851641         449880665        
449909597         449938497         449967314   

435993944

     436244008         436496533         436745418         449529221        
449559285         449589258         449619139         449648955        
449678564         449708114         449737329         449766476        
449795483         449824440         449851658         449880673        
449909605         449938505         449967322   

435994124

     436244396         436496640         436745517         449529239        
449559293         449589266         449619147         449648963        
449678572         449708122         449737337         449766484        
449795491         449824457         449851666         449880681        
449909613         449938513         449967330   

435994256

     436244404         436496665         436745558         449529254        
449559301         449589274         449619154         449648971        
449678580         449708130         449737345         449766492        
449795509         449824465         449851674         449880699        
449909621         449938521         449967348   

435994280

     436244479         436496764         436745608         449529262        
449559319         449589282         449619162         449648989        
449678598         449708148         449737352         449766500        
449795517         449824473         449851682         449880707        
449909639         449938539         449967355   

435994348

     436244487         436496806         436745673         449529270        
449559327         449589290         449619170         449648997        
449678606         449708155         449737360         449766534        
449795525         449824481         449851690         449880715        
449909647         449938547         449967363   

435994413

     436244651         436496871         436745699         449529288        
449559335         449589308         449619188         449649003        
449678614         449708163         449737378         449766542        
449795533         449824499         449851708         449880723        
449909654         449938554         449967371   

435994421

     436244743         436496939         436745756         449529296        
449559343         449589316         449619196         449649011        
449678622         449708171         449737386         449766559        
449795541         449824507         449851716         449880731        
449909662         449938562         449967389   

435994462

     436244750         436497010         436745798         449529304        
449559350         449589324         449619204         449649037        
449678630         449708189         449737394         449766575        
449795558         449824515         449851724         449880749        
449909670         449938570         449967397   

435994553

     436244834         436497036         436745830         449529312        
449559368         449589332         449619212         449649045        
449678648         449708197         449737402         449766583        
449795566         449824523         449851732         449880756        
449909688         449938588         449967405   

435994660

     436244891         436497051         436745921         449529320        
449559376         449589340         449619220         449649052        
449678655         449708205         449737410         449766591        
449795574         449824531         449851740         449880764        
449909696         449938596         449967413   

435994678

     436245187         436497135         436746143         449529338        
449559384         449589357         449619238         449649060        
449678663         449708213         449737428         449766609        
449795582         449824549         449851757         449880772        
449909704         449938604         449967421   

435994736

     436245351         436497242         436746267         449529346        
449559392         449589373         449619253         449649078        
449678671         449708221         449737436         449766617        
449795590         449824556         449851765         449880780        
449909712         449938612         449967439   

435994843

     436245427         436497341         436746275         449529353        
449559400         449589381         449619261         449649086        
449678697         449708239         449737444         449766625        
449795608         449824564         449851773         449880798        
449909720         449938620         449967447   

435994876

     436245666         436497382         436746507         449529361        
449559418         449589399         449619279         449649094        
449678705         449708254         449737451         449766633        
449795616         449824572         449851799         449880806        
449909738         449938638         449967454   

435994884

     436245724         436497432         436746523         449529379        
449559426         449589407         449619287         449649102        
449678713         449708262         449737469         449766641        
449795624         449824580         449851807         449880814        
449909746         449938646         449967462   

435994959

     436245757         436497457         436746531         449529387        
449559434         449589415         449619295         449649110        
449678721         449708270         449737477         449766666        
449795632         449824598         449851815         449880822        
449909753         449938653         449967470   

435995014

     436245799         436497481         436746564         449529395        
449559442         449589423         449619303         449649128        
449678739         449708288         449737485         449766674        
449795640         449824606         449851823         449880830        
449909761         449938661         449967488   

435995162

     436245807         436497523         436746614         449529403        
449559459         449589431         449619311         449649136        
449678747         449708296         449737493         449766682        
449795657         449824614         449851831         449880848        
449909779         449938679         449967496   

435995238

     436245831         436497531         436746804         449529411        
449559467         449589456         449619329         449649144        
449678754         449708304         449737501         449766690        
449795665         449824622         449851849         449880855        
449909787         449938687         449967504   

435995444

     436245971         436497598         436746812         449529429        
449559475         449589464         449619337         449649151        
449678762         449708312         449737519         449766708        
449795673         449824630         449851856         449880863        
449909795         449938695         449967512   

435995501

     436246102         436497630         436746887         449529437        
449559483         449589472         449619352         449649169        
449678770         449708320         449737527         449766716        
449795681         449824648         449851864         449880871        
449909803         449938703         449967520   

435995519

     436246151         436497648         436746937         449529445        
449559491         449589480         449619378         449649177        
449678788         449708338         449737535         449766724        
449795699         449824655         449851872         449880889        
449909811         449938711         449967538   

435995527

     436246219         436497937         436747034         449529452        
449559509         449589498         449619386         449649185        
449678796         449708346         449737543         449766732        
449795707         449824663         449851880         449880897        
449909829         449938729         449967546   

435995550

     436246276         436498026         436747125         449529460        
449559517         449589506         449619394         449649193        
449678804         449708353         449737550         449766740        
449795715         449824689         449851898         449880905        
449909837         449938737         449967553   

435995709

     436246417         436498117         436747190         449529478        
449559525         449589514         449619402         449649201        
449678812         449708361         449737568         449766757        
449795723         449824697         449851906         449880913        
449909845         449938745         449967561   

435995733

     436246466         436498190         436747356         449529486        
449559533         449589522         449619428         449649219        
449678820         449708379         449737576         449766765        
449795731         449824705         449851914         449880921        
449909852         449938760         449967579   

435995824

     436246565         436498240         436747638         449529494        
449559541         449589530         449619436         449649227        
449678838         449708387         449737584         449766773        
449795749         449824713         449851922         449880939        
449909860         449938778         449967587   

435995899

     436246698         436498315         436747703         449529502        
449559558         449589548         449619444         449649243        
449678846         449708395         449737592         449766781        
449795756         449824721         449851930         449880947        
449909878         449938786         449967595   

435995956

     436246730         436498414         436747760         449529510        
449559566         449589555         449619451         449649250        
449678853         449708403         449737600         449766799        
449795764         449824739         449851948         449880954        
449909886         449938794         449967603   

435995964

     436246748         436498463         436747851         449529528        
449559574         449589563         449619469         449649268        
449678861         449708411         449737618         449766807        
449795772         449824747         449851955         449880962        
449909894         449938802         449967611   

435996038

     436246771         436498539         436747919         449529536        
449559582         449589571         449619477         449649284        
449678879         449708429         449737626         449766815        
449795780         449824754         449851963         449880970        
449909902         449938810         449967629   

435996301

     436246953         436498729         436747927         449529551        
449559590         449589589         449619485         449649292        
449678887         449708437         449737634         449766823        
449795798         449824762         449851971         449880988        
449909910         449938828         449967637   

435996327

     436246961         436499420         436747935         449529569        
449559608         449589597         449619493         449649300        
449678895         449708445         449737642         449766849        
449795806         449824770         449851989         449880996        
449909928         449938836         449967645   

435996335

     436247126         436499453         436747950         449529577        
449559616         449589605         449619501         449649318        
449678903         449708452         449737659         449766856        
449795814         449824788         449851997         449881002        
449909936         449938844         449967652   

435996376

     436247191         436499511         436748016         449529585        
449559624         449589613         449619519         449649326        
449678911         449708460         449737667         449766864        
449795822         449824796         449852003         449881010        
449909944         449938851         449967660   

435996400

     436247225         436499578         436748032         449529593        
449559632         449589621         449619527         449649334        
449678929         449708478         449737675         449766872        
449795830         449824804         449852011         449881028        
449909951         449938869         449967678   

435996434

     436247423         436499586         436748040         449529601        
449559640         449589639         449619535         449649342        
449678937         449708486         449737683         449766880        
449795848         449824812         449852029         449881036        
449909969         449938877         449967686   

435996483

     436247555         436499602         436748099         449529619        
449559657         449589647         449619543         449649359        
449678945         449708494         449737691         449766898        
449795855         449824820         449852037         449881044        
449909977         449938885         449967694   

435996566

     436247597         436499719         436748248         449529627        
449559665         449589654         449619550         449649367        
449678952         449708502         449737709         449766906        
449795863         449824838         449852045         449881051        
449909985         449938893         449967702   

435996574

     436248306         436499727         436748289         449529635        
449559673         449589662         449619568         449649383        
449678960         449708510         449737717         449766914        
449795871         449824846         449852052         449881069        
449909993         449938901         449967710   

435996616

     436248439         436499743         436748537         449529643        
449559681         449589670         449619576         449649391        
449678978         449708528         449737725         449766922        
449795889         449824853         449852060         449881077        
449910009         449938919         449967728   

435996798

     436248744         436499784         436748594         449529650        
449559707         449589688         449619584         449649409        
449678986         449708536         449737733         449766930        
449795897         449824861         449852078         449881093        
449910017         449938927         449967736   

435997010

     436248777         436499826         436748610         449529668        
449559715         449589696         449619592         449649417        
449678994         449708544         449737741         449766948        
449795905         449824879         449852086         449881101        
449910025         449938935         449967744   

435997044

     436248918         436499842         436748628         449529676        
449559723         449589704         449619600         449649425        
449679000         449708551         449737758         449766955        
449795913         449824887         449852094         449881119        
449910033         449938943         449967751   

435997077

     436249072         436499941         436748677         449529684        
449559731         449589720         449619618         449649433        
449679018         449708569         449737766         449766963        
449795921         449824895         449852110         449881127        
449910041         449938950         449967769   

435997101

     436249098         436499966         436748693         449529692        
449559749         449589738         449619626         449649441        
449679026         449708577         449737774         449766971        
449795939         449824903         449852128         449881135        
449910058         449938968         449967777   

435997168

     436249239         436499974         436748701         449529700        
449559756         449589746         449619634         449649458        
449679034         449708585         449737782         449766989        
449795947         449824911         449852136         449881143        
449910066         449938976         449967785   

435997267

     436249254         436500169         436748784         449529718        
449559764         449589753         449619642         449649466        
449679042         449708593         449737790         449766997        
449795954         449824929         449852144         449881150        
449910074         449938984         449967793   

435997291

     436249338         436500276         436748818         449529726        
449559772         449589761         449619659         449649474        
449679059         449708601         449737808         449767003        
449795962         449824937         449852151         449881168        
449910090         449938992         449967801   

435997333

     436249346         436500300         436748834         449529734        
449559780         449589779         449619667         449649482        
449679067         449708619         449737816         449767011        
449795970         449824945         449852169         449881176        
449910108         449939008         449967819   

435997366

     436249353         436500318         436748842         449529759        
449559806         449589787         449619675         449649490        
449679075         449708627         449737824         449767029        
449795988         449824952         449852177         449881184        
449910116         449939016         449967827   

435997549

     436249387         436500417         436748917         449529767        
449559814         449589795         449619691         449649508        
449679083         449708635         449737832         449767037        
449795996         449824960         449852185         449881192        
449910124         449939024         449967835   

435997663

     436249411         436500425         436749139         449529775        
449559822         449589811         449619709         449649524        
449679091         449708643         449737840         449767045        
449796002         449824978         449852193         449881200        
449910132         449939032         449967843   

435997689

     436249437         436500607         436749196         449529783        
449559830         449589829         449619717         449649532        
449679109         449708650         449737857         449767052        
449796010         449824986         449852201         449881218        
449910140         449939040         449967850   

435997846

     436249650         436500664         436749253         449529791        
449559848         449589837         449619725         449649540        
449679117         449708668         449737865         449767060        
449796028         449824994         449852219         449881226        
449910157         449939057         449967868   

435997887

     436249825         436500672         436749360         449529809        
449559855         449589845         449619733         449649557        
449679125         449708676         449737873         449767078        
449796036         449825009         449852227         449881234        
449910165         449939065         449967876   

435998018

     436249866         436500680         436750145         449529817        
449559863         449589852         449619758         449649573        
449679133         449708684         449737881         449767086        
449796044         449825017         449852235         449881242        
449910173         449939073         449967884   

435998026

     436249874         436500706         436750228         449529825        
449559871         449589860         449619766         449649581        
449679141         449708692         449737899         449767094        
449796051         449825025         449852243         449881259        
449910181         449939081         449967892   

435998083

     436251078         436500748         436750277         449529833        
449559889         449589878         449619774         449649599        
449679158         449708700         449737907         449767102        
449796069         449825033         449852250         449881267        
449910199         449939099         449967900   

435998158

     436251151         436500755         436750392         449529841        
449559897         449589894         449619782         449649607        
449679166         449708718         449737915         449767110        
449796077         449825041         449852268         449881275        
449910207         449939107         449967918   

435998190

     436251235         436500904         436750426         449529858        
449559905         449589902         449619790         449649615        
449679174         449708726         449737923         449767128        
449796085         449825058         449852276         449881283        
449910215         449939115         449967926   

435998265

     436251268         436500987         436750632         449529866        
449559913         449589910         449619808         449649623        
449679182         449708734         449737931         449767136        
449796093         449825066         449852284         449881291        
449910223         449939123         449967934   

 

SCH-A-7



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435998331

     436251417         436501100         436750764         449529874        
449559921         449589928         449619816         449649631        
449679190         449708742         449737949         449767144        
449796101         449825074         449852292         449881309        
449910231         449939131         449967942   

435998430

     436251540         436501142         436750780         449529882        
449559939         449589936         449619824         449649649        
449679208         449708759         449737956         449767151        
449796119         449825082         449852300         449881317        
449910249         449939149         449967959   

435998554

     436251581         436501175         436751036         449529890        
449559947         449589944         449619832         449649656        
449679216         449708775         449737964         449767177        
449796127         449825090         449852318         449881325        
449910256         449939156         449967967   

435998638

     436251599         436501209         436751051         449529908        
449559954         449589951         449619840         449649664        
449679224         449708783         449737972         449767185        
449796135         449825108         449852326         449881333        
449910264         449939164         449967975   

435998802

     436251649         436501217         436751069         449529916        
449559970         449589969         449619857         449649672        
449679232         449708791         449737980         449767193        
449796143         449825116         449852334         449881341        
449910272         449939172         449967983   

435998851

     436251771         436501308         436751101         449529924        
449559996         449589977         449619865         449649680        
449679240         449708809         449737998         449767201        
449796150         449825124         449852342         449881358        
449910280         449939180         449967991   

435998950

     436251797         436501332         436751192         449529932        
449560002         449589985         449619873         449649698        
449679257         449708817         449738004         449767219        
449796168         449825132         449852359         449881366        
449910298         449939198         449968007   

435999008

     436251821         436502264         436751549         449529940        
449560010         449589993         449619881         449649714        
449679265         449708825         449738012         449767227        
449796176         449825140         449852367         449881374        
449910306         449939206         449968015   

435999024

     436251912         436502272         436751556         449529957        
449560028         449590009         449619899         449649722        
449679273         449708833         449738020         449767235        
449796184         449825157         449852375         449881382        
449910314         449939214         449968023   

435999081

     436251920         436502280         436751630         449529965        
449560036         449590017         449619907         449649730        
449679281         449708841         449738038         449767243        
449796192         449825165         449852383         449881390        
449910322         449939222         449968031   

435999123

     436251946         436502413         436751754         449529973        
449560044         449590025         449619915         449649748        
449679299         449708858         449738046         449767250        
449796200         449825173         449852391         449881408        
449910330         449939230         449968049   

435999164

     436252084         436502447         436751804         449529981        
449560051         449590033         449619923         449649755        
449679307         449708866         449738053         449767268        
449796218         449825181         449852409         449881416        
449910348         449939248         449968056   

435999222

     436252266         436502470         436751861         449529999        
449560069         449590041         449619931         449649763        
449679315         449708874         449738061         449767276        
449796226         449825199         449852417         449881424        
449910355         449939255         449968064   

435999339

     436252407         436502595         436752208         449530005        
449560077         449590058         449619949         449649771        
449679323         449708882         449738079         449767284        
449796234         449825207         449852425         449881432        
449910363         449939263         449968072   

435999511

     436252480         436502652         436752372         449530013        
449560085         449590066         449619956         449649789        
449679331         449708890         449738087         449767292        
449796242         449825215         449852433         449881440        
449910371         449939271         449968080   

435999545

     436252746         436502660         436752380         449530021        
449560093         449590074         449619964         449649797        
449679349         449708908         449738095         449767300        
449796259         449825223         449852441         449881457        
449910389         449939289         449968098   

435999602

     436252936         436502678         436752398         449530039        
449560119         449590082         449619972         449649805        
449679356         449708916         449738111         449767318        
449796267         449825231         449852458         449881465        
449910397         449939297         449968106   

435999628

     436252969         436502744         436752406         449530047        
449560135         449590090         449619980         449649813        
449679364         449708924         449738129         449767326        
449796275         449825249         449852466         449881473        
449910405         449939305         449968114   

435999743

     436253025         436502751         436752414         449530054        
449560143         449590108         449619998         449649821        
449679372         449708932         449738137         449767334        
449796283         449825256         449852474         449881481        
449910413         449939313         449968122   

435999834

     436253058         436502827         436752422         449530062        
449560150         449590116         449620004         449649839        
449679380         449708940         449738145         449767342        
449796291         449825264         449852482         449881499        
449910421         449939321         449968130   

435999909

     436253280         436502983         436752448         449530070        
449560168         449590124         449620012         449649847        
449679398         449708957         449738152         449767359        
449796309         449825272         449852490         449881507        
449910439         449939339         449968148   

435999966

     436253348         436503023         436752570         449530088        
449560176         449590132         449620020         449649854        
449679406         449708965         449738160         449767367        
449796317         449825280         449852508         449881515        
449910447         449939347         449968155   

436000020

     436253553         436503080         436752703         449530096        
449560184         449590140         449620038         449649862        
449679414         449708973         449738178         449767375        
449796325         449825298         449852516         449881523        
449910454         449939354         449968163   

436000087

     436253603         436503098         436752786         449530104        
449560192         449590157         449620046         449649870        
449679422         449708981         449738186         449767383        
449796333         449825306         449852524         449881531        
449910462         449939362         449968171   

436000137

     436253611         436503122         436752828         449530112        
449560200         449590165         449620053         449649888        
449679430         449708999         449738194         449767391        
449796341         449825314         449852532         449881549        
449910470         449939370         449968189   

436000277

     436253645         436503155         436752901         449530120        
449560218         449590173         449620061         449649896        
449679448         449709005         449738202         449767409        
449796358         449825322         449852540         449881556        
449910488         449939388         449968197   

436000392

     436253660         436503163         436752927         449530138        
449560226         449590181         449620079         449649904        
449679455         449709013         449738210         449767417        
449796366         449825330         449852557         449881564        
449910496         449939396         449968205   

436000426

     436253678         436503171         436753008         449530146        
449560234         449590199         449620087         449649912        
449679463         449709021         449738228         449767425        
449796374         449825348         449852565         449881572        
449910504         449939404         449968213   

436000434

     436253785         436503221         436753032         449530153        
449560242         449590207         449620095         449649920        
449679471         449709039         449738236         449767433        
449796382         449825355         449852573         449881580        
449910512         449939412         449968221   

436000517

     436253827         436503247         436753230         449530161        
449560259         449590215         449620103         449649938        
449679489         449709047         449738244         449767441        
449796390         449825363         449852581         449881598        
449910520         449939420         449968239   

436000566

     436253884         436503296         436753305         449530179        
449560267         449590223         449620111         449649946        
449679497         449709054         449738251         449767466        
449796416         449825371         449852599         449881606        
449910538         449939438         449968247   

436000624

     436253991         436503320         436753404         449530187        
449560275         449590231         449620129         449649953        
449679505         449709062         449738269         449767474        
449796424         449825389         449852607         449881614        
449910546         449939446         449968254   

436000665

     436254007         436503429         436753453         449530195        
449560283         449590249         449620137         449649961        
449679513         449709070         449738277         449767482        
449796432         449825397         449852615         449881622        
449910553         449939453         449968262   

436000723

     436254023         436503478         436753503         449530203        
449560291         449590256         449620145         449649979        
449679521         449709088         449738285         449767490        
449796440         449825405         449852623         449881630        
449910561         449939461         449968270   

436000780

     436254031         436503551         436753529         449530211        
449560309         449590264         449620152         449649987        
449679539         449709096         449738293         449767508        
449796457         449825413         449852631         449881648        
449910579         449939479         449968288   

436000798

     436254106         436503601         436753545         449530229        
449560317         449590272         449620160         449649995        
449679547         449709104         449738301         449767516        
449796465         449825421         449852649         449881655        
449910587         449939487         449968296   

436000855

     436254122         436503692         436753594         449530237        
449560325         449590280         449620178         449650001        
449679554         449709112         449738319         449767524        
449796473         449825439         449852656         449881663        
449910595         449939495         449968304   

436000863

     436254189         436503767         436753610         449530245        
449560333         449590298         449620186         449650019        
449679562         449709120         449738327         449767532        
449796481         449825447         449852664         449881671        
449910603         449939503         449968312   

436000897

     436254312         436503833         436753669         449530260        
449560341         449590314         449620194         449650027        
449679570         449709138         449738335         449767540        
449796499         449825454         449852672         449881689        
449910611         449939511         449968320   

436000954

     436254338         436503908         436753685         449530278        
449560358         449590322         449620202         449650035        
449679588         449709146         449738343         449767557        
449796507         449825462         449852680         449881697        
449910629         449939529         449968338   

436001184

     436254361         436503924         436753693         449530286        
449560366         449590330         449620210         449650050        
449679596         449709153         449738350         449767565        
449796515         449825470         449852698         449881705        
449910637         449939537         449968346   

436001200

     436254387         436504070         436753800         449530294        
449560374         449590348         449620228         449650068        
449679604         449709161         449738368         449767573        
449796523         449825488         449852706         449881713        
449910645         449939545         449968353   

436001226

     436254460         436504112         436753867         449530302        
449560382         449590355         449620236         449650076        
449679612         449709179         449738376         449767581        
449796531         449825496         449852714         449881721        
449910652         449939552         449968361   

436001259

     436254478         436504146         436753941         449530310        
449560390         449590363         449620244         449650084        
449679620         449709187         449738384         449767599        
449796549         449825504         449852722         449881739        
449910660         449939560         449968379   

436001291

     436254486         436504302         436754055         449530328        
449560408         449590371         449620251         449650092        
449679638         449709195         449738392         449767607        
449796556         449825512         449852730         449881747        
449910678         449939578         449968387   

436001325

     436254510         436504427         436754105         449530336        
449560416         449590389         449620269         449650100        
449679646         449709203         449738400         449767615        
449796564         449825520         449852748         449881754        
449910686         449939586         449968395   

436001408

     436254528         436504724         436754154         449530344        
449560424         449590397         449620277         449650118        
449679653         449709211         449738418         449767623        
449796572         449825538         449852755         449881762        
449910694         449939594         449968403   

436001416

     436254551         436504799         436754261         449530351        
449560432         449590405         449620285         449650126        
449679661         449709229         449738426         449767631        
449796580         449825546         449852763         449881770        
449910702         449939602         449968411   

436001432

     436254585         436505242         436754279         449530369        
449560457         449590421         449620293         449650134        
449679679         449709237         449738434         449767649        
449796598         449825553         449852771         449881788        
449910710         449939610         449968429   

436001440

     436254809         436505309         436754295         449530377        
449560465         449590439         449620301         449650142        
449679687         449709245         449738442         449767656        
449796606         449825561         449852789         449881796        
449910728         449939628         449968437   

436001465

     436254890         436505325         436754329         449530385        
449560473         449590447         449620319         449650159        
449679695         449709252         449738459         449767664        
449796614         449825579         449852797         449881804        
449910736         449939636         449968445   

436001473

     436254932         436505341         436754410         449530393        
449560481         449590454         449620327         449650167        
449679703         449709260         449738467         449767672        
449796622         449825587         449852805         449881812        
449910744         449939644         449968452   

436001739

     436255020         436505366         436754626         449530401        
449560499         449590462         449620335         449650175        
449679711         449709278         449738475         449767680        
449796630         449825595         449852813         449881820        
449910751         449939651         449968460   

436002125

     436255061         436505499         436754790         449530419        
449560507         449590470         449620343         449650183        
449679729         449709286         449738483         449767698        
449796648         449825611         449852821         449881838        
449910769         449939669         449968478   

436002307

     436255095         436505655         436754881         449530427        
449560523         449590488         449620350         449650191        
449679737         449709294         449738491         449767706        
449796655         449825629         449852839         449881846        
449910777         449939677         449968486   

436002497

     436255137         436505663         436754980         449530435        
449560531         449590496         449620368         449650209        
449679745         449709302         449738509         449767714        
449796663         449825637         449852847         449881853        
449910785         449939685         449968494   

436002513

     436255160         436505739         436755110         449530443        
449560549         449590504         449620376         449650217        
449679752         449709328         449738517         449767722        
449796671         449825645         449852854         449881861        
449910793         449939693         449968502   

436002588

     436255285         436505796         436755623         449530450        
449560556         449590512         449620384         449650225        
449679760         449709336         449738525         449767730        
449796689         449825660         449852862         449881879        
449910801         449939701         449968510   

436002604

     436255301         436505812         436755656         449530468        
449560564         449590520         449620392         449650233        
449679778         449709344         449738533         449767748        
449796697         449825678         449852870         449881887        
449910819         449939719         449968528   

436002612

     436255327         436505861         436755755         449530476        
449560572         449590538         449620400         449650241        
449679786         449709351         449738541         449767755        
449796705         449825686         449852888         449881895        
449910827         449939727         449968536   

436002711

     436255459         436505937         436755763         449530484        
449560580         449590546         449620418         449650258        
449679794         449709369         449738558         449767763        
449796713         449825694         449852896         449881903        
449910835         449939735         449968544   

436002745

     436255525         436506042         436755771         449530492        
449560598         449590553         449620426         449650266        
449679802         449709377         449738566         449767771        
449796721         449825702         449852904         449881911        
449910843         449939743         449968551   

436002760

     436255608         436506174         436755946         449530500        
449560606         449590561         449620434         449650274        
449679828         449709385         449738574         449767789        
449796739         449825710         449852912         449881929        
449910850         449939750         449968569   

436002786

     436255681         436506182         436756001         449530526        
449560614         449590579         449620442         449650282        
449679836         449709393         449738582         449767797        
449796747         449825728         449852920         449881937        
449910868         449939768         449968577   

436002919

     436255822         436506257         436756134         449530534        
449560622         449590587         449620459         449650290        
449679844         449709401         449738590         449767805        
449796754         449825736         449852938         449881945        
449910876         449939776         449968585   

436003081

     436255889         436506265         436756233         449530542        
449560630         449590595         449620467         449650308        
449679851         449709419         449738608         449767813        
449796762         449825744         449852946         449881952        
449910884         449939784         449968593   

436003131

     436255921         436506315         436756423         449530567        
449560648         449590603         449620475         449650316        
449679869         449709427         449738616         449767821        
449796770         449825751         449852953         449881960        
449910892         449939792         449968601   

436003255

     436255962         436506430         436756449         449530575        
449560655         449590611         449620483         449650324        
449679877         449709435         449738624         449767839        
449796788         449825769         449852961         449881978        
449910900         449939800         449968619   

436003297

     436256044         436506448         436756480         449530583        
449560663         449590629         449620491         449650332        
449679885         449709443         449738632         449767847        
449796796         449825777         449852979         449881986        
449910918         449939818         449968627   

436003362

     436256051         436506505         436756498         449530591        
449560671         449590637         449620509         449650340        
449679893         449709450         449738640         449767854        
449796804         449825785         449852987         449881994        
449910926         449939826         449968635   

436003396

     436256093         436506562         436756530         449530609        
449560689         449590645         449620517         449650357        
449679901         449709468         449738657         449767862        
449796812         449825793         449852995         449882000        
449910934         449939834         449968643   

436003503

     436256119         436506687         436756803         449530617        
449560697         449590652         449620525         449650365        
449679919         449709476         449738665         449767870        
449796820         449825801         449853001         449882018        
449910942         449939842         449968650   

436003545

     436256127         436506760         436757264         449530625        
449560705         449590660         449620533         449650373        
449679927         449709484         449738673         449767888        
449796838         449825819         449853019         449882026        
449910959         449939859         449968668   

 

SCH-A-8



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436003693

     436256150         436506877         436757298         449530633        
449560713         449590678         449620541         449650381        
449679935         449709492         449738681         449767896        
449796846         449825827         449853027         449882034        
449910967         449939867         449968676   

436003834

     436256168         436506885         436757330         449530641        
449560721         449590686         449620566         449650399        
449679943         449709500         449738699         449767904        
449796853         449825835         449853035         449882042        
449910975         449939875         449968684   

436003867

     436256192         436506901         436757397         449530658        
449560739         449590694         449620574         449650407        
449679950         449709518         449738707         449767912        
449796861         449825843         449853043         449882059        
449910983         449939883         449968692   

436003933

     436256200         436506927         436757421         449530682        
449560747         449590702         449620582         449650415        
449679968         449709526         449738723         449767920        
449796879         449825850         449853050         449882067        
449910991         449939891         449968700   

436004030

     436256408         436507321         436757520         449530690        
449560754         449590710         449620590         449650423        
449679976         449709534         449738731         449767938        
449796887         449825868         449853068         449882083        
449911007         449939909         449968718   

436004071

     436256473         436507727         436757546         449530708        
449560762         449590728         449620616         449650431        
449679984         449709542         449738749         449767946        
449796895         449825876         449853076         449882091        
449911015         449939917         449968726   

436004089

     436256598         436507776         436757850         449530716        
449560770         449590736         449620624         449650449        
449679992         449709559         449738756         449767953        
449796903         449825884         449853084         449882109        
449911023         449939925         449968734   

436004238

     436256820         436507834         436757900         449530724        
449560788         449590744         449620632         449650456        
449680008         449709567         449738764         449767961        
449796911         449825892         449853092         449882117        
449911031         449939933         449968742   

436004501

     436256846         436507966         436757991         449530732        
449560796         449590769         449620640         449650464        
449680016         449709575         449738772         449767979        
449796929         449825900         449853100         449882125        
449911049         449939941         449968759   

436004584

     436257000         436508006         436758098         449530740        
449560804         449590785         449620657         449650472        
449680024         449709583         449738780         449767987        
449796937         449825918         449853118         449882133        
449911056         449939958         449968767   

436004618

     436257125         436508022         436758114         449530757        
449560812         449590793         449620665         449650480        
449680032         449709591         449738798         449767995        
449796945         449825926         449853126         449882158        
449911064         449939966         449968775   

436004659

     436257315         436508063         436758247         449530765        
449560820         449590801         449620673         449650498        
449680040         449709609         449738806         449768001        
449796952         449825934         449853134         449882166        
449911072         449939974         449968783   

436004691

     436257323         436508121         436758254         449530773        
449560838         449590819         449620681         449650506        
449680057         449709617         449738814         449768019        
449796960         449825942         449853142         449882174        
449911080         449939982         449968791   

436004766

     436257455         436508170         436758312         449530781        
449560846         449590827         449620699         449650514        
449680073         449709625         449738822         449768027        
449796978         449825959         449853159         449882182        
449911098         449939990         449968809   

436004774

     436257489         436508287         436758361         449530799        
449560853         449590835         449620707         449650522        
449680081         449709633         449738830         449768035        
449796986         449825967         449853167         449882190        
449911106         449940006         449968817   

436004865

     436257513         436508329         436758411         449530815        
449560861         449590843         449620715         449650530        
449680099         449709641         449738848         449768043        
449796994         449825975         449853175         449882208        
449911114         449940014         449968825   

436005037

     436257539         436508352         436758429         449530831        
449560879         449590850         449620723         449650548        
449680107         449709658         449738855         449768050        
449797000         449825983         449853183         449882216        
449911122         449940022         449968833   

436005151

     436257612         436508386         436759013         449530849        
449560887         449590868         449620731         449650555        
449680115         449709666         449738863         449768068        
449797018         449825991         449853191         449882224        
449911130         449940030         449968841   

436005292

     436257687         436508428         436759211         449530856        
449560895         449590876         449620749         449650563        
449680123         449709674         449738871         449768076        
449797026         449826007         449853209         449882232        
449911148         449940048         449968858   

436005318

     436257711         436508501         436759245         449530864        
449560903         449590884         449620756         449650571        
449680131         449709682         449738889         449768084        
449797034         449826015         449853217         449882240        
449911155         449940055         449968866   

436005326

     436257901         436508709         436759260         449530872        
449560911         449590892         449620764         449650589        
449680149         449709690         449738897         449768092        
449797042         449826023         449853225         449882257        
449911163         449940063         449968874   

436005359

     436257935         436508790         436759294         449530880        
449560929         449590900         449620772         449650597        
449680156         449709708         449738905         449768100        
449797059         449826031         449853233         449882265        
449911171         449940071         449968882   

436005383

     436258008         436508824         436759310         449530898        
449560937         449590918         449620780         449650605        
449680164         449709716         449738913         449768118        
449797067         449826049         449853241         449882273        
449911189         449940089         449968890   

436005441

     436258115         436508915         436759625         449530906        
449560945         449590926         449620798         449650613        
449680172         449709724         449738921         449768126        
449797075         449826056         449853258         449882281        
449911197         449940097         449968908   

436005508

     436258230         436509277         436759724         449530914        
449560952         449590942         449620806         449650621        
449680180         449709732         449738939         449768134        
449797083         449826064         449853266         449882299        
449911205         449940105         449968916   

436005607

     436258255         436509368         436759765         449530922        
449560960         449590959         449620814         449650639        
449680198         449709740         449738947         449768142        
449797091         449826072         449853274         449882307        
449911213         449940113         449968924   

436005672

     436258271         436509467         436759815         449530930        
449560978         449590967         449620822         449650647        
449680206         449709757         449738954         449768159        
449797109         449826080         449853282         449882315        
449911221         449940121         449968932   

436005722

     436258297         436509574         436759823         449530948        
449560986         449590975         449620830         449650662        
449680214         449709765         449738962         449768167        
449797117         449826098         449853290         449882323        
449911239         449940139         449968940   

436005797

     436258396         436509590         436759856         449530955        
449560994         449590983         449620848         449650670        
449680222         449709773         449738970         449768175        
449797125         449826106         449853308         449882331        
449911247         449940147         449969005   

436005805

     436258420         436509608         436759864         449530963        
449561000         449590991         449620855         449650688        
449680230         449709781         449738988         449768183        
449797133         449826114         449853316         449882349        
449911254         449940154         449969013   

436006001

     436258479         436509632         436759872         449530989        
449561018         449591007         449620863         449650696        
449680248         449709799         449738996         449768191        
449797141         449826122         449853324         449882356        
449911262         449940162         449969021   

436006126

     436258487         436509681         436759922         449530997        
449561026         449591015         449620871         449650704        
449680255         449709807         449739002         449768209        
449797158         449826130         449853332         449882364        
449911270         449940170         449969039   

436006340

     436258495         436509723         436759989         449531011        
449561034         449591023         449620889         449650712        
449680263         449709815         449739010         449768217        
449797166         449826148         449853340         449882372        
449911288         449940188         449969047   

436006613

     436258503         436509772         436760052         449531029        
449561042         449591031         449620897         449650738        
449680271         449709823         449739028         449768225        
449797174         449826155         449853357         449882380        
449911296         449940196         449969054   

436007520

     436258511         436509780         436760060         449531037        
449561059         449591049         449620905         449650746        
449680289         449709831         449739036         449768233        
449797182         449826163         449853365         449882398        
449911304         449940204         449969062   

436007629

     436258735         436509822         436760250         449531045        
449561067         449591056         449620913         449650753        
449680297         449709849         449739044         449768241        
449797190         449826171         449853373         449882406        
449911312         449940212         449969070   

436007736

     436258891         436509863         436760268         449531052        
449561075         449591064         449620921         449650761        
449680305         449709856         449739051         449768258        
449797208         449826189         449853381         449882414        
449911320         449940220         449969088   

436008114

     436258917         436509889         436760284         449531060        
449561083         449591072         449620939         449650779        
449680313         449709864         449739069         449768266        
449797216         449826205         449853399         449882422        
449911338         449940238         449969096   

436008122

     436259345         436509905         436760326         449531086        
449561091         449591080         449620947         449650787        
449680321         449709872         449739077         449768274        
449797224         449826213         449853407         449882430        
449911346         449940246         449968957   

436008197

     436259444         436509939         436760359         449531094        
449561109         449591098         449620954         449650795        
449680339         449709898         449739085         449768282        
449797232         449826221         449853415         449882448        
449911353         449940253         449968965   

436008213

     436259469         436509996         436760391         449531102        
449561117         449591106         449620962         449650803        
449680347         449709906         449739101         449768290        
449797240         449826239         449853423         449882455        
449911361         449940261         449968973   

436008221

     436259493         436510044         436760508         449531110        
449561125         449591114         449620970         449650811        
449680354         449709914         449739119         449768308        
449797257         449826247         449853431         449882463        
449911379         449940279         449968981   

436008239

     436259535         436510051         436761274         449531128        
449561133         449591122         449620988         449650829        
449680362         449709922         449739127         449768316        
449797265         449826254         449853449         449882471        
449911387         449940287         449968999   

436008247

     436259576         436510176         436761316         449531144        
449561141         449591130         449620996         449650837        
449680370         449709930         449739135         449768324        
449797273         449826262         449853456         449882489        
449911395         449940295         449969104   

436008270

     436259642         436510416         436761399         449531151        
449561158         449591148         449621002         449650845        
449680388         449709948         449739143         449768332        
449797281         449826270         449853464         449882497        
449911403         449940303         449969112   

436008312

     436259659         436511125         436761472         449531169        
449561166         449591155         449621010         449650860        
449680396         449709955         449739150         449768340        
449797299         449826288         449853472         449882505        
449911411         449940311         449969120   

436008445

     436259667         436511158         436761571         449531177        
449561174         449591163         449621028         449650878        
449680404         449709963         449739168         449768357        
449797307         449826296         449853480         449882513        
449911429         449940329         449969138   

436008593

     436259675         436511208         436761605         449531185        
449561190         449591171         449621036         449650886        
449680412         449709971         449739176         449768365        
449797315         449826304         449853498         449882521        
449911437         449940337         449969146   

436008676

     436259725         436511315         436761613         449531193        
449561208         449591189         449621044         449650894        
449680420         449709989         449739184         449768373        
449797323         449826312         449853506         449882539        
449911445         449940345         449969153   

436008684

     436259766         436511463         436761696         449531201        
449561216         449591197         449621051         449650902        
449680438         449709997         449739192         449768381        
449797331         449826320         449853514         449882547        
449911452         449940352         449969161   

436008825

     436259808         436511521         436761704         449531219        
449561224         449591205         449621069         449650910        
449680446         449710003         449739200         449768399        
449797349         449826338         449853522         449882554        
449911460         449940360         449969179   

436008841

     436259816         436511562         436761746         449531227        
449561232         449591213         449621085         449650928        
449680453         449710011         449739218         449768407        
449797356         449826346         449853530         449882562        
449911478         449940378         449969187   

436008890

     436260178         436511612         436761779         449531235        
449561240         449591239         449621093         449650936        
449680461         449710037         449739226         449768415        
449797364         449826353         449853548         449882570        
449911486         449940386         449969195   

436009005

     436260269         436511638         436761837         449531243        
449561257         449591247         449621101         449650944        
449680479         449710045         449739234         449768423        
449797372         449826361         449853555         449882588        
449911494         449940394         449969203   

436009328

     436260434         436511760         436762058         449531250        
449561265         449591254         449621119         449650951        
449680487         449710052         449739242         449768431        
449797380         449826379         449853571         449882596        
449911502         449940402         449969211   

436009500

     436260475         436511950         436762256         449531268        
449561273         449591262         449621127         449650969        
449680495         449710060         449739259         449768449        
449797398         449826387         449853589         449882604        
449911510         449940410         449969229   

436009625

     436260566         436512032         436762264         449531276        
449561281         449591270         449621135         449650977        
449680503         449710078         449739267         449768456        
449797406         449826395         449853597         449882612        
449911528         449940428         449969237   

436009716

     436260616         436512040         436762272         449531284        
449561299         449591288         449621143         449650985        
449680511         449710086         449739275         449768464        
449797414         449826403         449853605         449882620        
449911536         449940436         449969245   

436009849

     436260723         436512149         436762314         449531292        
449561307         449591296         449621150         449650993        
449680529         449710094         449739283         449768472        
449797422         449826411         449853613         449882638        
449911544         449940444         449969252   

436009914

     436260855         436512230         436762322         449531300        
449561323         449591304         449621168         449651009        
449680537         449710102         449739291         449768480        
449797430         449826429         449853621         449882646        
449911551         449940451         449969260   

436010003

     436260889         436512354         436762330         449531318        
449561331         449591312         449621176         449651017        
449680545         449710110         449739309         449768498        
449797448         449826437         449853639         449882653        
449911569         449940469         449969278   

436010029

     436261036         436512362         436762421         449531326        
449561349         449591320         449621184         449651025        
449680552         449710128         449739317         449768506        
449797455         449826445         449853647         449882661        
449911577         449940477         449969286   

436010177

     436261077         436512388         436762520         449531334        
449561356         449591338         449621192         449651033        
449680560         449710136         449739325         449768514        
449797463         449826452         449853654         449882687        
449911585         449940485         449969294   

436010292

     436261127         436512396         436762561         449531342        
449561364         449591346         449621200         449651058        
449680578         449710144         449739333         449768522        
449797471         449826460         449853662         449882695        
449911593         449940493         449969302   

436010417

     436261176         436512412         436762587         449531359        
449561372         449591353         449621218         449651066        
449680586         449710151         449739341         449768530        
449797489         449826478         449853670         449882703        
449911601         449940501         449969310   

436010466

     436261218         436512420         436762777         449531367        
449561380         449591361         449621226         449651074        
449680594         449710169         449739358         449768548        
449797497         449826486         449853688         449882711        
449911619         449940519         449969328   

436010581

     436261226         436512453         436763247         449531383        
449561398         449591379         449621234         449651082        
449680602         449710177         449739366         449768563        
449797505         449826494         449853696         449882729        
449911627         449940527         449969336   

436010631

     436261291         436513063         436763429         449531391        
449561406         449591387         449621242         449651090        
449680610         449710185         449739374         449768571        
449797513         449826502         449853704         449882737        
449911635         449940535         449969344   

436010680

     436261408         436513097         436763536         449531409        
449561414         449591395         449621259         449651108        
449680628         449710193         449739382         449768589        
449797521         449826510         449853712         449882745        
449911643         449940543         449969351   

436010714

     436261481         436513162         436763577         449531417        
449561422         449591403         449621267         449651116        
449680636         449710201         449739390         449768597        
449797539         449826528         449853738         449882752        
449911650         449940550         449969369   

436010755

     436261564         436513196         436763676         449531425        
449561430         449591411         449621275         449651124        
449680644         449710219         449739408         449768605        
449797547         449826536         449853746         449882760        
449911668         449940568         449969377   

436010805

     436261580         436513295         436763700         449531433        
449561448         449591429         449621283         449651132        
449680651         449710227         449739416         449768613        
449797554         449826544         449853753         449882778        
449911676         449940576         449969385   

436010920

     436261671         436513303         436763726         449531441        
449561455         449591437         449621291         449651140        
449680669         449710235         449739424         449768621        
449797562         449826551         449853761         449882786        
449911684         449940584         449969393   

 

SCH-A-9



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436011050

     436261739         436513337         436763924         449531458        
449561463         449591445         449621309         449651157        
449680677         449710243         449739432         449768639        
449797570         449826569         449853779         449882794        
449911692         449940592         449969401   

436011340

     436261853         436513360         436764021         449531466        
449561471         449591452         449621317         449651165        
449680685         449710250         449739440         449768647        
449797588         449826577         449853787         449882802        
449911700         449940600         449969419   

436011399

     436261960         436513477         436764054         449531474        
449561489         449591460         449621325         449651173        
449680693         449710268         449739457         449768654        
449797596         449826585         449853795         449882810        
449911718         449940618         449969427   

436011480

     436261978         436513485         436764062         449531482        
449561497         449591478         449621333         449651181        
449680701         449710276         449739465         449768662        
449797604         449826593         449853803         449882828        
449911726         449940626         449969435   

436011548

     436262299         436513493         436764070         449531490        
449561505         449591486         449621341         449651199        
449680719         449710284         449739473         449768670        
449797612         449826601         449853811         449882836        
449911734         449940634         449969443   

436011670

     436262984         436513501         436764104         449531508        
449561513         449591494         449621358         449651207        
449680727         449710292         449739481         449768688        
449797620         449826619         449853829         449882844        
449911742         449940642         449969450   

436011720

     436263016         436513550         436764120         449531516        
449561521         449591502         449621366         449651215        
449680735         449710300         449739499         449768696        
449797638         449826627         449853837         449882851        
449911759         449940659         449969468   

436011829

     436263057         436513584         436764211         449531524        
449561539         449591510         449621374         449651231        
449680743         449710318         449739507         449768704        
449797646         449826635         449853845         449882869        
449911767         449940667         449969476   

436011845

     436263073         436514434         436764419         449531532        
449561547         449591528         449621382         449651249        
449680750         449710326         449739515         449768712        
449797653         449826643         449853852         449882877        
449911775         449940675         449969484   

436011878

     436263198         436514442         436764641         449531540        
449561554         449591536         449621390         449651256        
449680768         449710334         449739523         449768720        
449797661         449826650         449853860         449882885        
449911783         449940683         449969492   

436011894

     436263263         436514475         436764674         449531557        
449561562         449591544         449621408         449651264        
449680776         449710342         449739531         449768738        
449797679         449826668         449853878         449882893        
449911791         449940691         449969500   

436012017

     436263347         436514632         436764708         449531565        
449561570         449591551         449621416         449651272        
449680784         449710359         449739549         449768746        
449797687         449826676         449853886         449882901        
449911809         449940709         449969518   

436012116

     436263990         436514673         436764716         449531581        
449561588         449591577         449621424         449651280        
449680792         449710367         449739556         449768753        
449797695         449826692         449853894         449882919        
449911817         449940717         449969526   

436012264

     436264006         436514707         436764898         449531599        
449561596         449591585         449621432         449651298        
449680800         449710375         449739564         449768761        
449797703         449826700         449853902         449882927        
449911825         449940725         449969534   

436012363

     436264345         436514756         436764914         449531607        
449561604         449591593         449621440         449651306        
449680818         449710383         449739572         449768779        
449797711         449826718         449853910         449882935        
449911833         449940733         449969542   

436012629

     436264378         436514822         436765069         449531615        
449561620         449591601         449621457         449651314        
449680826         449710391         449739580         449768787        
449797729         449826726         449853928         449882943        
449911841         449940741         449969559   

436012652

     436264469         436514863         436765119         449531623        
449561638         449591619         449621465         449651322        
449680834         449710409         449739598         449768795        
449797737         449826734         449853936         449882950        
449911858         449940758         449969567   

436012678

     436264550         436514988         436765143         449531631        
449561646         449591627         449621473         449651330        
449680842         449710417         449739606         449768803        
449797745         449826742         449853944         449882968        
449911866         449940766         449969575   

436014385

     436264592         436515092         436765176         449531649        
449561653         449591635         449621481         449651348        
449680859         449710425         449739614         449768811        
449797752         449826759         449853951         449882976        
449911874         449940774         449969583   

436014427

     436264634         436515118         436765200         449531656        
449561661         449591643         449621499         449651355        
449680867         449710433         449739622         449768829        
449797760         449826767         449853969         449882984        
449911882         449940782         449969591   

436014468

     436264675         436515159         436765382         449531672        
449561679         449591650         449621507         449651363        
449680875         449710441         449739630         449768837        
449797778         449826775         449853977         449882992        
449911890         449940790         449969609   

436014690

     436264683         436515449         436765408         449531680        
449561695         449591668         449621515         449651371        
449680883         449710458         449739648         449768845        
449797786         449826783         449853985         449883008        
449911908         449940808         449969617   

436014732

     436264725         436515555         436765523         449531698        
449561703         449591676         449621523         449651389        
449680891         449710466         449739655         449768852        
449797794         449826791         449853993         449883016        
449911916         449940816         449969625   

436014740

     436264774         436515605         436765572         449531706        
449561711         449591684         449621531         449651397        
449680909         449710474         449739663         449768860        
449797802         449826809         449854009         449883024        
449911924         449940824         449969633   

436014773

     436264808         436515654         436765648         449531714        
449561729         449591692         449621549         449651405        
449680917         449710482         449739671         449768878        
449797810         449826817         449854017         449883032        
449911932         449940832         449969641   

436014963

     436264816         436515761         436765655         449531722        
449561737         449591700         449621556         449651413        
449680925         449710490         449739689         449768886        
449797828         449826825         449854025         449883040        
449911940         449940840         449969666   

436015093

     436264873         436515860         436765770         449531730        
449561745         449591718         449621564         449651421        
449680933         449710508         449739697         449768894        
449797836         449826833         449854033         449883057        
449911957         449940857         449969674   

436015127

     436265052         436515928         436765788         449531748        
449561752         449591726         449621572         449651439        
449680941         449710516         449739705         449768902        
449797844         449826841         449854041         449883065        
449911965         449940865         449969682   

436015168

     436265227         436516009         436765796         449531755        
449561760         449591734         449621580         449651447        
449680958         449710524         449739713         449768910        
449797851         449826858         449854058         449883073        
449911973         449940873         449969690   

436015184

     436266498         436516017         436765879         449531763        
449561778         449591759         449621598         449651454        
449680966         449710532         449739721         449768928        
449797869         449826866         449854066         449883081        
449911981         449940881         449969708   

436015200

     436266522         436516058         436766000         449531771        
449561786         449591767         449621606         449651462        
449680974         449710540         449739739         449768936        
449797877         449826874         449854074         449883099        
449911999         449940899         449969716   

436015275

     436266605         436516124         436766067         449531789        
449561794         449591775         449621614         449651470        
449680982         449710557         449739747         449768944        
449797885         449826882         449854082         449883107        
449912005         449940907         449969724   

436015291

     436266639         436516140         436766083         449531797        
449561802         449591783         449621622         449651488        
449680990         449710565         449739754         449768951        
449797893         449826890         449854090         449883115        
449912013         449940915         449969732   

436015317

     436266688         436516207         436766109         449531805        
449561810         449591791         449621630         449651496        
449681006         449710573         449739762         449768969        
449797901         449826908         449854108         449883123        
449912021         449940923         449969740   

436015333

     436266902         436516215         436766307         449531813        
449561828         449591809         449621648         449651504        
449681014         449710581         449739770         449768977        
449797919         449826916         449854116         449883131        
449912039         449940931         449969757   

436015515

     436267017         436516272         436766455         449531821        
449561836         449591817         449621655         449651512        
449681022         449710599         449739788         449768985        
449797927         449826924         449854124         449883149        
449912047         449940949         449969765   

436015606

     436267173         436516280         436766463         449531839        
449561844         449591825         449621663         449651520        
449681030         449710607         449739796         449768993        
449797935         449826932         449854132         449883156        
449912054         449940956         449969773   

436015614

     436267199         436516355         436766497         449531847        
449561851         449591833         449621671         449651538        
449681048         449710615         449739804         449769009        
449797943         449826940         449854140         449883164        
449912062         449940964         449969781   

436015754

     436267223         436516389         436766513         449531854        
449561869         449591841         449621689         449651546        
449681055         449710623         449739812         449769017        
449797950         449826957         449854157         449883172        
449912070         449940972         449969799   

436015820

     436267249         436516405         436766786         449531862        
449561877         449591858         449621697         449651553        
449681063         449710631         449739820         449769025        
449797968         449826965         449854165         449883180        
449912088         449940980         449969807   

436015986

     436267264         436516454         436767024         449531870        
449561885         449591866         449621705         449651561        
449681071         449710649         449739838         449769033        
449797976         449826973         449854173         449883198        
449912096         449940998         449969815   

436016059

     436267280         436516538         436767065         449531888        
449561893         449591874         449621713         449651579        
449681089         449710656         449739846         449769041        
449797984         449826981         449854181         449883206        
449912104         449941004         449969823   

436016067

     436267322         436516678         436767123         449531896        
449561901         449591882         449621721         449651587        
449681097         449710664         449739853         449769058        
449797992         449826999         449854199         449883214        
449912112         449941012         449969831   

436016174

     436267405         436516728         436767230         449531904        
449561919         449591890         449621739         449651595        
449681105         449710672         449739861         449769066        
449798008         449827005         449854207         449883222        
449912120         449941020         449969849   

436016208

     436267421         436516751         436767289         449531912        
449561927         449591908         449621747         449651603        
449681113         449710680         449739879         449769074        
449798016         449827013         449854215         449883230        
449912138         449941038         449969856   

436016265

     436267470         436516769         436767313         449531920        
449561935         449591916         449621754         449651611        
449681121         449710698         449739887         449769082        
449798024         449827021         449854223         449883248        
449912146         449941046         449969864   

436016307

     436267546         436516801         436767388         449531938        
449561943         449591924         449621762         449651629        
449681139         449710706         449739895         449769090        
449798032         449827039         449854231         449883255        
449912153         449941053         449969872   

436016463

     436267603         436516827         436767412         449531946        
449561950         449591932         449621770         449651637        
449681147         449710714         449739903         449769108        
449798040         449827047         449854249         449883263        
449912161         449941061         449969880   

436016539

     436267652         436516868         436767438         449531953        
449561968         449591940         449621788         449651645        
449681154         449710722         449739911         449769116        
449798057         449827054         449854256         449883271        
449912179         449941079         449969898   

436016661

     436267736         436516884         436767461         449531961        
449561976         449591957         449621796         449651652        
449681162         449710730         449739929         449769124        
449798065         449827062         449854264         449883289        
449912187         449941087         449969906   

436016703

     436267868         436516926         436767560         449531979        
449561984         449591965         449621804         449651660        
449681170         449710748         449739937         449769132        
449798073         449827070         449854272         449883297        
449912195         449941095         449969914   

436016786

     436267876         436516959         436767578         449531987        
449561992         449591973         449621812         449651678        
449681188         449710755         449739945         449769140        
449798081         449827088         449854280         449883305        
449912203         449941103         449969922   

436016810

     436267926         436517064         436767636         449531995        
449562008         449591981         449621820         449651686        
449681196         449710763         449739952         449769165        
449798099         449827096         449854298         449883313        
449912211         449941111         449969930   

436016877

     436267967         436517072         436767644         449532019        
449562016         449591999         449621838         449651694        
449681204         449710771         449739960         449769173        
449798107         449827104         449854306         449883321        
449912229         449941129         449969948   

436016893

     436268015         436517155         436767701         449532027        
449562024         449592005         449621846         449651702        
449681212         449710789         449739994         449769181        
449798115         449827112         449854314         449883339        
449912237         449941137         449969955   

436016950

     436268130         436517163         436767800         449532035        
449562032         449592013         449621853         449651710        
449681220         449710797         449740000         449769199        
449798123         449827120         449854322         449883347        
449912245         449941145         449969963   

436017099

     436268163         436517338         436767859         449532068        
449562040         449592021         449621861         449651728        
449681238         449710805         449740018         449769207        
449798131         449827138         449854330         449883354        
449912252         449941152         449969971   

436017180

     436268213         436517346         436767941         449532076        
449562057         449592039         449621879         449651736        
449681246         449710813         449740026         449769215        
449798149         449827146         449854348         449883362        
449912260         449941160         449969989   

436017198

     436268262         436517353         436768055         449532084        
449562065         449592047         449621887         449651744        
449681253         449710821         449740034         449769223        
449798156         449827161         449854355         449883370        
449912278         449941178         449969997   

436017305

     436268361         436517445         436768071         449532092        
449562073         449592054         449621895         449651751        
449681261         449710839         449740042         449769231        
449798164         449827179         449854363         449883388        
449912286         449941186         449970003   

436017313

     436268387         436517460         436768329         449532118        
449562081         449592062         449621903         449651769        
449681279         449710847         449740059         449769249        
449798172         449827187         449854371         449883396        
449912294         449941194         449970011   

436017404

     436268411         436517494         436768360         449532126        
449562099         449592070         449621911         449651777        
449681287         449710854         449740067         449769256        
449798180         449827195         449854389         449883404        
449912302         449941202         449970029   

436017412

     436268494         436517577         436768436         449532134        
449562107         449592088         449621929         449651785        
449681295         449710862         449740075         449769264        
449798198         449827203         449854397         449883412        
449912310         449941210         449970037   

436017420

     436268650         436517585         436768535         449532142        
449562115         449592096         449621937         449651793        
449681303         449710870         449740083         449769272        
449798206         449827211         449854405         449883420        
449912328         449941228         449970045   

436017610

     436268734         436517619         436768543         449532159        
449562123         449592104         449621945         449651801        
449681311         449710888         449740091         449769280        
449798214         449827229         449854413         449883446        
449912336         449941236         449970052   

436017685

     436268775         436517627         436768725         449532167        
449562131         449592112         449621952         449651819        
449681329         449710896         449740109         449769298        
449798222         449827237         449854421         449883461        
449912344         449941244         449970060   

436017735

     436268783         436517700         436768733         449532175        
449562149         449592120         449621960         449651835        
449681337         449710904         449740117         449769306        
449798230         449827245         449854439         449883479        
449912351         449941251         449970078   

436017743

     436268817         436517767         436768758         449532183        
449562164         449592138         449621978         449651843        
449681345         449710912         449740125         449769314        
449798248         449827252         449854447         449883487        
449912369         449941269         449970086   

436017891

     436268825         436517775         436768907         449532191        
449562172         449592146         449621986         449651868        
449681352         449710920         449740133         449769322        
449798255         449827260         449854454         449883495        
449912377         449941277         449970094   

436018139

     436268866         436517841         436768956         449532209        
449562180         449592153         449621994         449651876        
449681360         449710938         449740141         449769330        
449798263         449827278         449854462         449883503        
449912385         449941285         449970102   

436018188

     436268973         436517866         436768964         449532217        
449562198         449592161         449622000         449651892        
449681378         449710946         449740158         449769348        
449798271         449827294         449854470         449883511        
449912393         449941293         449970110   

436018212

     436269013         436517916         436768972         449532225        
449562206         449592179         449622018         449651900        
449681386         449710953         449740166         449769355        
449798289         449827302         449854488         449883529        
449912401         449941301         449970128   

436018303

     436269088         436518005         436769004         449532233        
449562214         449592187         449622026         449651918        
449681394         449710961         449740174         449769363        
449798297         449827310         449854496         449883537        
449912419         449941319         449970136   

 

SCH-A-10



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436018378

     436269179         436518112         436769012         449532241        
449562222         449592195         449622034         449651926        
449681402         449710979         449740182         449769371        
449798305         449827328         449854504         449883545        
449912427         449941327         449970144   

436018436

     436269336         436518187         436769152         449532258        
449562230         449592203         449622042         449651934        
449681410         449710987         449740190         449769389        
449798313         449827336         449854512         449883552        
449912435         449941335         449970151   

436018493

     436269575         436518203         436769236         449532266        
449562248         449592211         449622067         449651942        
449681428         449710995         449740208         449769397        
449798321         449827344         449854520         449883560        
449912443         449941343         449970169   

436018774

     436269617         436518245         436769277         449532274        
449562255         449592229         449622075         449651959        
449681436         449711001         449740216         449769405        
449798339         449827351         449854538         449883578        
449912450         449941350         449970177   

436018824

     436269658         436518286         436769376         449532282        
449562263         449592237         449622083         449651975        
449681444         449711019         449740224         449769413        
449798347         449827369         449854546         449883586        
449912468         449941368         449970185   

436018873

     436269781         436518393         436769475         449532290        
449562271         449592245         449622091         449651983        
449681451         449711027         449740232         449769421        
449798354         449827377         449854553         449883594        
449912476         449941376         449970193   

436018907

     436269799         436518443         436769533         449532308        
449562289         449592252         449622109         449651991        
449681469         449711035         449740240         449769439        
449798362         449827385         449854561         449883602        
449912484         449941384         449970201   

436019038

     436269807         436518674         436769608         449532316        
449562297         449592260         449622117         449652007        
449681477         449711043         449740257         449769447        
449798370         449827393         449854579         449883610        
449912492         449941392         449970219   

436019087

     436269948         436518716         436769665         449532324        
449562305         449592278         449622125         449652015        
449681485         449711050         449740265         449769454        
449798388         449827401         449854587         449883628        
449912500         449941418         449970227   

436019145

     436269989         436518872         436769673         449532332        
449562313         449592286         449622133         449652023        
449681493         449711076         449740273         449769462        
449798396         449827419         449854595         449883636        
449912518         449941426         449970235   

436019194

     436270052         436518880         436769731         449532340        
449562321         449592294         449622141         449652049        
449681501         449711084         449740281         449769470        
449798404         449827427         449854603         449883644        
449912526         449941434         449970243   

436019384

     436270078         436518914         436769772         449532357        
449562339         449592302         449622158         449652056        
449681519         449711092         449740299         449769488        
449798412         449827435         449854611         449883651        
449912534         449941442         449970250   

436019491

     436270821         436519086         436770960         449532365        
449562347         449592310         449622166         449652072        
449681527         449711100         449740307         449769496        
449798420         449827443         449854629         449883669        
449912542         449941459         449970268   

436019525

     436270862         436519110         436770994         449532373        
449562354         449592328         449622174         449652080        
449681535         449711118         449740315         449769504        
449798438         449827450         449854637         449883677        
449912559         449941467         449970276   

436019566

     436270938         436519128         436771042         449532381        
449562362         449592336         449622182         449652098        
449681543         449711126         449740323         449769512        
449798446         449827468         449854645         449883685        
449912567         449941475         449970284   

436019574

     436271019         436519151         436771059         449532399        
449562370         449592344         449622190         449652106        
449681568         449711134         449740331         449769520        
449798453         449827476         449854652         449883693        
449912575         449941483         449970292   

436019814

     436271084         436519185         436771109         449532407        
449562388         449592351         449622208         449652114        
449681576         449711142         449740349         449769538        
449798461         449827484         449854660         449883701        
449912583         449941491         449970300   

436019822

     436271100         436519300         436771125         449532415        
449562396         449592369         449622216         449652122        
449681584         449711159         449740356         449769546        
449798479         449827492         449854678         449883719        
449912591         449941509         449970318   

436019830

     436271183         436519409         436771133         449532423        
449562404         449592377         449622224         449652130        
449681592         449711167         449740364         449769553        
449798487         449827500         449854686         449883727        
449912609         449941517         449970326   

436019897

     436271233         436519474         436771224         449532431        
449562412         449592385         449622232         449652148        
449681600         449711175         449740372         449769561        
449798495         449827518         449854694         449883735        
449912617         449941525         449970334   

436019921

     436271266         436519490         436771430         449532449        
449562420         449592393         449622240         449652155        
449681618         449711183         449740380         449769579        
449798503         449827526         449854702         449883743        
449912625         449941533         449970342   

436019954

     436271274         436519540         436771521         449532456        
449562446         449592401         449622257         449652163        
449681626         449711191         449740398         449769587        
449798511         449827534         449854710         449883750        
449912633         449941541         449970359   

436020028

     436271332         436519623         436771604         449532464        
449562453         449592419         449622265         449652171        
449681642         449711209         449740406         449769595        
449798529         449827542         449854728         449883768        
449912641         449941558         449970367   

436020119

     436271340         436519706         436771612         449532472        
449562479         449592427         449622273         449652189        
449681667         449711217         449740414         449769603        
449798537         449827559         449854736         449883776        
449912658         449941566         449970375   

436020192

     436271407         436519847         436771661         449532480        
449562487         449592435         449622299         449652197        
449681675         449711225         449740422         449769611        
449798545         449827567         449854744         449883784        
449912666         449941574         449970383   

436020374

     436271423         436520019         436772099         449532498        
449562495         449592443         449622307         449652205        
449681683         449711233         449740430         449769629        
449798552         449827575         449854751         449883792        
449912674         449941582         449970391   

436020473

     436271449         436520167         436772149         449532506        
449562503         449592450         449622315         449652213        
449681691         449711241         449740448         449769637        
449798560         449827583         449854769         449883800        
449912682         449941590         449970409   

436020481

     436271472         436520183         436772206         449532514        
449562511         449592468         449622323         449652221        
449681709         449711258         449740455         449769645        
449798578         449827591         449854777         449883818        
449912690         449941608         449970417   

436020556

     436271530         436520290         436772396         449532522        
449562529         449592476         449622331         449652239        
449681717         449711266         449740463         449769652        
449798586         449827609         449854785         449883826        
449912708         449941616         449970425   

436020598

     436271563         436520332         436773360         449532530        
449562537         449592492         449622349         449652247        
449681725         449711274         449740471         449769660        
449798594         449827617         449854793         449883834        
449912716         449941624         449970433   

436020895

     436271696         436520464         436773402         449532548        
449562545         449592500         449622356         449652254        
449681733         449711282         449740489         449769678        
449798602         449827625         449854801         449883842        
449912724         449941632         449970441   

436020903

     436271829         436520688         436949432         449532555        
449562552         449592518         449622364         449652262        
449681741         449711290         449740497         449769686        
449798610         449827633         449854819         449883859        
449912732         449941640         449970458   

436020911

     436271837         436520696         437021520         449532563        
449562560         449592526         449622372         449652270        
449681758         449711308         449740505         449769694        
449798628         449827641         449854827         449883867        
449912740         449941657         449970466   

436021000

     436271894         436520753         437044993         449532571        
449562578         449592534         449622380         449652288        
449681766         449711316         449740513         449769702        
449798636         449827658         449854835         449883875        
449912757         449941665         449970474   

436021018

     436272058         436520845         437076433         449532589        
449562586         449592542         449622398         449652296        
449681774         449711324         449740521         449769710        
449798644         449827666         449854843         449883883        
449912765         449941673         449970482   

436021034

     436272090         436521025         437164932         449532597        
449562594         449592575         449622406         449652304        
449681782         449711332         449740539         449769728        
449798651         449827674         449854850         449883891        
449912773         449941681         449970490   

436021059

     436272140         436521066         437178882         449532605        
449562602         449592583         449622414         449652312        
449681790         449711340         449740547         449769736        
449798669         449827682         449854868         449883909        
449912781         449941699         449970508   

436021117

     436272165         436521090         437185903         449532613        
449562610         449592591         449622422         449652320        
449681808         449711357         449740554         449769744        
449798677         449827690         449854876         449883917        
449912799         449941707         449970516   

436021158

     436272322         436521348         437196009         449532621        
449562628         449592609         449622430         449652338        
449681816         449711365         449740562         449769751        
449798685         449827708         449854884         449883925        
449912807         449941715         449970524   

436021166

     436272348         436521512         438012874         449532639        
449562636         449592617         449622448         449652346        
449681824         449711373         449740570         449769769        
449798693         449827716         449854892         449883933        
449912815         449941723         449970532   

436021265

     436272421         436521561         438557118         449532647        
449562644         449592625         449622455         449652353        
449681832         449711381         449740588         449769777        
449798701         449827724         449854900         449883941        
449912823         449941731         449970540   

436021315

     436272504         436521587         438773632         449532654        
449562651         449592633         449622463         449652361        
449681840         449711399         449740596         449769785        
449798719         449827732         449854918         449883958        
449912831         449941749         449970557   

436021406

     436272553         436521645         438783656         449532662        
449562669         449592641         449622471         449652379        
449681857         449711407         449740604         449769793        
449798727         449827740         449854926         449883966        
449912849         449941756         449970565   

436021430

     436272678         436521694         438788077         449532670        
449562677         449592658         449622489         449652387        
449681865         449711415         449740612         449769801        
449798735         449827757         449854934         449883974        
449912856         449941764         449970573   

436021562

     436272751         436521744         438793325         449532688        
449562685         449592666         449622497         449652395        
449681873         449711423         449740620         449769819        
449798743         449827765         449854942         449883982        
449912864         449941772         449970581   

436021604

     436272876         436521801         440381358         449532696        
449562693         449592674         449622505         449652403        
449681881         449711431         449740638         449769827        
449798750         449827773         449854959         449883990        
449912872         449941780         449970599   

436021661

     436272942         436521827         440381580         449532704        
449562701         449592690         449622521         449652411        
449681899         449711449         449740646         449769835        
449798768         449827781         449854967         449884006        
449912880         449941798         449970607   

436021695

     436272967         436521835         440388072         449532712        
449562719         449592708         449622539         449652429        
449681907         449711456         449740653         449769843        
449798776         449827799         449854975         449884014        
449912898         449941806         449970615   

436021778

     436272983         436521868         440391530         449532738        
449562735         449592716         449622554         449652437        
449681915         449711464         449740661         449769850        
449798784         449827807         449854983         449884022        
449912906         449941814         449970623   

436021828

     436273080         436521975         440398162         449532746        
449562743         449592724         449622562         449652445        
449681923         449711472         449740679         449769868        
449798792         449827815         449854991         449884030        
449912914         449941822         449970631   

436021844

     436273213         436522130         440400638         449532753        
449562750         449592732         449622570         449652452        
449681931         449711480         449740687         449769876        
449798800         449827823         449855006         449884048        
449912922         449941830         449970649   

436021927

     436273270         436522221         440401214         449532761        
449562768         449592740         449622588         449652460        
449681949         449711498         449740695         449769884        
449798818         449827831         449855014         449884055        
449912930         449941848         449970656   

436021935

     436273346         436522296         440401438         449532779        
449562776         449592757         449622596         449652478        
449681964         449711506         449740703         449769892        
449798826         449827849         449855022         449884063        
449912948         449941855         449970664   

436022016

     436273411         436522312         440404978         449532787        
449562784         449592765         449622604         449652486        
449681972         449711514         449740711         449769900        
449798834         449827856         449855030         449884089        
449912955         449941863         449970672   

436022040

     436273445         436522346         440409902         449532795        
449562792         449592773         449622612         449652494        
449681980         449711522         449740729         449769918        
449798842         449827864         449855048         449884097        
449912963         449941871         449970680   

436022107

     436273452         436522387         440410066         449532803        
449562800         449592781         449622638         449652502        
449681998         449711530         449740737         449769926        
449798859         449827872         449855055         449884105        
449912971         449941889         449970698   

436022123

     436273494         436522445         440426534         449532811        
449562818         449592799         449622646         449652510        
449682004         449711555         449740745         449769934        
449798867         449827880         449855063         449884113        
449912989         449941897         449970706   

436022149

     436273601         436522528         440427326         449532829        
449562826         449592807         449622653         449652528        
449682012         449711563         449740752         449769942        
449798875         449827898         449855071         449884121        
449912997         449941905         449970714   

436022164

     436273742         436522569         440429678         449532837        
449562834         449592815         449622661         449652536        
449682020         449711571         449740760         449769959        
449798883         449827906         449855089         449884139        
449913003         449941913         449970722   

436022180

     436273759         436522619         440437192         449532852        
449562842         449592823         449622679         449652544        
449682038         449711589         449740778         449769967        
449798891         449827914         449855097         449884147        
449913011         449941921         449970730   

436022198

     436273890         436522718         440476802         449532860        
449562867         449592831         449622687         449652551        
449682046         449711597         449740786         449769975        
449798909         449827922         449855105         449884154        
449913029         449941939         449970748   

436023279

     436273940         436522791         440478220         449532878        
449562875         449592849         449622695         449652569        
449682053         449711605         449740794         449769983        
449798917         449827930         449855113         449884162        
449913037         449941947         449970755   

436023295

     436274039         436522825         440485241         449532886        
449562883         449592856         449622703         449652585        
449682061         449711613         449740802         449769991        
449798925         449827948         449855139         449884170        
449913045         449941954         449970763   

436023345

     436274070         436522908         440489896         449532894        
449562891         449592864         449622711         449652593        
449682079         449711621         449740810         449770015        
449798933         449827955         449855147         449884188        
449913052         449941962         449970771   

436023394

     436274161         436524201         440492098         449532902        
449562909         449592872         449622729         449652601        
449682087         449711639         449740828         449770023        
449798941         449827963         449855154         449884196        
449913060         449941970         449970789   

436023428

     436274203         436524375         440502698         449532910        
449562917         449592880         449622737         449652619        
449682095         449711647         449740836         449770031        
449798958         449827971         449855162         449884204        
449913078         449941988         449970797   

436023493

     436274245         436524391         440515179         449532928        
449562933         449592898         449622745         449652627        
449682103         449711654         449740844         449770049        
449798966         449827989         449855170         449884212        
449913086         449941996         449970805   

436023543

     436274336         436524433         440522365         449532936        
449562941         449592906         449622752         449652635        
449682111         449711662         449740851         449770056        
449798974         449827997         449855188         449884220        
449913094         449942002         449970813   

436023683

     436274427         436524508         440530319         449532944        
449562958         449592914         449622760         449652643        
449682129         449711670         449740869         449770064        
449798982         449828003         449855196         449884238        
449913102         449942010         449970821   

436023741

     436274518         436524888         440534741         449532951        
449562966         449592922         449622778         449652650        
449682137         449711688         449740877         449770072        
449798990         449828011         449855204         449884246        
449913110         449942028         449970839   

436024442

     436274807         436524961         440535169         449532969        
449562974         449592930         449622786         449652668        
449682145         449711696         449740885         449770080        
449799006         449828029         449855212         449884253        
449913128         449942036         449970847   

436024533

     436274914         436525083         440541076         449532977        
449562990         449592948         449622794         449652676        
449682152         449711704         449740893         449770098        
449799014         449828037         449855220         449884261        
449913136         449942044         449970854   

436024616

     436274948         436525158         440547461         449532985        
449563006         449592955         449622802         449652684        
449682160         449711712         449740901         449770106        
449799022         449828045         449855238         449884279        
449913144         449942051         449970862   

 

SCH-A-11



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436025423

     436275200         436525166         440558849         449532993        
449563014         449592971         449622810         449652692        
449682178         449711720         449740919         449770114        
449799030         449828052         449855246         449884287        
449913151         449942069         449970870   

436025944

     436275242         436525323         440560944         449533017        
449563022         449592989         449622828         449652700        
449682186         449711738         449740927         449770122        
449799048         449828060         449855253         449884295        
449913169         449942077         449970888   

436026058

     436275291         436525331         440585636         449533025        
449563030         449593003         449622836         449652718        
449682194         449711753         449740935         449770130        
449799055         449828078         449855261         449884303        
449913177         449942085         449970896   

436026074

     436275325         436525430         440589828         449533033        
449563048         449593011         449622844         449652726        
449682202         449711761         449740943         449770148        
449799063         449828086         449855279         449884311        
449913185         449942093         449970904   

436026132

     436275333         436525455         440608370         449533041        
449563055         449593029         449622851         449652734        
449682210         449711779         449740950         449770155        
449799071         449828102         449855287         449884329        
449913193         449942101         449970912   

436026181

     436275564         436525638         440617983         449533058        
449563063         449593037         449622869         449652742        
449682228         449711787         449740968         449770163        
449799089         449828110         449855295         449884337        
449913201         449942119         449970920   

436026363

     436275572         436525646         440619401         449533066        
449563071         449593045         449622885         449652759        
449682236         449711795         449740976         449770171        
449799097         449828128         449855303         449884345        
449913219         449942127         449970938   

436026439

     436275648         436525679         440630622         449533074        
449563089         449593052         449622893         449652767        
449682244         449711803         449740984         449770189        
449799105         449828136         449855311         449884352        
449913227         449942135         449970946   

436026470

     436275754         436527030         440631919         449533082        
449563097         449593060         449622919         449652775        
449682251         449711811         449740992         449770197        
449799113         449828144         449855329         449884360        
449913235         449942143         449970953   

436026512

     436275788         436527105         440632818         449533090        
449563105         449593094         449622927         449652783        
449682269         449711829         449741008         449770205        
449799121         449828151         449855345         449884378        
449913243         449942150         449970961   

436026629

     436276133         436527113         440639250         449533108        
449563113         449593102         449622935         449652791        
449682277         449711837         449741016         449770213        
449799139         449828169         449855352         449884386        
449913250         449942168         449970979   

436026736

     436276224         436527204         440640480         449533116        
449563121         449593110         449622950         449652809        
449682285         449711845         449741024         449770221        
449799154         449828177         449855360         449884394        
449913268         449942176         449970987   

436026801

     436276372         436527238         440641777         449533124        
449563139         449593128         449622968         449652817        
449682293         449711852         449741032         449770239        
449799162         449828185         449855378         449884402        
449913276         449942184         449970995   

436026827

     436276380         436527261         440643641         449533140        
449563147         449593136         449622976         449652825        
449682301         449711860         449741040         449770247        
449799170         449828193         449855386         449884410        
449913284         449942192         449971001   

436026884

     436276448         436527485         440645745         449533157        
449563154         449593144         449622984         449652833        
449682319         449711878         449741057         449770254        
449799188         449828201         449855394         449884428        
449913292         449942200         449971019   

436026959

     436276497         436527501         440648442         449533165        
449563162         449593151         449622992         449652841        
449682327         449711886         449741065         449770262        
449799196         449828219         449855402         449884436        
449913300         449942218         449971027   

436027023

     436276562         436527592         440648772         449533173        
449563170         449593169         449623008         449652858        
449682335         449711894         449741073         449770270        
449799204         449828227         449855410         449884444        
449913318         449942226         449971035   

436027049

     436276596         436527626         440651115         449533181        
449563188         449593177         449623016         449652866        
449682343         449711902         449741081         449770288        
449799212         449828235         449855428         449884451        
449913326         449942234         449971043   

436027213

     436276604         436527733         440653699         449533199        
449563196         449593185         449623024         449652874        
449682350         449711910         449741099         449770296        
449799220         449828243         449855436         449884469        
449913334         449942242         449971050   

436027361

     436276745         436527840         440654648         449533207        
449563204         449593193         449623032         449652882        
449682368         449711928         449741107         449770304        
449799238         449828250         449855444         449884477        
449913342         449942259         449971068   

436027437

     436276794         436528004         440658078         449533215        
449563212         449593201         449623040         449652890        
449682376         449711936         449741115         449770312        
449799246         449828268         449855451         449884485        
449913359         449942267         449971076   

436027510

     436276919         436528145         440658805         449533223        
449563220         449593219         449623057         449652908        
449682384         449711944         449741123         449770320        
449799253         449828276         449855469         449884493        
449913367         449942275         449971084   

436027528

     436277008         436528178         440660629         449533231        
449563238         449593227         449623065         449652916        
449682392         449711951         449741131         449770338        
449799261         449828284         449855477         449884501        
449913375         449942283         449971092   

436027700

     436277024         436528202         440661288         449533249        
449563246         449593235         449623073         449652924        
449682400         449711969         449741149         449770346        
449799279         449828292         449855485         449884527        
449913383         449942291         449971100   

436027825

     436277099         436528236         440661445         449533256        
449563253         449593243         449623099         449652932        
449682418         449711977         449741156         449770353        
449799287         449828300         449855493         449884535        
449913391         449942309         449971118   

436028070

     436277156         436528517         440663961         449533264        
449563279         449593250         449623107         449652940        
449682426         449711985         449741164         449770361        
449799295         449828318         449855501         449884543        
449913409         449942317         449971126   

436028229

     436277263         436528541         440666345         449533272        
449563287         449593268         449623115         449652957        
449682434         449711993         449741172         449770379        
449799303         449828334         449855519         449884550        
449913417         449942325         449971134   

436028278

     436277727         436528574         440666626         449533280        
449563295         449593276         449623123         449652965        
449682442         449712009         449741180         449770387        
449799311         449828342         449855527         449884568        
449913425         449942333         449971142   

436028294

     436277743         436528582         440666741         449533298        
449563303         449593284         449623131         449652973        
449682459         449712025         449741198         449770395        
449799329         449828359         449855535         449884576        
449913433         449942341         449971159   

436028419

     436277818         436528616         440668721         449533306        
449563311         449593292         449623149         449652981        
449682467         449712033         449741206         449770403        
449799337         449828367         449855543         449884584        
449913441         449942358         449971167   

436028435

     436277826         436528699         440671220         449533314        
449563329         449593300         449623156         449652999        
449682483         449712041         449741214         449770411        
449799345         449828375         449855550         449884592        
449913458         449942366         449971175   

436028484

     436278071         436528848         440671949         449533322        
449563337         449593318         449623164         449653005        
449682491         449712058         449741222         449770429        
449799352         449828383         449855568         449884600        
449913466         449942374         449971183   

436028492

     436278303         436528970         440680197         449533330        
449563345         449593326         449623172         449653013        
449682509         449712066         449741230         449770437        
449799360         449828391         449855576         449884618        
449913474         449942382         449971191   

436028518

     436278311         436529143         440680361         449533348        
449563352         449593334         449623180         449653021        
449682517         449712074         449741248         449770445        
449799378         449828409         449855584         449884626        
449913482         449942390         449971209   

436028617

     436278493         436529317         440681153         449533355        
449563360         449593342         449623198         449653039        
449682525         449712082         449741255         449770452        
449799386         449828417         449855592         449884634        
449913490         449942408         449971217   

436028633

     436278519         436529408         440683159         449533363        
449563378         449593367         449623206         449653047        
449682533         449712090         449741263         449770460        
449799394         449828425         449855600         449884642        
449913508         449942416         449971225   

436028690

     436278576         436529572         440684132         449533371        
449563386         449593375         449623214         449653054        
449682541         449712108         449741271         449770478        
449799402         449828433         449855618         449884659        
449913516         449942424         449971233   

436028849

     436278600         436529598         440687119         449533389        
449563394         449593383         449623222         449653062        
449682558         449712116         449741289         449770486        
449799410         449828441         449855626         449884667        
449913524         449942432         449971241   

436028872

     436278691         436529689         440690857         449533397        
449563402         449593391         449623230         449653070        
449682566         449712124         449741297         449770494        
449799428         449828458         449855634         449884675        
449913532         449942440         449971258   

436028971

     436278741         436529754         440691673         449533405        
449563410         449593409         449623248         449653088        
449682574         449712132         449741305         449770502        
449799436         449828466         449855642         449884683        
449913540         449942457         449971266   

436029094

     436278782         436529861         440696425         449533413        
449563428         449593417         449623255         449653096        
449682582         449712140         449741313         449770510        
449799444         449828474         449855659         449884691        
449913557         449942465         449971274   

436029227

     436278824         436529887         440701480         449533421        
449563436         449593425         449623263         449653104        
449682590         449712157         449741321         449770528        
449799451         449828482         449855667         449884709        
449913565         449942473         449971282   

436029268

     436278840         436529929         440701522         449533439        
449563444         449593433         449623271         449653112        
449682608         449712165         449741339         449770536        
449799469         449828490         449855675         449884717        
449913573         449942481         449971290   

436029383

     436278915         436529952         440702462         449533447        
449563451         449593441         449623289         449653120        
449682616         449712173         449741347         449770544        
449799477         449828508         449855683         449884725        
449913581         449942499         449971308   

436029607

     436278931         436530091         440709418         449533454        
449563469         449593458         449623297         449653138        
449682624         449712181         449741354         449770551        
449799485         449828516         449855691         449884733        
449913599         449942507         449971316   

436029664

     436279061         436530190         440709830         449533462        
449563477         449593466         449623305         449653146        
449682632         449712199         449741362         449770569        
449799493         449828524         449855709         449884741        
449913607         449942515         449971324   

436029748

     436279137         436530281         440711554         449533470        
449563485         449593474         449623313         449653153        
449682640         449712207         449741370         449770577        
449799501         449828532         449855717         449884758        
449913615         449942523         449971332   

436030001

     436279178         436530372         440719086         449533488        
449563493         449593482         449623321         449653161        
449682657         449712215         449741388         449770585        
449799519         449828540         449855725         449884766        
449913623         449942531         449971340   

436030092

     436279194         436530505         440721884         449533496        
449563501         449593490         449623339         449653179        
449682665         449712223         449741396         449770593        
449799527         449828557         449855733         449884774        
449913631         449942549         449971357   

436030100

     436279202         436530562         440727675         449533504        
449563519         449593508         449623347         449653187        
449682673         449712231         449741404         449770601        
449799535         449828565         449855741         449884782        
449913649         449942556         449971365   

436030167

     436279301         436530570         440727683         449533512        
449563527         449593516         449623354         449653195        
449682681         449712249         449741412         449770619        
449799543         449828573         449855758         449884790        
449913656         449942564         449971373   

436030308

     436279319         436530588         440728814         449533520        
449563535         449593524         449623362         449653203        
449682699         449712256         449741420         449770627        
449799550         449828581         449855766         449884808        
449913664         449942572         449971381   

436030316

     436279459         436530760         440734929         449533538        
449563543         449593532         449623370         449653211        
449682707         449712264         449741438         449770635        
449799568         449828599         449855774         449884816        
449913672         449942580         449971399   

436030332

     436279533         436530778         440735058         449533546        
449563550         449593540         449623388         449653229        
449682715         449712272         449741446         449770643        
449799576         449828607         449855782         449884824        
449913680         449942598         449971407   

436030365

     436279590         436530810         440735579         449533553        
449563568         449593557         449623396         449653237        
449682723         449712298         449741453         449770650        
449799584         449828623         449855790         449884832        
449913698         449942606         449971415   

436030431

     436279616         436530828         440735611         449533561        
449563576         449593565         449623404         449653245        
449682731         449712306         449741461         449770668        
449799592         449828631         449855808         449884840        
449913706         449942614         449971423   

436030662

     436279640         436530844         440735769         449533579        
449563584         449593573         449623412         449653252        
449682749         449712314         449741479         449770676        
449799600         449828649         449855816         449884857        
449913714         449942622         449971431   

436030670

     436279665         436530950         440740025         449533595        
449563592         449593581         449623420         449653260        
449682756         449712322         449741487         449770684        
449799618         449828656         449855824         449884865        
449913722         449942630         449971449   

436030720

     436279699         436530976         440740355         449533611        
449563600         449593599         449623438         449653278        
449682764         449712330         449741495         449770692        
449799626         449828664         449855832         449884873        
449913730         449942648         449971456   

436030746

     436279723         436530984         440740546         449533629        
449563618         449593607         449623446         449653286        
449682772         449712348         449741503         449770700        
449799634         449828672         449855840         449884881        
449913748         449942655         449971464   

436031074

     436279814         436531032         440741098         449533637        
449563626         449593615         449623453         449653294        
449682780         449712355         449741511         449770718        
449799659         449828680         449855857         449884899        
449913755         449942663         449971472   

436031082

     436279889         436531040         440741593         449533645        
449563634         449593631         449623461         449653302        
449682798         449712363         449741529         449770726        
449799667         449828698         449855865         449884907        
449913763         449942671         449971480   

436031249

     436279897         436531263         440741742         449533652        
449563642         449593649         449623487         449653310        
449682806         449712371         449741537         449770734        
449799675         449828714         449855873         449884915        
449913771         449942689         449971498   

436031272

     436279921         436531644         440741775         449533678        
449563659         449593656         449623495         449653328        
449682814         449712389         449741545         449770742        
449799683         449828722         449855881         449884923        
449913789         449942697         449971506   

436031280

     436279988         436531651         440748630         449533686        
449563667         449593664         449623529         449653336        
449682822         449712397         449741552         449770759        
449799691         449828730         449855899         449884931        
449913797         449942705         449971522   

436031389

     436280010         436531719         440748770         449533694        
449563675         449593672         449623537         449653344        
449682830         449712405         449741560         449770767        
449799709         449828748         449855907         449884949        
449913805         449942713         449971530   

436031413

     436280184         436531750         440752111         449533702        
449563683         449593680         449623545         449653351        
449682848         449712413         449741578         449770775        
449799717         449828755         449855915         449884956        
449913813         449942721         449971548   

436031488

     436280226         436531776         440752764         449533710        
449563691         449593698         449623552         449653369        
449682855         449712421         449741586         449770783        
449799725         449828771         449855923         449884964        
449913821         449942739         449971555   

436031561

     436280242         436531859         440755007         449533728        
449563709         449593706         449623560         449653377        
449682863         449712439         449741594         449770791        
449799733         449828789         449855931         449884972        
449913839         449942747         449971563   

436031645

     436281158         436531891         440755106         449533736        
449563717         449593714         449623578         449653385        
449682871         449712447         449741602         449770809        
449799741         449828797         449855949         449884980        
449913847         449942754         449971571   

436031751

     436281216         436531925         440755213         449533751        
449563725         449593722         449623586         449653393        
449682889         449712454         449741610         449770817        
449799758         449828805         449855956         449885003        
449913854         449942762         449971589   

436031801

     436281240         436531933         440758167         449533769        
449563733         449593730         449623594         449653401        
449682897         449712462         449741628         449770825        
449799766         449828813         449855964         449885011        
449913862         449942770         449971597   

436031819

     436281281         436531990         440759173         449533777        
449563741         449593748         449623602         449653427        
449682905         449712470         449741636         449770833        
449799774         449828821         449855972         449885029        
449913870         449942788         449971605   

 

SCH-A-12



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436031876

     436281356         436532048         440761245         449533785        
449563758         449593755         449623610         449653435        
449682913         449712488         449741644         449770841        
449799782         449828839         449855980         449885037        
449913888         449942796         449971613   

436031900

     436281430         436532063         440763415         449533793        
449563766         449593763         449623628         449653443        
449682921         449712496         449741651         449770858        
449799790         449828847         449855998         449885045        
449913896         449942804         449971621   

436032049

     436281554         436532220         440884088         449533801        
449563774         449593771         449623636         449653450        
449682939         449712504         449741669         449770866        
449799808         449828854         449856004         449885052        
449913904         449942812         449971639   

436032130

     436281612         436532402         440890341         449533819        
449563782         449593789         449623644         449653468        
449682947         449712520         449741677         449770874        
449799816         449828862         449856012         449885060        
449913912         449942820         449971647   

436032197

     436281711         436532485         440903276         449533827        
449563790         449593797         449623651         449653476        
449682954         449712538         449741685         449770882        
449799824         449828870         449856020         449885078        
449913920         449942838         449971654   

436032221

     436281943         436532493         440936805         449533835        
449563808         449593805         449623669         449653484        
449682962         449712546         449741693         449770890        
449799832         449828888         449856038         449885086        
449913938         449942846         449971662   

436032312

     436281968         436532543         440965804         449533843        
449563816         449593813         449623677         449653492        
449682970         449712553         449741701         449770908        
449799840         449828896         449856046         449885094        
449913946         449942853         449971670   

436032379

     436282297         436532618         440979383         449533850        
449563824         449593821         449623685         449653500        
449682988         449712561         449741735         449770916        
449799857         449828904         449856053         449885102        
449913953         449942861         449971688   

436032395

     436282321         436532691         440994580         449533868        
449563832         449593839         449623693         449653518        
449682996         449712579         449741743         449770924        
449799865         449828912         449856061         449885128        
449913961         449942879         449971696   

436032411

     436282370         436532899         441009214         449533876        
449563840         449593847         449623719         449653526        
449683002         449712587         449741750         449770932        
449799873         449828920         449856079         449885136        
449913979         449942887         449971704   

436032627

     436282453         436532931         441034204         449533884        
449563857         449593854         449623727         449653534        
449683010         449712595         449741768         449770957        
449799881         449828938         449856087         449885144        
449913987         449942895         449971712   

436032742

     436282537         436533012         441034394         449533892        
449563865         449593862         449623735         449653542        
449683028         449712603         449741776         449770965        
449799899         449828946         449856095         449885151        
449913995         449942903         449971720   

436033021

     436282578         436533103         441059847         449533900        
449563873         449593870         449623743         449653559        
449683036         449712611         449741784         449770973        
449799907         449828953         449856103         449885169        
449914001         449942911         449971738   

436033088

     436282594         436533178         441060118         449533918        
449563881         449593888         449623750         449653567        
449683044         449712629         449741792         449770981        
449799915         449828961         449856111         449885177        
449914019         449942929         449971746   

436033104

     436282610         436533202         441087939         449533926        
449563899         449593896         449623768         449653575        
449683051         449712637         449741800         449770999        
449799923         449828979         449856129         449885185        
449914027         449942937         449971753   

436033195

     436282792         436533384         441101904         449533934        
449563907         449593904         449623776         449653583        
449683069         449712645         449741818         449771005        
449799931         449828987         449856137         449885193        
449914035         449942945         449971761   

436033773

     436282834         436533418         441133808         449533942        
449563915         449593912         449623784         449653591        
449683077         449712652         449741826         449771013        
449799949         449828995         449856145         449885201        
449914043         449942952         449971779   

436033856

     436282842         436533442         441140035         449533959        
449563923         449593920         449623792         449653609        
449683085         449712660         449741834         449771039        
449799956         449829001         449856152         449885219        
449914050         449942960         449971787   

436033930

     436283022         436533558         441154184         449533967        
449563931         449593938         449623800         449653617        
449683093         449712678         449741842         449771047        
449799964         449829019         449856160         449885227        
449914076         449942978         449971795   

436033963

     436283030         436533624         441159837         449533975        
449563949         449593946         449623818         449653625        
449683101         449712686         449741859         449771054        
449799972         449829027         449856178         449885235        
449914084         449942986         449971803   

436034029

     436283048         436533707         441187093         449533983        
449563956         449593953         449623826         449653633        
449683119         449712694         449741867         449771062        
449799980         449829035         449856186         449885243        
449914092         449942994         449971811   

436034128

     436283097         436533731         441209715         449533991        
449563964         449593961         449623842         449653641        
449683127         449712702         449741875         449771070        
449799998         449829043         449856194         449885250        
449914100         449943000         449971829   

436034151

     436283162         436533780         441279932         449534007        
449563972         449593979         449623859         449653658        
449683135         449712710         449741883         449771096        
449800002         449829050         449856202         449885268        
449914118         449943018         449971837   

436034243

     436283220         436533822         441326626         449534023        
449563980         449593987         449623867         449653674        
449683143         449712728         449741891         449771104        
449800010         449829068         449856210         449885276        
449914126         449943026         449971845   

436034300

     436283303         436533871         441329851         449534031        
449563998         449593995         449623875         449653682        
449683150         449712736         449741909         449771112        
449800028         449829076         449856228         449885284        
449914134         449943034         449971852   

436034490

     436283428         436533947         441333952         449534049        
449564004         449594001         449623883         449653690        
449683168         449712744         449741917         449771120        
449800036         449829084         449856236         449885292        
449914142         449943042         449971860   

436034516

     436283501         436533962         441436375         449534056        
449564012         449594019         449623891         449653708        
449683176         449712751         449741925         449771138        
449800044         449829092         449856244         449885300        
449914159         449943059         449971878   

436034615

     436283527         436534002         441448214         449534064        
449564020         449594027         449623909         449653716        
449683184         449712769         449741933         449771146        
449800051         449829100         449856251         449885318        
449914167         449943067         449971886   

436034888

     436283642         436534051         441457819         449534072        
449564038         449594035         449623917         449653724        
449683192         449712777         449741941         449771153        
449800069         449829118         449856269         449885326        
449914175         449943075         449971894   

436034987

     436283741         436534150         441471497         449534080        
449564046         449594043         449623925         449653732        
449683200         449712785         449741958         449771161        
449800077         449829126         449856277         449885334        
449914183         449943083         449971902   

436035059

     436283758         436534168         441498755         449534098        
449564053         449594050         449623933         449653740        
449683218         449712793         449741966         449771179        
449800085         449829134         449856285         449885342        
449914191         449943091         449971910   

436035174

     436283766         436534333         441530144         449534106        
449564061         449594068         449623941         449653757        
449683226         449712801         449741974         449771187        
449800093         449829142         449856293         449885359        
449914209         449943109         449971928   

436035190

     436283782         436534374         441535515         449534114        
449564079         449594076         449623966         449653765        
449683234         449712819         449741982         449771195        
449800101         449829159         449856301         449885367        
449914217         449943117         449971936   

436035273

     436283949         436534556         441595790         449534130        
449564087         449594084         449623974         449653773        
449683242         449712827         449741990         449771203        
449800119         449829167         449856319         449885375        
449914225         449943125         449971944   

436035554

     436284095         436534796         441633724         449534148        
449564095         449594092         449623982         449653781        
449683267         449712835         449742006         449771211        
449800127         449829175         449856327         449885383        
449914233         449943133         449971951   

436035687

     436284111         436534838         441650801         449534155        
449564103         449594100         449623990         449653799        
449683275         449712843         449742014         449771229        
449800135         449829183         449856335         449885391        
449914241         449943141         449971969   

436036107

     436284137         436534978         441663630         449534163        
449564111         449594126         449624006         449653807        
449683283         449712850         449742022         449771237        
449800143         449829191         449856343         449885409        
449914258         449943158         449971977   

436036230

     436284152         436535058         441675063         449534171        
449564129         449594134         449624014         449653815        
449683291         449712868         449742030         449771245        
449800150         449829209         449856350         449885417        
449914266         449943166         449971985   

436036305

     436284293         436535124         441699493         449534189        
449564137         449594142         449624022         449653823        
449683309         449712876         449742048         449771252        
449800168         449829217         449856368         449885425        
449914274         449943174         449971993   

436036339

     436284319         436535207         441704525         449534197        
449564145         449594159         449624030         449653831        
449683325         449712884         449742055         449771260        
449800176         449829225         449856376         449885433        
449914282         449943182         449972009   

436036347

     436284376         436535215         441724572         449534205        
449564152         449594167         449624048         449653849        
449683333         449712892         449742063         449771278        
449800184         449829233         449856384         449885441        
449914290         449943190         449972017   

436036461

     436284509         436535223         441750221         449534213        
449564160         449594175         449624055         449653856        
449683341         449712900         449742071         449771286        
449800192         449829258         449856392         449885458        
449914308         449943208         449972025   

436036495

     436284616         436535231         441765203         449534239        
449564186         449594183         449624063         449653864        
449683358         449712918         449742089         449771294        
449800200         449829266         449856400         449885466        
449914316         449943216         449972033   

436036578

     436284699         436535348         441765583         449534247        
449564202         449594191         449624071         449653872        
449683366         449712926         449742097         449771302        
449800218         449829274         449856418         449885474        
449914324         449943224         449972041   

436036685

     436284715         436535405         441770898         449534254        
449564210         449594209         449624089         449653880        
449683374         449712934         449742105         449771310        
449800226         449829282         449856426         449885482        
449914332         449943232         449972058   

436036750

     436284731         436536486         441778545         449534262        
449564228         449594217         449624097         449653898        
449683390         449712942         449742113         449771328        
449800234         449829290         449856434         449885490        
449914340         449943240         449972066   

436036800

     436284749         436536536         441784436         449534270        
449564236         449594225         449624105         449653906        
449683408         449712959         449742121         449771336        
449800242         449829308         449856442         449885508        
449914357         449943257         449972074   

436036925

     436284954         436536569         441813748         449534288        
449564244         449594233         449624113         449653914        
449683416         449712967         449742139         449771344        
449800259         449829316         449856459         449885516        
449914365         449943265         449972082   

436036941

     436284996         436536601         441815776         449534296        
449564251         449594241         449624121         449653922        
449683424         449712975         449742147         449771351        
449800267         449829324         449856467         449885524        
449914373         449943273         449972090   

436037170

     436285068         436536643         441844479         449534304        
449564269         449594258         449624139         449653948        
449683432         449712983         449742154         449771369        
449800275         449829332         449856475         449885532        
449914381         449943299         449972108   

436037196

     436285167         436536726         441857497         449534312        
449564277         449594266         449624147         449653955        
449683440         449712991         449742162         449771377        
449800283         449829340         449856483         449885540        
449914399         449943307         449972116   

436037220

     436285522         436536742         441868098         449534320        
449564293         449594274         449624154         449653971        
449683457         449713007         449742170         449771385        
449800291         449829357         449856491         449885557        
449914407         449943315         449972124   

436037287

     436285605         436536759         441878550         449534338        
449564301         449594282         449624162         449653989        
449683465         449713015         449742188         449771393        
449800309         449829365         449856509         449885565        
449914415         449943323         449972132   

436037501

     436285829         436536767         441888468         449534346        
449564319         449594290         449624170         449653997        
449683473         449713023         449742196         449771401        
449800317         449829381         449856517         449885573        
449914423         449943331         449972140   

436037527

     436285910         436536890         441895901         449534353        
449564327         449594308         449624188         449654003        
449683481         449713031         449742204         449771419        
449800325         449829399         449856525         449885581        
449914431         449943349         449972157   

436037543

     436286124         436537047         441925369         449534361        
449564335         449594316         449624196         449654011        
449683499         449713049         449742212         449771427        
449800333         449829407         449856533         449885599        
449914449         449943356         449972165   

436037584

     436286173         436537104         441984333         449534379        
449564343         449594324         449624204         449654029        
449683507         449713056         449742220         449771435        
449800341         449829415         449856541         449885607        
449914456         449943364         449972173   

436037634

     436286330         436537112         442007266         449534387        
449564350         449594332         449624212         449654037        
449683515         449713064         449742238         449771443        
449800358         449829423         449856558         449885615        
449914464         449943372         449972181   

436037709

     436286355         436537138         442010013         449534395        
449564368         449594340         449624220         449654045        
449683523         449713072         449742246         449771450        
449800366         449829431         449856566         449885623        
449914472         449943380         449972199   

436037774

     436286397         436537187         442018669         449534403        
449564376         449594357         449624238         449654052        
449683531         449713080         449742253         449771468        
449800374         449829449         449856574         449885631        
449914480         449943398         449972207   

436037907

     436286520         436537229         442037735         449534411        
449564384         449594365         449624246         449654060        
449683549         449713098         449742261         449771476        
449800382         449829456         449856582         449885649        
449914498         449943406         449972215   

436037964

     436286561         436537559         442049169         449534429        
449564392         449594373         449624253         449654078        
449683556         449713106         449742279         449771492        
449800390         449829464         449856590         449885656        
449914506         449943414         449972223   

436038269

     436286579         436537567         442049813         449534437        
449564400         449594381         449624261         449654086        
449683564         449713114         449742287         449771500        
449800408         449829480         449856608         449885664        
449914514         449943422         449972231   

436038418

     436286595         436537641         442071148         449534445        
449564418         449594399         449624279         449654094        
449683572         449713122         449742295         449771518        
449800416         449829498         449856616         449885672        
449914522         449943430         449972249   

436038558

     436286603         436537815         442074423         449534452        
449564426         449594407         449624287         449654102        
449683580         449713130         449742303         449771526        
449800424         449829506         449856624         449885680        
449914530         449943448         449972256   

436038657

     436286645         436537948         442075933         449534460        
449564434         449594415         449624295         449654110        
449683598         449713148         449742311         449771534        
449800432         449829514         449856632         449885698        
449914548         449943455         449972264   

436038723

     436286710         436537963         442094033         449534478        
449564442         449594423         449624303         449654128        
449683606         449713155         449742329         449771542        
449800440         449829522         449856640         449885706        
449914555         449943463         449972272   

436038814

     436286827         436538003         442122560         449534486        
449564459         449594431         449624311         449654136        
449683614         449713163         449742337         449771559        
449800457         449829530         449856657         449885714        
449914563         449943471         449972280   

436038855

     436286900         436538029         442123303         449534494        
449564467         449594449         449624329         449654144        
449683622         449713171         449742345         449771567        
449800465         449829548         449856665         449885722        
449914589         449943489         449972298   

436038863

     436286942         436538037         442143848         449534502        
449564475         449594456         449624337         449654151        
449683630         449713189         449742352         449771575        
449800473         449829555         449856673         449885730        
449914597         449943497         449972306   

436038897

     436286967         436538052         442147518         449534510        
449564483         449594464         449624345         449654169        
449683648         449713197         449742360         449771583        
449800481         449829589         449856681         449885748        
449914605         449943505         449972314   

436038921

     436287007         436538102         442153367         449534528        
449564491         449594472         449624352         449654177        
449683655         449713205         449742386         449771591        
449800499         449829597         449856699         449885755        
449914613         449943513         449972322   

436038962

     436287056         436539407         442156816         449534536        
449564517         449594480         449624360         449654185        
449683663         449713213         449742394         449771609        
449800507         449829605         449856707         449885763        
449914639         449943521         449972330   

 

SCH-A-13



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436039283

     436287064         436539423         442156824         449534544        
449564525         449594498         449624378         449654201        
449683671         449713221         449742402         449771617        
449800515         449829613         449856715         449885771        
449914647         449943539         449972348   

436039390

     436287106         436539431         442157293         449534551        
449564533         449594506         449624386         449654219        
449683689         449713239         449742410         449771625        
449800523         449829621         449856723         449885789        
449914654         449943547         449972355   

436039473

     436287171         436539530         442157715         449534569        
449564541         449594514         449624394         449654227        
449683697         449713247         449742428         449771633        
449800531         449829639         449856731         449885797        
449914662         449943554         449972363   

436039531

     436287197         436539597         442157723         449534577        
449564558         449594522         449624402         449654235        
449683705         449713254         449742436         449771641        
449800549         449829647         449856749         449885805        
449914670         449943562         449972371   

436039598

     436287205         436539688         442158168         449534593        
449564566         449594530         449624410         449654243        
449683721         449713262         449742444         449771658        
449800556         449829654         449856756         449885813        
449914688         449943570         449972389   

436039887

     436287338         436539704         442161345         449534601        
449564574         449594548         449624428         449654250        
449683739         449713270         449742451         449771666        
449800564         449829662         449856764         449885821        
449914696         449943588         449972397   

436039929

     436287346         436539944         442161857         449534619        
449564582         449594555         449624436         449654268        
449683747         449713288         449742469         449771674        
449800572         449829670         449856772         449885839        
449914704         449943596         449972405   

436039994

     436287486         436540025         442165346         449534627        
449564590         449594563         449624444         449654276        
449683754         449713296         449742477         449771682        
449800580         449829688         449856780         449885847        
449914712         449943604         449972413   

436040315

     436287528         436540033         442166880         449534635        
449564608         449594571         449624451         449654284        
449683762         449713338         449742485         449771690        
449800598         449829696         449856798         449885854        
449914720         449943612         449972421   

436040331

     436287593         436540132         442167177         449534650        
449564616         449594589         449624469         449654292        
449683770         449713353         449742493         449771708        
449800606         449829704         449856806         449885862        
449914738         449943620         449972439   

436040372

     436287809         436540280         442167334         449534668        
449564624         449594597         449624477         449654300        
449683788         449713361         449742501         449771716        
449800614         449829712         449856814         449885870        
449914746         449943638         449972447   

436040398

     436287957         436540348         442167557         449534676        
449564632         449594605         449624485         449654318        
449683796         449713379         449742519         449771724        
449800622         449829720         449856822         449885888        
449914753         449943646         449972454   

436040448

     436288096         436540363         442167722         449534684        
449564640         449594613         449624493         449654326        
449683804         449713387         449742527         449771732        
449800630         449829738         449856830         449885896        
449914761         449943661         449972462   

436040489

     436288104         436540439         442168126         449534692        
449564657         449594639         449624501         449654334        
449683812         449713395         449742535         449771740        
449800648         449829746         449856848         449885904        
449914779         449943679         449972470   

436040562

     436288120         436540447         442170775         449534700        
449564665         449594647         449624519         449654342        
449683820         449713403         449742543         449771757        
449800655         449829753         449856855         449885912        
449914787         449943687         449972488   

436040679

     436288161         436540462         442171484         449534718        
449564673         449594654         449624527         449654359        
449683838         449713411         449742550         449771765        
449800663         449829761         449856863         449885920        
449914795         449943695         449972496   

436040711

     436288419         436540496         442171740         449534726        
449564681         449594662         449624535         449654367        
449683846         449713429         449742568         449771773        
449800671         449829779         449856871         449885938        
449914803         449943703         449972504   

436040786

     436288476         436540553         442171898         449534734        
449564699         449594688         449624543         449654375        
449683853         449713437         449742576         449771781        
449800689         449829787         449856889         449885953        
449914811         449943711         449972512   

436040802

     436288492         436540603         442173696         449534742        
449564707         449594696         449624550         449654383        
449683879         449713445         449742584         449771799        
449800697         449829795         449856897         449885961        
449914829         449943729         449972520   

436040869

     436288526         436540694         442174009         449534759        
449564715         449594704         449624568         449654391        
449683887         449713452         449742592         449771807        
449800705         449829803         449856905         449885979        
449914837         449943737         449972538   

436040893

     436288666         436540710         442175329         449534767        
449564723         449594712         449624576         449654409        
449683895         449713460         449742600         449771815        
449800713         449829811         449856913         449885987        
449914845         449943745         449972546   

436040935

     436288724         436540769         442175634         449534775        
449564731         449594738         449624584         449654417        
449683903         449713478         449742618         449771823        
449800721         449829829         449856921         449885995        
449914852         449943752         449972553   

436041024

     436288815         436540827         442175683         449534783        
449564749         449594746         449624592         449654425        
449683911         449713486         449742626         449771831        
449800739         449829837         449856939         449886001        
449914860         449943760         449972561   

436041032

     436288856         436540942         442175709         449534791        
449564756         449594753         449624600         449654433        
449683929         449713494         449742634         449771849        
449800747         449829845         449856947         449886019        
449914878         449943778         449972579   

436041172

     436288880         436540959         442178240         449534817        
449564764         449594761         449624618         449654441        
449683945         449713502         449742642         449771856        
449800754         449829852         449856954         449886027        
449914894         449943786         449972587   

436041206

     436289011         436540967         442178612         449534825        
449564772         449594779         449624626         449654458        
449683952         449713510         449742659         449771864        
449800762         449829860         449856962         449886035        
449914902         449943794         449972595   

436041222

     436289227         436541031         442181145         449534833        
449564780         449594787         449624634         449654466        
449683960         449713528         449742667         449771872        
449800770         449829878         449856970         449886043        
449914910         449943802         449972603   

436041255

     436289250         436541064         442181616         449534841        
449564798         449594795         449624642         449654474        
449683978         449713536         449742675         449771880        
449800788         449829886         449856988         449886050        
449914928         449943810         449972611   

436041289

     436289318         436541114         442182085         449534858        
449564806         449594803         449624659         449654482        
449683986         449713544         449742683         449771898        
449800796         449829894         449856996         449886068        
449914936         449943828         449972629   

436041297

     436289433         436541130         442182317         449534866        
449564814         449594811         449624667         449654490        
449683994         449713551         449742691         449771906        
449800804         449829902         449857002         449886076        
449914944         449943836         449972637   

436041446

     436289524         436541148         442182531         449534874        
449564822         449594829         449624675         449654508        
449684000         449713569         449742709         449771914        
449800812         449829910         449857010         449886084        
449914951         449943844         449972645   

436041529

     436289557         436541155         442182622         449534882        
449564830         449594837         449624683         449654516        
449684018         449713577         449742717         449771930        
449800820         449829928         449857028         449886092        
449914969         449943851         449972652   

436041552

     436289730         436541262         442182978         449534890        
449564848         449594845         449624691         449654524        
449684026         449713585         449742725         449771948        
449800838         449829936         449857036         449886100        
449914977         449943869         449972660   

436041586

     436289755         436541288         442183703         449534908        
449564855         449594852         449624709         449654532        
449684034         449713593         449742733         449771955        
449800846         449829944         449857044         449886118        
449914985         449943877         449972678   

436041685

     436289813         436541395         442183778         449534916        
449564863         449594860         449624717         449654540        
449684042         449713601         449742741         449771963        
449800853         449829951         449857051         449886126        
449914993         449943885         449972686   

436041719

     436289920         436541437         442183869         449534924        
449564871         449594878         449624725         449654557        
449684059         449713619         449742758         449771971        
449800861         449829969         449857069         449886134        
449915008         449943893         449972694   

436041859

     436289961         436541445         442183976         449534940        
449564889         449594886         449624733         449654565        
449684067         449713627         449742766         449771989        
449800879         449829977         449857077         449886142        
449915016         449943901         449972702   

436041958

     436290167         436541510         442183992         449534957        
449564897         449594894         449624741         449654573        
449684075         449713635         449742774         449771997        
449800887         449829985         449857085         449886159        
449915024         449943919         449972710   

436042048

     436290258         436541536         442184040         449534965        
449564905         449594902         449624758         449654581        
449684083         449713643         449742782         449772003        
449800895         449829993         449857093         449886167        
449915032         449943927         449972728   

436042071

     436290357         436541577         442184412         449534973        
449564913         449594910         449624774         449654599        
449684091         449713650         449742790         449772011        
449800903         449830009         449857101         449886175        
449915040         449943935         449972736   

436042105

     436290365         436541619         442185153         449534981        
449564921         449594928         449624782         449654607        
449684109         449713668         449742808         449772029        
449800911         449830017         449857119         449886183        
449915057         449943943         449972744   

436042121

     436290498         436541627         442187233         449534999        
449564939         449594936         449624790         449654615        
449684117         449713676         449742816         449772037        
449800929         449830025         449857127         449886191        
449915065         449943950         449972751   

436042154

     436290506         436541668         442188264         449535004        
449564947         449594944         449624808         449654623        
449684125         449713684         449742824         449772045        
449800937         449830033         449857135         449886209        
449915073         449943968         449972769   

436042246

     436290530         436541726         442188439         449535012        
449564954         449594951         449624816         449654631        
449684133         449713692         449742832         449772052        
449800945         449830041         449857143         449886217        
449915081         449943976         449972777   

436042295

     436290811         436541791         442189296         449535020        
449564962         449594969         449624824         449654649        
449684141         449713700         449742840         449772060        
449800952         449830058         449857150         449886225        
449915099         449943984         449972785   

436042667

     436290860         436541858         442189353         449535038        
449564970         449594977         449624832         449654656        
449684158         449713718         449742857         449772078        
449800960         449830066         449857168         449886233        
449915107         449943992         449972793   

436043509

     436290902         436541890         442189817         449535046        
449564988         449594985         449624840         449654664        
449684166         449713726         449742865         449772086        
449800978         449830074         449857176         449886241        
449915115         449944008         449972801   

436044200

     436291074         436541916         442190088         449535053        
449564996         449594993         449624857         449654672        
449684174         449713734         449742873         449772094        
449800986         449830082         449857184         449886258        
449915123         449944016         449972819   

436044242

     436291371         436541924         442190153         449535061        
449565001         449595008         449624865         449654680        
449684182         449713742         449742881         449772102        
449800994         449830090         449857192         449886266        
449915131         449944024         449972827   

436044267

     436291397         436541973         442190906         449535079        
449565019         449595016         449624873         449654698        
449684190         449713759         449742899         449772110        
449801000         449830116         449857200         449886274        
449915149         449944032         449972835   

436044275

     436291637         436541981         442191300         449535087        
449565027         449595024         449624881         449654706        
449684208         449713767         449742907         449772128        
449801018         449830124         449857218         449886282        
449915156         449944040         449972843   

436044309

     436292031         436542096         442191433         449535095        
449565035         449595032         449624899         449654714        
449684216         449713775         449742915         449772136        
449801026         449830132         449857226         449886290        
449915164         449944057         449972850   

436044317

     436292171         436542120         442192522         449535103        
449565043         449595040         449624907         449654722        
449684224         449713783         449742923         449772144        
449801034         449830140         449857234         449886308        
449915172         449944065         449972868   

436044432

     436292668         436542153         442193041         449535111        
449565050         449595057         449624915         449654730        
449684232         449713791         449742931         449772151        
449801042         449830157         449857242         449886316        
449915180         449944073         449972876   

436044465

     436292734         436542187         442193132         449535129        
449565068         449595065         449624923         449654748        
449684240         449713809         449742949         449772169        
449801059         449830165         449857259         449886324        
449915198         449944081         449972884   

436044507

     436292981         436542260         442193322         449535137        
449565076         449595073         449624931         449654755        
449684257         449713817         449742956         449772177        
449801067         449830173         449857267         449886332        
449915206         449944099         449972892   

436044556

     436293179         436542294         442194379         449535145        
449565092         449595081         449624949         449654763        
449684265         449713825         449742964         449772185        
449801075         449830181         449857275         449886340        
449915214         449944107         449972900   

436044689

     436293294         436542393         442195418         449535152        
449565100         449595107         449624956         449654771        
449684273         449713833         449742980         449772193        
449801083         449830199         449857283         449886357        
449915222         449944115         449972918   

436044978

     436293310         436542468         442195806         449535160        
449565118         449595115         449624964         449654789        
449684281         449713841         449742998         449772201        
449801091         449830207         449857291         449886365        
449915230         449944123         449972926   

436045116

     436293401         436542484         442196358         449535178        
449565126         449595123         449624972         449654797        
449684299         449713858         449743004         449772219        
449801109         449830215         449857309         449886373        
449915248         449944131         449972934   

436045306

     436293435         436542617         442196457         449535186        
449565134         449595131         449624980         449654805        
449684307         449713866         449743012         449772227        
449801117         449830223         449857317         449886381        
449915255         449944149         449972942   

436046312

     436293492         436542633         442196713         449535194        
449565142         449595149         449624998         449654813        
449684315         449713874         449743020         449772235        
449801125         449830231         449857325         449886399        
449915263         449944156         449972959   

436046346

     436293526         436542815         442197372         449535202        
449565159         449595156         449625003         449654821        
449684323         449713890         449743038         449772243        
449801133         449830249         449857333         449886407        
449915271         449944164         449972967   

436046460

     436293708         436542823         442197729         449535210        
449565167         449595164         449625011         449654839        
449684331         449713908         449743046         449772250        
449801141         449830256         449857341         449886415        
449915289         449944172         449972975   

436046486

     436293799         436542864         442199220         449535228        
449565175         449595172         449625029         449654847        
449684349         449713916         449743053         449772268        
449801158         449830264         449857358         449886423        
449915297         449944180         449972983   

436046528

     436293849         436542898         442199402         449535236        
449565183         449595180         449625037         449654854        
449684356         449713924         449743061         449772276        
449801166         449830272         449857366         449886431        
449915305         449944198         449972991   

436046585

     436293948         436542963         442200044         449535244        
449565191         449595198         449625045         449654862        
449684364         449713932         449743079         449772284        
449801174         449830280         449857374         449886449        
449915313         449944206         449973007   

436046783

     436294094         436543037         442200945         449535251        
449565209         449595206         449625052         449654870        
449684372         449713940         449743087         449772292        
449801182         449830298         449857382         449886456        
449915321         449944222         449973015   

436046817

     436294110         436543060         442202271         449535269        
449565217         449595214         449625060         449654888        
449684380         449713957         449743095         449772300        
449801190         449830306         449857408         449886464        
449915339         449944230         449973023   

436046932

     436294177         436543219         442202297         449535285        
449565225         449595222         449625078         449654896        
449684398         449713965         449743103         449772318        
449801208         449830314         449857416         449886472        
449915347         449944248         449973031   

436047252

     436294862         436543235         442202974         449535301        
449565233         449595248         449625086         449654904        
449684406         449713973         449743111         449772326        
449801216         449830322         449857424         449886480        
449915354         449944255         449973049   

436047260

     436294888         436543243         442204392         449535319        
449565241         449595255         449625094         449654912        
449684414         449713981         449743129         449772334        
449801224         449830348         449857432         449886498        
449915362         449944263         449973056   

436047286

     436294938         436543516         442205167         449535327        
449565258         449595263         449625102         449654920        
449684422         449713999         449743137         449772342        
449801232         449830355         449857440         449886506        
449915370         449944271         449973064   

 

SCH-A-14



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436047294

     436294987         436543532         442205233         449535335        
449565266         449595271         449625110         449654938        
449684430         449714013         449743145         449772359        
449801240         449830363         449857457         449886514        
449915388         449944289         449973072   

436047419

     436295117         436543698         442206132         449535343        
449565274         449595289         449625128         449654946        
449684448         449714021         449743152         449772367        
449801257         449830371         449857465         449886522        
449915396         449944297         449973080   

436047450

     436295216         436543730         442206702         449535350        
449565290         449595297         449625136         449654953        
449684463         449714039         449743160         449772375        
449801265         449830389         449857473         449886530        
449915404         449944305         449973098   

436047500

     436295307         436543763         442206991         449535368        
449565308         449595305         449625144         449654961        
449684471         449714047         449743178         449772383        
449801273         449830397         449857481         449886548        
449915412         449944313         449973106   

436047674

     436295380         436543854         442207304         449535376        
449565316         449595313         449625151         449654979        
449684489         449714054         449743186         449772391        
449801281         449830405         449857499         449886555        
449915420         449944321         449973114   

436047781

     436295406         436544092         442207460         449535384        
449565324         449595321         449625177         449654987        
449684497         449714062         449743194         449772409        
449801299         449830413         449857507         449886563        
449915438         449944339         449973122   

436047823

     436295422         436544191         442209318         449535392        
449565340         449595339         449625185         449654995        
449684505         449714070         449743202         449772417        
449801307         449830421         449857515         449886571        
449915446         449944347         449973130   

436047856

     436295430         436544217         442209391         449535418        
449565357         449595347         449625193         449655000        
449684513         449714088         449743210         449772425        
449801315         449830439         449857523         449886589        
449915453         449944354         449973148   

436047880

     436295448         436544266         442209458         449535426        
449565365         449595354         449625201         449655018        
449684521         449714096         449743228         449772433        
449801323         449830447         449857531         449886597        
449915461         449944362         449973155   

436048110

     436295497         436544423         442210134         449535434        
449565373         449595362         449625219         449655026        
449684539         449714104         449743236         449772441        
449801331         449830454         449857549         449886605        
449915479         449944370         449973163   

436048169

     436295521         436544431         442210571         449535442        
449565381         449595370         449625227         449655034        
449684547         449714112         449743244         449772458        
449801349         449830462         449857556         449886613        
449915487         449944388         449973171   

436048193

     436295588         436544522         442212627         449535459        
449565399         449595388         449625235         449655042        
449684554         449714120         449743251         449772466        
449801356         449830470         449857564         449886621        
449915495         449944396         449973189   

436048219

     436295596         436544571         442213856         449535467        
449565407         449595396         449625243         449655059        
449684562         449714138         449743269         449772474        
449801364         449830488         449857572         449886639        
449915511         449944404         449973197   

436048268

     436295653         436544670         442215257         449535475        
449565415         449595404         449625250         449655067        
449684570         449714146         449743277         449772482        
449801372         449830496         449857580         449886647        
449915529         449944412         449973205   

436048292

     436295760         436544977         442216388         449535483        
449565423         449595412         449625276         449655075        
449684588         449714153         449743285         449772490        
449801380         449830504         449857598         449886654        
449915537         449944420         449973213   

436048326

     436295786         436544993         442217162         449535491        
449565449         449595420         449625284         449655083        
449684596         449714161         449743293         449772508        
449801398         449830512         449857606         449886662        
449915545         449944438         449973221   

436048425

     436295919         436545032         442217428         449535509        
449565456         449595438         449625292         449655091        
449684604         449714179         449743301         449772516        
449801406         449830520         449857614         449886670        
449915552         449944446         449973239   

436048474

     436295935         436545065         442217675         449535517        
449565464         449595446         449625300         449655109        
449684612         449714187         449743319         449772524        
449801414         449830538         449857622         449886688        
449915560         449944453         449973247   

436048508

     436296016         436545099         442218863         449535525        
449565472         449595453         449625318         449655117        
449684620         449714195         449743335         449772532        
449801422         449830546         449857630         449886696        
449915578         449944461         449973254   

436048540

     436296149         436545107         442220034         449535533        
449565480         449595461         449625326         449655125        
449684638         449714203         449743343         449772540        
449801430         449830553         449857648         449886704        
449915586         449944479         449973262   

436048623

     436296198         436545313         442220315         449535541        
449565498         449595479         449625334         449655133        
449684646         449714211         449743350         449772565        
449801448         449830561         449857655         449886712        
449915594         449944487         449973270   

436048649

     436296222         436545321         442220372         449535558        
449565506         449595487         449625342         449655141        
449684653         449714229         449743368         449772573        
449801455         449830579         449857663         449886720        
449915602         449944495         449973288   

436048706

     436296305         436545396         442220901         449535566        
449565514         449595503         449625359         449655158        
449684661         449714237         449743376         449772581        
449801463         449830587         449857671         449886738        
449915610         449944503         449973296   

436048771

     436296313         436545446         442221180         449535574        
449565522         449595511         449625367         449655166        
449684679         449714245         449743384         449772599        
449801471         449830595         449857689         449886746        
449915628         449944511         449973304   

436048805

     436296404         436545461         442224572         449535582        
449565530         449595529         449625375         449655174        
449684687         449714252         449743392         449772607        
449801489         449830603         449857697         449886753        
449915636         449944529         449973312   

436048813

     436296495         436545495         442225421         449535590        
449565548         449595537         449625383         449655182        
449684695         449714260         449743400         449772615        
449801497         449830611         449857705         449886761        
449915644         449944537         449973320   

436048938

     436296750         436545537         442225520         449535616        
449565555         449595545         449625391         449655190        
449684703         449714278         449743426         449772623        
449801505         449830629         449857713         449886779        
449915651         449944545         449973338   

436049050

     436296792         436545651         442225975         449535624        
449565563         449595552         449625409         449655208        
449684711         449714286         449743434         449772631        
449801513         449830637         449857721         449886787        
449915669         449944552         449973346   

436049092

     436296958         436545685         442226973         449535632        
449565571         449595560         449625417         449655216        
449684729         449714294         449743442         449772649        
449801521         449830645         449857739         449886795        
449915677         449944560         449973353   

436049126

     436298129         436545776         442228649         449535640        
449565589         449595578         449625425         449655224        
449684737         449714302         449743459         449772656        
449801539         449830652         449857747         449886803        
449915685         449944578         449973361   

436049308

     436298145         436545792         442229175         449535657        
449565597         449595586         449625433         449655232        
449684745         449714310         449743467         449772664        
449801547         449830660         449857754         449886811        
449915693         449944586         449973379   

436049381

     436298210         436545826         442229407         449535665        
449565605         449595594         449625458         449655240        
449684752         449714328         449743475         449772672        
449801554         449830678         449857762         449886829        
449915701         449944594         449973387   

436049431

     436298251         436545834         442231585         449535673        
449565613         449595602         449625466         449655257        
449684760         449714336         449743483         449772680        
449801562         449830686         449857770         449886837        
449915719         449944602         449973395   

436049514

     436298384         436545982         442231841         449535681        
449565621         449595610         449625474         449655265        
449684778         449714344         449743491         449772698        
449801570         449830694         449857788         449886845        
449915727         449944610         449973403   

436049555

     436298483         436546204         442232161         449535699        
449565639         449595628         449625482         449655273        
449684786         449714351         449743509         449772706        
449801588         449830702         449857796         449886852        
449915735         449944628         449973411   

436049571

     436298566         436546295         442233128         449535707        
449565647         449595636         449625490         449655281        
449684794         449714369         449743517         449772714        
449801596         449830710         449857804         449886860        
449915743         449944636         449973429   

436049654

     436298582         436546543         442233490         449535715        
449565654         449595644         449625508         449655299        
449684802         449714377         449743525         449772722        
449801604         449830728         449857812         449886878        
449915750         449944644         449973437   

436049696

     436298632         436546584         442233540         449535723        
449565662         449595651         449625516         449655307        
449684810         449714385         449743533         449772730        
449801612         449830736         449857820         449886886        
449915768         449944651         449973445   

436049829

     436298665         436546592         442233730         449535731        
449565688         449595669         449625524         449655315        
449684828         449714393         449743541         449772748        
449801620         449830744         449857838         449886894        
449915776         449944669         449973452   

436049837

     436298723         436546600         442235008         449535749        
449565696         449595677         449625532         449655323        
449684836         449714401         449743558         449772755        
449801638         449830751         449857846         449886902        
449915784         449944677         449973460   

436049902

     436298731         436546626         442235073         449535756        
449565704         449595685         449625540         449655331        
449684844         449714419         449743566         449772763        
449801646         449830769         449857853         449886910        
449915792         449944685         449973478   

436049985

     436298772         436546717         442235891         449535764        
449565712         449595693         449625557         449655349        
449684851         449714427         449743574         449772771        
449801653         449830777         449857861         449886928        
449915800         449944693         449973486   

436049993

     436298780         436546733         442236592         449535772        
449565720         449595701         449625565         449655356        
449684869         449714435         449743582         449772789        
449801661         449830785         449857879         449886936        
449915818         449944701         449973494   

436050074

     436298855         436546824         442236865         449535780        
449565738         449595719         449625573         449655364        
449684877         449714443         449743590         449772797        
449801679         449830793         449857887         449886944        
449915826         449944719         449973502   

436050348

     436299010         436546899         442238085         449535798        
449565746         449595727         449625581         449655372        
449684885         449714450         449743608         449772805        
449801687         449830801         449857895         449886951        
449915834         449944727         449973510   

436050363

     436299085         436547012         442239042         449535806        
449565753         449595735         449625599         449655380        
449684893         449714468         449743616         449772813        
449801695         449830819         449857903         449886969        
449915842         449944735         449973528   

436050470

     436299093         436547020         442239729         449535814        
449565761         449595743         449625607         449655398        
449684901         449714476         449743624         449772821        
449801703         449830827         449857911         449886977        
449915859         449944743         449973536   

436050488

     436299168         436547087         442240016         449535822        
449565779         449595750         449625615         449655406        
449684919         449714484         449743632         449772839        
449801711         449830835         449857929         449886985        
449915867         449944750         449973544   

436050579

     436299200         436547285         442240586         449535830        
449565787         449595768         449625623         449655414        
449684927         449714492         449743640         449772847        
449801729         449830843         449857937         449886993        
449915875         449944768         449973551   

436050637

     436299283         436547384         442240834         449535848        
449565795         449595784         449625631         449655422        
449684935         449714500         449743657         449772854        
449801737         449830850         449857945         449887009        
449915883         449944776         449973569   

436050678

     436299341         436547442         442240891         449535855        
449565803         449595792         449625649         449655448        
449684943         449714518         449743665         449772862        
449801745         449830868         449857952         449887017        
449915891         449944784         449973577   

436050694

     436299424         436547566         442241501         449535863        
449565811         449595800         449625664         449655455        
449684950         449714526         449743673         449772870        
449801752         449830876         449857960         449887025        
449915909         449944792         449973585   

436050728

     436299481         436547582         442242657         449535871        
449565829         449595818         449625672         449655463        
449684968         449714534         449743681         449772888        
449801760         449830884         449857978         449887033        
449915917         449944800         449973593   

436050736

     436299499         436547822         442246161         449535889        
449565837         449595826         449625680         449655471        
449684976         449714542         449743699         449772896        
449801778         449830892         449857986         449887041        
449915925         449944818         449973601   

436050744

     436299549         436548069         442246450         449535897        
449565845         449595834         449625698         449655489        
449684984         449714559         449743707         449772904        
449801786         449830900         449857994         449887058        
449915933         449944826         449973619   

436050777

     436299556         436548234         442246757         449535905        
449565852         449595842         449625706         449655497        
449684992         449714567         449743715         449772912        
449801794         449830918         449858000         449887066        
449915941         449944834         449973627   

436050785

     436299572         436548242         442247185         449535913        
449565860         449595859         449625714         449655505        
449685007         449714575         449743723         449772920        
449801802         449830926         449858018         449887074        
449915958         449944842         449973635   

436050793

     436299598         436548416         442248563         449535921        
449565878         449595867         449625722         449655513        
449685015         449714583         449743731         449772938        
449801810         449830934         449858026         449887082        
449915966         449944859         449973643   

436050827

     436299689         436548465         442249041         449535939        
449565886         449595875         449625730         449655521        
449685023         449714591         449743749         449772946        
449801828         449830942         449858034         449887090        
449915974         449944867         449973650   

436050926

     436299705         436548473         442250247         449535947        
449565894         449595883         449625748         449655539        
449685031         449714609         449743756         449772953        
449801836         449830959         449858042         449887108        
449915982         449944875         449973668   

436050991

     436299713         436548523         442252169         449535954        
449565902         449595891         449625755         449655547        
449685049         449714617         449743764         449772961        
449801844         449830967         449858059         449887116        
449915990         449944883         449973676   

436051361

     436299739         436548549         442252177         449535962        
449565910         449595909         449625763         449655554        
449685056         449714625         449743772         449772979        
449801851         449830975         449858067         449887124        
449916006         449944891         449973684   

436051395

     436299853         436548655         442252409         449535970        
449565928         449595917         449625771         449655562        
449685064         449714633         449743780         449772987        
449801869         449830983         449858075         449887132        
449916014         449944909         449973692   

436051429

     436299903         436548689         442252821         449535988        
449565936         449595925         449625789         449655570        
449685072         449714641         449743798         449772995        
449801877         449830991         449858083         449887140        
449916022         449944917         449973700   

436051627

     436299911         436548713         442253035         449535996        
449565944         449595933         449625797         449655588        
449685080         449714658         449743806         449773001        
449801885         449831007         449858091         449887157        
449916030         449944925         449973718   

436051650

     436299929         436548739         442253472         449536002        
449565951         449595941         449625805         449655596        
449685098         449714666         449743814         449773019        
449801893         449831015         449858109         449887165        
449916048         449944933         449973726   

436051676

     436300040         436548846         442253936         449536010        
449565969         449595958         449625813         449655604        
449685106         449714674         449743822         449773027        
449801901         449831023         449858117         449887173        
449916055         449944941         449973734   

436051692

     436300180         436548861         442254397         449536028        
449565985         449595966         449625821         449655612        
449685114         449714682         449743830         449773035        
449801919         449831031         449858125         449887181        
449916063         449944958         449973742   

436051833

     436300271         436548929         442255154         449536036        
449565993         449595974         449625839         449655620        
449685122         449714690         449743848         449773043        
449801927         449831049         449858133         449887199        
449916071         449944966         449973759   

436051858

     436300321         436549034         442257481         449536044        
449566009         449595982         449625847         449655638        
449685130         449714708         449743855         449773050        
449801935         449831056         449858141         449887207        
449916089         449944974         449973767   

436052005

     436300396         436549075         442257713         449536051        
449566017         449595990         449625854         449655646        
449685148         449714716         449743863         449773068        
449801943         449831064         449858166         449887215        
449916097         449944982         449973775   

436052062

     436300438         436549414         442257887         449536069        
449566025         449596006         449625862         449655653        
449685155         449714724         449743871         449773076        
449801950         449831072         449858174         449887223        
449916105         449944990         449973783   

436052161

     436300461         436549455         442257911         449536077        
449566033         449596014         449625870         449655661        
449685163         449714732         449743889         449773084        
449801968         449831080         449858182         449887231        
449916113         449945005         449973791   

 

SCH-A-15



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436052211

     436300503         436549497         442258570         449536085        
449566041         449596022         449625888         449655679        
449685171         449714740         449743897         449773092        
449801976         449831098         449858190         449887249        
449916121         449945013         449973809   

436052666

     436300529         436549513         442259479         449536093        
449566058         449596030         449625896         449655687        
449685189         449714757         449743905         449773100        
449801984         449831106         449858208         449887256        
449916139         449945021         449973817   

436052690

     436300768         436549562         442260535         449536119        
449566066         449596048         449625904         449655695        
449685197         449714765         449743913         449773118        
449801992         449831114         449858216         449887264        
449916147         449945039         449973825   

436052914

     436300792         436549729         442262150         449536127        
449566074         449596055         449625912         449655703        
449685205         449714773         449743921         449773126        
449802008         449831122         449858224         449887272        
449916154         449945047         449973833   

436053052

     436300925         436550933         442262200         449536143        
449566082         449596063         449625920         449655711        
449685213         449714781         449743939         449773134        
449802016         449831130         449858232         449887280        
449916162         449945054         449973841   

436053185

     436300966         436551022         442262648         449536150        
449566090         449596071         449625938         449655729        
449685221         449714799         449743947         449773142        
449802024         449831148         449858240         449887298        
449916170         449945062         449973858   

436053284

     436301055         436551055         442264578         449536168        
449566108         449596089         449625946         449655737        
449685239         449714807         449743954         449773159        
449802032         449831155         449858257         449887306        
449916188         449945070         449973866   

436053458

     436301097         436552194         442265013         449536176        
449566116         449596097         449625953         449655745        
449685247         449714815         449743962         449773167        
449802040         449831163         449858265         449887314        
449916196         449945088         449973874   

436053466

     436301204         436552236         442265740         449536184        
449566124         449596105         449625961         449655752        
449685254         449714823         449743970         449773175        
449802057         449831171         449858273         449887322        
449916204         449945096         449973882   

436053508

     436301337         436552459         442269023         449536192        
449566132         449596113         449625979         449655760        
449685262         449714831         449743988         449773183        
449802065         449831189         449858281         449887330        
449916212         449945104         449973890   

436053540

     436301345         436552467         442270054         449536200        
449566140         449596147         449625987         449655778        
449685270         449714849         449743996         449773191        
449802073         449831205         449858299         449887348        
449916220         449945112         449973908   

436053573

     436301352         436552483         442271441         449536218        
449566157         449596154         449625995         449655786        
449685288         449714856         449744002         449773209        
449802099         449831213         449858307         449887355        
449916238         449945120         449973916   

436053599

     436301378         436552491         442271623         449536226        
449566165         449596162         449626001         449655794        
449685296         449714864         449744010         449773217        
449802107         449831221         449858315         449887363        
449916246         449945146         449973924   

436053672

     436301477         436552566         442272365         449536234        
449566173         449596170         449626019         449655802        
449685304         449714872         449744028         449773225        
449802115         449831239         449858323         449887371        
449916253         449945153         449973932   

436053706

     436301527         436552624         442272555         449536242        
449566181         449596188         449626027         449655828        
449685312         449714880         449744036         449773233        
449802123         449831247         449858331         449887389        
449916261         449945161         449973940   

436053722

     436301550         436552756         442273249         449536259        
449566199         449596196         449626035         449655836        
449685320         449714898         449744051         449773241        
449802131         449831254         449858349         449887397        
449916279         449945179         449973957   

436053813

     436301642         436552798         442273520         449536267        
449566207         449596204         449626043         449655844        
449685338         449714906         449744069         449773258        
449802149         449831262         449858356         449887405        
449916287         449945187         449973965   

436053839

     436301667         436552830         442274155         449536275        
449566215         449596212         449626050         449655851        
449685346         449714914         449744077         449773266        
449802156         449831270         449858364         449887413        
449916295         449945195         449973973   

436053904

     436301881         436552863         442274593         449536283        
449566223         449596220         449626068         449655869        
449685353         449714922         449744085         449773274        
449802164         430422246         449858372         449887421        
449916303         449945203         449973981   

436053995

     436301980         436553192         442274916         449536291        
449566231         449596238         449626076         449655877        
449685361         449714930         449744093         449773282        
449802172         431380617         449858380         449887439        
449916311         449945211         449973999   

436054076

     436302111         436553325         442275178         449536309        
449566249         449596246         449626084         449655885        
449685379         449714948         449744101         449773290        
449802180         431816958         449858398         449887447        
449916329         449945229         449974005   

436054126

     436302160         436553382         442276036         449536317        
449566256         449596253         449626092         449655893        
449685387         449714955         449744119         449773308        
449802198         431890466         449858406         449887454        
449916337         449945237         449974013   

436054191

     436302244         436553457         442279121         449536325        
449566264         449596261         449626100         449655901        
449685395         449714963         449744127         449773316        
449802206         431944479         449858414         449887462        
449916345         449945245         449974021   

436054423

     436302285         436553572         442279329         449536333        
449566272         449596279         449626118         449655919        
449685403         449714971         449744135         449773324        
449802214         432218816         449858422         449887470        
449916352         449945252         449974039   

436054456

     436302590         436553598         442280756         449536341        
449566298         449596287         449626126         449655927        
449685411         449714989         449744143         449773332        
449802222         432252906         449858430         449887488        
449916360         449945260         449974047   

436054639

     436302608         436553747         442281887         449536358        
449566306         449596295         449626134         449655935        
449685429         449714997         449744150         449773340        
449802230         432351666         449858448         449887496        
449916378         449945278         449974054   

436054720

     436302715         436553804         442282166         449536366        
449566314         449596303         449626142         449655943        
449685437         449715002         449744168         449773357        
449802248         432551265         449858455         449887504        
449916386         449945286         449974062   

436054738

     436303002         436553838         442283032         449536374        
449566322         449596311         449626159         449655950        
449685445         449715010         449744176         449773365        
449802255         432560381         449858463         449887512        
449916394         449945294         449974070   

436054837

     436303184         436553887         442283453         449536382        
449566330         449596329         449626167         449655968        
449685452         449715028         449744184         449773373        
449802263         432597052         449858471         449887520        
449916402         449945302         449974088   

436054845

     436303226         436553929         442284188         449536390        
449566348         449596337         449626175         449655976        
449685460         449715036         449744192         449773381        
449802271         432604247         449858489         449887538        
449916410         449945310         449974096   

436055040

     436303283         436553952         442284394         449536408        
449566355         449596345         449626183         449655984        
449685478         449715044         449744200         449773399        
449802289         432628758         449858497         449887546        
449916428         449945328         449974104   

436055057

     436303366         436553986         442284634         449536416        
449566371         449596352         449626191         449655992        
449685486         449715051         449744218         449773407        
449802297         432684751         449858505         449887553        
449916436         449945336         449974112   

436055255

     436303374         436554018         442284907         449536424        
449566389         449596360         449626209         449656008        
449685494         449715069         449744226         449773415        
449802305         432763381         449858513         449887561        
449916444         449945344         449974120   

436055289

     436303416         436554091         442284998         449536432        
449566397         449596378         449626217         449656016        
449685502         449715077         449744234         449773423        
449802313         432861672         449858521         449887579        
449916451         449945351         449974138   

436055305

     436303549         436554125         442288569         449536440        
449566405         449596386         449626225         449656024        
449685510         449715085         449744242         449773431        
449802321         432936870         449858539         449887587        
449916469         449945369         449974146   

436055354

     436303572         436554315         442288775         449536457        
449566413         449596394         449626233         449656032        
449685528         449715093         449744259         449773449        
449802339         432981645         449858547         449887595        
449916477         449945377         449974153   

436055776

     436303622         436554349         442290250         449536465        
449566421         449596402         449626241         449656040        
449685536         449715101         449744267         449773456        
449802347         433107950         449858554         449887603        
449916485         449945385         449974161   

436055891

     436303663         436554380         442290839         449536473        
449566439         449596410         449626258         449656057        
449685544         449715119         449744275         449773464        
449802354         433135589         449858562         449887611        
449916493         449945393         449974179   

436055990

     436303705         436554463         442291738         449536499        
449566447         449596428         449626266         449656065        
449685551         449715127         449744283         449773472        
449802362         433136587         449858570         449887629        
449916501         449945401         449974187   

436056063

     436303911         436554489         442292389         449536507        
449566454         449596436         449626274         449656073        
449685569         449715135         449744291         449773480        
449802370         433318599         449858588         449887637        
449916519         449945419         449974195   

436056105

     436303937         436554539         442292496         449536515        
449566462         449596444         449626282         449656081        
449685577         449715143         449744309         449773498        
449802388         433443652         449858596         449887645        
449916527         449945427         449974203   

436056196

     436304794         436554588         442294641         449536531        
449566470         449596451         449626290         449656099        
449685585         449715150         449744317         449773506        
449802396         433449832         449858604         449887652        
449916535         449945435         449974211   

436056220

     436304893         436554620         442294963         449536549        
449566488         449596469         449626308         449656107        
449685593         449715168         449744325         449773514        
449802404         433468626         449858612         449887660        
449916543         449945443         449974229   

436056246

     436304927         436554695         442295697         449536556        
449566496         449596477         449626316         449656115        
449685601         449715176         449744333         449773522        
449802420         433475225         449858620         449887678        
449916550         449945450         449974237   

436056279

     436305130         436554745         442296018         449536564        
449566504         449596485         449626324         449656123        
449685619         449715184         449744341         449773530        
449802438         433520715         449858638         449887694        
449916568         449945468         449974245   

436056329

     436305148         436554752         442296224         449536572        
449566512         449596493         449626332         449656131        
449685627         449715192         449744358         449773548        
449802446         433532249         449858646         449887702        
449916576         449945476         449974252   

436056386

     436305155         436554836         442296406         449536580        
449566520         449596501         449626340         449656149        
449685635         449715200         449744366         449773555        
449802453         433551082         449858653         449887710        
449916584         449945484         449974260   

436056477

     436305254         436555270         442296950         449536598        
449566538         449596519         449626357         449656156        
449685643         449715218         449744374         449773563        
449802461         433584455         449858661         449887728        
449916592         449945492         449974278   

436056600

     436305288         436555460         442297354         449536606        
449566546         449596527         449626365         449656164        
449685650         449715226         449744382         449773571        
449802479         433590403         449858679         449887736        
449916600         449945500         449974286   

436056618

     436305361         436555486         442297958         449536614        
449566553         449596543         449626373         449656172        
449685668         449715234         449744408         449773589        
449802487         433601929         449858687         449887744        
449916618         449945518         449974294   

436056717

     436305387         436555585         442297982         449536622        
449566561         449596550         449626381         449656180        
449685676         449715242         449744416         449773597        
449802495         433790359         449858695         449887751        
449916626         449945526         449974302   

436056840

     436305445         436555767         442301883         449536630        
449566579         449596568         449626399         449656198        
449685684         449715259         449744424         449773605        
449802503         433799020         449858703         449887769        
449916634         449945534         449974310   

436056949

     436305486         436555916         442304317         449536648        
449566587         449596576         449626407         449656214        
449685692         449715267         449744432         449773613        
449802529         433807146         449858711         449887777        
449916642         449945542         449974328   

436057129

     436305619         436556062         442304382         449536655        
449566595         449596584         449626415         449656222        
449685700         449715275         449744440         449773621        
449802537         433823093         449858729         449887785        
449916659         449945559         449974336   

436058184

     436305627         436556229         442304531         449536663        
449566603         449596592         449626423         449656230        
449685718         449715283         449744457         449773639        
449802545         433887759         449858737         449887793        
449916667         449945567         449974344   

436058390

     436305643         436556336         442305173         449536689        
449566611         449596600         449626431         449656248        
449685734         449715291         449744465         449773647        
449802560         433896131         449858745         449887801        
449916675         449945575         449974351   

436058606

     436305742         436556385         442305793         449536705        
449566629         449596618         449626449         449656255        
449685742         449715309         449744473         449773654        
449802578         434108304         449858752         449887819        
449916683         449945583         449974369   

436058655

     436305825         436556468         442306585         449536713        
449566637         449596626         449626456         449656271        
449685759         449715317         449744481         449773662        
449802586         434142220         449858760         449887827        
449916691         449945591         449974377   

436058762

     436305858         436556476         442306726         449536721        
449566652         449596634         449626464         449656289        
449685767         449715325         449744499         449773670        
449802594         434147385         449858778         449887835        
449916709         449945609         449974385   

436059158

     436305882         436556492         442307641         449536739        
449566660         449596642         449626472         449656297        
449685775         449715333         449744507         449773688        
449802602         434155479         449858786         449887843        
449916717         449945617         449974393   

436059190

     436305908         436556534         442307732         449536747        
449566678         449596659         449626480         449656305        
449685783         449715341         449744515         449773696        
449802610         434169538         449858794         449887850        
449916725         449945625         449974401   

436059265

     436306021         436556591         442308631         449536754        
449566686         449596667         449626498         449656313        
449685791         449715358         449744523         449773704        
449802628         434172466         449858802         449887868        
449916733         449945633         449974419   

436059356

     436306096         436556609         442309985         449536762        
449566694         449596675         449626506         449656321        
449685809         449715366         449744531         449773712        
449802636         434203998         449858810         449887876        
449916741         449945641         449974427   

436059372

     436306120         436556658         442311023         449536770        
449566702         449596683         449626514         449656339        
449685817         449715374         449744549         449773720        
449802644         434204665         449858828         449887884        
449916758         449945658         449974435   

436059380

     436306146         436556708         442311353         449536788        
449566710         449596691         449626522         449656347        
449685825         449715382         449744556         449773738        
449802651         434231825         449858836         449887892        
449916766         449945666         449974443   

436059414

     436306153         436556732         442312112         449536796        
449566728         449596709         449626530         449656354        
449685833         449715390         449744564         449773746        
449802669         434241691         449858844         449887900        
449916774         449945674         449974450   

436059570

     436306187         436556781         442313169         449536804        
449566736         449596717         449626548         449656362        
449685841         449715408         449744572         449773753        
449802677         434249959         449858851         449887918        
449916782         449945682         449974468   

436059661

     436306229         436556864         442313284         449536812        
449566744         449596725         449626555         449656370        
449685858         449715416         449744580         449773761        
449802685         434253266         449858869         449887926        
449916790         449945690         449974476   

436059687

     436306286         436556955         442313946         449536820        
449566769         449596733         449626563         449656388        
449685866         449715424         449744598         449773779        
449802693         434256640         449858877         449887934        
449916808         449945708         449974484   

436059745

     436306294         436556989         442315040         449536838        
449566777         449596741         449626571         449656396        
449685874         449715432         449744606         449773787        
449802701         434276572         449858885         449887942        
449916816         449945716         449974492   

436059869

     436306310         436557037         442315149         449536846        
449566785         449596758         449626589         449656404        
449685882         449715440         449744614         449773795        
449802719         434279907         449858893         449887959        
449916824         449945724         449974500   

436059919

     436306385         436557094         442315297         449536853        
449566793         449596766         449626597         449656412        
449685890         449715457         449744622         449773803        
449802727         434280129         449858901         449887967        
449916832         449945732         449974518   

436059927

     436306500         436557144         442315586         449536861        
449566801         449596774         449626605         449656420        
449685908         449715465         449744630         449773811        
449802735         434301164         449858919         449887975        
449916840         449945740         449974526   

 

SCH-A-16



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436059976

     436306518         436557177         442315602         449536887        
449566819         449596782         449626613         449656438        
449685916         449715473         449744648         449773829        
449802743         434324570         449858927         449887983        
449916857         449945757         449974534   

436060032

     436306757         436557201         442315701         449536895        
449566827         449596790         449626621         449656446        
449685924         449715481         449744655         449773837        
449802750         434326104         449858935         449887991        
449916865         449945765         449974542   

436060073

     436306856         436557227         442315842         449536903        
449566835         449596808         449626639         449656453        
449685932         449715499         449744663         449773845        
449802768         434346813         449858943         449888007        
449916873         449945773         449974559   

436060115

     436306930         436557474         442315925         449536911        
449566843         449596816         449626647         449656461        
449685940         449715507         449744671         449773852        
449802776         434351961         449858950         449888015        
449916881         449945781         449974567   

436060123

     436306955         436557540         442315982         449536929        
449566850         449596824         449626654         449656479        
449685957         449715515         449744689         449773860        
449802784         434366530         449858968         449888023        
449916899         449945799         449974575   

436060172

     436306971         436557565         442316535         449536937        
449566868         449596832         449626662         449656487        
449685965         449715523         449744697         449773878        
449802792         434398400         449858976         449888031        
449916907         449945807         449974583   

436060198

     436307029         436557599         442316949         449536945        
449566876         449596840         449626688         449656495        
449685973         449715531         449744705         449773886        
449802800         434402848         449858984         449888049        
449916915         449945815         449974591   

436060222

     436307086         436557672         442317111         449536952        
449566884         449596857         449626696         449656503        
449685981         449715549         449744713         449773894        
449802818         434418620         449858992         449888056        
449916923         449945823         449974609   

436060248

     436307094         436557862         442318028         449536960        
449566892         449596865         449626704         449656511        
449685999         449715556         449744721         449773902        
449802826         434425898         449859008         449888064        
449916931         449945831         449974617   

436060297

     436307110         436557896         442318572         449536978        
449566900         449596873         449626712         449656529        
449686005         449715564         449744739         449773910        
449802834         434437547         449859016         449888072        
449916949         449945849         449974625   

436060362

     436307243         436557904         442319513         449536986        
449566918         449596881         449626720         449656537        
449686013         449715572         449744747         449773928        
449802842         434463170         449859024         449888080        
449916956         449945856         449974633   

436060388

     436307276         436557920         442319794         449536994        
449566926         449596899         449626738         449656545        
449686021         449715580         449744754         449773936        
449802859         434496915         449859032         449888098        
449916964         449945864         449974641   

436060529

     436307326         436557961         442319901         449537000        
449566934         449596907         449626746         449656552        
449686039         449715598         449744762         449773944        
449802867         434500658         449859040         449888106        
449916972         449945872         449974658   

436060610

     436307441         436558035         442319976         449537018        
449566942         449596915         449626753         449656560        
449686047         449715606         449744770         449773951        
449802875         434527982         449859057         449888114        
449916980         449945880         449974666   

436060735

     436307490         436558050         442320222         449537026        
449566959         449596923         449626761         449656578        
449686054         449715614         449744788         449773969        
449802883         434531554         449859065         449888122        
449916998         449945898         449974674   

436060768

     436307599         436558092         442323598         449537034        
449566967         449596931         449626779         449656586        
449686062         449715622         449744796         449773977        
449802891         434532180         449859073         449888130        
449917004         449945906         449974682   

436060826

     436307649         436558100         442325007         449537042        
449566975         449596949         449626787         449656594        
449686070         449715630         449744804         449773985        
449802909         434541868         449859081         449888148        
449917012         449945914         449974690   

436060834

     436307698         436558126         442325700         449537059        
449566983         449596956         449626795         449656602        
449686088         449715648         449744812         449773993        
449802917         434547949         449859099         449888155        
449917020         449945922         449974708   

436060909

     436307763         436558183         442328035         449537067        
449566991         449596964         449626811         449656610        
449686096         449715655         449744820         449774009        
449802925         434552600         449859107         449888163        
449917038         449945930         449974716   

436062137

     436307797         436558191         442329298         449537075        
449567007         449596972         449626829         449656628        
449686104         449715663         449744838         449774017        
449802933         434577052         449859115         449888171        
449917046         449945948         449974724   

436062152

     436307847         436558209         442329892         449537083        
449567015         449596980         449626837         449656636        
449686112         449715671         449744846         449774025        
449802941         434587010         449859123         449888189        
449917053         449945955         449974732   

436062319

     436307862         436558225         442331468         449537091        
449567031         449596998         449626845         449656644        
449686120         449715689         449744853         449774033        
449802958         434601514         449859131         449888197        
449917061         449945963         449974740   

436062376

     436307946         436558274         442335121         449537109        
449567049         449597004         449626852         449656651        
449686138         449715697         449744861         449774041        
449802966         434622023         449859149         449888205        
449917079         449945971         449974757   

436062384

     436307953         436558365         442335253         449537117        
449567056         449597012         449626860         449656669        
449686146         449715705         449744879         449774058        
449802974         434629655         449859156         449888213        
449917087         449945989         449974765   

436062434

     436307961         436558506         442335402         449537125        
449567064         449597020         449626878         449656677        
449686153         449715713         449744887         449774066        
449802982         434630760         449859164         449888221        
449917095         449945997         449974773   

436062533

     436308134         436558530         442335915         449537133        
449567072         449597038         449626886         449656685        
449686161         449715739         449744895         449774074        
449802990         434633293         449859172         449888239        
449917103         449946003         449974781   

436062541

     436308209         436558548         442337978         449537158        
449567080         449597046         449626894         449656693        
449686179         449715747         449744903         449774082        
449803006         434633947         449859180         449888247        
449917111         449946011         449974799   

436062582

     436308241         436558571         442338687         449537166        
449567098         449597053         449626902         449656701        
449686187         449715754         449744911         449774090        
449803014         434634366         449859198         449888254        
449917129         449946029         449974807   

436062616

     436308258         436558597         442338794         449537174        
449567106         449597061         449626928         449656719        
449686195         449715762         449744929         449774108        
449803022         434666632         449859206         449888262        
449917137         449946037         449974815   

436062673

     436308274         436558613         442339172         449537182        
449567114         449597079         449626936         449656727        
449686203         449715770         449744937         449774116        
449803030         434689808         449859214         449888270        
449917145         449946045         449974823   

436062772

     436308290         436558639         442339578         449537190        
449567130         449597087         449626944         449656735        
449686211         449715788         449744945         449774124        
449803048         434691580         449859222         449888288        
449917152         449946052         449974831   

436063234

     436308464         436558647         442339867         449537208        
449567148         449597095         449626951         449656743        
449686229         449715796         449744952         449774132        
449803055         434694436         449859230         449888296        
449917160         449946060         449974849   

436063317

     436308605         436558704         442341012         449537216        
449567155         449597103         449626969         449656750        
449686237         449715804         449744960         449774140        
449803063         434695847         449859248         449888304        
449917178         449946078         449974856   

436063333

     436308647         436558779         442342143         449537224        
449567163         449597111         449626977         449656768        
449686245         449715812         449744978         449774157        
449803071         434698999         449859255         449888312        
449917186         449946086         449974864   

436063374

     436308688         436559330         442342366         449537232        
449567171         449597129         449626985         449656776        
449686252         449715820         449744986         449774165        
449803089         434703955         449859263         449888338        
449917194         449946094         449974872   

436063382

     436308779         436559355         442343489         449537240        
449567189         449597137         449626993         449656784        
449686260         449715838         449744994         449774173        
449803097         434705661         449859271         449888346        
449917202         449946102         449974880   

436063499

     436308878         436559371         442345278         449537257        
449567197         449597145         449627009         449656792        
449686278         449715846         449745009         449774181        
449803105         434719241         449859289         449888353        
449917210         449946110         449974898   

436063747

     436309033         436559470         442346409         449537265        
449567205         449597152         449627017         449656800        
449686286         449715853         449745017         449774199        
449803113         434743753         449859297         449888361        
449917228         449946128         449974906   

436063887

     436309066         436559520         442347076         449537273        
449567213         449597178         449627025         449656818        
449686294         449715861         449745025         449774207        
449803121         434780417         449859305         449888379        
449917236         449946136         449974914   

436064208

     436309140         436559629         442347571         449537281        
449567221         449597186         449627033         449656826        
449686302         449715879         449745033         449774215        
449803139         434790382         449859313         449888387        
449917244         449946144         449974922   

436064224

     436309306         436559702         442348835         449537299        
449567239         449597194         449627041         449656834        
449686310         449715887         449745041         449774223        
449803147         434792495         449859321         449888395        
449917251         449946151         449974930   

436064232

     436309348         436559744         442348991         449537307        
449567247         449597202         449627058         449656842        
449686328         449715895         449745058         449774231        
449803154         434812145         449859339         449888403        
449917269         449946169         449974948   

436064240

     436309355         436559751         442349205         449537315        
449567254         449597210         449627066         449656859        
449686336         449715903         449745066         449774249        
449803162         434812822         449859347         449888411        
449917285         449946177         449974963   

436064364

     436309405         436559868         442349643         449537331        
449567262         449597236         449627074         449656867        
449686344         449715911         449745074         449774256        
449803170         434819819         449859354         449888429        
449917293         449946185         449974971   

436064455

     436309421         436560619         442349908         449537349        
449567270         449597244         449627082         449656875        
449686351         449715929         449745082         449774264        
449803188         434853453         449859362         449888437        
449917301         449946193         449974989   

436064505

     436309454         436560627         442350435         449537356        
449567288         449597251         449627090         449656883        
449686369         449715937         449745090         449774272        
449803196         434873741         449859370         449888445        
449917319         449946201         449974997   

436064521

     436309504         436560650         442350559         449537364        
449567296         449597269         449627108         449656891        
449686377         449715945         449745108         449774280        
449803204         434882247         449859388         449888452        
449917327         449946219         449975002   

436064539

     436309546         436561047         442350690         449537372        
449567304         449597277         449627116         449656909        
449686385         449715952         449745116         449774298        
449803212         434889119         449859396         449888460        
449917335         449946227         449975010   

436064562

     436309645         436561310         442352639         449537380        
449567312         449597285         449627124         449656917        
449686393         449715960         449745124         449774306        
449803220         434891842         449859404         449888478        
449917343         449946235         449975028   

436064703

     436309702         436561344         442353405         449537398        
449567320         449597293         449627132         449656925        
449686401         449715978         449745132         449774314        
449803238         434892576         449859412         449888486        
449917350         449946243         449975036   

436064711

     436309751         436561401         442353454         449537406        
449567338         449597301         449627140         449656933        
449686427         449715986         449745140         449774322        
449803246         434895355         449859420         449888494        
449917368         449946250         449975044   

436064745

     436310338         436561575         442353736         449537414        
449567346         449597319         449627157         449656941        
449686435         449715994         449745157         449774330        
449803253         434930400         449859438         449888502        
449917376         449946268         449975051   

436064760

     436310460         436561617         442353751         449537422        
449567353         449597327         449627173         449656958        
449686443         449716000         449745165         449774348        
449803261         434943866         449859446         449888510        
449917384         449946276         449975069   

436064802

     436310734         436561625         442354338         449537430        
449567361         449597335         449627181         449656966        
449686450         449716018         449745173         449774355        
449803279         434969663         449859453         449888528        
449917392         449946284         449975077   

436064836

     436310981         436561724         442354486         449537448        
449567379         449597343         449627199         449656974        
449686468         449716026         449745181         449774363        
449803287         435031810         449859461         449888536        
449917400         449946292         449975085   

436064885

     436311021         436561757         442354726         449537455        
449567387         449597350         449627207         449656982        
449686476         449716034         449745199         449774371        
449803295         435034905         449859479         449888544        
449917418         449946300         449975101   

436065007

     436311237         436561849         442354858         449537463        
449567395         449597368         449627215         449656990        
449686484         449716042         449745207         449774389        
449803303         435041199         449859487         449888551        
449917426         449946318         449975119   

436065049

     436311245         436561906         442355483         449537471        
449567403         449597376         449627223         449657006        
449686492         449716059         449745215         449774397        
449803311         435126503         449859495         449888569        
449917434         449946326         449975127   

436065114

     436311286         436562003         442355715         449537489        
449567411         449597384         449627231         449657014        
449686500         449716067         449745223         449774405        
449803329         435188065         449859503         449888577        
449917442         449946334         449975135   

436065148

     436311369         436562136         442356333         449537497        
449567429         449597392         449627249         449657022        
449686518         449716075         449745231         449774413        
449803337         435194550         449859511         449888585        
449917459         449946342         449975143   

436065197

     436311435         436562359         442356416         449537505        
449567437         449597400         449627256         449657030        
449686526         449716083         449745249         449774421        
449803345         435204797         449859529         449888593        
449917467         449946359         449975150   

436065288

     436311450         436562417         442357273         449537513        
449567445         449597418         449627264         449657048        
449686534         449716091         449745256         449774439        
449803352         435225263         449859537         449888601        
449917475         449946367         449975168   

436065403

     436311526         436563233         442357349         449537521        
449567452         449597426         449627272         449657055        
449686542         449716109         449745264         449774447        
449803360         435228259         449859545         449888619        
449917483         449946375         449975176   

436065528

     436311575         436563258         442357844         449537539        
449567460         449597434         449627280         449657063        
449686559         449716117         449745272         449774454        
449803378         435236013         449859552         449888635        
449917491         449946383         449975184   

436065908

     436311625         436563274         442358925         449537547        
449567478         449597442         449627298         449657071        
449686567         449716125         449745280         449774462        
449803386         435236971         449859560         449888643        
449917509         449946391         449975192   

436065965

     436311633         436563431         442359337         449537554        
449567486         449597459         449627306         449657089        
449686575         449716133         449745298         449774470        
449803394         435243845         449859578         449888650        
449917517         449946409         449975200   

436066138

     436311807         436563506         442359386         449537562        
449567494         449597467         449627314         449657097        
449686583         449716141         449745306         449774488        
449803402         435260534         449859586         449888668        
449917525         449946417         449975218   

436066153

     436312292         436563605         442359527         449537570        
449567502         449597475         449627322         449657105        
449686609         449716158         449745314         449774496        
449803410         435260872         449859594         449888676        
449917533         449946425         449975226   

436066187

     436312300         436563621         442360012         449537588        
449567510         449597483         449627330         449657113        
449686617         449716166         449745330         449774504        
449803428         435267273         449859602         449888684        
449917541         449946433         449975234   

436066229

     436312359         436563670         442360087         449537596        
449567528         449597491         449627348         449657121        
449686625         449716174         449745348         449774512        
449803436         435270012         449859610         449888692        
449917558         449946441         449975242   

436066252

     436312375         436563696         442360095         449537604        
449567536         449597509         449627355         449657139        
449686633         449716182         449745355         449774520        
449803444         435279013         449859628         449888700        
449917566         449946458         449975259   

436066278

     436312425         436563779         442360475         449537620        
449567544         449597517         449627363         449657147        
449686641         449716190         449745363         449774538        
449803451         435282678         449859636         449888718        
449917574         449946466         449975267   

436066294

     436312433         436563803         442360855         449537638        
449567551         449597525         449627371         449657154        
449686658         449716216         449745371         449774546        
449803469         435285846         449859644         449888726        
449917582         449946474         449975275   

 

SCH-A-17



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436066302

     436312482         436563811         442360913         449537646        
449567569         449597533         449627389         449657162        
449686666         449716224         449745389         449774553        
449803477         435301593         449859651         449888734        
449917590         449946482         449975283   

436066336

     436312524         436563829         442361549         449537653        
449567577         449597541         449627397         449657170        
449686674         449716232         449745397         449774561        
449803485         435304969         449859669         449888742        
449917608         449946490         449975291   

436066393

     436312532         436563845         442362430         449537661        
449567585         449597558         449627405         449657188        
449686682         449716240         449745405         449774579        
449803493         435307848         449859677         449888759        
449917616         449946508         449975309   

436066575

     436312581         436563852         442362521         449537679        
449567593         449597566         449627413         449657196        
449686690         449716257         449745413         449774587        
449803501         435316542         449859685         449888767        
449917624         449946516         449975317   

436066617

     436312631         436564041         442363180         449537687        
449567601         449597574         449627421         449657204        
449686708         449716265         449745421         449774595        
449803519         435321872         449859693         449888775        
449917632         449946524         449975325   

436066633

     436312847         436564124         442364006         449537695        
449567619         449597582         449627439         449657212        
449686716         449716273         449745439         449774603        
449803527         435322110         449859701         449888783        
449917640         449946532         449975333   

436066658

     436312870         436564199         442364709         449537703        
449567627         449597590         449627447         449657220        
449686724         449716281         449745447         449774611        
449803535         435335815         449859719         449888791        
449917657         449946540         449975341   

436066781

     436312904         436564397         442364873         449537711        
449567635         449597608         449627454         449657238        
449686732         449716299         449745454         449774629        
449803543         435336649         449859727         449888809        
449917665         449946557         449975358   

436066807

     436312946         436564421         442368254         449537729        
449567643         449597616         449627462         449657246        
449686740         449716307         449745462         449774637        
449803550         435339130         449859735         449888817        
449917673         449946565         449975366   

436066880

     436312961         436564553         442370821         449537737        
449567650         449597632         449627470         449657253        
449686757         449716315         449745470         449774645        
449803568         435352331         449859743         449888825        
449917681         449946573         449975374   

436066922

     436312979         436564645         442370862         449537745        
449567668         449597640         449627488         449657261        
449686765         449716323         449745488         449774660        
449803576         435354717         449859750         449888833        
449917699         449946581         449975382   

436067029

     436313084         436564744         442371241         449537752        
449567676         449597657         449627496         449657279        
449686773         449716331         449745496         449774678        
449803584         435355698         449859768         449888841        
449917707         449946599         449975390   

436067128

     436313092         436564868         442372009         449537760        
449567684         449597665         449627504         449657287        
449686781         449716349         449745504         449774686        
449803592         435362371         449859776         449888858        
449917715         449946607         449975408   

436067227

     436313134         436564876         442373155         449537778        
449567692         449597673         449627512         449657295        
449686799         449716356         449745512         449774694        
449803600         435363353         449859784         449888866        
449917723         449946615         449975416   

436067326

     436313233         436564884         442373239         449537786        
449567700         449597681         449627520         449657303        
449686807         449716364         449745520         449774702        
449803618         435380506         449859792         449888874        
449917749         449946623         449975424   

436067334

     436313282         436564918         442374104         449537794        
449567718         449597699         449627538         449657311        
449686823         449716372         449745538         449774710        
449803626         435385117         449859800         449888882        
449917756         449946631         449975432   

436067391

     436313464         436565014         442374732         449537802        
449567726         449597707         449627546         449657329        
449686831         449716380         449745546         449774728        
449803634         435386297         449859818         449888890        
449917764         449946649         449975440   

436067417

     436313639         436565055         442375077         449537810        
449567734         449597715         449627553         449657337        
449686849         449716398         449745553         449774736        
449803642         435394226         449859826         449888908        
449917772         449946656         449975457   

436067482

     436313662         436565097         442375093         449537828        
449567742         449597723         449627561         449657345        
449686856         449716406         449745561         449774744        
449803659         435399605         449859834         449888916        
449917780         449946664         449975465   

436067508

     436313811         436565121         442375697         449537836        
449567759         449597731         449627579         449657352        
449686872         449716414         449745579         449774751        
449803667         435404223         449859842         449888924        
449917798         449946672         449975473   

436067532

     436313860         436565188         442375788         449537844        
449567767         449597749         449627587         449657360        
449686880         449716422         449745587         449774769        
449803675         435427059         449859859         449888932        
449917806         449946680         449975481   

436067599

     436314991         436565220         442376505         449537851        
449567783         449597756         449627595         449657378        
449686898         449716430         449745595         449774777        
449803683         435430194         449859867         449888940        
449917814         449946698         449975499   

436067623

     436315105         436565394         442377792         449537869        
449567791         449597764         449627603         449657386        
449686906         449716448         449745603         449774785        
449803691         435438478         449859875         449888957        
449917822         449946706         449975507   

436067631

     436315212         436565600         442379343         449537877        
449567809         449597772         449627611         449657394        
449686914         449716455         449745611         449774793        
449803709         435443080         449859883         449888965        
449917830         449946714         449975515   

436067649

     436315352         436565618         442381323         449537885        
449567817         449597780         449627629         449657402        
449686922         449716463         449745629         449774801        
449803717         435446828         449859891         449888973        
449917848         449946722         449975523   

436067797

     436315477         436565634         442381570         449537893        
449567825         449597798         449627637         449657410        
449686930         449716471         449745637         449774819        
449803725         435478888         449859909         449888981        
449917855         449946730         449975531   

436067938

     436315527         436565790         442383006         449537901        
449567833         449597806         449627645         449657428        
449686948         449716489         449745645         449774827        
449803733         435482492         449859917         449888999        
449917863         449946748         449975549   

436068027

     436315618         436565956         442383253         449537919        
449567841         449597814         449627652         449657436        
449686955         449716497         449745652         449774835        
449803741         435488218         449859925         449889005        
449917871         449946755         449975556   

436068100

     436315675         436566129         442383972         449537927        
449567858         449597822         449627660         449657444        
449686963         449716505         449745660         449774843        
449803758         435497185         449859933         449889013        
449917889         449946763         449975564   

436068126

     436315717         436566137         442384368         449537935        
449567866         449597830         449627678         449657451        
449686971         449716513         449745678         449774850        
449803766         435498985         449859941         449889021        
449917897         449946771         449975572   

436068142

     436315758         436566194         442384525         449537943        
449567882         449597848         449627686         449657469        
449686989         449716521         449745686         449774868        
449803774         435531991         449859958         449889039        
449917905         449946789         449975580   

436068167

     436315790         436566251         442384897         449537950        
449567890         449597855         449627694         449657477        
449686997         449716539         449745694         449774876        
449803782         435540901         449859966         449889047        
449917913         449946797         449975598   

436068407

     436315808         436566335         442385134         449537968        
449567908         449597863         449627702         449657485        
449687003         449716547         449745702         449774884        
449803790         435546627         449859974         449889054        
449917921         449946805         449975606   

436068530

     436315873         436566343         442385985         449537976        
449567916         449597871         449627728         449657493        
449687011         449716554         449745710         449774892        
449803808         435554555         449859982         449889062        
449917939         449946813         449975614   

436068548

     436315881         436566525         442386348         449537984        
449567924         449597889         449627744         449657501        
449687029         449716562         449745728         449774900        
449803816         435558192         449859990         449889070        
449917947         449946821         449975622   

436068704

     436315923         436566541         442387239         449537992        
449567932         449597897         449627751         449657519        
449687037         449716570         449745736         449774918        
449803824         435564018         449860006         449889088        
449917954         449946839         449975630   

436068878

     436315972         436566608         442388146         449538008        
449567940         449597905         449627769         449657527        
449687045         449716588         449745744         449774926        
449803832         435577101         449860014         449889096        
449917962         449946847         449975648   

436069009

     436315980         436566731         442388906         449538016        
449567957         449597913         449627777         449657535        
449687052         449716596         449745751         449774934        
449803840         435581186         449860022         449889104        
449917970         449946854         449975655   

436069058

     436316020         436566798         442389623         449538024        
449567965         449597921         449627785         449657543        
449687060         449716604         449745769         449774942        
449803857         435582317         449860030         449889112        
449917988         449946862         449975663   

436069173

     436316228         436566889         442389680         449538032        
449567973         449597939         449627793         449657550        
449687078         449716612         449745777         449774959        
449803865         435612502         449860048         449889120        
449917996         449946870         449975671   

436069181

     436316236         436566913         442389912         449538040        
449567981         449597947         449627801         449657568        
449687086         449716620         449745785         449774967        
449803873         435627500         449860055         449889138        
449918002         449946888         449975689   

436069314

     436316301         436566921         442390530         449538057        
449567999         449597954         449627819         449657576        
449687094         449716638         449745793         449774975        
449803881         435629571         449860063         449889146        
449918010         449946896         449975697   

436069405

     436316350         436566947         442391173         449538065        
449568005         449597962         449627827         449657584        
449687102         449716646         449745801         449774983        
449803899         435635495         449860071         449889153        
449918028         449946904         449975705   

436069413

     436316392         436567077         442391504         449538073        
449568013         449597970         449627843         449657592        
449687110         449716653         449745819         449774991        
449803907         435643671         449860089         449889161        
449918036         449946912         449975713   

436069447

     436316491         436567127         442391611         449538081        
449568021         449597988         449627850         449657600        
449687128         449716661         449745827         449775006        
449803915         435645999         449860097         449889179        
449918044         449946920         449975721   

436069488

     436316541         436567218         442392015         449538099        
449568039         449598002         449627868         449657618        
449687136         449716679         449745835         449775014        
449803923         435646161         449860105         449889187        
449918051         449946938         449975739   

436069587

     436316673         436567291         442392122         449538107        
449568047         449598010         449627876         449657634        
449687144         449716687         449745843         449775022        
449803931         435650171         449860121         449889195        
449918069         449946946         449975747   

436069595

     436316699         436567432         442392411         449538115        
449568054         449598028         449627884         449657642        
449687151         449716695         449745850         449775030        
449803949         435653498         449860139         449889203        
449918077         449946953         449975754   

436069934

     436316723         436567481         442392676         449538123        
449568062         449598036         449627892         449657659        
449687169         449716703         449745868         449775048        
449803956         435669817         449860147         449889211        
449918085         449946961         449975762   

436070247

     436316780         436567507         442392718         449538131        
449568070         449598044         449627900         449657667        
449687185         449716711         449745876         449775055        
449803964         435674940         449860154         449889229        
449918093         449946979         449975770   

436070312

     436316830         436567788         442393344         449538149        
449568088         449598051         449627918         449657675        
449687193         449716729         449745884         449775063        
449803972         435679105         449860162         449889237        
449918101         449946987         449975788   

436070387

     436316855         436567838         442393864         449538156        
449568096         449598069         449627926         449657683        
449687201         449716737         449745892         449775071        
449803980         435689823         449860170         449889245        
449918119         449946995         449975796   

436070403

     436316905         436567903         442395117         449538164        
449568104         449598077         449627934         449657691        
449687219         449716745         449745900         449775089        
449803998         435694252         449860188         449889252        
449918127         449947001         449975804   

436070460

     436316996         436567978         442395521         449538172        
449568112         449598085         449627942         449657709        
449687227         449716752         449745918         449775097        
449804004         435721923         449860196         449889260        
449918135         449947019         449975812   

436070502

     436317036         436568026         442396248         449538180        
449568120         449598093         449627959         449657717        
449687235         449716760         449745926         449775105        
449804012         449831288         449860204         449889278        
449918143         449947027         449975820   

436070601

     436317135         436568125         442396917         449538198        
449568138         449598101         449627967         449657725        
449687243         449716778         449745934         449775113        
449804020         449831296         449860212         449889286        
449918150         449947035         449975838   

436070700

     436317374         436568133         442397253         449538206        
449568146         449598119         449627975         449657733        
449687250         449716786         449745942         449775121        
449804038         449831304         449860238         449889294        
449918168         449947043         449975846   

436070809

     436317457         436568141         442398657         449538214        
449568153         449598127         449627983         449657741        
449687268         449716794         449745959         449775139        
449804046         449831312         449860246         449889302        
449918176         449947050         449975853   

436071039

     436317572         436568166         442398798         449538222        
449568161         449598135         449627991         449657758        
449687276         449716802         449745967         449775147        
449804053         449831320         449860253         449889310        
449918184         449947068         449975861   

436071302

     436317598         436568208         442398905         449538230        
449568179         449598143         449628007         449657766        
449687284         449716810         449745983         449775154        
449804061         449831338         449860261         449889328        
449918192         449947076         449975879   

436071500

     436317671         436568315         442399325         449538248        
449568187         449598150         449628015         449657774        
449687292         449716828         449745991         449775162        
449804079         449831346         449860279         449889336        
449918200         449947084         449975887   

436071567

     436317689         436568380         442400966         449538255        
449568195         449598168         449628023         449657782        
449687300         449716836         449746007         449775170        
449804087         449831353         449860287         449889344        
449918218         449947092         449975895   

436071591

     436317796         436568398         442401253         449538263        
449568203         449598176         449628031         449657790        
449687318         449716844         449746015         449775188        
449804095         449831361         449860295         449889351        
449918226         449947118         449975903   

436071716

     436317812         436568745         442402533         449538289        
449568211         449598184         449628049         449657808        
449687326         449716851         449746023         449775196        
449804103         449831379         449860303         449889369        
449918234         449947126         449975911   

436071732

     436317820         436568836         442403325         449538297        
449568229         449598192         449628056         449657816        
449687334         449716869         449746031         449775204        
449804111         449831387         449860311         449889377        
449918242         449947134         449975929   

436071757

     436317846         436568844         442403721         449538305        
449568237         449598200         449628064         449657824        
449687342         449716877         449746049         449775212        
449804129         449831395         449860329         449889385        
449918259         449947142         449975937   

436071948

     436317887         436569289         442403986         449538313        
449568245         449598218         449628072         449657832        
449687359         449716885         449746056         449775220        
449804137         449831403         449860337         449889393        
449918267         449947159         449975945   

436071963

     436317952         436569354         442404570         449538321        
449568252         449598226         449628080         449657840        
449687367         449716893         449746064         449775238        
449804145         449831411         449860345         449889401        
449918275         449947167         449975952   

436072144

     436318000         436569412         442405064         449538339        
449568260         449598234         449628098         449657857        
449687375         449716901         449746072         449775246        
449804152         449831429         449860352         449889419        
449918283         449947175         449975960   

436072151

     436318067         436569453         442405189         449538347        
449568278         449598242         449628114         449657865        
449687383         449716919         449746080         449775253        
449804160         449831437         449860360         449889427        
449918291         449947183         449975978   

436072227

     436318174         436569461         442405387         449538354        
449568286         449598259         449628122         449657873        
449687391         449716927         449746098         449775261        
449804178         449831445         449860378         449889435        
449918309         449947191         449975986   

436072235

     436318190         436569511         442406195         449538362        
449568294         449598267         449628130         449657881        
449687409         449716935         449746106         449775279        
449804186         449831452         449860386         449889443        
449918317         449947209         449975994   

436072417

     436318232         436569552         442406336         449538370        
449568302         449598275         449628148         449657899        
449687417         449716943         449746114         449775287        
449804194         449831460         449860394         449889450        
449918325         449947217         449976000   

 

SCH-A-18



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436072425

     436318281         436569628         442407045         449538388        
449568310         449598283         449628155         449657907        
449687425         449716950         449746122         449775295        
449804202         449831478         449860402         449889468        
449918333         449947225         449976018   

436072508

     436318307         436569644         442407482         449538396        
449568328         449598291         449628163         449657915        
449687433         449716968         449746130         449775303        
449804210         449831486         449860428         449889476        
449918341         449947233         449976026   

436072532

     436318380         436569693         442407581         449538404        
449568336         449598309         449628171         449657923        
449687441         449716976         449746148         449775311        
449804228         449831494         449860436         449889484        
449918358         449947241         449976034   

436072615

     436318596         436569859         442407789         449538412        
449568344         449598317         449628189         449657931        
449687458         449716984         449746155         449775329        
449804236         449831502         449860444         449889492        
449918366         449947258         449976042   

436072771

     436318695         436569875         442407979         449538420        
449568351         449598325         449628197         449657949        
449687466         449716992         449746163         449775337        
449804244         449831510         449860451         449889500        
449918374         449947266         449976059   

436072797

     436318737         436569925         442408050         449538438        
449568369         449598333         449628205         449657956        
449687474         449717008         449746171         449775345        
449804251         449831528         449860469         449889518        
449918382         449947274         449976067   

436072961

     436318760         436569966         442408100         449538446        
449568377         449598341         449628213         449657964        
449687482         449717016         449746189         449775352        
449804269         449831536         449860485         449889526        
449918390         449947282         449976075   

436073092

     436318802         436569990         442408316         449538453        
449568385         449598358         449628221         449657972        
449687490         449717024         449746197         449775360        
449804277         449831544         449860493         449889534        
449918408         449947290         449976083   

436073118

     436318877         436570030         442408803         449538461        
449568393         449598366         449628239         449657980        
449687508         449717032         449746205         449775378        
449804285         449831551         449860501         449889542        
449918416         449947308         449976091   

436073142

     436318919         436570071         442409082         449538479        
449568401         449598374         449628247         449657998        
449687516         449717040         449746213         449775386        
449804293         449831569         449860519         449889559        
449918424         449947316         449976109   

436073159

     436318976         436570188         442409140         449538487        
449568419         449598382         449628254         449658004        
449687524         449717057         449746221         449775394        
449804301         449831577         449860527         449889567        
449918432         449947324         449976117   

436073175

     436319107         436570238         442409520         449538495        
449568427         449598390         449628262         449658012        
449687532         449717065         449746239         449775402        
449804319         449831585         449860535         449889575        
449918440         449947332         449976125   

436073233

     436319255         436570246         442413381         449538503        
449568435         449598408         449628270         449658020        
449687540         449717073         449746247         449775410        
449804327         449831593         449860543         449889591        
449918457         449947340         449976133   

436073290

     436319297         436570295         442413589         449538511        
449568443         449598424         449628288         449658038        
449687557         449717099         449746254         449775428        
449804335         449831601         449860550         449889609        
449918465         449947357         449976141   

436073365

     436319313         436570386         442413720         449538529        
449568450         449598440         449628296         449658046        
449687565         449717107         449746262         449775436        
449804343         449831619         449860568         449889617        
449918473         449947365         449976158   

436073407

     436319750         436570519         442413829         449538537        
449568468         449598457         449628304         449658053        
449687581         449717115         449746270         449775444        
449804350         449831627         449860576         449889625        
449918481         449947373         449976166   

436073431

     436319768         436570543         442413936         449538545        
449568476         449598465         449628312         449658061        
449687599         449717123         449746288         449775451        
449804368         449831635         449860584         449889633        
449918499         449947381         449976174   

436073464

     436319800         436570659         442414637         449538552        
449568492         449598473         449628320         449658079        
449687607         449717131         449746296         449775469        
449804376         449831643         449860592         449889641        
449918507         449947399         449976182   

436073472

     436319974         436570758         442415501         449538560        
449568500         449598481         449628338         449658087        
449687615         449717149         449746304         449775477        
449804384         449831650         449860600         449889658        
449918515         449947407         449976190   

436073654

     436320121         436570865         442416277         449538578        
449568518         449598499         449628346         449658103        
449687623         449717156         449746312         449775485        
449804392         449831668         449860618         449889666        
449918523         449947415         449976208   

436073670

     436320204         436570972         442416426         449538586        
449568526         449598507         449628353         449658111        
449687631         449717164         449746320         449775493        
449804400         449831676         449860626         449889674        
449918531         449947423         449976216   

436073712

     436320352         436571012         442417309         449538594        
449568534         449598515         449628379         449658129        
449687649         449717172         449746338         449775501        
449804418         449831684         449860634         449889682        
449918549         449947431         449976224   

436073803

     436320394         436571020         442417481         449538602        
449568542         449598523         449628387         449658137        
449687656         449717180         449746346         449775519        
449804426         449831692         449860642         449889690        
449918556         449947449         449976232   

436073936

     436320477         436571038         442418331         449538610        
449568559         449598531         449628395         449658145        
449687664         449717198         449746353         449775527        
449804434         449831700         449860659         449889708        
449918564         449947456         449976240   

436073977

     436320485         436571046         442418380         449538628        
449568567         449598549         449628403         449658152        
449687672         449717206         449746361         449775535        
449804442         449831718         449860667         449889716        
449918572         449947464         449976257   

436074033

     436320949         436571103         442419172         449538636        
449568575         449598556         449628411         449658160        
449687680         449717214         449746379         449775543        
449804459         449831726         449860675         449889724        
449918580         449947472         449976265   

436074066

     436320964         436571152         442419453         449538644        
449568583         449598564         449628429         449658178        
449687698         449717222         449746387         449775550        
449804467         449831734         449860683         449889732        
449918598         449947480         449976273   

436074090

     436321160         436571269         442419917         449538651        
449568591         449598572         449628437         449658186        
449687706         449717230         449746395         449775568        
449804475         449831742         449860691         449889740        
449918606         449947498         449976281   

436074140

     436321236         436571277         442419941         449538669        
449568609         449598580         449628445         449658202        
449687714         449717248         449746403         449775576        
449804483         449831759         449860709         449889757        
449918614         449947506         449976299   

436074272

     436321285         436571285         442420188         449538677        
449568617         449598598         449628452         449658210        
449687722         449717255         449746411         449775584        
449804491         449831767         449860717         449889765        
449918622         449947514         449976307   

436075170

     436321376         436571319         442423141         449538685        
449568633         449598606         449628460         449658228        
449687730         449717263         449746429         449775592        
449804509         449831775         449860725         449889773        
449918630         449947522         449976315   

436075196

     436321558         436571384         442423604         449538693        
449568641         449598614         449628478         449658236        
449687748         449717271         449746437         449775600        
449804517         449831783         449860733         449889781        
449918648         449947530         449976323   

436075253

     436321566         436571434         442423737         449538701        
449568658         449598630         449628486         449658244        
449687755         449717289         449746445         449775618        
449804525         449831791         449860741         449889799        
449918655         449947548         449976331   

436075329

     436321756         436571574         442424602         449538719        
449568666         449598648         449628494         449658251        
449687763         449717297         449746452         449775626        
449804533         449831809         449860758         449889807        
449918663         449947555         449976349   

436075436

     436321806         436571624         442425534         449538727        
449568674         449598655         449628502         449658269        
449687771         449717305         449746460         449775634        
449804541         449831825         449860766         449889815        
449918671         449947563         449976356   

436075535

     436321822         436571749         442427589         449538735        
449568682         449598663         449628510         449658277        
449687789         449717313         449746478         449775642        
449804558         449831833         449860774         449889823        
449918689         449947571         449976364   

436075618

     436321897         436571863         442427761         449538743        
449568690         449598671         449628528         449658285        
449687797         449717321         449746486         449775659        
449804566         449831841         449860782         449889831        
449918697         449947589         449976372   

436075642

     436322028         436571913         442427894         449538750        
449568708         449598689         449628536         449658293        
449687805         449717339         449746494         449775667        
449804574         449831858         449860790         449889849        
449918705         449947597         449976380   

436075709

     436322044         436571996         442429247         449538768        
449568716         449598697         449628544         449658301        
449687813         449717347         449746502         449775675        
449804582         449831866         449860808         449889856        
449918713         449947605         449976398   

436075857

     436322051         436572135         442430104         449538776        
449568724         449598705         449628551         449658319        
449687839         449717354         449746510         449775683        
449804590         449831874         449860816         449889864        
449918721         449947613         449976406   

436075881

     436322291         436572192         442430203         449538784        
449568732         449598713         449628569         449658327        
449687847         449717362         449746528         449775691        
449804608         449831882         449860824         449889872        
449918739         449947621         449976414   

436076418

     436322366         436572283         442430260         449538792        
449568740         449598721         449628577         449658343        
449687854         449717370         449746536         449775709        
449804616         449831890         449860832         449889880        
449918747         449947639         449976422   

436076426

     436322457         436572341         442432779         449538800        
449568757         449598739         449628585         449658350        
449687862         449717388         449746544         449775717        
449804624         449831908         449860840         449889898        
449918754         449947647         449976430   

436076541

     436322499         436573612         442433108         449538818        
449568765         449598747         449628593         449658368        
449687870         449717396         449746551         449775725        
449804632         449831916         449860857         449889906        
449918762         449947654         449976448   

436076558

     436322622         436573786         442433389         449538826        
449568773         449598754         449628601         449658376        
449687888         449717404         449746569         449775733        
449804640         449831924         449860865         449889914        
449918770         449947662         449976455   

436076616

     436322895         436573869         442434122         449538834        
449568799         449598770         449628619         449658384        
449687896         449717412         449746577         449775741        
449804657         449831932         449860873         449889922        
449918788         449947670         449976463   

436076723

     436322978         436573885         442435632         449538842        
449568807         449598788         449628627         449658392        
449687904         449717420         449746585         449775758        
449804665         449831940         449860881         449889930        
449918796         449947688         449976471   

436076749

     436322986         436573935         442435814         449538859        
449568815         449598804         449628635         449658400        
449687912         449717438         449746593         449775766        
449804673         449831957         449860899         449889948        
449918804         449947696         449976489   

436076855

     436323000         436574388         442436184         449538867        
449568823         449598812         449628643         449658418        
449687920         449717446         449746601         449775774        
449804681         449831965         449860907         449889955        
449918812         449947704         449976497   

436076913

     436323067         436574511         442436275         449538875        
449568831         449598820         449628650         449658426        
449687938         449717453         449746619         449775782        
449804699         449831973         449860915         449889963        
449918820         449947712         449976505   

436076939

     436323216         436574560         442436473         449538883        
449568849         449598838         449628668         449658434        
449687946         449717461         449746627         449775790        
449804707         449831981         449860923         449889971        
449918838         449947720         449976513   

436076962

     436323364         436574677         442437968         449538891        
449568856         449598846         449628676         449658442        
449687953         449717479         449746635         449775808        
449804715         449831999         449860931         449889989        
449918846         449947738         449976521   

436076970

     436323398         436574693         442438925         449538909        
449568864         449598853         449628684         449658459        
449687979         449717487         449746643         449775816        
449804723         449832005         449860949         449889997        
449918853         449947746         449976539   

436077002

     436323406         436574719         442439949         449538917        
449568872         449598861         449628692         449658467        
449687987         449717495         449746650         449775824        
449804731         449832013         449860956         449890003        
449918861         449947753         449976547   

436077028

     436323430         436574727         442440517         449538925        
449568880         449598887         449628718         449658475        
449687995         449717503         449746668         449775832        
449804749         449832021         449860964         449890011        
449918879         449947761         449976554   

436077077

     436323513         436574776         442441606         449538933        
449568898         449598895         449628726         449658483        
449688001         449717511         449746676         449775840        
449804756         449832039         449860972         449890029        
449918887         449947779         449976562   

436077150

     436323547         436574784         442442349         449538941        
449568906         449598903         449628734         449658491        
449688019         449717537         449746684         449775857        
449804764         449832047         449860980         449890037        
449918895         449947787         449976570   

436077184

     436323679         436574792         442442398         449538958        
449568922         449598911         449628759         449658509        
449688027         449717545         449746700         449775865        
449804772         449832054         449860998         449890045        
449918903         449947795         449976588   

436077200

     436323786         436574941         442442562         449538974        
449568930         449598929         449628767         449658517        
449688035         449717552         449746718         449775873        
449804780         449832062         449861004         449890052        
449918911         449947803         449976596   

436077259

     436323984         436574974         442443594         449538982        
449568948         449598937         449628775         449658525        
449688043         449717560         449746726         449775881        
449804798         449832070         449861012         449890060        
449918929         449947811         449976604   

436077358

     436324065         436575021         442444378         449538990        
449568955         449598945         449628783         449658533        
449688050         449717578         449746734         449775899        
449804806         449832088         449861020         449890078        
449918937         449947829         449976612   

436077390

     436324073         436575047         442444881         449539006        
449568963         449598952         449628791         449658541        
449688068         449717586         449746742         449775907        
449804814         449832096         449861038         449890086        
449918945         449947837         449976620   

436077408

     436324255         436575286         442444923         449539014        
449568971         449598960         449628809         449658558        
449688076         449717594         449746759         449775915        
449804822         449832104         449861046         449890094        
449918952         449947845         449976638   

436077556

     436324388         436575369         442446019         449539022        
449568989         449598978         449628817         449658566        
449688084         449717602         449746767         449775923        
449804830         449832112         449861053         449890102        
449918960         449947852         449976646   

436077689

     436324495         436575419         442446266         449539030        
449568997         449598986         449628825         449658582        
449688092         449717610         449746775         449775931        
449804848         449832120         449861061         449890110        
449918978         449947860         449976653   

436077713

     436324628         436575468         442446605         449539048        
449569003         449598994         449628833         449658590        
449688100         449717628         449746783         449775949        
449804855         449832138         449861079         449890128        
449918986         449947878         449976661   

436077747

     436324677         436575476         442447678         449539055        
449569011         449599000         449628841         449658608        
449688118         449717644         449746791         449775956        
449804863         449832146         449861087         449890136        
449918994         449947886         449976679   

436077812

     436324776         436575500         442447918         449539071        
449569029         449599018         449628858         449658616        
449688126         449717651         449746809         449775964        
449804871         449832153         449861095         449890144        
449919000         449947894         449976687   

436077895

     436324867         436577035         442448254         449539089        
449569037         449599034         449628866         449658624        
449688134         449717669         449746817         449775972        
449804889         449832161         449861103         449890151        
449919018         449947902         449976695   

436077929

     436324925         436577076         442448635         449539097        
449569045         449599042         449628874         449658632        
449688142         449717685         449746825         449775980        
449804897         449832179         449861111         449890169        
449919026         449947910         449976703   

436078018

     436324941         436577134         442448932         449539105        
449569052         449599075         449628882         449658640        
449688159         449717693         449746833         449775998        
449804905         449832187         449861129         449890177        
449919034         449947928         449976711   

436078083

     436324958         436577282         442449062         449539113        
449569060         449599083         449628890         449658657        
449688175         449717701         449746841         449776004        
449804913         449832195         449861137         449890185        
449919042         449947936         449976729   

436078166

     436324966         436577373         442449286         449539121        
449569078         449599091         449628908         449658665        
449688183         449717719         449746858         449776012        
449804921         449832203         449861145         449890193        
449919059         449947944         449976737   

 

SCH-A-19



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436078208

     436324982         436577449         442451951         449539139        
449569086         449599109         449628916         449658673        
449688209         449717727         449746866         449776020        
449804939         449832211         449861152         449890201        
449919067         449947951         449976745   

436078299

     436325021         436577456         442452637         449539147        
449569102         449599117         449628924         449658681        
449688217         449717735         449746874         449776038        
449804947         449832229         449861160         449890219        
449919075         449947969         449976752   

436078364

     436325104         436577472         442453320         449539154        
449569110         449599125         449628932         449658699        
449688225         449717743         449746882         449776046        
449804954         449832237         449861178         449890227        
449919083         449947977         449976760   

436079388

     436325112         436577530         442454542         449539162        
449569128         449599133         449628940         449658707        
449688233         449717750         449746890         449776053        
449804962         449832245         449861186         449890235        
449919091         449947985         449976778   

436079396

     436325153         436577613         442455085         449539170        
449569136         449599141         449628957         449658715        
449688258         449717768         449746908         449776061        
449804970         449832252         449861194         449890243        
449919109         449947993         449976786   

436079511

     436325179         436577712         442455994         449539188        
449569144         449599158         449628973         449658723        
449688266         449717776         449746916         449776079        
449804988         449832260         449861202         449890250        
449919117         449948009         449976794   

436079545

     436325195         436577811         442456653         449539196        
449569151         449599166         449628981         449658731        
449688274         449717784         449746924         449776087        
449804996         449832278         449861210         449890268        
449919125         449948017         449976802   

436079552

     436325294         436577944         442456935         449539204        
449569169         449599174         449628999         449658749        
449688282         449717792         449746932         449776095        
449805001         449832286         449861228         449890276        
449919133         449948025         449976810   

436079586

     436325351         436578017         442457032         449539212        
449569177         449599182         449629005         449658756        
449688290         449717800         449746940         449776103        
449805019         449832294         449861236         449890284        
449919141         449948033         449976828   

436079594

     436325559         436578025         442457057         449539220        
449569185         449599190         449629013         449658764        
449688308         449717818         449746957         449776111        
449805027         449832302         449861244         449890292        
449919158         449948041         449976836   

436079750

     436325575         436578033         442457347         449539238        
449569193         449599208         449629021         449658772        
449688316         449717826         449746965         449776129        
449805035         449832310         449861251         449890300        
449919166         449948058         449976844   

436079776

     436325690         436578272         442457552         449539246        
449569201         449599216         449629039         449658780        
449688324         449717834         449746973         449776137        
449805043         449832328         449861269         449890318        
449919174         449948066         449976851   

436079784

     436325716         436578405         442457602         449539253        
449569219         449599224         449629047         449658798        
449688332         449717842         449746981         449776145        
449805050         449832336         449861277         449890326        
449919182         449948074         449976877   

436079792

     436325765         436578439         442457750         449539261        
449569227         449599232         449629054         449658806        
449688340         449717859         449746999         449776152        
449805068         449832344         449861285         449890334        
449919190         449948082         449976885   

436079834

     436325864         436578603         442457800         449539279        
449569235         449599240         449629062         449658814        
449688357         449717867         449747005         449776160        
449805076         449832351         449861293         449890342        
449919208         449948090         449976893   

436080014

     436325906         436578611         442458618         449539287        
449569243         449599257         449629070         449658822        
449688365         449717875         449747013         449776178        
449805084         449832369         449861301         449890359        
449919216         449948108         449976901   

436080113

     436325914         436578660         442458626         449539295        
449569250         449599265         449629088         449658830        
449688373         449717883         449747021         449776186        
449805092         449832377         449861319         449890367        
449919224         449948116         449976919   

436080121

     436325922         436578678         442458907         449539303        
449569268         449599273         449629096         449658848        
449688381         449717891         449747039         449776194        
449805100         449832393         449861327         449890375        
449919232         449948124         449976927   

436080139

     436327175         436578710         442459939         449539311        
449569276         449599281         449629104         449658855        
449688399         449717909         449747047         449776202        
449805118         449832401         449861335         449890383        
449919240         449948132         449976935   

436080279

     436327480         436578744         442460374         449539329        
449569284         449599299         449629112         449658863        
449688415         449717917         449747054         449776210        
449805126         449832419         449861343         449890391        
449919257         449948140         449976943   

436080345

     436327613         436578942         442460887         449539337        
449569292         449599307         449629120         449658871        
449688423         449717925         449747062         449776228        
449805134         449832427         449861350         449890409        
449919265         449948157         449976950   

436080360

     436327746         436578975         442461950         449539345        
449569300         449599315         449629138         449658889        
449688431         449717933         449747070         449776236        
449805142         449832435         449861368         449890417        
449919273         449948165         449976968   

436080402

     436327803         436579007         442462081         449539352        
449569318         449599323         449629146         449658897        
449688449         449717941         449747088         449776244        
449805159         449832443         449861376         449890425        
449919281         449948173         449976976   

436080477

     436327811         436579148         442462230         449539360        
449569326         449599331         449629153         449658905        
449688456         449717958         449747096         449776251        
449805167         449832450         449861384         449890433        
449919299         449948181         449976984   

436080485

     436328009         436579171         442462925         449539378        
449569334         449599349         449629161         449658913        
449688464         449717966         449747104         449776269        
449805175         449832468         449861392         449890441        
449919307         449948199         449976992   

436080527

     436328157         436579270         442464012         449539386        
449569342         449599356         449629179         449658921        
449688472         449717974         449747112         449776277        
449805183         449832476         449861400         449890458        
449919315         449948207         449977008   

436080550

     436328173         436579288         442464699         449539394        
449569359         449599364         449629195         449658939        
449688480         449717982         449747120         449776285        
449805191         449832484         449861418         449890466        
449919323         449948215         449977016   

436080592

     436328215         436579296         442465589         449539402        
449569367         449599372         449629203         449658947        
449688498         449717990         449747138         449776293        
449805209         449832492         449861434         449890474        
449919331         449948223         449977024   

436080600

     436328298         436579304         442466181         449539410        
449569375         449599380         449629211         449658954        
449688506         449718006         449747146         449776301        
449805217         449832500         449861442         449890482        
449919349         449948231         449977032   

436080626

     436328611         436579346         442466702         449539428        
449569383         449599398         449629229         449658962        
449688514         449718014         449747153         449776319        
449805225         449832518         449861459         449890490        
449919356         449948249         449977040   

436080709

     436329023         436579437         442466900         449539436        
449569391         449599406         449629237         449658970        
449688522         449718022         449747161         449776327        
449805233         449832526         449861467         449890508        
449919364         449948256         449977057   

436080758

     436329049         436579544         442467106         449539444        
449569409         449599414         449629245         449658988        
449688530         449718030         449747179         449776335        
449805241         449832534         449861475         449890516        
449919372         449948264         449977065   

436080790

     436329064         436579569         442469250         449539451        
449569417         449599422         449629252         449658996        
449688548         449718048         449747187         449776343        
449805258         449832542         449861483         449890524        
449919380         449948272         449977073   

436080824

     436329130         436579601         442469672         449539469        
449569425         449599430         449629260         449659002        
449688555         449718055         449747195         449776350        
449805266         449832559         449861491         449890532        
449919398         449948280         449977081   

436080832

     436329148         436579676         442470696         449539477        
449569433         449599448         449629278         449659010        
449688563         449718063         449747203         449776368        
449805274         449832567         449861509         449890540        
449919406         449948298         449977099   

436080931

     436329189         436579767         442470993         449539485        
449569441         449599455         449629286         449659028        
449688571         449718071         449747211         449776376        
449805282         449832575         449861517         449890557        
449919414         449948306         449977107   

436080949

     436329247         436579791         442471157         449539493        
449569458         449599463         449629294         449659036        
449688589         449718089         449747229         449776384        
449805290         449832583         449861525         449890565        
449919422         449948314         449977115   

436081087

     436329353         436579833         442471272         449539501        
449569466         449599471         449629302         449659044        
449688597         449718097         449747237         449776392        
449805308         449832591         449861533         449890573        
449919430         449948322         449977123   

436081327

     436329437         436579908         442471306         449539519        
449569474         449599489         449629310         449659051        
449688605         449718105         449747245         449776400        
449805316         449832609         449861541         449890581        
449919448         449948330         449977131   

436081426

     436329452         436579940         442471868         449539527        
449569482         449599497         449629328         449659069        
449688613         449718113         449747252         449776418        
449805324         449832617         449861558         449890599        
449919455         449948348         449977149   

436081509

     436329502         436579999         442472452         449539535        
449569490         449599505         449629336         449659077        
449688621         449718121         449747260         449776426        
449805332         449832625         449861566         449890607        
449919463         449948355         449977156   

436081525

     436329544         436580039         442473179         449539543        
449569508         449599513         449629344         449659085        
449688639         449718139         449747278         449776434        
449805340         449832633         449861574         449890615        
449919471         449948363         449977164   

436081566

     436329619         436580070         442473641         449539550        
449569516         449599521         449629351         449659093        
449688647         449718147         449747286         449776442        
449805357         449832641         449861582         449890623        
449919489         449948371         449977172   

436081632

     436329635         436580120         442473682         449539568        
449569524         449599539         449629369         449659101        
449688654         449718154         449747294         449776459        
449805365         449832658         449861590         449890631        
449919497         449948389         449977180   

436081665

     436329650         436580179         442474136         449539576        
449569532         449599547         449629377         449659119        
449688662         449718162         449747302         449776467        
449805373         449832674         449861608         449890649        
449919505         449948397         449977198   

436081822

     436329700         436580294         442475166         449539584        
449569540         449599554         449629385         449659127        
449688670         449718170         449747310         449776475        
449805381         449832682         449861616         449890656        
449919513         449948405         449977206   

436081897

     436329775         436580393         442475190         449539592        
449569557         449599562         449629393         449659135        
449688688         449718188         449747328         449776483        
449805399         449832690         449861624         449890664        
449919521         449948413         449977222   

436081988

     436329833         436580492         442477410         449539600        
449569565         449599570         449629401         449659143        
449688696         449718196         449747336         449776491        
449805407         449832708         449861632         449890672        
449919539         449948421         449977230   

436082176

     436329940         436580567         442477519         449539618        
449569573         449599588         449629419         449659150        
449688712         449718204         449747344         449776509        
449805415         449832716         449861640         449890680        
449919547         449948439         449977248   

436082192

     436329965         436580807         442479010         449539626        
449569581         449599596         449629427         449659168        
449688720         449718212         449747351         449776517        
449805423         449832724         449861657         449890698        
449919554         449948447         449977255   

436082218

     436329981         436580823         442479085         449539634        
449569599         449599604         449629435         449659176        
449688738         449718220         449747369         449776525        
449805431         449832732         449861665         449890706        
449919562         449948454         449977263   

436082366

     436330039         436580831         442480125         449539642        
449569607         449599612         449629443         449659184        
449688746         449718238         449747377         449776533        
449805449         449832740         449861673         449890714        
449919588         449948462         449977271   

436082432

     436330138         436580914         442480331         449539659        
449569615         449599620         449629450         449659192        
449688753         449718253         449747385         449776541        
449805456         449832757         449861681         449890722        
449919596         449948470         449977289   

436082481

     436330229         436581011         442480414         449539667        
449569631         449599638         449629468         449659200        
449688761         449718261         449747393         449776558        
449805464         449832765         449861699         449890730        
449919604         449948488         449977297   

436082515

     436330245         436581334         442480737         449539675        
449569649         449599646         449629476         449659218        
449688779         449718287         449747401         449776566        
449805472         449832773         449861707         449890748        
449919612         449948496         449977305   

436082523

     436331649         436581391         442480893         449539683        
449569656         449599653         449629484         449659226        
449688787         449718295         449747419         449776574        
449805480         449832781         449861715         449890755        
449919620         449948504         449977313   

436082804

     436331656         436581441         442481859         449539691        
449569672         449599661         449629492         449659234        
449688795         449718303         449747427         449776582        
449805498         449832799         449861723         449890763        
449919638         449948512         449977321   

436082929

     436331706         436581458         442481909         449539709        
449569680         449599679         449629500         449659242        
449688803         449718311         449747435         449776590        
449805506         449832807         449861749         449890771        
449919646         449948520         449977339   

436083067

     436331714         436581516         442482659         449539717        
449569698         449599687         449629518         449659259        
449688811         449718329         449747450         449776608        
449805514         449832815         449861756         449890789        
449919653         449948538         449977347   

436083125

     436331722         436581565         442483061         449539725        
449569706         449599695         449629526         449659267        
449688829         449718337         449747468         449776616        
449805522         449832823         449861764         449890797        
449919661         449948546         449977354   

436083323

     436331789         436581615         442483483         449539733        
449569714         449599703         449629542         449659275        
449688837         449718345         449747476         449776624        
449805530         449832831         449861772         449890805        
449919679         449948553         449977362   

436083372

     436331805         436581649         442484549         449539741        
449569722         449599711         449629559         449659283        
449688845         449718352         449747484         449776632        
449805548         449832849         449861780         449890813        
449919687         449948561         449977370   

436083471

     436331813         436581722         442484978         449539758        
449569730         449599729         449629567         449659291        
449688852         449718360         449747492         449776640        
449805555         449832856         449861798         449890821        
449919695         449948579         449977388   

436083497

     436331904         436581748         442485934         449539766        
449569748         449599737         449629575         449659309        
449688860         449718378         449747500         449776657        
449805563         449832864         449861806         449890839        
449919703         449948587         449977396   

436083521

     436332233         436581862         442485983         449539774        
449569755         449599745         449629583         449659317        
449688878         449718386         449747518         449776665        
449805571         449832872         449861814         449890847        
449919711         449948595         449977404   

436083547

     436332324         436582175         442486759         449539808        
449569763         449599752         449629591         449659325        
449688886         449718394         449747526         449776673        
449805589         449832880         449861822         449890854        
449919729         449948603         449977412   

436083703

     436332332         436582191         442486825         449539816        
449569771         449599760         449629609         449659341        
449688894         449718402         449747534         449776681        
449805597         449832898         449861830         449890862        
449919737         449948611         449977420   

436083794

     436332340         436582365         442487609         449539824        
449569789         449599778         449629617         449659358        
449688902         449718410         449747542         449776699        
449805605         449832906         449861848         449890870        
449919745         449948629         449977438   

436083877

     436332431         436582464         442487674         449539832        
449569797         449599786         449629625         449659366        
449688910         449718428         449747559         449776707        
449805613         449832914         449861855         449890888        
449919752         449948637         449977446   

436083968

     436332464         436582530         442488672         449539840        
449569805         449599794         449629633         449659374        
449688928         449718436         449747567         449776715        
449805621         449832922         449861863         449890896        
449919760         449948645         449977453   

436084008

     436332654         436582597         442490199         449539857        
449569813         449599802         449629641         449659382        
449688936         449718444         449747575         449776723        
449805639         449832948         449861871         449890904        
449919778         449948652         449977461   

436084016

     436332670         436582712         442490512         449539873        
449569821         449599810         449629658         449659390        
449688944         449718451         449747583         449776731        
449805647         449832955         449861889         449890912        
449919786         449948660         449977479   

436084032

     436332746         436582720         442490801         449539881        
449569839         449599828         449629666         449659408        
449688951         449718469         449747591         449776749        
449805654         449832963         449861897         449890920        
449919794         449948678         449977487   

 

SCH-A-20



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436084057

     436332845         436582779         442490835         449539899        
449569854         449599836         449629674         449659416        
449688969         449718477         449747609         449776756        
449805662         449832971         449861905         449890938        
449919802         449948686         449977495   

436084065

     436333017         436582795         442492427         449539907        
449569862         449599844         449629682         449659424        
449688977         449718485         449747617         449776764        
449805670         449832989         449861913         449890946        
449919810         449948694         449977503   

436084149

     436333025         436582837         442494654         449539915        
449569888         449599851         449629690         449659440        
449688985         449718501         449747625         449776772        
449805688         449832997         449861921         449890953        
449919828         449948702         449977511   

436084255

     436333033         436583207         442495065         449539923        
449569896         449599869         449629708         449659457        
449688993         449718519         449747633         449776780        
449805696         449833003         449861939         449890961        
449919836         449948710         449977529   

436084289

     436333132         436583264         442495503         449539931        
449569912         449599877         449629716         449659465        
449689009         449718527         449747641         449776798        
449805704         449833011         449861947         449890979        
449919844         449948728         449977537   

436084354

     436333181         436583280         442495834         449539949        
449569920         449599885         449629724         449659473        
449689017         449718535         449747658         449776806        
449805712         449833029         449861954         449890987        
449919851         449948736         449977545   

436084446

     436333264         436583355         442496824         449539956        
449569938         449599893         449629732         449659481        
449689025         449718543         449747666         449776814        
449805720         449833037         449861962         449890995        
449919869         449948744         449977552   

436084503

     436333454         436583371         442497202         449539964        
449569946         449599901         449629740         449659499        
449689033         449718550         449747674         449776822        
449805738         449833045         449861970         449891001        
449919877         449948751         449977560   

436084594

     436333488         436583454         442497541         449539972        
449569961         449599919         449629757         449659515        
449689041         449718568         449747682         449776830        
449805746         449833052         449861988         449891019        
449919885         449948769         449977578   

436084701

     436333546         436583546         442498168         449539980        
449569979         449599927         449629765         449659523        
449689058         449718576         449747690         449776848        
449805753         449833060         449861996         449891027        
449919893         449948777         449977586   

436084768

     436333603         436583595         442498853         449539998        
449569987         449599935         449629773         449659531        
449689066         449718584         449747708         449776855        
449805761         449833078         449862002         449891035        
449919901         449948785         449977594   

436084818

     436333819         436583678         442499299         449540004        
449569995         449599943         449629781         449659549        
449689074         449718592         449747716         449776863        
449805779         449833086         449862010         449891043        
449919919         449948793         449977602   

436084867

     436333934         436583736         442500138         449540012        
449570019         449599950         449629799         449659556        
449689082         449718600         449747724         449776871        
449805787         449833094         449862028         449891050        
449919927         449948801         449977610   

436084875

     436333991         436583751         442500740         449540020        
449570027         449599968         449629807         449659564        
449689090         449718618         449747732         449776889        
449805795         449833102         449862036         449891068        
449919935         449948819         449977628   

436084883

     436334155         436583819         442501029         449540038        
449570035         449599976         449629815         449659572        
449689108         449718626         449747740         449776897        
449805803         449833110         449862044         449891076        
449919943         449948827         449977636   

436084891

     436334338         436583835         442502381         449540046        
449570043         449599984         449629823         449659580        
449689116         449718634         449747757         449776905        
449805811         449833128         449862051         449891084        
449919950         449948835         449977644   

436084941

     436334353         436583843         442502613         449540053        
449570050         449599992         449629831         449659598        
449689124         449718642         449747765         449776913        
449805829         449833136         449862069         449891092        
449919968         449948843         449977651   

436084966

     436334361         436583934         442503652         449540061        
449570068         449600006         449629849         449659606        
449689132         449718659         449747773         449776921        
449805837         449833144         449862077         449891100        
449919976         449948850         449977669   

436085005

     436334403         436583967         442504064         449540079        
449570076         449600014         449629856         449659614        
449689140         449718667         449747781         449776939        
449805845         449833151         449862085         449891118        
449919984         449948868         449977677   

436085021

     436334445         436583983         442504247         449540087        
449570084         449600022         449629864         449659622        
449689157         449718675         449747799         449776947        
449805852         449833169         449862093         449891126        
449919992         449948876         449977685   

436085054

     436334478         436584007         442504379         449540095        
449570092         449600030         449629872         449659630        
449689165         449718683         449747807         449776954        
449805878         449833177         449862101         449891134        
449920008         449948884         449977693   

436085096

     436334569         436584072         442504924         449540103        
449570100         449600048         449629880         449659648        
449689173         449718691         449747815         449776962        
449805886         449833185         449862119         449891142        
449920016         449948892         449977701   

436085195

     436334593         436584106         442505327         449540111        
449570118         449600055         449629898         449659663        
449689181         449718709         449747823         449776970        
449805894         449833193         449862127         449891159        
449920024         449948900         449977719   

436085245

     436334635         436584221         442506978         449540129        
449570126         449600063         449629906         449659689        
449689199         449718717         449747831         449776988        
449805902         449833201         449862135         449891167        
449920032         449948918         449977727   

436085286

     436334643         436584346         442507323         449540137        
449570134         449600071         449629922         449659697        
449689207         449718725         449747849         449776996        
449805910         449833219         449862143         449891175        
449920040         449948926         449977735   

436085302

     436334809         436584494         442507398         449540145        
449570142         449600089         449629930         449659705        
449689215         449718733         449747856         449777002        
449805928         449833227         449862150         449891183        
449920057         449948934         449977743   

436085351

     436334817         436584528         442508842         449540152        
449570159         449600097         449629948         449659721        
449689223         449718741         449747864         449777010        
449805936         449833235         449862168         449891191        
449920065         449948942         449977750   

436085435

     436334908         436584635         442509410         449540160        
449570167         449600105         449629955         449659739        
449689231         449718758         449747872         449777028        
449805944         449833243         449862176         449891209        
449920073         449948959         449977768   

436085526

     436334924         436584684         442509436         449540178        
449570175         449600113         449629963         449659747        
449689249         449718766         449747880         449777036        
449805951         449833250         449862184         449891217        
449920081         449948967         449977776   

436085575

     436334957         436584759         442509584         449540186        
449570191         449600121         449629971         449659754        
449689256         449718774         449747898         449777044        
449805969         449833268         449862192         449891225        
449920099         449948975         449977784   

436085609

     436335061         436584817         442510137         449540194        
449570209         449600139         449629989         449659762        
449689264         449718782         449747906         449777051        
449805977         449833276         449862200         449891233        
449920107         449948983         449977792   

436085666

     436335087         436584874         442512364         449540202        
449570217         449600147         449629997         449659770        
449689272         449718790         449747914         449777069        
449805985         449833284         449862218         449891241        
449920115         449948991         449977800   

436085971

     436335111         436584908         442512778         449540210        
449570225         449600154         449630011         449659788        
449689280         449718808         449747922         449777077        
449805993         449833292         449862226         449891258        
449920123         449949007         449977818   

436086102

     436335194         436584932         442513156         449540228        
449570233         449600170         449630029         449659796        
449689298         449718816         449747930         449777085        
449806009         449833300         449862234         449891266        
449920131         449949015         449977826   

436086201

     436335210         436585079         442513289         449540236        
449570241         449600188         449630037         449659804        
449689306         449718824         449747948         449777093        
449806017         449833318         449862242         449891274        
449920149         449949023         449977834   

436086243

     436335251         436585160         442513636         449540244        
449570258         449600196         449630045         449659812        
449689314         449718832         449747955         449777101        
449806025         449833326         449862259         449891282        
449920156         449949031         449977842   

436086268

     436335277         436585269         442515268         449540251        
449570266         449600204         449630052         449659820        
449689322         449718840         449747963         449777119        
449806033         449833334         449862267         449891290        
449920164         449949049         449977859   

436086334

     436335301         436585517         442518304         449540269        
449570274         449600212         449630060         449659838        
449689330         449718857         449747989         449777127        
449806041         449833342         449862275         449891308        
449920172         449949056         449977867   

436086417

     436335335         436585558         442520706         449540277        
449570290         449600220         449630078         449659846        
449689348         449718865         449747997         449777135        
449806058         449833359         449862283         449891316        
449920180         449949064         449977875   

436086425

     436335483         436585673         442520763         449540285        
449570308         449600238         449630086         449659853        
449689355         449718873         449748003         449777143        
449806066         449833367         449862291         449891324        
449920198         449949072         449977883   

436086607

     436335608         436585715         442521407         449540293        
449570316         449600246         449630094         449659861        
449689363         449718881         449748011         449777150        
449806074         449833375         449862309         449891332        
449920206         449949080         449977891   

436086623

     436335616         436585863         442522512         449540301        
449570324         449600253         449630102         449659879        
449689371         449718899         449748029         449777168        
449806082         449833383         449862317         449891340        
449920214         449949098         449977909   

436086664

     436335624         436585897         442523536         449540319        
449570332         449600261         449630110         449659887        
449689389         449718907         449748037         449777176        
449806090         449833391         449862325         449891357        
449920222         449949106         449977917   

436086698

     436335756         436585962         442523619         449540327        
449570340         449600279         449630128         449659895        
449689397         449718915         449748045         449777184        
449806108         449833409         449862333         449891365        
449920230         449949114         449977925   

436086722

     436335772         436587380         442524062         449540343        
449570357         449600287         449630136         449659911        
449689405         449718923         449748052         449777192        
449806116         449833417         449862341         449891373        
449920248         449949122         449977933   

436086748

     436335806         436587414         442524229         449540350        
449570365         449600295         449630144         449659929        
449689413         449718931         449748078         449777200        
449806124         449833425         449862358         449891381        
449920255         449949130         449977941   

436086789

     436335848         436587422         442524625         449540368        
449570373         449600303         449630151         449659937        
449689421         449718949         449748086         449777218        
449806132         449833433         449862366         449891399        
449920263         449949148         449977958   

436086805

     436335962         436587463         442525119         449540376        
449570381         449600311         449630169         449659945        
449689439         449718956         449748094         449777226        
449806140         449833441         449862374         449891407        
449920271         449949155         449977966   

436086896

     436336044         436587471         442525200         449540384        
449570399         449600329         449630177         449659952        
449689447         449718964         449748102         449777234        
449806157         449833458         449862382         449891415        
449920289         449949163         449977974   

436086912

     436336259         436587547         442525358         449540392        
449570407         449600337         449630185         449659978        
449689454         449718972         449748110         449777242        
449806165         449833466         449862390         449891423        
449920297         449949171         449977982   

436087274

     436336275         436587562         442525440         449540400        
449570415         449600345         449630193         449659986        
449689462         449718980         449748128         449777259        
449806173         449833474         449862408         449891431        
449920305         449949189         449977990   

436087316

     436336333         436587752         442525572         449540418        
449570423         449600352         449630201         449659994        
449689470         449718998         449748144         449777267        
449806181         449833482         449862416         449891449        
449920313         449949197         449978006   

436087324

     436336432         436587794         442526026         449540426        
449570431         449600378         449630219         449660000        
449689488         449719004         449748151         449777275        
449806199         449833490         449862424         449891456        
449920321         449949205         449978014   

436087605

     436336556         436587828         442526067         449540434        
449570449         449600386         449630227         449660018        
449689496         449719012         449748169         449777283        
449806207         449833508         449862432         449891464        
449920339         449949213         449978022   

436087613

     436336655         436588255         442526182         449540442        
449570456         449600394         449630235         449660026        
449689504         449719020         449748177         449777291        
449806215         449833516         449862440         449891472        
449920347         449949221         449978030   

436087647

     436336671         436588305         442526778         449540459        
449570464         449600402         449630243         449660034        
449689512         449719038         449748185         449777309        
449806223         449833524         449862457         449891480        
449920354         449949239         449978048   

436087761

     436336705         436588321         442526943         449540467        
449570472         449600410         449630250         449660042        
449689520         449719046         449748193         449777317        
449806231         449833532         449862465         449891498        
449920362         449949247         449978055   

436087779

     436336770         436588354         442528782         449540475        
449570480         449600428         449630268         449660059        
449689538         449719053         449748201         449777325        
449806249         449833540         449862473         449891506        
449920370         449949254         449978063   

436087860

     436336846         436588420         442528873         449540483        
449570498         449600436         449630276         449660067        
449689546         449719061         449748219         449777333        
449806256         449833565         449862481         449891514        
449920388         449949262         449978071   

436087886

     436336986         436588446         442529244         449540491        
449570514         449600444         449630284         449660075        
449689553         449719079         449748227         449777341        
449806264         449833573         449862499         449891522        
449920396         449949270         449978089   

436087902

     436337042         436588479         442529384         449540509        
449570522         449600451         449630292         449660083        
449689561         449719087         449748235         449777358        
449806272         449833581         449862507         449891530        
449920404         449949288         449978097   

436088066

     436337125         436588487         442530762         449540517        
449570530         449600469         449630300         449660091        
449689579         449719095         449748243         449777366        
449806280         449833599         449862515         449891548        
449920412         449949296         449978105   

436088223

     436337182         436588503         442530853         449540525        
449570548         449600477         449630318         449660109        
449689587         449719103         449748250         449777374        
449806298         449833607         449862523         449891555        
449920420         449949304         449978113   

436088264

     436337281         436588644         442531638         449540533        
449570555         449600485         449630326         449660117        
449689595         449719111         449748268         449777382        
449806306         449833615         449862531         449891563        
449920438         449949312         449978121   

436088439

     436337331         436588917         442533154         449540558        
449570563         449600493         449630334         449660125        
449689603         449719137         449748276         449777390        
449806314         449833623         449862549         449891571        
449920446         449949320         449978139   

436088462

     436337356         436588966         442533725         449540566        
449570571         449600501         449630342         449660133        
449689611         449719145         449748284         449777408        
449806322         449833631         449862556         449891589        
449920453         449949338         449978147   

436088520

     436337505         436588982         442533964         449540574        
449570589         449600519         449630359         449660141        
449689629         449719152         449748292         449777416        
449806330         449833649         449862564         449891597        
449920461         449949346         449978154   

436088553

     436337554         436588990         442534970         449540582        
449570605         449600527         449630367         449660158        
449689637         449719160         449748300         449777424        
449806348         449833656         449862572         449891605        
449920479         449949353         449978162   

436088587

     436337596         436589048         442535290         449540590        
449570613         449600535         449630375         449660166        
449689645         449719178         449748318         449777432        
449806355         449833664         449862580         449891613        
449920487         449949361         449978170   

436088652

     436337653         436589147         442536470         449540608        
449570621         449600543         449630383         449660174        
449689652         449719186         449748326         449777440        
449806363         449833672         449862598         449891621        
449920495         449949379         449978188   

436088751

     436337687         436589162         442536579         449540616        
449570639         449600550         449630391         449660182        
449689660         449719194         449748334         449777457        
449806371         449833680         449862606         449891647        
449920503         449949387         449978196   

436088769

     436337711         436589170         442537163         449540624        
449570647         449600568         449630409         449660190        
449689678         449719202         449748342         449777465        
449806389         449833698         449862614         449891654        
449920511         449949395         449978204   

436088850

     436337729         436589212         442537536         449540632        
449570654         449600576         449630417         449660208        
449689686         449719210         449748359         449777473        
449806397         449833706         449862622         449891662        
449920529         449949403         449978212   

 

SCH-A-21



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436088892

     436337737         436589220         442537635         449540640        
449570662         449600592         449630425         449660216        
449689694         449719228         449748367         449777481        
449806405         449833714         449862630         449891670        
449920537         449949411         449978220   

436089031

     436337752         436589287         442539169         449540657        
449570670         449600600         449630433         449660224        
449689702         449719236         449748375         449777499        
449806413         449833722         449862648         449891688        
449920545         449949429         449978238   

436089205

     436337844         436589303         442539987         449540665        
449570688         449600618         449630441         449660232        
449689710         449719244         449748383         449777507        
449806421         449833730         449862655         449891696        
449920552         449949437         449978246   

436089213

     436337869         436589311         442540357         449540673        
449570696         449600626         449630458         449660240        
449689728         449719251         449748391         449777515        
449806439         449833748         449862663         449891704        
449920560         449949445         449978253   

436089296

     436337935         436589543         442541645         449540681        
449570704         449600634         449630466         449660257        
449689736         449719269         449748409         449777523        
449806454         449833755         449862671         449891712        
449920578         449949452         449978261   

436089312

     436337950         436589626         442544524         449540699        
449570712         449600659         449630474         449660265        
449689744         449719277         449748417         449777531        
449806462         449833763         449862689         449891720        
449920586         449949460         449978279   

436089460

     436338164         436589691         442544763         449540707        
449570720         449600667         449630482         449660273        
449689751         449719285         449748425         449777549        
449806470         449833771         449862697         449891738        
449920594         449949478         449978295   

436089627

     436338248         436590814         442544896         449540715        
449570738         449600675         449630490         449660281        
449689769         449719293         449748433         449777556        
449806488         449833789         449862705         449891746        
449920602         449949486         449978303   

436089817

     436338487         436590871         442546628         449540723        
449570746         449600683         449630508         449660307        
449689777         449719301         449748441         449777564        
449806496         449833797         449862713         449891753        
449920610         449949494         449978311   

436089841

     436338594         436590947         442548350         449540731        
449570753         449600691         449630516         449660315        
449689785         449719319         449748458         449777572        
449806504         449833805         449862721         449891761        
449920628         449949502         449978337   

436089924

     436338743         436590988         442548897         449540749        
449570761         449600709         449630524         449660323        
449689793         449719327         449748466         449777580        
449806512         449833813         449862739         449891779        
449920636         449949510         449978345   

436090112

     436338925         436591044         442549648         449540756        
449570779         449600717         449630532         449660331        
449689801         449719335         449748474         449777598        
449806520         449833821         449862747         449891787        
449920644         449949528         449978352   

436090120

     436339170         436591069         442549721         449540764        
449570787         449600725         449630540         449660349        
449689819         449719343         449748482         449777606        
449806538         449833839         449862754         449891795        
449920651         449949536         449978360   

436090153

     436339261         436591101         442551859         449540780        
449570795         449600733         449630557         449660356        
449689827         449719350         449748490         449777614        
449806546         449833847         449862762         449891803        
449920669         449949544         449978378   

436090195

     436339295         436591119         442552642         449540798        
449570803         449600741         449630565         449660364        
449689835         449719376         449748508         449777622        
449806553         449833854         449862770         449891811        
449920677         449949551         449978386   

436090294

     436339519         436591168         442554507         449540806        
449570811         449600758         449630573         449660372        
449689843         449719384         449748516         449777630        
449806561         449833862         449862788         449891829        
449920685         449949569         449978394   

436090476

     436339550         436591184         442555132         449540814        
449570829         449600766         449630581         449660380        
449689850         449719392         449748524         449777648        
449806579         449833870         449862796         449891837        
449920693         449949577         449978402   

436090518

     436339626         436591242         442556056         449540822        
449570837         449600774         449630599         449660398        
449689868         449719400         449748532         449777655        
449806587         449833888         449862804         449891845        
449920701         449949593         449978410   

436090542

     436339949         436591556         442557633         449540830        
449570845         449600782         449630607         449660406        
449689892         449719418         449748540         449777663        
449806595         449833896         449862812         449891852        
449920719         449949601         449978428   

436090633

     436339956         436591614         442557856         449540848        
449570852         449600790         449630623         449660414        
449689900         449719426         449748557         449777671        
449806603         449833904         449862820         449891860        
449920727         449949619         449978436   

436090658

     436339964         436591622         442558565         449540855        
449570860         449600808         449630631         449660422        
449689918         449719434         449748565         449777689        
449806611         449833912         449862838         449891878        
449920735         449949627         449978444   

436090765

     436339980         436591697         442558714         449540871        
449570878         449600816         449630649         449660430        
449689926         449719442         449748573         449777697        
449806629         449833920         449862846         449891886        
449920743         449949635         449978451   

436090799

     436340012         436591705         442558946         449540897        
449570886         449600824         449630656         449660448        
449689934         449719459         449748581         449777705        
449806637         449833938         449862853         449891894        
449920750         449949643         449978469   

436090948

     436340046         436591770         442559316         449540913        
449570894         449600840         449630664         449660455        
449689959         449719467         449748599         449777713        
449806645         449833946         449862861         449891902        
449920768         449949650         449978477   

436091086

     436340277         436591812         442560025         449540921        
449570902         449600857         449630672         449660463        
449689967         449719475         449748607         449777721        
449806652         449833953         449862879         449891910        
449920776         449949668         449978485   

436091144

     436340301         436591879         442560066         449540939        
449570910         449600873         449630680         449660471        
449689975         449719483         449748615         449777739        
449806660         449833961         449862887         449891928        
449920784         449949676         449978501   

436091276

     436340368         436591903         442560686         449540947        
449570928         449600881         449630698         449660489        
449689983         449719491         449748623         449777747        
449806678         449833979         449862895         449891936        
449920792         449949684         449978519   

436091383

     436340418         436591986         442560736         449540954        
449570936         449600899         449630706         449660497        
449689991         449719509         449748631         449777754        
449806686         449833987         449862903         449891944        
449920800         449949692         449978527   

436091441

     436340442         436592075         442561726         449540962        
449570944         449600907         449630714         449660505        
449690007         449719517         449748649         449777762        
449806694         449833995         449862911         449891951        
449920818         449949700         449978535   

436091920

     436340467         436592216         442561908         449540970        
449570951         449600915         449630722         449660513        
449690015         449719525         449748656         449777770        
449806702         449834001         449862929         449891969        
449920826         449949718         449978543   

436092431

     436340491         436592331         442562153         449540988        
449570969         449600923         449630730         449660521        
449690023         449719533         449748664         449777788        
449806710         449834019         449862937         449891977        
449920842         449949726         449978550   

436092480

     436340509         436592372         442562575         449540996        
449570977         449600931         449630748         449660539        
449690031         449719541         449748672         449777796        
449806728         449834027         449862945         449891985        
449920859         449949734         449978568   

436092498

     436340558         436592422         442563003         449541002        
449570985         449600949         449630755         449660547        
449690049         449719558         449748680         449777804        
449806736         449834035         449862952         449891993        
449920867         449949742         449978576   

436092621

     436340582         436592497         442563151         449541010        
449570993         449600956         449630763         449660554        
449690056         449719566         449748698         449777812        
449806744         449834043         449862960         449892009        
449920875         449949759         449978584   

436092662

     436340731         436592505         442563201         449541028        
449571009         449600964         449630771         449660562        
449690072         449719574         449748706         449777820        
449806751         449834050         449862978         449892017        
449920883         449949767         449978592   

436092704

     436340806         436592562         442563250         449541036        
449571017         449600972         449630789         449660570        
449690080         449719582         449748714         449777838        
449806769         449834068         449862986         449892025        
449920891         449949775         449978600   

436092720

     436341036         436592620         442563771         449541044        
449571025         449600980         449630797         449660588        
449690098         449719590         449748722         449777846        
449806777         449834076         449862994         449892033        
449920909         449949783         449978618   

436092746

     436341077         436592695         442565115         449541051        
449571033         449600998         449630805         449660596        
449690106         449719608         449748730         449777853        
449806785         449834084         449863000         449892041        
449920917         449949791         449978626   

436092753

     436341101         436592745         442565321         449541069        
449571041         449601004         449630813         449660604        
449690114         449719616         449748748         449777861        
449806793         449834092         449863018         449892058        
449920925         449949809         449978634   

436092787

     436341119         436592760         442565339         449541077        
449571058         449601012         449630821         449660612        
449690122         449719624         449748755         449777879        
449806801         449834100         449863026         449892066        
449920933         449949817         449978642   

436092852

     436341192         436593057         442566360         449541085        
449571066         449601020         449630839         449660620        
449690130         449719632         449748763         449777887        
449806819         449834118         449863034         449892074        
449920941         449949825         449978659   

436092886

     436341325         436593289         442566550         449541093        
449571074         449601038         449630847         449660638        
449690148         449719640         449748771         449777895        
449806827         449834126         449863042         449892082        
449920958         449949833         449978667   

436092894

     436341432         436593305         442567921         449541101        
449571082         449601046         449630854         449660646        
449690155         449719657         449748789         449777903        
449806835         449834134         449863059         449892090        
449920966         449949841         449978675   

436093033

     436341556         436593321         442568358         449541119        
449571090         449601053         449630862         449660653        
449690163         449719665         449748797         449777911        
449806843         449834142         449863067         449892108        
449920974         449949858         449978683   

436093041

     436341697         436593339         442568499         449541127        
449571108         449601061         449630870         449660661        
449690171         449719673         449748805         449777929        
449806850         449834159         449863075         449892116        
449920982         449949866         449978691   

436093173

     436341721         436593388         442569216         449541135        
449571116         449601079         449630888         449660679        
449690189         449719681         449748813         449777937        
449806868         449834167         449863083         449892124        
449920990         449949874         449978709   

436093199

     436341754         436593438         442569513         449541143        
449571124         449601087         449630896         449660687        
449690197         449719699         449748821         449777945        
449806876         449834175         449863091         449892132        
449921006         449949882         449978717   

436093256

     436341770         436593495         442569521         449541150        
449571132         449601095         449630904         449660695        
449690213         449719707         449748839         449777952        
449806884         449834183         449863109         449892140        
449921014         449949890         449978725   

436093272

     436341788         436593578         442570578         449541168        
449571140         449601103         449630912         449660703        
449690221         449719715         449748847         449777960        
449806892         449834191         449863117         449892157        
449921022         449949908         449978733   

436093470

     436341804         436593602         442570669         449541176        
449571157         449601111         449630920         449660711        
449690239         449719723         449748854         449777978        
449806900         449834209         449863125         449892165        
449921030         449949916         449978741   

436093488

     436341846         436593610         442571337         449541184        
449571165         449601129         449630938         449660729        
449690247         449719731         449748862         449777986        
449806918         449834217         449863133         449892173        
449921048         449949924         449978758   

436093520

     436341978         436593669         442571543         449541192        
449571173         449601145         449630946         449660737        
449690254         449719749         449748870         449777994        
449806926         449834225         449863141         449892181        
449921055         449949932         449978766   

436093595

     436342000         436593735         442571758         449541200        
449571181         449601152         449630953         449660745        
449690262         449719756         449748888         449778000        
449806934         449834233         449863158         449892199        
449921063         449949940         449978774   

436093603

     436342109         436593818         442571857         449541218        
449571199         449601160         449630961         449660752        
449690270         449719772         449748904         449778018        
449806942         449834241         449863166         449892207        
449921071         449949957         449978782   

436093702

     436342117         436593867         442572830         449541226        
449571207         449601178         449630987         449660760        
449690288         449719780         449748912         449778026        
449806959         449834258         449863174         449892215        
449921089         449949965         449978790   

436093843

     436342349         436593875         442574323         449541234        
449571215         449601186         449630995         449660778        
449690304         449719798         449748920         449778034        
449806967         449834266         449863182         449892223        
449921097         449949973         449978808   

436093884

     436342398         436594048         442575817         449541242        
449571223         449601194         449631019         449660786        
449690312         449719806         449748938         449778042        
449806975         449834274         449863190         449892231        
449921105         449949981         449978816   

436094007

     436342406         436594055         442575916         449541259        
449571231         449601202         449631027         449660794        
449690320         449719814         449748946         449778059        
449806983         449834282         449863208         449892249        
449921113         449949999         449978824   

436094015

     436342463         436594154         442576138         449541267        
449571249         449601210         449631035         449660802        
449690338         449719822         449748953         449778067        
449806991         449834290         449863216         449892256        
449921121         449950005         449978832   

436094064

     436342471         436594246         442576625         449541275        
449571256         449601228         449631043         449660810        
449690346         449719830         449748961         449778075        
449807007         449834308         449863224         449892264        
449921139         449950013         449978840   

436094072

     436342539         436594295         442577409         449541291        
449571264         449601236         449631050         449660828        
449690353         449719848         449748979         449778083        
449807015         449834316         449863232         449892272        
449921147         449950021         449978857   

436094205

     436342679         436594352         442577953         449541309        
449571280         449601244         449631068         449660836        
449690361         449719855         449748987         449778091        
449807023         449834324         449863240         449892280        
449921154         449950039         449978865   

436094304

     436342752         436594386         442578092         449541317        
449571298         449601251         449631076         449660844        
449690379         449719863         449748995         449778109        
449807031         449834332         449863257         449892298        
449921162         449950047         449978873   

436094379

     436342760         436594451         442578209         449541325        
449571306         449601269         449631084         449660851        
449690387         449719871         449749001         449778117        
449807049         449834340         449863265         449892306        
449921170         449950054         449978881   

436094445

     436342901         436594618         442578258         449541333        
449571314         449601277         449631092         449660869        
449690403         449719889         449749019         449778125        
449807056         449834357         449863273         449892314        
449921188         449950062         449978899   

436094528

     436343107         436594626         442579116         449541341        
449571330         449601285         449631100         449660877        
449690411         449719897         449749027         449778133        
449807064         449834365         449863281         449892322        
449921196         449950070         449978907   

436094569

     436343123         436594774         442579363         449541358        
449571348         449601293         449631118         449660885        
449690429         449719905         449749035         449778141        
449807072         449834373         449863299         449892330        
449921204         449950088         449978915   

436094585

     436343248         436594790         442580288         449541366        
449571355         449601301         449631126         449660893        
449690437         449719913         449749043         449778158        
449807080         449834381         449863307         449892348        
449921212         449950096         449978923   

436094734

     436343263         436594857         442581328         449541374        
449571363         449601319         449631134         449660901        
449690445         449719921         449749050         449778166        
449807098         449834399         449863315         449892355        
449921220         449950104         449978931   

436094817

     436343271         436594899         442582565         449541382        
449571371         449601327         449631159         449660919        
449690452         449719939         449749068         449778174        
449807106         449834407         449863323         449892363        
449921238         449950112         449978949   

436094833

     436343297         436594923         442582672         449541390        
449571389         449601335         449631183         449660927        
449690460         449719947         449749076         449778182        
449807114         449834415         449863331         449892371        
449921246         449950120         449978956   

436094858

     436343388         436595011         442583621         449541408        
449571397         449601343         449631191         449660935        
449690478         449719954         449749084         449778190        
449807122         449834423         449863349         449892389        
449921253         449950138         449978964   

436094866

     436343404         436595037         442584298         449541416        
449571405         449601350         449631209         449660943        
449690486         449719962         449749092         449778208        
449807130         449834431         449863356         449892397        
449921261         449950146         449978972   

 

SCH-A-22



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436094932

     436343420         436595151         442585691         449541424        
449571413         449601368         449631217         449660950        
449690494         449719970         449749100         449778224        
449807148         449834449         449863364         449892405        
449921279         449950153         449978980   

436094940

     436343438         436595169         442587325         449541432        
449571421         449601376         449631225         449660968        
449690502         449719988         449749118         449778232        
449807155         449834456         449863372         449892413        
449921287         449950161         449978998   

436094981

     436343461         436595334         442588224         449541440        
449571439         449601384         449631233         449660976        
449690510         449719996         449749126         449778257        
449807163         449834464         449863380         449892421        
449921295         449950179         449979004   

436094999

     436343487         436595383         442589800         449541457        
449571447         449601392         449631241         449660984        
449690528         449720002         449749134         449778265        
449807171         449834472         449863398         449892439        
449921303         449950187         449979012   

436095053

     436343495         436595540         442590238         449541465        
449571454         449601400         449631258         449660992        
449690536         449720010         449749142         449778273        
449807189         449834480         449863406         449892447        
449921311         449950195         449979020   

436095202

     436344154         436595631         442590634         449541473        
449571462         449601418         449631266         449661008        
449690544         449720028         449749159         449778281        
449807197         449834498         449863414         449892454        
449921329         449950203         449979038   

436095350

     436344352         436595680         442591731         449541481        
449571470         449601426         449631274         449661016        
449690551         449720036         449749167         449778299        
449807205         449834506         449863422         449892462        
449921337         449950211         449979046   

436095418

     436344626         436595763         442592572         449541499        
449571488         449601434         449631282         449661024        
449690569         449720044         449749175         449778307        
449807213         449834514         449863430         449892470        
449921345         449950229         449979053   

436095590

     436344634         436595979         442592689         449541515        
449571496         449601442         449631290         449661032        
449690577         449720051         449749183         449778315        
449807221         449834522         449863448         449892488        
449921352         449950237         449979061   

436096986

     436344824         436596126         442592820         449541531        
449571504         449601459         449631308         449661040        
449690585         449720069         449749191         449778323        
449807239         449834530         449863455         449892496        
449921360         449950245         449979079   

436097042

     436344907         436596167         442593265         449541549        
449571512         449601467         449631316         449661057        
449690593         449720077         449749209         449778331        
449807247         449834548         449863463         449892504        
449921378         449950252         449979087   

436097109

     436344931         436596241         442593406         449541556        
449571520         449601475         449631324         449661065        
449690601         449720085         449749217         449778349        
449807254         449834555         449863471         449892512        
449921386         449950260         449979095   

436097141

     436344949         436596266         442593729         449541564        
449571538         449601483         449631332         449661073        
449690619         449720093         449749225         449778356        
449807262         449834563         449863489         449892520        
449921394         449950278         449979103   

436097257

     436344956         436596282         442593778         449541572        
449571546         449601491         449631340         449661081        
449690627         449720101         449749233         449778364        
449807270         449834571         449863497         449892538        
449921402         449950286         449979111   

436097281

     436345029         436596415         442594594         449541580        
449571553         449601509         449631357         449661099        
449690635         449720119         449749241         449778372        
449807288         449834589         449863505         449892546        
449921410         449950302         449979129   

436097414

     436345359         436596472         442598009         449541598        
449571561         449601517         449631365         449661107        
449690643         449720127         449749258         449778380        
449807296         449834597         449863513         449892553        
449921428         449950310         449979137   

436097489

     436345367         436596878         442599007         449541606        
449571587         449601525         449631373         449661115        
449690650         449720135         449749266         449778398        
449807304         449834605         449863521         449892561        
449921436         449950328         449979145   

436097539

     436345417         436596894         442599221         449541614        
449571595         449601533         449631381         449661123        
449690668         449720143         449749274         449778406        
449807312         449834613         449863539         449892579        
449921444         449950336         449979152   

436097745

     436345466         436597009         442600680         449541622        
449571603         449601541         449631399         449661131        
449690676         449720150         449749282         449778414        
449807320         449834621         449863547         449892587        
449921451         449950344         449979160   

436097752

     436345482         436597074         442601670         449541630        
449571611         449601558         449631407         449661149        
449690684         449720168         449749290         449778422        
449807338         449834639         449863554         449892595        
449921469         449950351         449979178   

436097869

     436345581         436597231         442602546         449541655        
449571629         449601566         449631415         449661156        
449690700         449720176         449749308         449778430        
449807346         449834647         449863562         449892603        
449921477         449950369         449979186   

436097950

     436345763         436597249         442602942         449541663        
449571637         449601582         449631423         449661164        
449690718         449720184         449749316         449778448        
449807353         449834654         449863570         449892611        
449921485         449950377         449979194   

436098008

     436345771         436597314         442603825         449541671        
449571645         449601590         449631431         449661172        
449690726         449720192         449749324         449778455        
449807361         449834662         449863588         449892629        
449921493         449950385         449979202   

436098024

     436345797         436597363         442604526         449541689        
449571652         449601608         449631449         449661180        
449690734         449720200         449749332         449778463        
449807379         449834670         449863596         449892637        
449921501         449950393         449979210   

436098040

     436345888         436597413         442604666         449541697        
449571660         449601616         449631456         449661198        
449690742         449720218         449749340         449778471        
449807387         449834688         449863604         449892645        
449921519         449950401         449979228   

436098131

     436346084         436597454         442606208         449541705        
449571678         449601624         449631472         449661206        
449690759         449720226         449749357         449778489        
449807395         449834696         449863612         449892660        
449921527         449950419         449979236   

436098156

     436346092         436597520         442606919         449541713        
449571686         449601632         449631498         449661214        
449690767         449720234         449749365         449778497        
449807403         449834704         449863620         449892678        
449921535         449950427         449979244   

436098289

     436346209         436597637         442607529         449541721        
449571694         449601640         449631506         449661222        
449690775         449720242         449749373         449778505        
449807411         449834712         449863638         449892686        
449921543         449950435         449979251   

436098321

     436346217         436597744         442609517         449541739        
449571702         449601657         449631514         449661230        
449690783         449720259         449749381         449778513        
449807429         449834720         449863646         449892694        
449921550         449950443         449979269   

436098347

     436346365         436597777         442609533         449541747        
449571710         449601665         449631522         449661248        
449690791         449720267         449749399         449778521        
449807437         449834738         449863653         449892702        
449921568         449950450         449979277   

436098354

     436346381         436597843         442609756         449541754        
449571728         449601673         449631530         449661255        
449690809         449720275         449749407         449778539        
449807445         449834746         449863661         449892710        
449921576         449950468         449979285   

436098560

     436347199         436597884         442610861         449541762        
449571736         449601681         449631548         449661263        
449690817         449720283         449749415         449778547        
449807452         449834753         449863679         449892728        
449921584         449950476         449979293   

436098677

     436347223         436597942         442611703         449541770        
449571744         449601699         449631555         449661271        
449690825         449720291         449749423         449778554        
449807460         449834761         449863687         449892736        
449921592         449950484         449979301   

436098693

     436347314         436597967         442612057         449541788        
449571751         449601707         449631563         449661289        
449690833         449720309         449749431         449778562        
449807478         449834779         449863695         449892744        
449921600         449950492         449979319   

436098727

     436347397         436597991         442612206         449541796        
449571769         449601715         449631571         449661305        
449690841         449720317         449749449         449778570        
449807486         449834787         449863703         449892769        
449921618         449950500         449979327   

436098842

     436347447         436598148         442613295         449541804        
449571777         449601723         449631589         449661313        
449690858         449720325         449749456         449778588        
449807494         449834795         449863711         449892777        
449921626         449950518         449979335   

436098974

     436347470         436598189         442613303         449541812        
449571785         449601731         449631597         449661321        
449690866         449720333         449749464         449778596        
449807502         449834803         449863729         449892785        
449921634         449950526         449979343   

436099006

     436347694         436598205         442613972         449541820        
449571793         449601749         449631605         449661347        
449690874         449720341         449749472         449778604        
449807510         449834811         449863737         449892793        
449921642         449950534         449979350   

436099048

     436347751         436598627         442614079         449541838        
449571801         449601756         449631613         449661354        
449690882         449720358         449749480         449778612        
449807528         449834829         449863745         449892801        
449921659         449950542         449979368   

436099170

     436347793         436598635         442614194         449541846        
449571819         449601764         449631621         449661362        
449690890         449720366         449749506         449778620        
449807536         449834837         449863752         449892819        
449921667         449950559         449979376   

436099279

     436347835         436598668         442615803         449541853        
449571827         449601772         449631639         449661370        
449690908         449720382         449749514         449778638        
449807544         449834845         449863760         449892827        
449921675         449950567         449979384   

436099360

     436347959         436598866         442615993         449541861        
449571835         449601780         449631647         449661388        
449690916         449720390         449749522         449778646        
449807551         449834852         449863778         449892835        
449921683         449950575         449979392   

436099519

     436347991         436598882         442616280         449541879        
449571843         449601798         449631654         449661396        
449690924         449720408         449749530         449778653        
449807569         449834860         449863786         449892843        
449921691         449950583         449979400   

436099527

     436348031         436599088         442616629         449541887        
449571850         449601806         449631662         449661404        
449690932         449720424         449749548         449778661        
449807577         449834878         449863794         449892850        
449921709         449950591         449979418   

436099600

     436348098         436599195         442617528         449541895        
449571868         449601814         449631670         449661412        
449690940         449720432         449749555         449778679        
449807585         449834886         449863802         449892868        
449921717         449950609         449979426   

436099626

     436348213         436599252         442618385         449541903        
449571876         449601822         449631696         449661420        
449690957         449720440         449749563         449778687        
449807593         449834894         449863810         449892876        
449921725         449950617         449979434   

436099634

     436348296         436599260         442620944         449541929        
449571884         449601830         449631704         449661438        
449690965         449720465         449749571         449778695        
449807601         449834902         449863828         449892884        
449921733         449950625         449979442   

436099675

     436348353         436599286         442621140         449541937        
449571892         449601848         449631712         449661446        
449690973         449720473         449749589         449778703        
449807619         449834910         449863836         449892892        
449921741         449950633         449979459   

436099683

     436348445         436599294         442621744         449541952        
449571900         449601855         449631720         449661453        
449690981         449720481         449749597         449778711        
449807627         449834928         449863844         449892900        
449921758         449950658         449979467   

436099691

     436348510         436599443         442622148         449541960        
449571918         449601863         449631738         449661461        
449690999         449720499         449749605         449778729        
449807635         449834936         449863851         449892918        
449921766         449950666         449979475   

436099865

     436348601         436599450         442623302         449541978        
449571926         449601871         449631746         449661479        
449691005         449720507         449749613         449778737        
449807643         449834944         449863869         449892926        
449921774         449950674         449979483   

436099899

     436348668         436599575         442623401         449541986        
449571934         449601889         449631753         449661487        
449691013         449720515         449749621         449778745        
449807650         449834951         449863877         449892934        
449921782         449950682         449979491   

436099956

     436348767         436599591         442623526         449541994        
449571959         449601897         449631761         449661495        
449691021         449720523         449749639         449778752        
449807668         449834969         449863885         449892942        
449921790         449950690         449979509   

436100002

     436348866         436599609         442624185         449542000        
449571967         449601905         449631779         449661503        
449691039         449720531         449749647         449778760        
449807676         449834977         449863893         449892959        
449921808         449950708         449979517   

436100044

     436348932         436599617         442625471         449542018        
449571975         449601913         449631787         449661511        
449691047         449720549         449749654         449778778        
449807684         449834985         449863901         449892967        
449921816         449950716         449979525   

436100176

     436349070         436599674         442625802         449542026        
449571983         449601921         449631795         449661529        
449691054         449720556         449749662         449778786        
449807692         449834993         449863919         449892975        
449921824         449950724         449979533   

436100200

     436349153         436599732         442626966         449542034        
449571991         449601939         449631803         449661537        
449691062         449720564         449749670         449778794        
449807700         449835008         449863927         449892983        
449921832         449950732         449979541   

436100309

     436349229         436599773         442627709         449542042        
449572007         449601947         449631811         449661545        
449691070         449720572         449749688         449778802        
449807718         449835016         449863935         449892991        
449921840         449950740         449979558   

436100325

     436349278         436599807         442627915         449542059        
449572015         449601954         449631829         449661552        
449691088         449720580         449749704         449778810        
449807726         449835024         449863943         449893007        
449921857         449950757         449979566   

436100333

     436349302         436599880         442629234         449542067        
449572023         449601962         449631837         449661560        
449691096         449720598         449749712         449778828        
449807734         449835032         449863950         449893015        
449921865         449950765         449979574   

436100382

     436349369         436599906         442629671         449542075        
449572031         449601988         449631845         449661578        
449691104         449720606         449749738         449778836        
449807742         449835040         449863968         449893023        
449921873         449950773         449979582   

436100648

     436349567         436600001         442630208         449542083        
449572049         449601996         449631852         449661586        
449691112         449720614         449749746         449778844        
449807759         449835057         449863976         449893031        
449921881         449950781         449979590   

436100655

     436349641         436600837         442631107         449542091        
449572056         449602002         449631860         449661594        
449691120         449720622         449749753         449778851        
449807767         449835065         449863984         449893049        
449921899         449950799         449979608   

436100705

     436349666         436601157         442631263         449542109        
449572064         449602010         449631878         449661602        
449691146         449720630         449749761         449778869        
449807775         449835073         449863992         449893056        
449921907         449950807         449979616   

436100739

     436349740         436601223         442632659         449542117        
449572072         449602028         449631886         449661610        
449691153         449720648         449749779         449778877        
449807783         449835081         449864008         449893064        
449921915         449950815         449979624   

436100754

     436349757         436601264         442632881         449542125        
449572080         449602036         449631894         449661628        
449691161         449720655         449749787         449778885        
449807791         449835099         449864016         449893072        
449921923         449950823         449979632   

436100895

     436349872         436601280         442633152         449542133        
449572098         449602044         449631902         449661636        
449691179         449720663         449749795         449778893        
449807809         449835107         449864024         449893080        
449921931         449950831         449979640   

436100903

     436349880         436601298         442633210         449542141        
449572106         449602051         449631910         449661644        
449691187         449720671         449749803         449778901        
449807817         449835115         449864032         449893098        
449921949         449950849         449979657   

436100911

     436349906         436601306         442634424         449542158        
449572114         449602069         449631928         449661651        
449691195         449720689         449749811         449778919        
449807825         449835123         449864040         449893106        
449921956         449950856         449979665   

436100978

     436349922         436601314         442635157         449542166        
449572122         449602077         449631936         449661669        
449691203         449720697         449749829         449778927        
449807833         449835131         449864057         449893114        
449921964         449950864         449979673   

436100994

     436349997         436601421         442635702         449542174        
449572130         449602085         449631944         449661677        
449691211         449720705         449749845         449778935        
449807841         449835149         449864065         449893122        
449921972         449950872         449979681   

436101018

     436350011         436601470         442636148         449542182        
449572148         449602101         449631951         449661685        
449691229         449720713         449749852         449778943        
449807858         449835156         449864073         449893130        
449921980         449950880         449979699   

436101059

     436350219         436601488         442636999         449542190        
449572155         449602119         449631969         449661693        
449691237         449720721         449749860         449778950        
449807866         449835164         449864081         449893148        
449921998         449950898         449979707   

 

SCH-A-23



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436101208

     436350243         436601587         442637260         449542208        
449572163         449602127         449631977         449661701        
449691245         449720739         449749878         449778968        
449807874         449835172         449864099         449893155        
449922004         449950906         449979715   

436101372

     436350276         436601827         442637427         449542216        
449572171         449602135         449631985         449661719        
449691252         449720747         449749886         449778976        
449807882         449835180         449864107         449893163        
449922012         449950914         449979723   

436101380

     436350284         436601884         442639431         449542224        
449572189         449602143         449631993         449661727        
449691260         449720754         449749894         449778984        
449807890         449835198         449864115         449893171        
449922020         449950922         449979731   

436101448

     436350318         436601983         442640462         449542232        
449572197         449602150         449632009         449661735        
449691278         449720762         449749902         449778992        
449807908         449835206         449864123         449893189        
449922038         449950930         449979749   

436101489

     436350409         436602155         442641155         449542240        
449572205         449602168         449632017         449661743        
449691286         449720770         449749910         449779008        
449807916         449835214         449864131         449893197        
449922046         449950948         449979756   

436101497

     436350425         436602239         442641783         449542257        
449572213         449602176         449632025         449661750        
449691294         449720788         449749928         449779016        
449807924         449835222         449864149         449893205        
449922053         449950955         449979764   

436101539

     436350441         436602254         442642385         449542265        
449572221         449602184         449632033         449661768        
449691302         449720796         449749936         449779024        
449807932         449835230         449864156         449893213        
449922061         449950963         449979772   

436101604

     436350631         436602346         442643383         449542273        
449572239         449602192         449632041         449661776        
449691310         449720804         449749944         449779032        
449807940         449835248         449864164         449893221        
449922079         449950971         449979780   

436101646

     436350706         436602353         442644415         449542281        
449572247         449602200         449632058         449661792        
449691328         449720812         449749951         449779040        
449807957         449835255         449864172         449893239        
449922087         449950989         449979798   

436101653

     436350763         436602387         442646147         449542299        
449572254         449602218         449632074         449661800        
449691336         449720820         449749969         449779057        
449807965         449835271         449864198         449893247        
449922095         449950997         449979806   

436101810

     436350821         436602411         442646345         449542315        
449572262         449602226         449632082         449661818        
449691344         449720838         449749977         449779065        
449807973         449835297         449864214         449893254        
449922103         449951003         449979814   

436101844

     436350938         436602429         442646725         449542323        
449572270         449602234         449632090         449661826        
449691351         449720846         449749985         449779073        
449807981         449835313         449864222         449893262        
449922111         449951011         449979822   

436101869

     436351209         436602544         442647350         449542331        
449572288         449602242         449632108         449661834        
449691369         449720853         449749993         449779081        
449807999         449835321         449864230         449893270        
449922129         449951029         449979830   

436101927

     436351241         436602643         442647665         449542349        
449572296         449602259         449632116         449661842        
449691377         449720861         449750009         449779107        
449808005         449835339         449864248         449893288        
449922137         449951037         449979848   

436102024

     436351266         436602775         442647863         449542356        
449572304         449602267         449632124         449661859        
449691385         449720879         449750017         449779115        
449808013         449835347         449864255         449893296        
449922145         449951045         449979855   

436102099

     436351357         436602809         442647947         449542364        
449572312         449602275         449632132         449661867        
449691393         449720887         449750025         449779123        
449808021         449835354         449864263         449893304        
449922152         449951052         449979863   

436102198

     436351381         436603948         442648408         449542372        
449572320         449602283         449632140         449661875        
449691401         449720895         449750033         449779131        
449808039         449835362         449864271         449893312        
449922178         449951060         449979871   

436102206

     436351597         436604029         442648861         449542380        
449572338         449602291         449632157         449661883        
449691419         449720903         449750041         449779149        
449808047         449835370         449864289         449893320        
449922186         449951078         449979889   

436102354

     436351704         436604102         442649513         449542398        
449572346         449602309         449632165         449661891        
449691427         449720911         449750058         449779156        
449808054         449835388         449864297         449893338        
449922194         449951086         449979897   

436102453

     436351720         436604185         442650461         449542406        
449572353         449602317         449632173         449661909        
449691435         449720929         449750066         449779164        
449808062         449835396         449864305         449893346        
449922202         449951094         449979905   

436102479

     436351902         436604219         442651196         449542414        
449572361         449602325         449632181         449661917        
449691443         449720937         449750074         449779172        
449808070         449835404         449864313         449893353        
449922210         449951102         449979913   

436102610

     436351928         436604243         442651592         449542422        
449572379         449602333         449632199         449661925        
449691450         449720945         449750082         449779180        
449808088         449835412         449864321         449893361        
449922228         449951110         449979921   

436102644

     436352108         436604250         442651600         449542430        
449572387         449602341         449632207         449661933        
449691468         449720952         449750090         449779198        
449808104         449835420         449864339         449893379        
449922236         449951128         449979939   

436102685

     436352132         436604284         442652020         449542448        
449572395         449602358         449632215         449661941        
449691476         449720960         449750108         449779206        
449808112         449835438         449864347         449893387        
449922244         449951136         449979947   

436102701

     436352140         436604359         442652608         449542455        
449572403         449602366         449632223         449661958        
449691484         449720978         449750116         449779214        
449808120         449835446         449864354         449893395        
449922251         449951144         449979954   

436102743

     436352322         436604565         442652905         449542463        
449572411         449602374         449632249         449661966        
449691492         449720986         449750124         449779222        
449808138         449835453         449864362         449893403        
449922269         449951151         449979962   

436102818

     436352363         436604664         442653507         449542471        
449572429         449602382         449632256         449661974        
449691500         449720994         449750132         449779230        
449808146         449835461         449864370         449893411        
449922277         449951169         449979970   

436102917

     436352439         436604748         442653598         449542489        
449572437         449602408         449632264         449661982        
449691518         449721000         449750140         449779248        
449808153         449835479         449864388         449893429        
449922285         449951177         449979988   

436102966

     436352538         436604763         442654604         449542497        
449572445         449602416         449632272         449661990        
449691526         449721018         449750157         449779255        
449808161         449835487         449864396         449893437        
449922293         449951185         449979996   

436102982

     436352587         436604789         442654760         449542505        
449572452         449602424         449632280         449662006        
449691534         449721026         449750165         449779263        
449808187         449835495         449864404         449893445        
449922301         449951193         449980002   

436103196

     436352652         436604821         442654794         449542513        
449572460         449602432         449632298         449662014        
449691542         449721034         449750173         449779271        
449808195         449835503         449864412         449893452        
449922319         449951201         449980010   

436103204

     436352736         436604938         442655106         449542521        
449572478         449602440         449632306         449662022        
449691559         449721042         449750181         449779289        
449808203         449835511         449864420         449893460        
449922327         449951219         449980028   

436103295

     436352785         436605117         442655262         449542539        
449572486         449602457         449632314         449662030        
449691567         449721059         449750199         449779297        
449808211         449835529         449864438         449893478        
449922335         449951227         449980036   

436103444

     436352892         436605141         442656351         449542547        
449572494         449602465         449632322         449662048        
449691575         449721067         449750207         449779305        
449808229         449835537         449864446         449893486        
449922343         449951235         449980044   

436103535

     436352900         436605182         442656484         449542554        
449572502         449602473         449632330         449662055        
449691583         449721075         449750215         449779313        
449808237         449835545         449864453         449893494        
449922350         449951243         449980051   

436103840

     436353023         436605463         442658241         449542562        
449572510         449602481         449632348         449662063        
449691591         449721083         449750223         449779321        
449808245         449835552         449864461         449893502        
449922368         449951250         449980069   

436103857

     436353254         436605497         442659173         449542570        
449572528         449602499         449632355         449662071        
449691609         449721091         449750231         449779339        
449808252         449835560         449864479         449893510        
449922376         449951268         449980077   

436103865

     436353338         436605968         442662888         449542588        
449572536         449602507         449632371         449662089        
449691617         449721109         449750249         449779347        
449808260         449835578         449864487         449893528        
449922384         449951276         449980085   

436103907

     436353437         436606032         442663571         449542596        
449572544         449602515         449632389         449662097        
449691625         449721117         449750256         449779354        
449808278         449835586         449864495         449893536        
449922392         449951284         449980093   

436104319

     436353536         436606164         442663985         449542604        
449572551         449602523         449632397         449662105        
449691633         449721125         449750264         449779362        
449808286         449835594         449864503         449893544        
449922400         449951292         449980101   

436104467

     436353593         436606172         445012552         449542612        
449572569         449602531         449632405         449662113        
449691641         449721133         449750272         449779370        
449808294         449835602         449864511         449893551        
449922418         449951300         449980119   

436104509

     436353650         436606206         445306293         449542620        
449572577         449602549         449632413         449662121        
449691658         449721141         449750280         449779388        
449808302         449835610         449864529         449893569        
449922426         449951318         449980127   

436104582

     436353726         436606339         445495351         449542638        
449572585         449602556         449632421         449662139        
449691666         449721158         449750298         449779396        
449808310         449835628         449864537         449893577        
449922434         449951326         449980135   

436104798

     436353759         436606404         445782410         449542646        
449572593         449602564         449632439         449662147        
449691674         449721166         449750306         449779404        
449808328         449835636         449864545         449893585        
449922442         449951334         449980143   

436104814

     436353767         436606438         445893175         449542661        
449572601         449602572         449632462         449662154        
449691682         449721174         449750314         449779412        
449808336         449835644         449864552         449893593        
449922459         449951342         449980150   

436104962

     436353833         436606495         445895667         449542679        
449572619         449602580         449632470         449662162        
449691690         449721182         449750322         449779420        
449808344         449835651         449864560         449893601        
449922467         449951359         449980168   

436105001

     436353866         436606578         446126849         449542687        
449572627         449602598         449632488         449662170        
449691708         449721190         449750330         449779438        
449808351         449835669         449864578         449893619        
449922475         449951367         449980176   

436105068

     436353874         436606594         446233108         449542695        
449572635         449602606         449632496         449662196        
449691716         449721208         449750348         449779446        
449808369         449835677         449864586         449893627        
449922483         449951375         449980184   

436105076

     436353965         436606610         446314387         449542703        
449572643         449602614         449632504         449662204        
449691724         449721216         449750355         449779453        
449808377         449835685         449864594         449893635        
449922491         449951383         449980192   

436105092

     436354013         436606743         446318560         449542711        
449572650         449602622         449632512         449662212        
449691732         449721224         449750363         449779461        
449808385         449835693         449864602         449893643        
449922509         449951391         449980200   

436105217

     436354062         436606834         446618092         449542729        
449572668         449602630         449632520         449662220        
449691740         449721232         449750371         449779479        
449808393         449835701         449864610         449893650        
449922517         449951409         449980218   

436105373

     436355341         436607139         446666406         449542737        
449572676         449602648         449632538         449662238        
449691757         449721240         449750389         449779487        
449808401         449835719         449864636         449893668        
449922525         449951417         449980226   

436105407

     436355358         436607311         446903098         449542745        
449572684         449602655         449632546         449662246        
449691765         449721257         449750397         449779495        
449808419         449835727         449864644         449893676        
449922533         449951425         449980234   

436105472

     436355374         436607345         447070483         449542752        
449572692         449602663         449632553         449662253        
449691773         449721265         449750405         449779503        
449808427         449835735         449864651         449893684        
449922541         449951433         449980242   

436105480

     436355416         436607386         447427923         449542760        
449572700         449602671         449632561         449662261        
449691781         449721273         449750413         449779511        
449808435         449835743         449864669         449893692        
449922558         449951441         449980259   

436105514

     436355440         436607519         447517913         449542778        
449572718         449602689         449632587         449662279        
449691799         449721281         449750421         449779529        
449808443         449835750         449864677         449893700        
449922566         449951458         449980267   

436105548

     436355473         436607568         447564691         449542786        
449572726         449602697         449632595         449662287        
449691807         449721299         449750439         449779537        
449808450         449835768         449864685         449893718        
449922574         449951466         449980275   

436105571

     436355499         436607576         447917113         449542794        
449572734         449602705         449632603         449662303        
449691815         449721307         449750447         449779545        
449808468         449835776         449864701         449893726        
449922582         449951474         449980283   

436105639

     436355523         436607691         447937954         449542802        
449572742         449602713         449632611         449662311        
449691823         449721315         449750454         449779552        
449808476         449835784         449864719         449893734        
449922590         449951482         449980291   

436105662

     436355580         436607832         447953548         449542810        
449572759         449602721         449632629         449662329        
449691831         449721323         449750462         449779560        
449808484         449835792         449864727         449893742        
449922608         449951490         449980309   

436105696

     436355622         436607840         447974262         449542828        
449572767         449602739         449632637         449662345        
449691849         449721331         449750470         449779578        
449808492         449835800         449864735         449893759        
449922616         449951508         449980317   

436105795

     436355846         436607949         448007591         449542836        
449572775         449602747         449632645         449662352        
449691856         449721349         449750488         449779586        
449808500         449835818         449864743         449893767        
449922624         449951516         449980325   

436105829

     436355861         436607972         448014514         449542844        
449572783         449602754         449632652         449662360        
449691864         449721356         449750496         449779594        
449808518         449835826         449864750         449893775        
449922632         449951524         449980333   

436105886

     436356166         436608103         448016790         449542851        
449572791         449602762         449632660         449662378        
449691872         449721364         449750504         449779602        
449808526         449835834         449864768         449893783        
449922640         449951532         449980341   

436105894

     436356273         436608152         448023747         449542869        
449572809         449602770         449632678         449662386        
449691880         449721372         449750512         449779610        
449808534         449835842         449864776         449893791        
449922657         449951540         449980358   

436106025

     436356463         436608772         448023960         449542877        
449572817         449602788         449632686         449662394        
449691898         449721380         449750520         449779628        
449808542         449835859         449864784         449893809        
449922665         449951557         449980366   

436106348

     436356612         436608855         448142703         449542885        
449572825         449602796         449632694         449662402        
449691906         449721398         449750538         449779636        
449808559         449835867         449864792         449893817        
449922673         449951565         449980374   

436106413

     436356661         436608897         448159269         449542893        
449572833         449602804         449632702         449662410        
449691914         449721406         449750546         449779644        
449808567         449835875         449864800         449893825        
449922681         449951573         449980382   

436106488

     436356687         436608962         448162040         449542901        
449572841         449602812         449632710         449662428        
449691922         449721414         449750553         449779651        
449808575         449835883         449864818         449893833        
449922699         449951581         449980390   

436106512

     436356786         436609044         448437780         449542919        
449572858         449602820         449632728         449662436        
449691930         449721422         449750561         449779669        
449808583         449835891         449864826         449893841        
449922707         449951599         449980408   

436106546

     436356810         436609069         448441865         449542927        
449572866         449602838         449632736         449662444        
449691948         449721430         449750579         449779677        
449808591         449835909         449864834         449893858        
449922715         449951607         449980416   

436106553

     436356844         436609234         448448183         449542935        
449572874         449602846         449632744         449662451        
449691955         449721448         449750587         449779685        
449808609         449835917         449864842         449893866        
449922723         449951615         449980424   

436106587

     436357081         436609291         448450510         449542943        
449572882         449602853         449632751         449662469        
449691963         449721455         449750603         449779693        
449808617         449835925         449864859         449893874        
449922731         449951623         449980432   

 

SCH-A-24



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436106827

     436357107         436609366         448455386         449542950        
449572890         449602861         449632769         449662477        
449691971         449721463         449750611         449779701        
449808625         449835933         449864867         449893882        
449922749         449951631         449980440   

436106942

     436357131         436609580         448459966         449542968        
449572916         449602879         449632785         449662485        
449691989         449721471         449750629         449779719        
449808633         449835941         449864875         449893890        
449922756         449951649         449980457   

436107031

     436357297         436609598         448460386         449542976        
449572932         449602887         449632793         449662501        
449691997         449721489         449750637         449779727        
449808658         449835958         449864883         449893908        
449922764         449951656         449980465   

436107155

     436357420         436609721         448461160         449542984        
449572940         449602895         449632801         449662519        
449692003         449721497         449750645         449779735        
449808666         449835966         449864891         449893916        
449922772         449951664         449980473   

436107205

     436357479         436609754         448463208         449542992        
449572957         449602903         449632819         449662527        
449692011         449721505         449750652         449779743        
449808674         449835974         449864909         449893924        
449922780         449951672         449980481   

436107304

     436357511         436609788         448465096         449543008        
449572965         449602911         449632827         449662535        
449692029         449721513         449750660         449779750        
449808682         449835982         449864917         449893932        
449922798         449951680         449980499   

436107346

     436357529         436609861         448472126         449543016        
449572973         449602929         449632835         449662543        
449692037         449721521         449750678         449779768        
449808690         449835990         449864925         449893940        
449922806         449951698         449980507   

436107460

     436357552         436609978         448472696         449543024        
449572981         449602937         449632843         449662550        
449692045         449721539         449750686         449779776        
449808708         449836006         449864933         449893957        
449922814         449951706         449980515   

436107502

     436357651         436610042         448473660         449543032        
449572999         449602945         449632850         449662568        
449692052         449721547         449750694         449779784        
449808716         449836014         449864941         449893965        
449922822         449951714         449980523   

436107551

     436357677         436610075         448478776         449543040        
449573005         449602952         449632868         449662576        
449692060         449721554         449750702         449779792        
449808724         449836022         449864958         449893973        
449922830         449951722         449980531   

436107569

     436357743         436610083         448487595         449543057        
449573013         449602960         449632876         449662584        
449692078         449721562         449750710         449779800        
449808732         449836030         449864966         449893981        
449922848         449951730         449980549   

436107585

     436357792         436610216         448493965         449543065        
449573021         449602978         449632884         449662592        
449692086         449721570         449750728         449779818        
449808740         449836048         449864974         449893999        
449922855         449951748         449980556   

436107593

     436357917         436610281         448496448         449543073        
449573039         449602986         449632892         449662600        
449692094         449721588         449750736         449779826        
449808757         449836055         449864982         449894005        
449922863         449951755         449980564   

436107643

     436358030         436610406         448501486         449543081        
449573047         449602994         449632900         449662618        
449692102         449721596         449750744         449779834        
449808765         449836063         449864990         449894013        
449922871         449951763         449980572   

436107650

     436358097         436610414         448503086         449543099        
449573054         449603000         449632918         449662626        
449692110         449721604         449750751         449779842        
449808773         449836071         449865005         449894021        
449922889         449951771         449980580   

436107718

     436358113         436610430         448504779         449543107        
449573062         449603018         449632934         449662634        
449692128         449721612         449750769         449779859        
449808781         449836089         449865021         449894039        
449922897         449951789         449980598   

436107726

     436358139         436610497         448505222         449543115        
449573070         449603026         449632942         449662642        
449692136         449721620         449750777         449779867        
449808799         449836097         449865039         449894047        
449922905         449951797         449980606   

436107775

     436358154         436610539         448505412         449543123        
449573088         449603034         449632959         449662659        
449692144         449721638         449750785         449779875        
449808807         449836105         449865047         449894054        
449922913         449951805         449980614   

436107825

     436358204         436610604         448506121         449543131        
449573096         449603042         449632967         449662667        
449692151         449721646         449750793         449779883        
449808815         449836113         449865054         449894062        
449922921         449951813         449980622   

436107866

     436358212         436610687         448507202         449543149        
449573104         449603059         449632975         449662675        
449692169         449721653         449750801         449779891        
449808823         449836121         449865062         449894070        
449922939         449951821         449980630   

436107965

     436358386         436610836         448509729         449543156        
449573112         449603067         449632983         449662683        
449692177         449721661         449750819         449779909        
449808831         449836139         449865070         449894088        
449922947         449951839         449980648   

436108096

     436359673         436611008         448510685         449543164        
449573120         449603075         449632991         449662691        
449692185         449721679         449750827         449779917        
449808849         449836147         449865088         449894096        
449922954         449951847         449980655   

436108203

     436359699         436611297         448518621         449543172        
449573138         449603083         449633007         449662709        
449692193         449721687         449750835         449779925        
449808856         449836154         449865096         449894104        
449922962         449951854         449980663   

436108211

     436359863         436611354         448520148         449543180        
449573146         449603091         449633015         449662717        
449692201         449721695         449750843         449779933        
449808864         449836162         449865104         449894112        
449922970         449951862         449980671   

436108229

     436359947         436611503         448522532         449543198        
449573153         449603109         449633023         449662725        
449692219         449721703         449750850         449779941        
449808872         449836170         449865112         449894120        
449922988         449951870         449980689   

436108278

     436360036         436611560         448522565         449543206        
449573161         449603117         449633031         449662733        
449692227         449721711         449750868         449779958        
449808880         449836188         449865120         449894138        
449922996         449951888         449980697   

436108302

     436360192         436611644         448522656         449543214        
449573179         449603125         449633056         449662741        
449692235         449721729         449750876         449779966        
449808898         449836196         449865138         449894146        
449923002         449951896         449980705   

436108310

     436360267         436611677         448524900         449543222        
449573187         449603133         449633064         449662766        
449692243         449721737         449750884         449779974        
449808906         449836204         449865146         449894153        
449923010         449951904         449980713   

436108393

     436360275         436611750         448529081         449543230        
449573195         449603141         449633072         449662774        
449692250         449721745         449750892         449779982        
449808914         449836212         449865153         449894161        
449923028         449951912         449980721   

436108435

     436360325         436611776         448531566         449543248        
449573203         449603158         449633080         449662782        
449692268         449721752         449750900         449779990        
449808922         449836220         449865161         449894179        
449923036         449951920         449980739   

436109235

     436360382         436611818         448531772         449543255        
449573211         449603166         449633098         449662790        
449692276         449721760         449750918         449780014        
449808930         449836238         449865179         449894187        
449923044         449951938         449980747   

436109284

     436360432         436611891         448532622         449543263        
449573229         449603174         449633106         449662808        
449692284         449721778         449750926         449780022        
449808948         449836246         449865187         449894195        
449923051         449951946         449980754   

436109417

     436360473         436611982         448534222         449543271        
449573237         449603182         449633114         449662816        
449692292         449721786         449750934         449780030        
449808955         449836253         449865195         449894203        
449923069         449951953         449980762   

436109458

     436360523         436612337         448537183         449543289        
449573245         449603190         449633122         449662824        
449692300         449721794         449750942         449780048        
449808963         449836261         449865203         449894229        
449923077         449951961         449980770   

436109599

     436360614         436612501         448541433         449543297        
449573252         449603208         449633130         449662832        
449692318         449721802         449750959         449780055        
449808971         449836279         449865211         449894237        
449923085         449951979         449980788   

436109722

     436360812         436612550         448546663         449543305        
449573260         449603216         449633148         449662840        
449692326         449721810         449750967         449780063        
449808989         449836287         449865229         449894245        
449923093         449951987         449980796   

436109847

     436360986         436612576         448547448         449543313        
449573278         449603224         449633163         449662857        
449692334         449721828         449750975         449780071        
449808997         449836295         449865237         449894252        
449923101         449951995         449980804   

436109938

     436361034         436612600         448554477         449543321        
449573286         449603232         449633171         449662865        
449692342         449721836         449750983         449780089        
449809003         449836303         449865245         449894260        
449923119         449952001         449980812   

436110019

     436361109         436612683         448560185         449543339        
449573302         449603240         449633189         449662873        
449692359         449721844         449750991         449780097        
449809011         449836311         449865252         449894278        
449923127         449952019         449980820   

436110027

     436361117         436612709         448562991         449543347        
449573310         449603257         449633197         449662881        
449692367         449721851         449751007         449780113        
449809029         449836329         449865260         449894286        
449923135         449952027         449980838   

436110035

     436361141         436612717         448565341         449543354        
449573328         449603265         449633205         449662907        
449692375         449721869         449751015         449780121        
449809037         449836337         449865278         449894294        
449923143         449952035         449980846   

436110043

     436361224         436612741         448565846         449543362        
449573336         449603273         449633221         449662915        
449692383         449721877         449751023         449780139        
449809045         449836345         449865286         449894302        
449923150         449952043         449980853   

436110084

     436361307         436612774         448568162         449543370        
449573344         449603281         449633239         449662923        
449692391         449721885         449751031         449780147        
449809052         449836352         449865294         449894310        
449923168         449952050         449980861   

436110167

     436361315         436613038         448570333         449543388        
449573351         449603299         449633247         449662931        
449692409         449721893         449751049         449780154        
449809060         449836360         449865302         449894328        
449923176         449952068         449980879   

436110274

     436361356         436613152         448571869         449543404        
449573369         449603307         449633254         449662949        
449692417         449721901         449751056         449780162        
449809078         449836378         449865310         449894336        
449923184         449952076         449980887   

436110340

     436361414         436613343         448579367         449543412        
449573377         449603315         449633262         449662956        
449692425         449721919         449751064         449780170        
449809086         449836386         449865328         449894344        
449923192         449952084         449980895   

436110548

     436361430         436613368         448587683         449543420        
449573385         449603323         449633270         449662964        
449692433         449721927         449751072         449780188        
449809094         449836394         449865336         449894351        
449923200         449952092         449980903   

436111397

     436361463         436613376         448587790         449543438        
449573393         449603331         449633288         449662972        
449692441         449721935         449751080         449780196        
449809102         449836402         449865344         449894369        
449923218         449952100         449980911   

436111496

     436361489         436613384         448587998         449543446        
449573401         449603349         449633296         449662980        
449692458         449721943         449751098         449780204        
449809110         449836410         449865351         449894377        
449923226         449952118         449980929   

436111686

     436361596         436613533         448590117         449543453        
449573419         449603356         449633304         449662998        
449692466         449721950         449751106         449780212        
449809128         449836428         449865369         449894385        
449923234         449952126         449980937   

436111835

     436361679         436613566         448590331         449543461        
449573427         449603364         449633312         449663004        
449692474         449721968         449751114         449780220        
449809136         449836436         449865377         449894393        
449923242         449952134         449980945   

436112668

     436361695         436613616         448594820         449543479        
449573435         449603372         449633338         449663012        
449692482         449721976         449751122         449780238        
449809144         449836444         449865385         449894401        
449923259         449952142         449980952   

436112726

     436361836         436613822         448600544         449543487        
449573443         449603380         449633346         449663020        
449692490         449721984         449751130         449780246        
449809151         449836451         449865393         449894419        
449923267         449952159         449980960   

436112767

     436361851         436613855         448602771         449543495        
449573450         449603398         449633353         449663038        
449692508         449721992         449751148         449780253        
449809169         449836469         449865401         449894427        
449923275         449952167         449980978   

436112817

     436361901         436613897         448603456         449543503        
449573476         449603406         449633361         449663046        
449692516         449722008         449751155         449780261        
449809177         449836477         449865419         449894435        
449923283         449952175         449980986   

436112858

     436362420         436613996         448605469         449543529        
449573484         449603414         449633379         449663053        
449692524         449722016         449751163         449780279        
449809185         449836485         449865427         449894443        
449923291         449952183         449980994   

436113138

     436362529         436614002         448611855         449543537        
449573492         449603422         449633387         449663061        
449692532         449722024         449751171         449780287        
449809193         449836493         449865435         449894450        
449923309         449952191         449981000   

436113161

     436362727         436614044         448618579         449543545        
449573500         449603430         449633395         449663079        
449692540         449722032         449751189         449780295        
449809201         449836501         449865443         449894468        
449923317         449952209         449981018   

436113377

     436362776         436614085         448624205         449543552        
449573518         449603448         449633403         449663087        
449692557         449722040         449751197         449780303        
449809219         449836519         449865450         449894476        
449923325         449952217         449981026   

436113443

     436362859         436614093         448629899         449543560        
449573526         449603455         449633429         449663095        
449692565         449722057         449751205         449780311        
449809227         449836527         449865468         449894484        
449923333         449952225         449981034   

436113575

     436362925         436614135         448629923         449543578        
449573534         449603463         449633437         449663103        
449692573         449722065         449751213         449780329        
449809235         449836535         449865476         449894492        
449923341         449952233         449981042   

436113625

     436362966         436614226         448631010         449543586        
449573542         449603471         449633452         449663111        
449692581         449722073         449751221         449780337        
449809243         449836543         449865484         449894500        
449923358         449952241         449981059   

436113682

     436362990         436614382         448632604         449543594        
449573559         449603489         449633460         449663129        
449692599         449722081         449751239         449780345        
449809250         449836550         449865492         449894518        
449923366         449952258         449981067   

436113955

     436363048         436614424         448637330         449543602        
449573567         449603497         449633478         449663137        
449692607         449722099         449751247         449780352        
449809268         449836568         449865500         449894526        
449923374         449952266         449981075   

436114060

     436363097         436614457         448640607         449543610        
449573575         449603505         449633486         449663145        
449692615         449722107         449751254         449780360        
449809276         449836576         449865518         449894534        
449923382         449952274         449981083   

436114235

     436363154         436614473         448641993         449543628        
449573583         449603513         449633494         449663152        
449692623         449722123         449751262         449780378        
449809284         449836584         449865526         449894542        
449923390         449952282         449981091   

436114276

     436363279         436614648         448643684         449543636        
449573591         449603521         449633502         449663160        
449692631         449722131         449751270         449780386        
449809292         449836592         449865534         449894559        
449923408         449952290         449981109   

436114359

     436363329         436614689         448653550         449543644        
449573609         449603539         449633510         449663178        
449692649         449722149         449751288         449780394        
449809300         449836600         449865542         449894567        
449923416         449952308         449981117   

436114425

     436363436         436614713         448655514         449543651        
449573617         449603547         449633536         449663186        
449692656         449722156         449751296         449780402        
449809318         449836618         449865559         449894575        
449923424         449952316         449981125   

436114599

     436363469         436614796         448662221         449543669        
449573625         449603554         449633544         449663194        
449692664         449722164         449751304         449780410        
449809326         449836626         449865567         449894583        
449923432         449952324         449981133   

436114656

     436363493         436614812         448670661         449543677        
449573633         449603562         449633551         449663202        
449692680         449722172         449751312         449780428        
449809334         449836634         449865575         449894591        
449923440         449952332         449981141   

436114722

     436363501         436614994         448675181         449543685        
449573641         449603570         449633569         449663210        
449692698         449722180         449751320         449780436        
449809342         449836642         449865583         449894609        
449923457         449952340         449981158   

436114730

     436363592         436615116         448689042         449543693        
449573666         449603588         449633577         449663228        
449692706         449722198         449751338         449780444        
449809359         449836659         449865591         449894617        
449923465         449952357         449981166   

 

SCH-A-25



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436114870

     436363741         436615165         448691204         449543701        
449573674         449603596         449633585         449663236        
449692714         449722206         449751346         449780451        
449809367         449836667         449865609         449894625        
449923473         449952365         449981174   

436114904

     436363840         436615173         448697631         449543727        
449573682         449603604         449633593         449663244        
449692722         449722214         449751353         449780469        
449809375         449836675         449865617         449894633        
449923481         449952373         449981182   

436114912

     436363865         436615231         448711739         449543735        
449573690         449603612         449633601         449663251        
449692730         449722222         449751361         449780477        
449809383         449836683         449865625         449894641        
449923499         449952381         449981190   

436114946

     436364186         436615272         448712398         449543743        
449573708         449603620         449633619         449663269        
449692748         449722230         449751379         449780485        
449809391         449836691         449865633         449894658        
449923507         449952399         449981208   

436114979

     436364228         436616304         448722280         449543750        
449573716         449603646         449633627         449663277        
449692755         449722248         449751387         449780493        
449809409         449836709         449865641         449894666        
449923515         449952407         449981216   

436115034

     436364244         436616338         448725051         449543768        
449573724         449603653         449633635         449663285        
449692763         449722255         449751395         449780501        
449809417         449836717         449865658         449894674        
449923523         449952415         449981224   

436115141

     436364251         436616445         448733923         449543776        
449573732         449603661         449633643         449663293        
449692771         449722263         449751403         449780519        
449809425         449836725         449865666         449894682        
449923531         449952423         449981232   

436115273

     436364392         436616510         448741314         449543784        
449573757         449603679         449633650         449663301        
449692789         449722271         449751429         449780527        
449809433         449836733         449865674         449894690        
449923549         449952431         449981240   

436115315

     436364418         436616643         448748871         449543792        
449573765         449603687         449633668         449663319        
449692797         449722289         449751437         449780535        
449809441         449836741         449865682         449894708        
449923556         449952449         449981257   

436115323

     436364590         436616759         448752691         449543800        
449573773         449603695         449633676         449663327        
449692805         449722297         449751445         449780543        
449809458         449836758         449865690         449894716        
449923564         449952456         449981265   

436115364

     436364624         436616783         448752758         449543818        
449573781         449603703         449633684         449663335        
449692813         449722305         449751452         449780550        
449809466         449836766         449865708         449894724        
449923572         449952464         449981273   

436115463

     436364699         436616825         448759159         449543826        
449573807         449603711         449633692         449663343        
449692821         449722313         449751460         449780568        
449809474         449836774         449865716         449894732        
449923580         449952472         449981281   

436115588

     436364764         436616866         448774612         449543834        
449573815         449603729         449633700         449663350        
449692839         449722321         449751478         449780576        
449809482         449836782         449865724         449894740        
449923598         449952480         449981299   

436115596

     436364855         436617096         448799585         449543842        
449573823         449603737         449633718         449663368        
449692847         449722339         449751486         449780584        
449809508         449836790         449865732         449894757        
449923606         449952498         449981307   

436115653

     436364871         436617336         448806554         449543859        
449573831         449603745         449633726         449663376        
449692854         449722347         449751494         449780592        
449809516         449836808         449865740         449894765        
449923614         449952506         449981315   

436115661

     436364921         436617419         448813790         449543867        
449573849         449603752         449633734         449663384        
449692862         449722354         449751502         449780600        
449809524         449836816         449865757         449894773        
449923622         449952514         449981323   

436115760

     436364939         436617427         448845818         449543875        
449573856         449603760         449633742         449663400        
449692870         449722362         449751510         449780618        
449809532         449836824         449865765         449894781        
449923630         449952522         449981331   

436115778

     436365043         436617484         448863100         449543883        
449573872         449603778         449633759         449663418        
449692888         449722370         449751528         449780626        
449809540         449836832         449865773         449894799        
449923648         449952530         449981349   

436115836

     436365118         436617724         448869958         449543891        
449573880         449603786         449633767         449663426        
449692896         449722388         449751536         449780634        
449809557         449836840         449865781         449894807        
449923655         449952548         449981356   

436115885

     436365159         436617740         448872499         449543909        
449573898         449603794         449633775         449663434        
449692904         449722396         449751544         449780642        
449809565         449836857         449865799         449894815        
449923663         449952555         449981364   

436115927

     436365399         436617856         448900001         449543917        
449573906         449603802         449633783         449663442        
449692912         449722404         449751551         449780659        
449809573         449836865         449865807         449894823        
449923671         449952563         449981372   

436116016

     436365407         436617914         448902148         449543925        
449573914         449603828         449633791         449663459        
449692920         449722412         449751569         449780667        
449809581         449836873         449865815         449894831        
449923689         449952571         449981380   

436116065

     436365423         436617930         448915132         449543933        
449573922         449603836         449633809         449663467        
449692938         449722420         449751577         449780675        
449809599         449836881         449865823         449894849        
449923697         449952589         449981398   

436116206

     436365654         436617963         448992271         449543941        
449573930         449603844         449633817         449663475        
449692946         449722438         449751585         449780683        
449809615         449836899         449865831         449894856        
449923705         449952597         449981406   

436116347

     436365662         436618250         448996298         449543958        
449573948         449603851         449633825         449663483        
449692953         449722446         449751593         449780691        
449809623         449836907         449865849         449894864        
449923713         449952605         449981414   

436116370

     436365779         436618326         449079813         449543966        
449573955         449603869         449633833         449663491        
449692961         449722453         449751601         449780709        
449809631         449836915         449865856         449894872        
449923721         449952613         449981422   

436116461

     436365860         436619365         449080290         449543974        
449573963         449603877         449633841         449663509        
449692979         449722461         449751619         449780717        
449809649         449836923         449865864         449894880        
449923739         449952621         449981430   

436116479

     436365878         436619373         449087071         449543982        
449573971         449603885         449633858         449663517        
449692987         449722479         449751627         449780725        
449809656         449836931         449865872         449894898        
449923747         449952639         449981448   

436116552

     436365886         436619449         449088806         449543990        
449573989         449603893         449633866         449663525        
449692995         449722487         449751635         449780733        
449809664         449836949         449865880         449894906        
449923754         449952647         449981455   

436116651

     436365944         436619464         449089226         449544006        
449573997         449603901         449633874         449663533        
449693001         449722495         449751643         449780741        
449809672         449836956         449865898         449894914        
449923762         449952654         449981463   

436116800

     436366066         436619571         449089234         449544022        
449574003         449603919         449633882         449663541        
449693019         449722503         449751650         449780758        
449809680         449836964         449865906         449894922        
449923770         449952662         449981471   

436116883

     436366132         436619621         449089853         449544048        
449574011         449603927         449633890         449663558        
449693027         449722511         449751668         449780766        
449809698         449836972         449865914         449894930        
449923788         449952670         449981489   

436117006

     436366181         436619688         449090125         449544055        
449574037         449603935         449633908         449663566        
449693035         449722529         449751676         449780774        
449809706         449836980         449865922         449894948        
449923796         449952688         449981497   

436117097

     436366249         436619878         449091636         449544063        
449574045         449603943         449633916         449663574        
449693043         449722537         449751684         449780782        
449809714         449836998         449865930         449894955        
449923804         449952696         449981505   

436117345

     436366330         436619928         449093020         449544071        
449574052         449603950         449633924         449663582        
449693050         449722545         449751692         449780790        
449809722         449837004         449865948         449894963        
449923812         449952704         449981513   

436117394

     436366405         436619936         449094812         449544089        
449574060         449603968         449633932         449663590        
449693068         449722552         449751700         449780808        
449809730         449837012         449865955         449894971        
449923820         449952712         449981521   

436117402

     436366421         436619969         449095975         449544105        
449574078         449603976         449633940         449663608        
449693076         449722560         449751718         449780816        
449809748         449837020         449865963         449894989        
449923838         449952720         449981539   

436117444

     436366454         436620082         449096015         449544113        
449574094         449603984         449633957         449663616        
449693084         449722578         449751726         449780824        
449809755         449837038         449865971         449894997        
449923846         449952738         449981547   

436117493

     436366868         436620132         449096692         449544121        
449574102         449603992         449633965         449663624        
449693092         449722586         449751734         449780832        
449809763         449837046         449865989         449895002        
449923853         449952746         449981554   

436117501

     436366900         436620157         449098219         449544139        
449574110         449604008         449633973         449663632        
449693100         449722594         449751742         449780840        
449809771         449837053         449865997         449895010        
449923861         449952753         449981562   

436117543

     436367155         436620314         449100239         449544147        
449574128         449604016         449633981         449663640        
449693118         449722602         449751759         449780857        
449809789         449837061         449866003         449895028        
449923879         449952761         449981570   

436117626

     436367973         436620512         449104215         449544154        
449574136         449604024         449633999         449663657        
449693126         449722610         449751767         449780865        
449809797         449837079         449866011         449895036        
449923887         449952779         449981588   

436117717

     436368161         436620587         449106772         449544162        
449574144         449604032         449634005         449663665        
449693134         449722628         449751775         449780873        
449809805         449837087         449866029         449895044        
449923895         449952787         449981596   

436117733

     436368278         436620611         449107481         449544170        
449574151         449604040         449634013         449663681        
449693142         449722636         449751783         449780881        
449809813         449837095         449866037         449895051        
449923903         449952795         449981604   

436117881

     436368286         436620629         449107952         449544188        
449574169         449604057         449634021         449663699        
449693159         449722644         449751791         449780899        
449809821         449837103         449866045         449895069        
449923929         449952803         449981612   

436118012

     436368294         436620694         449111731         449544196        
449574177         449604065         449634039         449663707        
449693167         449722651         449751809         449780907        
449809839         449837111         449866052         449895077        
449923937         449952811         449981620   

436118194

     436368377         436620702         449114230         449544204        
449574193         449604073         449634047         449663715        
449693175         449722669         449751817         449780915        
449809847         449837129         449866060         449895085        
449923945         449952829         449981646   

436118202

     436368427         436620736         449116581         449544212        
449574201         449604081         449634054         449663723        
449693183         449722677         449751825         449780923        
449809854         449837137         449866078         449895093        
449923952         449952837         449981661   

436118251

     436368542         436620793         449123413         449544220        
449574219         449604099         449634062         449663731        
449693191         449722685         449751841         449780931        
449809862         449837145         449866086         449895101        
449923960         449952845         449981679   

436118384

     436368559         436620835         449127075         449544238        
449574227         449604107         449634070         449663749        
449693209         449722693         449751858         449780949        
449809870         449837152         449866094         449895119        
449923978         449952852         449981687   

436118475

     436368567         436620967         449131614         449544246        
449574235         449604115         449634088         449663756        
449693217         449722701         449751866         449780956        
449809888         449837160         449866102         449895127        
449923986         449952860         449981695   

436118483

     436368583         436621023         449132000         449544253        
449574243         449604123         449634096         449663772        
449693225         449722719         449751874         449780964        
449809896         449837178         449866110         449895135        
449923994         449952878         449981711   

436118491

     436368625         436621031         449134220         449544261        
449574250         449604131         449634104         449663780        
449693233         449722727         449751882         449780972        
449809904         449837186         449866128         449895143        
449924000         449952886         449981729   

436118533

     436368815         436621346         449134238         449544279        
449574268         449604149         449634112         449663798        
449693241         449722735         449751890         449780980        
449809912         449837194         449866136         449895150        
449924018         449952894         449981737   

436118541

     436368849         436621601         449134709         449544287        
449574276         449604156         449634120         449663806        
449693258         449722743         449751908         449780998        
449809920         449837202         449866144         449895168        
449924026         449952902         449981745   

436118608

     436369011         436621650         449135896         449544295        
449574284         449604164         449634138         449663814        
449693266         449722750         449751916         449781004        
449809938         449837210         449866151         449895176        
449924034         449952910         449981778   

436118616

     436369151         436621676         449135953         449544303        
449574292         449604172         449634146         449663822        
449693274         449722768         449751924         449781012        
449809946         449837228         449866169         449895184        
449924042         449952928         449981786   

436118632

     436369318         436621692         449139039         449544311        
449574300         449604180         449634153         449663830        
449693282         449722776         449751932         449781020        
449809953         449837236         449866177         449895192        
449924059         449952936         449981794   

436118780

     436369540         436621957         449139575         449544329        
449574318         449604198         449634161         449663848        
449693290         449722784         449751940         449781046        
449809961         449837244         449866185         449895200        
449924067         449952944         449981810   

436118798

     436369599         436621965         449140185         449544337        
449574326         449604206         449634179         449663855        
449693308         449722792         449751965         449781053        
449809979         449837251         449866193         449895218        
449924075         449952951         449981844   

436118905

     436369698         436621981         449142777         449544345        
449574334         449604214         449634187         449663863        
449693316         449722800         449751973         449781061        
449809987         449837277         449866201         449895226        
449924083         449952969         449981869   

436118954

     436369813         436622021         449142819         449544352        
449574342         449604222         449634195         449663871        
449693324         449722818         449751981         449781079        
449809995         449837285         449866219         449895234        
449924091         449952977         449981877   

436119010

     436370209         436622062         449144575         449544360        
449574359         449604230         449634203         449663889        
449693332         449722826         449751999         449781087        
449810001         449837293         449866227         449895242        
449924109         449952985         449981893   

436119077

     436370357         436622146         449146802         449544378        
449574367         449604248         449634211         449663897        
449693340         449722834         449752005         449781095        
449810019         449837301         449866235         449895259        
449924117         449952993         449981901   

436119242

     436370548         436622211         449147651         449544386        
449574375         449604255         449634229         449663905        
449693357         449722842         449752013         449781103        
449810027         449837319         449866243         449895267        
449924125         449953009         449981919   

436119283

     436370589         436622237         449148378         449544394        
449574383         449604263         449634237         449663913        
449693365         449722859         449752021         449781111        
449810035         449837327         449866250         449895275        
449924133         449953017         449981927   

436119291

     436370696         436622245         449150382         449544402        
449574391         449604271         449634245         449663921        
449693373         449722867         449752039         449781129        
449810043         449837335         449866268         449895283        
449924141         449953025         449981935   

436119333

     436370720         436622260         449152503         449544410        
449574409         449604289         449634252         449663939        
449693381         449722875         449752047         449781137        
449810050         449837343         449866276         449895291        
449924158         449953033         449981943   

436119366

     436370787         436622302         449156793         449544428        
449574417         449604305         449634260         449663947        
449693399         449722883         449752054         449781145        
449810068         449837350         449866284         449895309        
449924166         449953041         449981950   

436119507

     436371173         436622443         449157304         449544436        
449574425         449604313         449634278         449663954        
449693407         449722891         449752062         449781152        
449810076         449837368         449866292         449895317        
449924174         449953058         449981968   

436119549

     436371199         436622450         449157320         449544444        
449574433         449604321         449634286         449663962        
449693415         449722909         449752070         449781160        
449810084         449837376         449866300         449895325        
449924182         449953066         449981976   

436119580

     436371389         436622518         449159250         449544451        
449574441         449604339         449634294         449663970        
449693423         449722917         449752088         449781178        
449810092         449837384         449866318         449895333        
449924190         449953074         449981992   

436119614

     436371397         436622609         449162148         449544469        
449574458         449604347         449634302         449663988        
449693431         449722925         449752096         449781186        
449810100         449837392         449866326         449895341        
449924208         449953082         449982008   

 

SCH-A-26



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436119630

     436371538         436622757         449164342         449544477        
449574466         449604354         449634310         449663996        
449693449         449722933         449752104         449781194        
449810118         449837400         449866334         449895358        
449924216         449953090         449982024   

436119861

     436371546         436622799         449167196         449544485        
449574474         449604362         449634328         449664002        
449693456         449722941         449752112         449781202        
449810126         449837418         449866342         449895366        
449924224         449953108         449982032   

436119887

     436371736         436622856         449171255         449544493        
449574482         449604370         449634336         449664010        
449693464         449722958         449752120         449781210        
449810134         449837426         449866359         449895374        
449924232         449953116         449982040   

436119929

     436371793         436622872         449177799         449544501        
449574490         449604388         449634344         449664028        
449693472         449722966         449752138         449781228        
449810142         449837434         449866367         449895382        
449924240         449953124         449982065   

436119978

     436371967         436622898         449181288         449544519        
449574508         449604396         449634351         449664036        
449693480         449722974         449752146         449781236        
449810159         449837442         449866375         449895390        
449924257         449953132         449982073   

436120000

     436372072         436622914         449182070         449544527        
449574516         449604404         449634369         449664044        
449693498         449722982         449752153         449781244        
449810167         449837459         449866383         449895408        
449924265         449953140         449982081   

436120067

     436372163         436622989         449182336         449544535        
449574524         449604412         449634377         449664051        
449693506         449722990         449752161         449781251        
449810175         449837467         449866391         449895416        
449924273         449953157         449982099   

436120083

     436372288         436623037         449184696         449544543        
449574540         449604420         449634385         449664069        
449693514         449723006         449752179         449781269        
449810183         449837475         449866409         449895424        
449924281         449953165         449982115   

436120158

     436372353         436623052         449194059         449544550        
449574557         449604438         449634393         449664077        
449693522         449723014         449752187         449781277        
449810191         449837483         449866417         449895432        
449924299         449953173         449982123   

436120166

     436372411         436623086         449195064         449544568        
449574565         449604446         449634401         449664085        
449693530         449723022         449752195         449781285        
449810209         449837491         449866425         449895440        
449924307         449953181         449982131   

436120448

     436372437         436623227         449202514         449544576        
449574573         449604453         449634419         449664093        
449693548         449723030         449752203         449781293        
449810217         449837509         449866433         449895457        
449924315         449953199         449982172   

436120562

     436372478         436623516         449203645         449544584        
449574581         449604461         449634427         449664101        
449693555         449723048         449752211         449781301        
449810225         449837517         449866441         449895465        
449924323         449953207         449982198   

436120588

     436372494         436623599         449206291         449544592        
449574599         449604479         449634435         449664119        
449693563         449723055         449752229         449781319        
449810233         449837525         449866458         449895473        
449924331         449953215         449982206   

436120604

     436372544         436623771         449207604         449544600        
449574607         449604487         449634443         449664127        
449693571         449723063         449752237         449781327        
449810241         449837533         449866466         449895481        
449924349         449953223         449982222   

436120687

     436372577         436623813         449211416         449544618        
449574615         449604495         449634450         449664135        
449693589         449723071         449752245         449781335        
449810258         449837541         449866482         449895499        
449924356         449953231         449982248   

436120810

     436372791         436623870         449214188         449544626        
449574623         449604503         449634468         449664143        
449693597         449723089         449752252         449781343        
449810266         449837558         449866490         449895507        
449924364         449953249         449982255   

436120851

     436372817         436624100         449219039         449544634        
449574631         449604511         449634476         449664150        
449693605         449723097         449752260         449781350        
449810274         449837566         449866508         449895515        
449924372         449953256         449982263   

436120976

     436372825         436624167         449224351         449544642        
449574649         449604529         449634492         449664168        
449693613         449723105         449752278         449781368        
449810282         449837574         449866516         449895523        
449924380         449953264         449982271   

436121164

     436372932         436624217         449224658         449544659        
449574656         449604537         449634500         449664176        
449693621         449723113         449752286         449781376        
449810290         449837582         449866524         449895531        
449924398         449953272         449982289   

436121172

     436373013         436624225         449225143         449544667        
449574664         449604545         449634518         449664184        
449693639         449723121         449752294         449781384        
449810308         449837590         449866532         449895549        
449924406         449953280         449982305   

436121222

     436373039         436624233         449230333         449544675        
449574672         449604552         449634526         449664192        
449693647         449723139         449752302         449781392        
449810316         449837608         449866540         449895556        
449924414         449953298         449982313   

436121339

     436373104         436624266         449232875         449544683        
449574680         449604560         449634534         449664200        
449693654         449723147         449752310         449781400        
449810324         449837616         449866557         449895564        
449924422         449953306         449982339   

436121354

     436373120         436624399         449239144         449544691        
449574698         449604578         449634542         449664218        
449693662         449723154         449752328         449781418        
449810332         449837624         449866565         449895572        
449924430         449953314         449982347   

436121362

     436373237         436624530         449241108         449544709        
449574706         449604586         449634559         449664226        
449693670         449723162         449752336         449781426        
449810340         449837632         449866573         449895580        
449924448         449953322         449982354   

436121388

     436373286         436624571         449246305         449544717        
449574722         449604594         449634567         449664234        
449693688         449723170         449752344         449781434        
449810357         449837657         449866581         449895598        
449924455         449953330         449982362   

436121420

     436374466         436624589         449247980         449544725        
449574730         449604602         449634575         449664242        
449693696         449723188         449752351         449781442        
449810365         449837665         449866599         449895606        
449924463         449953348         449982370   

436121602

     436374474         436624696         449248822         449544733        
449574748         449604610         449634583         449664259        
449693704         449723196         449752369         449781459        
449810373         449837673         449866607         449895614        
449924471         449953355         449982396   

436121842

     436374482         436624761         449255181         449544741        
449574755         449604628         449634609         449664267        
449693712         449723204         449752377         449781467        
449810381         449837681         449866615         449895622        
449924489         449953363         449982404   

436121875

     436374490         436624803         449260009         449544758        
449574763         449604636         449634617         449664275        
449693720         449723212         449752385         449781475        
449810399         449837699         449866623         449895630        
449924497         449953371         449982412   

436121891

     436374805         436624837         449260827         449544782        
449574789         449604644         449634625         449664283        
449693738         449723220         449752393         449781483        
449810407         449837707         449866631         449895648        
449924505         449953389         449982420   

436122329

     436374813         436624886         449263961         449544790        
449574797         449604651         449634633         449664291        
449693746         449723238         449752401         449781491        
449810415         449837715         449866649         449895655        
449924513         449953397         449982438   

436122410

     436374946         436624928         449273044         449544808        
449574805         449604669         449634641         449664309        
449693753         449723246         449752419         449781509        
449810423         449837723         449866656         449895663        
449924521         449953405         449982461   

436122543

     436375026         436625198         449274448         449544816        
449574813         449604677         449634658         449664317        
449693761         449723253         449752427         449781517        
449810431         449837731         449866664         449895671        
449924539         449953413         449982487   

436122659

     436375034         436625412         449277086         449544824        
449574821         449604685         449634666         449664325        
449693779         449723261         449752435         449781525        
449810449         449837749         449866672         449895689        
449924547         449953421         449982495   

436122766

     436375091         436626089         449284009         449544832        
449574839         449604693         449634674         449664333        
449693787         449723279         449752443         449781533        
449810456         449837756         449866680         449895697        
449924554         449953439         449982503   

436122964

     436375182         436626139         449288406         449544840        
449574847         449604701         449634682         449664341        
449693795         449723287         449752450         449781541        
449810464         449837764         449866698         449895705        
449924562         449953447         449982529   

436122998

     436375380         436626162         449288505         449544857        
449574854         449604719         449634690         449664358        
449693803         449723295         449752468         449781558        
449810472         449837772         449866706         449895713        
449924570         449953454         449982545   

436123012

     436375455         436626238         449289149         449544865        
449574862         449604727         449634708         449664374        
449693811         449723303         449752476         449781566        
449810480         449837780         449866714         449895721        
449924588         449953462         449982560   

436123186

     436375463         436626311         449290659         449544873        
449574870         449604735         449634716         449664382        
449693829         449723311         449752484         449781574        
449810498         449837798         449866722         449895739        
449924596         449953470         449982578   

436123236

     436375695         436626352         449293935         449544881        
449574888         449604743         449634724         449664390        
449693837         449723329         449752492         449781582        
449810506         449837806         449866730         449895747        
449924604         449953488         449982586   

436123350

     436375752         436626386         449374719         449544899        
449574896         449604750         449634732         449664408        
449693845         449723337         449752500         449781590        
449810514         449837814         449866748         449895754        
449924612         449953496         449982594   

436123368

     436375786         436626410         449377662         449544907        
449574904         449604768         449634740         449664416        
449693852         449723345         449752518         449781608        
449810522         449837822         449866755         449895762        
449924620         449953504         449982602   

436123541

     436375836         436626428         449404011         449544915        
449574912         449604776         449634757         449664424        
449693860         449723352         449752526         449781616        
449810530         449837830         449866763         449895770        
449924638         449953512         449982610   

436123574

     436375844         436626444         449478130         449544931        
449574920         449604784         449634765         449664432        
449693878         449723360         449752534         449781624        
449810548         449837848         449866771         449895788        
449924646         449953520         449982636   

436123640

     436375877         436626469         449513597         449544949        
449574938         449604792         449634773         449664440        
449693886         449723378         449752542         449781632        
449810555         449837855         449866789         449895796        
449924653         449953538         449982644   

436123657

     436375901         436626733         449513613         449544956        
449574946         449604800         449634781         449664457        
449693894         449723386         449752559         449781640        
449810563         449837863         449866797         449895804        
449924661         449953546         449982651   

436123681

     436375943         436626758         449513621         449544964        
449574953         449604818         449634799         449664465        
449693902         449723394         449752567         449781657        
449810571         449837871         449866805         449895812        
449924679         449953553         449982669   

436123715

     436376099         436626949         449513639         449544972        
449574961         449604826         449634807         449664473        
449693910         449723402         449752575         449781665        
449810589         449837889         449866813         449895820        
449924687         449953561         449982677   

436123855

     436376123         436626980         449513647         449544980        
449574979         449604834         449634815         449664481        
449693928         449723410         449752583         449781673        
449810597         449837897         449866821         449895838        
449924695         449953579         449982685   

436123905

     436376297         436627038         449513662         449544998        
449574987         449604842         449634823         449664499        
449693944         449723428         449752591         449781681        
449810605         449837905         449866839         449895846        
449924703         449953587         449982693   

436124069

     436376453         436627103         449513670         449545003        
449574995         449604859         449634831         449664507        
449693951         449723436         449752609         449781699        
449810613         449837913         449866847         449895853        
449924711         449953595         449982701   

436124119

     436376503         436627160         449513688         449545011        
449575000         449604867         449634849         449664515        
449693969         449723444         449752617         449781707        
449810621         449837921         449866854         449895861        
449924729         449953603         449982719   

436124135

     436376586         436627285         449513696         449545029        
449575018         449604875         449634856         449664523        
449693977         449723451         449752625         449781715        
449810639         449837939         449866862         449895879        
449924737         449953611         449982727   

436124192

     436376651         436627541         449513704         449545037        
449575026         449604883         449634864         449664531        
449693985         449723469         449752633         449781723        
449810647         449837947         449866870         449895887        
449924745         449953629         449982750   

436124382

     436376776         436627673         449513712         449545045        
449575034         449604891         449634872         449664549        
449693993         449723477         449752641         449781731        
449810654         449837954         449866888         449895895        
449924752         449953637         449982768   

436124390

     436376891         436627806         449513738         449545052        
449575042         449604909         449634880         449664556        
449694009         449723485         449752658         449781749        
449810662         449837962         449866896         449895903        
449924760         449953645         449982784   

436125264

     436376909         436627921         449513746         449545060        
449575059         449604917         449634898         449664564        
449694017         449723493         449752666         449781756        
449810670         449837970         449866904         449895911        
449924778         449953652         449982800   

436125405

     436376933         436628002         449513753         449545078        
449575067         449604925         449634906         449664572        
449694025         449723501         449752674         449781764        
449810688         449837988         449866912         449895929        
449924786         449953660         449982818   

436125454

     436376958         436628010         449513761         449545086        
449575083         449604933         449634914         449664580        
449694033         449723519         449752682         449781772        
449810696         449837996         449866920         449895937        
449924794         449953678         449982842   

436125975

     436377006         436628101         449513779         449545102        
449575091         449604941         449634922         449664598        
449694041         449723527         449752690         449781780        
449810704         449838002         449866938         449895945        
449924802         449953686         449982859   

436126486

     436377147         436628267         449513787         449545110        
449575109         449604958         449634948         449664606        
449694058         449723535         449752708         449781798        
449810712         449838010         449866946         449895952        
449924810         449953694         449982867   

436126577

     436377162         436628317         449513803         449545128        
449575117         449604966         449634955         449664614        
449694066         449723543         449752716         449781806        
449810720         449838028         449866953         449895960        
449924828         449953702         449982875   

436126635

     436377220         436628366         449513811         449545136        
449575125         449604982         449634963         449664622        
449694074         449723550         449752724         449781814        
449810738         449838036         449866961         449895978        
449924836         449953710         449982891   

436126791

     436377303         436628440         449513829         449545144        
449575133         449604990         449634971         449664630        
449694082         449723568         449752732         449781822        
449810746         449838044         449866979         449895986        
449924844         449953728         449982917   

436126809

     436377428         436628457         449513837         449545151        
449575141         449605005         449634989         449664648        
449694090         449723576         449752740         449781830        
449810753         449838051         449866987         449895994        
449924851         449953736         449982925   

436126932

     436377469         436628465         449513845         449545169        
449575158         449605013         449634997         449664655        
449694108         449723584         449752757         449781848        
449810761         449838069         449866995         449896000        
449924869         449953744         449982941   

436126940

     436377493         436628531         449513852         449545177        
449575166         449605021         449635002         449664663        
449694116         449723592         449752765         449781855        
449810779         449838077         449867001         449896018        
449924877         449953751         449982958   

436127013

     436377535         436628705         449513860         449545185        
449575174         449605039         449635010         449664671        
449694124         449723600         449752773         449781863        
449810787         449838085         449867019         449896026        
449924885         449953777         449982974   

436127021

     436377709         436628812         449513878         449545193        
449575182         449605047         449635028         449664689        
449694132         449723618         449752781         449781871        
449810795         449838093         449867027         449896034        
449924893         449953785         449982982   

436127120

     436377725         436628978         449513886         449545219        
449575190         449605054         449635036         449664697        
449694140         449723626         449752799         449781889        
449810803         449838101         449867035         449896059        
449924901         449953793         449982990   

436127179

     436377832         436629059         449513894         449545235        
449575208         449605062         449635044         449664705        
449694157         449723634         449752807         449781897        
449810811         449838119         449867043         449896067        
449924919         449953801         449983006   

436127203

     436377857         436629091         449513902         449545243        
449575216         449605070         449635051         449664713        
449694165         449723642         449752815         449781905        
449810829         449838127         449867050         449896075        
449924927         449953819         449983048   

436127328

     436377881         436629281         449513910         449545250        
449575224         449605088         449635069         449664721        
449694173         449723659         449752823         449781913        
449810837         449838135         449867068         449896083        
449924935         449953827         449983071   

 

SCH-A-27



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436127435

     436377964         436629323         449513928         449545268        
449575232         449605096         449635077         449664739        
449694181         449723667         449752831         449781921        
449810845         449838143         449867076         449896091        
449924943         449953835         449983097   

436127450

     436377998         436629372         449513936         449545276        
449575265         449605104         449635085         449664747        
449694199         449723675         449752849         449781939        
449810852         449838150         449867084         449896109        
449924950         449953843         449983105   

436127518

     436378038         436629398         449513951         449545284        
449575273         449605112         449635093         449664754        
449694207         449723683         449752856         449781947        
449810860         449838168         449867092         449896117        
449924968         449953850         449983139   

436127724

     436378079         436629455         449513969         449545292        
449575281         449605120         449635101         449664762        
449694215         449723691         449752864         449781954        
449810878         449838176         449867100         449896125        
449924976         449953868         449983147   

436127757

     436378202         436629554         449513977         449545300        
449575299         449605138         449635119         449664770        
449694223         449723717         449752872         449781962        
449810886         449838184         449867118         449896133        
449924984         449953876         449983154   

436127807

     436378244         436629588         449513985         449545318        
449575307         449605146         449635127         449664788        
449694231         449723725         449752880         449781970        
449810894         449838192         449867126         449896141        
449924992         449953884         449983162   

436127856

     436378368         436629646         449513993         449545326        
449575315         449605153         449635143         449664796        
449694249         449723733         449752898         449781988        
449810902         449838200         449867134         449896158        
449925007         449953892         449983170   

436127971

     436378434         436629687         449514009         449545334        
449575323         449605161         449635150         449664804        
449694256         449723741         449752906         449781996        
449810910         449838218         449867142         449896166        
449925015         449953900         449983188   

436127989

     436378467         436630388         449514017         449545342        
449575331         449605187         449635176         449664812        
449694264         449723758         449752922         449782002        
449810928         449838226         449867159         449896174        
449925023         449953918         449983196   

436128003

     436378566         436630552         449514033         449545359        
449575349         449605195         449635184         449664820        
449694272         449723766         449752930         449782010        
449810936         449838234         449867167         449896182        
449925031         449953926         449983204   

436128060

     436378640         436630677         449514041         449545375        
449575356         449605203         449635192         449664838        
449694280         449723774         449752948         449782028        
449810944         449838242         449867175         449896190        
449925049         449953934         449983238   

436128078

     436378657         436630800         449514058         449545383        
449575364         449605211         449635200         449664846        
449694298         449723782         449752955         449782036        
449810951         449838259         449867183         449896208        
449925056         449953942         449983246   

436128094

     436378699         436630818         449514074         449545391        
449575372         449605229         449635218         449664853        
449694306         449723790         449752963         449782044        
449810969         449838267         449867191         449896216        
449925064         449953959         449983253   

436128102

     436378764         436630859         449514082         449545409        
449575380         449605237         449635226         449664861        
449694314         449723808         449752971         449782051        
449810977         449838275         449867209         449896224        
449925072         449953967         449983261   

436128219

     436378814         436630883         449514116         449545417        
449575398         449605245         449635234         449664879        
449694322         449723816         449752989         449782069        
449810985         449838283         449867217         449896232        
449925080         449953975         449983279   

436129126

     436378889         436630958         449514124         449545425        
449575414         449605252         449635242         449664887        
449694330         449723832         449752997         449782077        
449810993         449838291         449867225         449896240        
449925098         449953983         449983287   

436129167

     436379283         436630966         449514132         449545433        
449575422         449605278         449635259         449664895        
449694348         449723840         449753003         449782085        
449811009         449838309         449867233         449896257        
449925106         449953991         449983295   

436129282

     436379309         436630974         449514157         449545441        
449575430         449605286         449635267         449664903        
449694355         449723857         449753011         449782093        
449811017         449838317         449867241         449896265        
449925114         449954007         449983329   

436129308

     436379457         436631121         449514165         449545458        
449575448         449605294         449635275         449664911        
449694363         449723865         449753029         449782101        
449811025         449838333         449867258         449896273        
449925122         449954015         449983337   

436129464

     436379531         436631204         449514181         449545466        
449575455         449605310         449635283         449664929        
449694371         449723873         449753037         449782119        
449811033         449838341         449867266         449896281        
449925130         449954023         449983345   

436129498

     436379598         436631212         449514199         449545474        
449575463         449605328         449635291         449664937        
449694389         449723881         449753045         449782127        
449811041         449838358         449867274         449896299        
449925148         449954031         449983352   

436129514

     436379655         436631295         449514207         449545482        
449575471         449605336         449635309         449664945        
449694397         449723899         449753052         449782135        
449811058         449838366         449867282         449896307        
449925155         449954049         449983360   

436129639

     436379853         436631303         449514215         449545490        
449575489         449605344         449635317         449664952        
449694413         449723907         449753060         449782143        
449811066         449838374         449867290         449896315        
449925163         449954056         449983378   

436129746

     436379986         436631899         449514223         449545508        
449575497         449605351         449635325         449664960        
449694421         449723915         449753078         449782150        
449811074         449838382         449867308         449896323        
449925171         449954064         449983394   

436129811

     436380018         436631931         449514231         449545516        
449575513         449605369         449635333         449664978        
449694439         449723923         449753086         449782168        
449811082         449838390         449867316         449896331        
449925189         449954072         449983402   

436130041

     436380026         436631972         449514249         449545524        
449575521         449605377         449635341         449664986        
449694447         449723931         449753094         449782176        
449811090         449838408         449867324         449896349        
449925197         449954080         449983410   

436130132

     436380042         436631980         449514256         449545532        
449575539         449605385         449635358         449664994        
449694454         449723949         449753102         449782184        
449811108         449838416         449867332         449896356        
449925205         449954098         449983428   

436130140

     436380471         436632004         449514272         449545540        
449575547         449605393         449635366         449665017        
449694462         449723956         449753110         449782192        
449811116         449838424         449867340         449896364        
449925213         449954106         449983436   

436130157

     436380539         436632327         449514306         449545557        
449575554         449605401         449635374         449665025        
449694470         449723964         449753128         449782200        
449811124         449838432         449867357         449896372        
449925221         449954114         449983451   

436130223

     436380562         436632343         449514314         449545565        
449575562         449605419         449635382         449665033        
449694488         449723972         449753136         449782218        
449811132         449838440         449867365         449896380        
449925239         449954122         449983469   

436130348

     436380646         436632509         449514322         449545573        
449575570         449605427         449635390         449665058        
449694496         449723980         449753144         449782226        
449811140         449838457         449867373         449896398        
449925247         449954130         449983477   

436130355

     436380711         436632582         449514330         449545581        
449575588         449605435         449635408         449665066        
449694504         449723998         449753151         449782234        
449811157         449838465         449867381         449896406        
449925254         449954148         449983485   

436130363

     436380760         436632608         449514348         449545599        
449575596         449605443         449635416         449665074        
449694512         449724004         449753169         449782242        
449811165         449838473         449867399         449896414        
449925262         449954155         449983493   

436130389

     436380786         436632616         449514355         449545607        
449575604         449605450         449635424         449665082        
449694520         449724012         449753177         449782259        
449811173         449838481         449867407         449896422        
449925270         449954163         449983501   

436130439

     436380836         436632640         449514363         449545615        
449575612         449605468         449635432         449665090        
449694538         449724020         449753185         449782267        
449811181         449838499         449867415         449896430        
449925288         449954171         449983519   

436130454

     436380844         436632657         449514371         449545623        
449575620         449605476         449635440         449665108        
449694546         449724038         449753193         449782275        
449811199         449838507         449867423         449896448        
449925296         449954189         449983527   

436130462

     436380901         436632707         449514389         449545631        
449575638         449605484         449635457         449665116        
449694553         449724046         449753201         449782283        
449811207         449838515         449867431         449896455        
449925304         449954197         449983568   

436130538

     436380919         436632731         449514397         449545649        
449575646         449605492         449635465         449665124        
449694561         449724053         449753219         449782291        
449811215         449838523         449867449         449896463        
449925312         449954205         449983592   

436130553

     436381016         436632855         449514405         449545656        
449575653         449605500         449635473         449665132        
449694579         449724061         449753227         449782309        
449811223         449838531         449867456         449896471        
449925320         449954213         449983600   

436130660

     436381123         436632962         449514439         449545664        
449575661         449605518         449635481         449665140        
449694587         449724079         449753235         449782317        
449811231         449838549         449867464         449896489        
449925338         449954221         449983618   

436130686

     436381222         436632988         449514447         449545672        
449575679         449605526         449635499         449665157        
449694595         449724087         449753243         449782325        
449811249         449838556         449867472         449896497        
449925346         449954239         449983626   

436130694

     436381602         436633119         449514454         449545680        
449575687         449605534         449635507         449665165        
449694603         449724095         449753250         449782333        
449811256         449838564         449867480         449896505        
449925353         449954247         449983634   

436130777

     436381610         436633168         449514462         449545698        
449575695         449605542         449635515         449665173        
449694629         449724103         449753268         449782341        
449811264         449838572         449867498         449896513        
449925361         449954254         449983642   

436130793

     436381685         436633234         449514470         449545706        
449575703         449605559         449635523         449665181        
449694637         449724111         449753276         449782358        
449811272         449838580         449867506         449896521        
449925379         449954262         449983659   

436130801

     436381909         436633242         449514496         449545714        
449575711         449605567         449635531         449665199        
449694645         449724129         449753284         449782366        
449811280         449838598         449867514         449896539        
449925387         449954270         449983667   

436130827

     436381941         436634497         449514504         449545722        
449575729         449605575         449635549         449665207        
449694652         449724137         449753292         449782374        
449811298         449838606         449867522         449896547        
449925395         449954288         449983675   

436130983

     436382048         436634513         449514520         449545730        
449575737         449605583         449635556         449665215        
449694660         449724145         449753300         449782382        
449811306         449838614         449867530         449896554        
449925403         449954296         449983691   

436131007

     436382089         436634539         449514538         449545755        
449575745         449605591         449635564         449665223        
449694678         449724152         449753318         449782390        
449811314         449838622         449867548         449896562        
449925411         449954304         449983709   

436131072

     436382105         436634547         449514553         449545763        
449575752         449605609         449635572         449665231        
449694686         449724160         449753326         449782408        
449811322         449838630         449867555         449896570        
449925429         449954312         449983717   

436131155

     436382287         436634646         449514561         449545771        
449575760         449605617         449635580         449665249        
449694694         449724178         449753334         449782416        
449811330         449838648         449867563         449896588        
449925437         449954338         449983733   

436131189

     436383723         436634729         449514579         449545789        
449575778         449605625         449635598         449665256        
449694702         449724186         449753342         449782424        
449811348         449838655         449867571         449896596        
449925445         449954346         449983741   

436131197

     436383871         436634760         449514595         449545797        
449575786         449605633         449635606         449665264        
449694710         449724194         449753359         449782432        
449811355         449838663         449867589         449896604        
449925452         449954353         449983758   

436131296

     436383889         436634851         449514603         449545805        
449575794         449605641         449635614         449665272        
449694728         449724202         449753367         449782440        
449811363         449838671         449867597         449896612        
449925460         449954361         449983766   

436131304

     436383905         436634901         449514611         449545813        
449575802         449605658         449635622         449665280        
449694736         449724210         449753375         449782457        
449811371         449838689         449867605         449896620        
449925478         449954379         449983782   

436131502

     436383939         436635098         449514629         449545821        
449575810         449605666         449635630         449665298        
449694744         449724228         449753383         449782465        
449811389         449838697         449867613         449896638        
449925486         449954387         449983790   

436131551

     436383954         436635130         449514637         449545839        
449575828         449605674         449635648         449665306        
449694751         449724236         449753391         449782473        
449811397         449838705         449867621         449896646        
449925494         449954395         449983808   

436131627

     436384002         436635221         449514652         449545847        
449575836         449605682         449635655         449665314        
449694769         449724244         449753409         449782481        
449811405         449838713         449867639         449896653        
449925502         449954403         449983816   

436131833

     436384101         436635288         449514660         449545854        
449575844         449605690         449635663         449665322        
449694777         449724251         449753417         449782499        
449811413         449838721         449867647         449896661        
449925510         449954411         449983824   

436131916

     436384150         436635296         449514686         449545862        
449575851         449605708         449635671         449665330        
449694785         449724269         449753425         449782515        
449811421         449838739         449867654         449896679        
449925528         449954429         449983832   

436131957

     436384259         436635411         449514694         449545870        
449575869         449605716         449635689         449665348        
449694801         449724277         449753433         449782523        
449811439         449838747         449867662         449896687        
449925536         449954437         449983840   

436131999

     436384283         436635437         449514702         449545888        
449575877         449605724         449635697         449665355        
449694819         449724285         449753441         449782531        
449811447         449838754         449867670         449896695        
449925544         449954445         449983857   

436132039

     436384689         436635445         449514710         449545896        
449575885         449605732         449635705         449665363        
449694827         449724293         449753458         449782549        
449811454         449838762         449867688         449896703        
449925551         449954452         449983881   

436132195

     436384747         436635700         449514728         449545904        
449575893         449605740         449635713         449665371        
449694835         449724301         449753466         449782556        
449811462         449838770         449867696         449896711        
449925569         449954460         449983899   

436132229

     436384770         436635767         449514736         449545912        
449575919         449605757         449635721         449665389        
449694843         449724319         449753474         449782564        
449811470         449838788         449867704         449896729        
449925577         449954478         449983907   

436132237

     436384804         436635783         449514744         449545920        
449575935         449605765         449635739         449665397        
449694850         449724327         449753482         449782572        
449811488         449838796         449867712         449896737        
449925585         449954486         449983923   

436132294

     436384812         436635858         449514751         449545938        
449575943         449605773         449635747         449665405        
449694868         449724335         449753490         449782580        
449811496         449838804         449867720         449896745        
449925593         449954494         449983931   

436132385

     436384820         436636013         449514769         449545946        
449575950         449605799         449635754         449665413        
449694876         449724343         449753508         449782598        
449811504         449838812         449867738         449896752        
449925601         449954502         449983949   

436132443

     436384853         436636054         449514777         449545953        
449575968         449605807         449635770         449665421        
449694884         449724350         449753516         449782606        
449811512         449838820         449867746         449896760        
449925619         449954510         449983956   

436132476

     436384952         436636138         449514793         449545961        
449575976         449605815         449635788         449665439        
449694892         449724368         449753524         449782614        
449811520         449838838         449867753         449896778        
449925627         449954528         449983964   

436132518

     436385108         436636161         449514801         449545979        
449575984         449605823         449635796         449665447        
449694900         449724376         449753532         449782622        
449811538         449838846         449867761         449896786        
449925635         449954536         449983972   

436132591

     436385306         436636187         449514819         449545987        
449575992         449605831         449635804         449665454        
449694918         449724384         449753540         449782630        
449811546         449838853         449867779         449896794        
449925643         449954544         449983980   

436132617

     436385314         436636211         449514835         449545995        
449576008         449605849         449635812         449665462        
449694926         449724392         449753557         449782648        
449811553         449838861         449867787         449896802        
449925650         449954551         449983998   

436132633

     436385389         436636260         449514868         449546001        
449576032         449605856         449635820         449665470        
449694934         449724400         449753565         449782655        
449811561         449838879         449867795         449896810        
449925668         449954569         449984004   

 

SCH-A-28



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436132823

     436385405         436636302         449514876         449546019        
449576040         449605864         449635838         449665488        
449694942         449724418         449753573         449782663        
449811579         449838887         449867803         449896828        
449925676         449954577         449984012   

436132930

     436385462         436636328         449514892         449546027        
449576057         449605872         449635846         449665496        
449694959         449724426         449753581         449782671        
449811587         449838895         449867811         449896836        
449925684         449954585         449984020   

436133086

     436385470         436636427         449514918         449546043        
449576065         449605898         449635853         449665504        
449694967         449724434         449753599         449782689        
449811595         449838903         449867829         449896844        
449925692         449954593         449984038   

436133177

     436385512         436636450         449514926         449546050        
449576073         449605906         449635861         449665512        
449694975         449724442         449753607         449782697        
449811603         449838911         449867837         449896851        
449925700         449954601         449984046   

436133193

     436385520         436636526         449514934         449546068        
449576081         449605914         449635879         449665520        
449694983         449724459         449753615         449782705        
449811611         449838929         449867845         449896869        
449925718         449954619         449984053   

436133201

     436385538         436636559         449514942         449546076        
449576099         449605930         449635887         449665538        
449694991         449724475         449753623         449782713        
449811629         449838937         449867852         449896877        
449925726         449954627         449984061   

436133243

     436385561         436636633         449514967         449546084        
449576107         449605948         449635895         449665546        
449695006         449724483         449753631         449782721        
449811637         449838945         449867860         449896885        
449925734         449954635         449984079   

436133284

     436385587         436636682         449514975         449546092        
449576115         449605955         449635903         449665553        
449695014         449724491         449753649         449782739        
449811645         449838952         449867878         449896893        
449925742         449954643         449984087   

436133292

     436385710         436636708         449514991         449546100        
449576123         449605963         449635911         449665561        
449695022         449724509         449753664         449782747        
449811652         449838960         449867886         449896901        
449925759         449954650         449984095   

436133334

     436385744         436636880         449515006         449546118        
449576131         449605971         449635929         449665579        
449695048         449724517         449753672         449782754        
449811660         449838978         449867894         449896919        
449925767         449954668         449984103   

436133359

     436385827         436636997         449515014         449546126        
449576149         449605989         449635937         449665587        
449695055         449724525         449753680         449782762        
449811678         449838986         449867902         449896927        
449925775         449954676         449984111   

436133482

     436385850         436637060         449515022         449546134        
449576156         449605997         449635945         449665595        
449695063         449724533         449753698         449782770        
449811686         449838994         449867910         449896935        
449925783         449954684         449984129   

436133557

     436385884         436637300         449515030         449546142        
449576164         449606011         449635952         449665603        
449695071         449724541         449753706         449782788        
449811694         449839000         449867928         449896943        
449925791         449954692         449984137   

436133607

     436385983         436637359         449515048         449546159        
449576172         449606029         449635960         449665611        
449695089         449724558         449753714         449782796        
449811702         449839018         449867936         449896950        
449925809         449954700         449984152   

436133730

     436386155         436637367         449515055         449546167        
449576180         449606037         449635978         449665629        
449695097         449724566         449753722         449782804        
449811710         449839026         449867944         449896968        
449925817         449954718         449984160   

436133821

     436386163         436637474         449515063         449546175        
449576198         449606045         449635986         449665637        
449695105         449724574         449753730         449782812        
449811728         449839034         449867951         449896976        
449925825         449954726         449984194   

436133896

     436386254         436637516         449515071         449546183        
449576206         449606052         449635994         449665645        
449695113         449724582         449753748         449782820        
449811736         449839042         449867969         449896984        
449925833         449954734         449984228   

436133953

     436386296         436637573         449515089         449546191        
449576214         449606060         449636000         449665652        
449695121         449724590         449753755         449782838        
449811744         449839059         449867977         449896992        
449925841         449954742         449984236   

436133979

     436386395         436637607         449515097         449546209        
449576222         449606078         449636018         449665660        
449695139         449724608         449753763         449782846        
449811751         449839067         449867985         449897008        
449925858         449954759         449984244   

436134076

     436386452         436637698         449515105         449546217        
449576230         449606086         449636026         449665678        
449695147         449724624         449753771         449782853        
449811769         449839075         449867993         449897016        
449925866         449954767         449984251   

436134191

     436386460         436637714         449515113         449546225        
449576248         449606094         449636034         449665686        
449695154         449724632         449753789         449782861        
449811777         449839083         449868009         449897024        
449925874         449954775         449984277   

436134217

     436386502         436638050         449515121         449546233        
449576255         449606102         449636042         449665694        
449695162         449724640         449753797         449782879        
449811785         449839091         449868017         449897032        
449925882         449954783         449984285   

436134233

     436386643         436638167         449515139         449546241        
449576271         449606110         449636059         449665702        
449695170         449724657         449753805         449782887        
449811793         449839109         449868025         449897040        
449925890         449954791         449984301   

436134357

     436386692         436638225         449515147         449546258        
449576289         449606128         449636067         449665710        
449695188         449724665         449753813         449782895        
449811801         449839117         449868033         449897057        
449925908         449954809         449984319   

436134431

     436386742         436638316         449515154         449546266        
449576297         449606136         449636075         449665728        
449695196         449724673         449753821         449782903        
449811819         449839125         449868058         449897065        
449925916         449954817         449984327   

436134472

     436386874         436638324         449515162         449546274        
449576305         449606144         449636083         449665736        
449695204         449724681         449753839         449782911        
449811827         449839133         449868066         449897073        
449925924         449954825         449984343   

436134548

     436386882         436638365         449515170         449546290        
449576313         449606151         449636091         449665744        
449695212         449724699         449753847         449782929        
449811835         449839141         449868074         449897081        
449925932         449954833         449984350   

436134571

     436386908         436638381         449515188         449546308        
449576321         449606169         449636109         449665751        
449695220         449724707         449753854         449782937        
449811843         449839158         449868082         449897099        
449925940         449954841         449984376   

436134662

     436386916         436638415         449515196         449546316        
449576339         449606177         449636117         449665769        
449695238         449724715         449753862         449782945        
449811850         449839166         449868090         449897107        
449925957         449954858         449984384   

436134753

     436386924         436638472         449515204         449546324        
449576347         449606185         449636125         449665777        
449695246         449724723         449753870         449782952        
449811868         449839174         449868108         449897115        
449925965         449954866         449984392   

436134795

     436386940         436638589         449515212         449546340        
449576354         449606193         449636133         449665785        
449695253         449724731         449753888         449782960        
449811876         449839182         449868116         449897123        
449925973         449954874         449984400   

436134977

     436386973         436638613         449515220         449546357        
449576362         449606201         449636141         449665793        
449695261         449724749         449753896         449782978        
449811884         449839190         449868124         449897131        
449925981         449954882         449984418   

436135008

     436386981         436638639         449515238         449546365        
449576370         449606219         449636158         449665801        
449695279         449724756         449753904         449782986        
449811892         449839208         449868132         449897149        
449925999         449954890         449984434   

436135057

     436387062         436638753         449515253         449546373        
449576388         449606227         449636166         449665819        
449695287         449724764         449753912         449782994        
449811900         449839224         449868140         449897156        
449926005         449954908         449984442   

436135081

     436387070         436638944         449515261         449546381        
449576396         449606235         449636174         449665827        
449695295         449724772         449753920         449783000        
449811918         449839232         449868157         449897164        
449926013         449954916         449984459   

436135149

     436387112         436638969         449515279         449546399        
449576404         449606243         449636182         449665835        
449695303         449724780         449753938         449783018        
449811926         449839240         449868165         449897172        
449926021         449954924         449984475   

436135255

     436387294         436639090         449515295         449546407        
449576412         449606250         449636190         449665850        
449695311         449724798         449753946         449783026        
449811934         449839257         449868173         449897180        
449926039         449954932         449984483   

436135297

     436387302         436639280         449515303         449546415        
449576420         449606268         449636208         449665868        
449695329         449724806         449753953         449783034        
449811942         449839265         449868181         449897198        
449926047         449954940         449984517   

436135487

     436387393         436639389         449515311         449546423        
449576438         449606276         449636216         449665876        
449695337         449724814         449753961         449783042        
449811959         449839273         449868199         449897206        
449926054         449954957         449984525   

436135537

     436387450         436639405         449515329         449546431        
449576446         449606284         449636224         449665884        
449695345         449724822         449753979         449783059        
449811967         449839281         449868207         449897214        
449926062         449954965         449984533   

436135578

     436387526         436639470         449515337         449546449        
449576453         449606292         449636232         449665892        
449695352         449724830         449753987         449783067        
449811975         449839299         449868215         449897222        
449926070         449954973         449984558   

436135743

     436387567         436639538         449515345         449546456        
449576461         449606300         449636240         449665900        
449695360         449724848         449753995         449783075        
449811983         449839307         449868223         449897230        
449926088         449954981         449984566   

436135818

     436387583         436639561         449515352         449546464        
449576479         449606318         449636257         449665918        
449695378         449724855         449754001         449783083        
449811991         449839315         449868231         449897248        
449926096         449954999         449984574   

436135941

     436387609         436639579         449515360         449546472        
449576487         449606334         449636265         449665926        
449695386         449724863         449754019         449783091        
449812007         449839323         449868249         449897255        
449926104         449955004         449984590   

436136063

     436387732         436639595         449515378         449546480        
449576495         449606342         449636273         449665934        
449695394         449724871         449754027         449783109        
449812015         449839331         449868256         449897263        
449926112         449955012         449984616   

436136113

     436387823         436639694         449515386         449546498        
449576503         449606359         449636281         449665942        
449695402         449724889         449754035         449783117        
449812023         449839349         449868264         449897271        
449926120         449955020         449984632   

436136550

     436387914         436639710         449515394         449546506        
449576511         449606367         449636299         449665959        
449695410         449724897         449754043         449783125        
449812031         449839356         449868272         449897289        
449926138         449955038         449984640   

436136576

     436388003         436639744         449515402         449546514        
449576537         449606375         449636307         449665967        
449695428         449724905         449754068         449783133        
449812049         449839364         449868280         449897297        
449926146         449955046         449984665   

436136626

     436388011         436639751         449515410         449546522        
449576545         449606383         449636315         449665975        
449695436         449724913         449754076         449783141        
449812056         449839372         449868298         449897305        
449926153         449955053         449984699   

436137202

     436388169         436639835         449515428         449546530        
449576552         449606391         449636323         449665983        
449695444         449724921         449754084         449783158        
449812064         449839380         449868306         449897313        
449926161         449955061         449984707   

436137384

     436388276         436639942         449515451         449546548        
449576560         449606409         449636331         449665991        
449695451         449724939         449754092         449783166        
449812072         449839398         449868314         449897321        
449926179         449955079         449984715   

436137392

     436389944         436639967         449515469         449546555        
449576578         449606417         449636349         449666007        
449695469         449724947         449754100         449783174        
449812080         449839406         449868322         449897339        
449926187         449955087         449984723   

436137442

     436389985         436639991         449515477         449546563        
449576586         449606425         449636356         449666015        
449695477         449724954         449754118         449783182        
449812098         449839414         449868330         449897347        
449926195         449955095         449984764   

436137533

     436390074         436640007         449515485         449546571        
449576594         449606433         449636364         449666023        
449695485         449724962         449754126         449783190        
449812106         449839422         449868348         449897354        
449926203         449955103         449984772   

436137624

     436390108         436640122         449515493         449546589        
449576602         449606441         449636372         449666031        
449695493         449724970         449754134         449783208        
449812114         449839430         449868355         449897362        
449926211         449955111         449984780   

436137640

     436390298         436640288         449515519         449546597        
449576610         449606458         449636380         449666049        
449695519         449724988         449754142         449783216        
449812122         449839448         449868363         449897370        
449926229         449955129         449984798   

436137814

     436390330         436640445         449515527         449546605        
449576628         449606466         449636398         449666056        
449695527         449724996         449754159         449783224        
449812130         449839455         449868371         449897388        
449926237         449955137         449984822   

436137822

     436390363         436640452         449515535         449546613        
449576636         449606474         449636406         449666064        
449695535         449725001         449754167         449783232        
449812148         449839463         449868389         449897396        
449926245         449955145         449984830   

436137889

     436390397         436640585         449515543         449546621        
449576644         449606482         449636414         449666072        
449695543         449725027         449754175         449783240        
449812155         449839471         449868397         449897404        
449926252         449955152         449984848   

436137905

     436390462         436640700         449515550         449546639        
449576651         449606490         449636422         449666080        
449695550         449725035         449754183         449783257        
449812163         449839489         449868405         449897412        
449926260         449955178         449984855   

436137913

     436390496         436640742         449515568         449546647        
449576669         449606508         449636430         449666098        
449695568         449725043         449754191         449783265        
449812171         449839497         449868413         449897420        
449926278         449955186         449984863   

436137954

     436390520         436640783         449515576         449546654        
449576677         449606524         449636448         449666106        
449695576         449725050         449754209         449783273        
449812189         449839505         449868421         449897438        
449926286         449955194         449984871   

436137988

     436390553         436640924         449515592         449546662        
449576685         449606532         449636455         449666114        
449695584         449725068         449754217         449783281        
449812197         449839513         449868439         449897446        
449926294         449955202         449984897   

436137996

     436390595         436640957         449515600         449546670        
449576693         449606540         449636463         449666122        
449695592         449725084         449754225         449783299        
449812205         449839521         449868447         449897453        
449926302         449955210         449984905   

436138002

     436390686         436641005         449515618         449546688        
449576701         449606557         449636471         449666130        
449695600         449725092         449754233         449783307        
449812213         449839539         449868454         449897461        
449926310         449955228         449984939   

436138010

     436390694         436641112         449515626         449546696        
449576719         449606565         449636489         449666148        
449695618         449725100         449754241         449783315        
449812221         449839547         449868462         449897479        
449926328         449955236         449984962   

436138044

     436390769         436641153         449515634         449546704        
449576727         449606573         449636497         449666155        
449695626         449725118         449754258         449783323        
449812239         449839554         449868470         449897487        
449926336         449955244         449984996   

436138283

     436390777         436641161         449515659         449546712        
449576735         449606581         449636505         449666163        
449695634         449725126         449754274         449783331        
449812247         449839562         449868488         449897495        
449926344         449955251         449985001   

436138424

     436390835         436641187         449515667         449546720        
449576743         449606599         449636513         449666171        
449695642         449725134         449754282         449783349        
449812254         449839570         449868496         449897503        
449926351         449955269         449985019   

436138440

     436390843         436641211         449515675         449546738        
449576750         449606607         449636521         449666189        
449695659         449725142         449754290         449783356        
449812270         449839588         449868504         449897511        
449926369         449955277         449985035   

436138457

     436390942         436641336         449515683         449546746        
449576768         449606615         449636539         449666197        
449695667         449725159         449754308         449783364        
449812288         449839596         449868512         449897529        
449926377         449955285         449985043   

436138523

     436390967         436641468         449515691         449546753        
449576776         449606623         449636547         449666205        
449695675         449725167         449754316         449783372        
449812296         449839604         449868520         449897537        
449926385         449955293         449985050   

436138549

     436390975         436641534         449515709         449546761        
449576784         449606631         449636554         449666213        
449695683         449725175         449754324         449783380        
449812304         449839612         449868538         449897545        
449926393         449955301         449985068   

 

SCH-A-29



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436138580

     436391015         436641575         449515717         449546779        
449576792         449606649         449636562         449666221        
449695691         449725183         449754332         449783398        
449812312         449839620         449868546         449897552        
449926401         449955319         449985076   

436138598

     436391056         436641724         449515725         449546787        
449576800         449606656         449636570         449666239        
449695709         449725191         449754340         449783406        
449812320         449839638         449868553         449897560        
449926419         449955327         449985084   

436138697

     436391114         436641740         449515733         449546795        
449576818         449606672         449636596         449666247        
449695717         449725209         449754357         449783414        
449812338         449839646         449868561         449897578        
449926427         449955335         449985092   

436138713

     436391130         436641856         449515758         449546803        
449576826         449606680         449636604         449666254        
449695725         449725217         449754365         449783422        
449812346         449839653         449868579         449897586        
449926435         449955343         449985100   

436138879

     436391205         436642383         449515766         449546811        
449576842         449606706         449636612         449666262        
449695733         449725225         449754373         449783430        
449812353         449839661         449868587         449897594        
449926443         449955350         449985118   

436138986

     436391353         436642391         449515774         449546829        
449576859         449606714         449636620         449666270        
449695741         449725233         449754381         449783448        
449812361         449839679         449868595         449897602        
449926450         449955368         449985126   

436139109

     436391379         436642417         449515782         449546837        
449576867         449606722         449636638         449666288        
449695758         449725241         449754399         449783455        
449812379         449839687         449868603         449897610        
449926468         449955376         449985142   

436139141

     436391478         436642433         449515790         449546845        
449576875         449606730         449636646         449666296        
449695766         449725258         449754407         449783463        
449812387         449839695         449868611         449897628        
449926476         449955384         449985159   

436139208

     436391510         436642615         449515808         449546852        
449576883         449606748         449636653         449666304        
449695774         449725266         449754415         449783471        
449812395         449839703         449868629         449897636        
449926484         449955392         449985167   

436139224

     436391544         436642714         449515832         449546860        
449576891         449606755         449636661         449666312        
449695790         449725274         449754423         449783489        
449812403         449839711         449868637         449897644        
449926492         449955400         449985175   

436139331

     436391924         436642839         449515840         449546878        
449576909         449606763         449636679         449666320        
449695808         449725282         449754431         449783497        
449812411         449839729         449868645         449897651        
449926500         449955418         449985225   

436139406

     436391981         436643225         449515857         449546886        
449576917         449606771         449636687         449666338        
449695816         449725290         449754449         449783505        
449812429         449839737         449868652         449897669        
449926518         449955426         449985233   

436139463

     436392013         436643381         449515865         449546894        
449576925         449606789         449636695         449666346        
449695824         449725308         449754456         449783513        
449812437         449839745         449868660         449897677        
449926526         449955434         449985241   

436139612

     436392245         436643464         449515873         449546902        
449576933         449606797         449636703         449666353        
449695832         449725316         449754464         449783521        
449812445         449839752         449868678         449897685        
449926534         449955442         449985274   

436139679

     436392286         436643563         449515881         449546910        
449576941         449606805         449636711         449666379        
449695840         449725324         449754472         449783539        
449812452         449839760         449868686         449897693        
449926542         449955459         449985290   

436139802

     436392344         436643605         449515899         449546928        
449576958         449606813         449636729         449666387        
449695857         449725332         449754480         449783547        
449812460         449839778         449868694         449897701        
449926559         449955467         449985308   

436139877

     436392351         436643688         449515907         449546936        
449576966         449606821         449636737         449666395        
449695865         449725340         449754498         449783554        
449812478         449839786         449868702         449897719        
449926567         449955475         449985316   

436139893

     436392484         436643753         449515923         449546944        
449576974         449606839         449636745         449666403        
449695873         449725357         449754506         449783562        
449812486         449839794         449868710         449897727        
449926575         449955483         449985324   

436139901

     436392492         436643779         449515931         449546951        
449576982         449606847         449636752         449666411        
449695881         449725365         449754514         449783570        
449812494         449839802         449868728         449897735        
449926583         449955491         449985332   

436139943

     436392575         436643886         449515949         449546969        
449576990         449606854         449636760         449666429        
449695899         449725373         449754522         449783588        
449812502         449839810         449868736         449897743        
449926591         449955509         449985357   

436139984

     436392625         436644025         449515956         449546977        
449577006         449606862         449636778         449666437        
449695907         449725381         449754530         449783596        
449812510         449839828         449868744         449897750        
449926609         449955517         449985365   

436140115

     436392658         436644066         449515964         449546985        
449577014         449606870         449636786         449666445        
449695915         449725399         449754548         449783604        
449812528         449839836         449868751         449897768        
449926617         449955525         449985373   

436140164

     436392740         436644108         449515972         449546993        
449577022         449606888         449636794         449666452        
449695923         449725407         449754555         449783612        
449812536         449839844         449868769         449897776        
449926625         449955533         449985381   

436140503

     436393037         436644363         449515980         449547009        
449577030         449606896         449636802         449666478        
449695931         449725415         449754563         449783620        
449812544         449839851         449868777         449897784        
449926633         449955541         449985407   

436140552

     436393193         436644504         449515998         449547017        
449577048         449606912         449636810         449666486        
449695949         449725423         449754571         449783638        
449812551         449839869         449868785         449897792        
449926641         449955558         449985431   

436140602

     436393276         436644546         449516004         449547025        
449577063         449606920         449636836         449666494        
449695956         449725431         449754589         449783646        
449812569         449839877         449868793         449897800        
449926658         449955566         449985449   

436140628

     436393441         436644611         449516012         449547033        
449577071         449606938         449636844         449666502        
449695964         449725449         449754597         449783653        
449812577         449839885         449868801         449897818        
449926666         449955574         449985464   

436140800

     436393508         436644900         449516038         449547041        
449577089         449606946         449636851         449666510        
449695972         449725456         449754605         449783661        
449812585         449839893         449868819         449897826        
449926674         449955582         449985480   

436140818

     436393524         436644918         449516046         449547058        
449577097         449606953         449636869         449666536        
449695980         449725464         449754613         449783679        
449812593         449839901         449868827         449897834        
449926682         449955590         449985498   

436140933

     436393573         436644967         449516053         449547066        
449577105         449606961         449636877         449666544        
449695998         449725472         449754621         449783687        
449812601         449839919         449868835         449897842        
449926690         449955608         449985506   

436141956

     436393623         436645014         449516079         449547074        
449577113         449606979         449636885         449666551        
449696004         449725480         449754639         449783695        
449812619         449839927         449868843         449897859        
449926708         449955616         449985514   

436141964

     436393631         436645121         449516087         449547082        
449577121         449606987         449636893         449666569        
449696012         449725498         449754647         449783703        
449812627         449839935         449868850         449897867        
449926716         449955624         449985530   

436142020

     436393664         436645238         449516103         449547090        
449577139         449606995         449636901         449666577        
449696020         449725506         449754654         449783711        
449812635         449839943         449868868         449897875        
449926724         449955632         449985548   

436142152

     436393706         436645402         449516111         449547108        
449577147         449607001         449636919         449666585        
449696038         449725514         449754662         449783729        
449812643         449839950         449868876         449897883        
449926732         449955640         449985563   

436142178

     436393730         436645493         449516129         449547116        
449577154         449607019         449636927         449666593        
449696046         449725522         449754670         449783737        
449812650         449839968         449868884         449897891        
449926740         449955657         449985597   

436142236

     436393771         436645501         449516137         449547124        
449577162         449607027         449636935         449666601        
449696053         449725530         449754688         449783745        
449812668         449839976         449868892         449897909        
449926757         449955665         449985605   

436142301

     436393862         436645618         449516145         449547132        
449577170         449607035         449636943         449666619        
449696061         449725548         449754696         449783752        
449812676         449839984         449868900         449897917        
449926765         449955673         449985613   

436142376

     436393870         436645923         449516152         449547140        
449577188         449607043         449636950         449666627        
449696079         449725555         449754704         449783760        
449812684         449839992         449868918         449897925        
449926773         449955681         449985621   

436142483

     436393912         436646087         449516160         449547157        
449577196         449607050         449636968         449666635        
449696087         449725563         449754712         449783778        
449812692         449840008         449868926         449897933        
449926781         449955699         449985662   

436142558

     436393920         436646103         449516178         449547165        
449577204         449607068         449636976         449666643        
449696095         449725571         449754720         449783786        
449812700         449840016         449868934         449897941        
449926799         449955707         449985688   

436142582

     436393987         436646160         449516186         449547173        
449577212         449607076         449636984         449666650        
449696103         449725589         449754738         449783794        
449812718         449840024         449868942         449897958        
449926807         449955715         449985704   

436142657

     436394050         436646178         449516194         449547181        
449577220         449607084         449637008         449666668        
449696111         449725597         449754746         449783802        
449812726         449840032         449868959         449897966        
449926815         449955723         449985720   

436142665

     436394126         436646186         449516202         449547199        
449577238         449607092         449637016         449666676        
449696129         449725605         449754753         449783810        
449812734         449840040         449868967         449897974        
449926823         449955731         449985753   

436142988

     436394258         436646228         449516228         449547207        
449577246         449607100         449637024         449666684        
449696137         449725613         449754761         449783828        
449812742         449840057         449868975         449897982        
449926831         449955749         449985761   

436143028

     436394381         436646244         449516236         449547215        
449577253         449607118         449637032         449666692        
449696145         449725621         449754779         449783836        
449812759         449840065         449868983         449897990        
449926849         449955756         449985787   

436143036

     436394605         436646335         449516244         449547223        
449577261         449607126         449637040         449666700        
449696152         449725639         449754787         449783844        
449812767         449840073         449868991         449898006        
449926856         449955764         449985795   

436143077

     436394662         436646426         449516251         449547231        
449577279         449607134         449637057         449666718        
449696160         449725647         449754795         449783851        
449812775         449840081         449869007         449898014        
449926864         449955772         449985803   

436143085

     436394910         436646467         449516269         449547249        
449577287         449607142         449637065         449666726        
449696178         449725654         449754803         449783869        
449812783         449840099         449869015         449898022        
449926872         449955780         449985811   

436143101

     436394951         436646574         449516277         449547256        
449577295         449607159         449637073         449666734        
449696186         449725662         449754811         449783877        
449812791         449840107         449869023         449898030        
449926880         449955798         449985829   

436143127

     436394985         436646582         449516285         449547264        
449577303         449607175         449637081         449666742        
449696194         449725670         449754829         449783885        
449812809         449840115         449869031         449898048        
449926898         449955806         449985837   

436143374

     436395024         436646590         449516293         449547272        
449577311         449607183         449637099         449666759        
449696202         449725688         449754837         449783893        
449812817         449840123         449869049         449898055        
449926906         449955814         449985845   

436143473

     436395123         436646707         449516301         449547298        
449577329         449607191         449637107         449666767        
449696210         449725696         449754845         449783901        
449812825         449840131         449869056         449898063        
449926914         449955822         449985852   

436143481

     436395180         436646780         449516319         449547306        
449577337         449607209         449637115         449666775        
449696228         449725704         449754852         449783919        
449812833         449840149         449869064         449898071        
449926922         449955830         449985878   

436143556

     436395230         436647929         449516327         449547314        
449577345         449607217         449637123         449666783        
449696236         449725712         449754860         449783927        
449812841         449840156         449869072         449898089        
449926930         449955848         449985886   

436143572

     436395370         436647952         449516335         449547322        
449577352         449607225         449637131         449666791        
449696244         449725720         449754878         449783935        
449812858         449840164         449869080         449898097        
449926948         449955855         449985894   

436143622

     436395578         436648026         449516343         449547330        
449577360         449607233         449637149         449666809        
449696251         449725738         449754886         449783943        
449812866         449840172         449869098         449898105        
449926955         449955863         449985902   

436143689

     436395628         436648182         449516350         449547348        
449577378         449607241         449637156         449666817        
449696269         449725746         449754894         449783950        
449812874         449840180         449869106         449898113        
449926963         449955871         449985928   

436143697

     436395743         436648190         449516368         449547355        
449577386         449607258         449637164         449666825        
449696277         449725753         449754902         449783968        
449812882         449840198         449869114         449898121        
449926971         449955889         449985936   

436143994

     436395750         436648406         449516376         449547363        
449577394         449607266         449637172         449666833        
449696285         449725761         449754910         449783976        
449812890         449840206         449869122         449898139        
449926989         449955897         449985969   

436144083

     436395875         436648414         449516392         449547371        
449577402         449607274         449637180         449666841        
449696293         449725779         449754928         449783984        
449812908         449840214         449869130         449898147        
449926997         449955905         449985977   

436144182

     436395883         436648448         449516400         449547389        
449577410         449607282         449637198         449666858        
449696301         449725787         449754936         449783992        
449812916         449840222         449869148         449898154        
449927003         449955913         449985993   

436144208

     436395891         436648489         449516418         449547397        
449577428         449607290         449637206         449666866        
449696319         449725795         449754944         449784008        
449812924         449840230         449869155         449898162        
449927011         449955921         449986009   

436144224

     436395925         436648547         449516426         449547405        
449577436         449607308         449637214         449666882        
449696327         449725803         449754951         449784016        
449812932         449840248         449869163         449898170        
449927029         449955939         449986017   

436144273

     436395990         436649123         449516434         449547413        
449577444         449607316         449637222         449666890        
449696335         449725811         449754969         449784024        
449812940         449840255         449869171         449898188        
449927037         449955947         449986025   

436144588

     436396162         436649263         449516442         449547421        
449577451         449607324         449637230         449666908        
449696343         449725829         449754977         449784032        
449812957         449840263         449869189         449898196        
449927045         449955954         449986041   

436144596

     436396212         436649321         449516459         449547439        
449577469         449607332         449637248         449666916        
449696350         449725837         449754985         449784040        
449812965         449840271         449869197         449898204        
449927052         449955962         449986058   

436146146

     436396303         436649347         449516467         449547447        
449577477         449607340         449637255         449666924        
449696368         449725845         449754993         449784057        
449812973         449840289         449869205         449898212        
449927060         449955970         449986074   

436146237

     436396337         436649404         449516483         449547454        
449577485         449607357         449637263         449666932        
449696376         449725852         449755008         449784065        
449812981         449840297         449869213         449898220        
449927078         449955988         449986090   

436146302

     436396410         436649461         449516491         449547462        
449577493         449607365         449637271         449666940        
449696384         449725860         449755016         449784073        
449812999         449840305         449869221         449898238        
449927086         449955996         449986108   

436146328

     436396428         436649487         449516509         449547470        
449577501         449607373         449637289         449666957        
449696392         449725878         449755024         449784081        
449813005         449840313         449869239         449898246        
449927094         449956002         449986124   

436146377

     436396451         436649610         449516533         449547488        
449577527         449607381         449637297         449666965        
449696418         449725886         449755032         449784099        
449813013         449840321         449869247         449898253        
449927102         449956010         449986132   

436146427

     436396592         436649636         449516541         449547496        
449577535         449607399         449637305         449666973        
449696426         449725894         449755040         449784107        
449813021         449840339         449869254         449898261        
449927110         449956028         449986165   

436146443

     436396600         436649784         449516558         449547504        
449577550         449607407         449637313         449666981        
449696434         449725902         449755057         449784115        
449813039         449840347         449869262         449898279        
449927128         449956036         449986173   

 

SCH-A-30



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436146567

     436396709         436649834         449516566         449547512        
449577568         449607415         449637321         449666999        
449696459         449725910         449755065         449784123        
449813047         449840354         449869270         449898287        
449927136         449956044         449986181   

436146583

     436396725         436649859         449516574         449547520        
449577576         449607431         449637339         449667005        
449696467         449725928         449755073         449784131        
449813054         449840362         449869288         449898295        
449927144         449956051         449986199   

436146708

     436396741         436649933         449516582         449547538        
449577584         449607449         449637347         449667013        
449696475         449725936         449755081         449784149        
449813062         449840370         449869296         449898303        
449927151         449956069         449986207   

436146906

     436396865         436650014         449516590         449547546        
449577592         449607456         449637354         449667021        
449696483         449725944         449755099         449784156        
449813070         449840388         449869304         449898311        
449927169         449956077         449986215   

436146955

     436397186         436650063         449516608         449547553        
449577600         449607464         449637362         449667039        
449696491         449725951         449755107         449784164        
449813088         449840396         449869312         449898329        
449927177         449956085         449986223   

436147045

     436397244         436650105         449516616         449547561        
449577618         449607472         449637370         449667047        
449696509         449725969         449755115         449784172        
449813096         449840404         449869320         449898337        
449927185         449956093         449986231   

436147151

     436397285         436650147         449516624         449547579        
449577626         449607480         449637388         449667054        
449696517         449725977         449755123         449784180        
449813112         449840412         449869338         449898345        
449927193         449956101         449986249   

436147219

     436397335         436650170         449516632         449547587        
449577634         449607498         449637396         449667062        
449696525         449725985         449755131         449784198        
449813120         449840420         449869346         449898352        
449927201         449956119         449986256   

436147268

     436397368         436650295         449516640         449547595        
449577642         449607506         449637404         449667070        
449696533         449725993         449755149         449784206        
449813138         449840438         449869353         449898360        
449927219         449956127         449986264   

436147342

     436397384         436650303         449516657         449547603        
449577659         449607514         449637412         449667088        
449696541         449726009         449755156         449784214        
449813146         449840446         449869361         449898378        
449927227         449956135         449986298   

436147516

     436397434         436650311         449516665         449547611        
449577667         449607522         449637420         449667096        
449696558         449726017         449755164         449784222        
449813153         449840453         449869379         449898386        
449927235         449956143         449986314   

436147532

     436397442         436650352         449516673         449547629        
449577675         449607530         449637438         449667104        
449696566         449726025         449755172         449784230        
449813161         449840461         449869387         449898394        
449927243         449956150         449986322   

436147623

     436397541         436650568         449516681         449547637        
449577683         449607548         449637453         449667112        
449696574         449726033         449755180         449784248        
449813179         449840479         449869395         449898402        
449927250         449956168         449986330   

436147656

     436397608         436650592         449516699         449547645        
449577691         449607555         449637461         449667120        
449696582         449726058         449755198         449784255        
449813187         449840487         449869403         449898410        
449927268         449956176         449986355   

436147722

     436397772         436650618         449516707         449547652        
449577717         449607563         449637479         449667138        
449696608         449726066         449755206         449784263        
449813195         449840495         449869411         449898436        
449927276         449956184         449986363   

436147748

     436397806         436650626         449516715         449547660        
449577725         449607571         449637487         449667146        
449696616         449726074         449755214         449784271        
449813203         449840503         449869429         449898444        
449927284         449956192         449986371   

436147805

     436398002         436650634         449516731         449547686        
449577733         449607589         449637495         449667153        
449696624         449726082         449755222         449784289        
449813211         449840511         449869437         449898451        
449927292         449956200         449986389   

436147854

     436398135         436650675         449516749         449547694        
449577741         449607597         449637503         449667161        
449696632         449726090         449755230         449784297        
449813229         449840529         449869445         449898469        
449927300         449956218         449986405   

436147888

     436398150         436650816         449516756         449547702        
449577766         449607613         449637529         449667179        
449696640         449726108         449755248         449784305        
449813237         449840537         449869452         449898477        
449927318         449956226         449986413   

436147979

     436398176         436650824         449516764         449547710        
449577774         449607621         449637537         449667187        
449696657         449726116         449755255         449784313        
449813245         449840545         449869460         449898485        
449927326         449956234         449986421   

436148035

     436398382         436652002         449516780         449547728        
449577782         449607639         449637545         449667195        
449696673         449726124         449755263         449784321        
449813252         449840552         449869478         449898501        
449927334         449956242         449986439   

436148100

     436398499         436652010         449516798         449547736        
449577790         449607647         449637552         449667203        
449696681         449726132         449755271         449784339        
449813260         449840560         449869486         449898519        
449927342         449956259         449986447   

436148126

     436398531         436652127         449516806         449547744        
449577808         449607662         449637560         449667211        
449696699         449726140         449755289         449784347        
449813278         449840578         449869494         449898527        
449927359         449956267         449986454   

436148225

     436398572         436652234         449516814         449547751        
449577816         449607670         449637578         449667229        
449696707         449726157         449755297         449784354        
449813286         449840586         449869502         449898535        
449927367         449956275         449986462   

436148415

     436398614         436652242         449516822         449547769        
449577824         449607688         449637586         449667237        
449696715         449726165         449755305         449784362        
449813294         449840594         449869510         449898543        
449927375         449956283         449986470   

436148530

     436398622         436652382         449516848         449547777        
449577832         449607696         449637594         449667245        
449696723         449726173         449755313         449784370        
449813302         449840602         449869528         449898550        
449927383         449956291         449986504   

436148548

     436398689         436652390         449516855         449547793        
449577840         449607704         449637602         449667252        
449696731         449726181         449755321         449784388        
449813310         449840610         449869536         449898568        
449927391         449956309         449986512   

436148597

     436398705         436652408         449516863         449547819        
449577857         449607712         449637610         449667260        
449696749         449726199         449755339         449784396        
449813328         449840628         449869544         449898576        
449927409         449956317         449986520   

436148803

     436398770         436652432         449516871         449547827        
449577865         449607720         449637628         449667278        
449696756         449726207         449755347         449784404        
449813336         449840636         449869551         449898584        
449927417         449956325         449986538   

436148902

     436398820         436652473         449516889         449547835        
449577873         449607738         449637636         449667286        
449696764         449726215         449755354         449784412        
449813344         449840644         449869569         449898592        
449927425         449956333         449986546   

436148977

     436398879         436652481         449516897         449547843        
449577881         449607746         449637644         449667294        
449696772         449726223         449755362         449784420        
449813351         449840651         449869577         449898600        
449927433         449956341         449986553   

436149017

     436398895         436652598         449516905         449547850        
449577899         449607753         449637651         449667302        
449696780         449726231         449755370         449784438        
449813369         449840669         449869585         449898618        
449927441         449956358         449986579   

436149124

     436399117         436652614         449516913         449547868        
449577907         449607761         449637669         449667310        
449696798         449726249         449755388         449784446        
449813377         449840677         449869593         449898626        
449927458         449956366         449986595   

436149140

     436399349         436652630         449516921         449547876        
449577915         449607779         449637677         449667328        
449696806         449726256         449755396         449784453        
449813385         449840685         449869601         449898634        
449927466         449956374         449986603   

436149223

     436399901         436652648         449516939         449547884        
449577923         449607787         449637685         449667336        
449696814         449726264         449755404         449784461        
449813393         449840693         449869619         449898642        
449927482         449956382         449986629   

436149520

     436400352         436652671         449516947         449547892        
449577931         449607795         449637693         449667344        
449696822         449726272         449755412         449784479        
449813401         449840701         449869627         449898659        
449927490         449956390         449986637   

436149603

     436400923         436652762         449516954         449547900        
449577949         449607803         449637701         449667351        
449696830         449726280         449755420         449784487        
449813419         449840719         449869635         449898667        
449927508         449956408         449986645   

436149769

     436400972         436652770         449516970         449547918        
449577956         449607811         449637719         449667369        
449696848         449726298         449755438         449784495        
449813427         449840727         449869643         449898675        
449927516         449956416         449986652   

436149819

     436401046         436653026         449516988         449547926        
449577964         449607829         449637727         449667377        
449696871         449726306         449755453         449784511        
449813435         449840735         449869650         449898683        
449927524         449956424         449986660   

436149868

     436401103         436653075         449516996         449547934        
449577972         449607837         449637735         449667385        
449696889         449726314         449755461         449784529        
449813443         449840743         449869668         449898691        
449927532         449956432         449986686   

436150007

     436401137         436653125         449517010         449547942        
449577980         449607845         449637743         449667393        
449696897         449726322         449755479         449784537        
449813450         449840750         449869676         449898709        
449927540         449956440         449986694   

436150015

     436401202         436653240         449517028         449547959        
449577998         449607852         449637750         449667401        
449696905         449726330         449755487         449784545        
449813468         449840768         449869684         449898717        
449927557         449956457         449986710   

436150122

     436401236         436653422         449517036         449547967        
449578004         449607860         449637768         449667419        
449696913         449726348         449755495         449784560        
449813476         449840776         449869692         449898725        
449927565         449956465         449986736   

436150171

     436401269         436653489         449517044         449547975        
449578012         449607878         449637776         449667427        
449696921         449726355         449755503         449784578        
449813484         449840784         449869718         449898733        
449927573         449956473         449986744   

436150288

     436401285         436653497         449517051         449547991        
449578020         449607886         449637784         449667435        
449696939         449726363         449755511         449784586        
449813492         449840792         449869726         449898741        
449927581         449956481         449986751   

436150411

     436401319         436653570         449517069         449548007        
449578038         449607894         449637792         449667443        
449696947         449726371         449755529         449784594        
449813500         449840800         449869734         449898758        
449927599         449956499         449986769   

436150551

     436401400         436653612         449517077         449548015        
449578046         449607902         449637800         449667450        
449696954         449726389         449755537         449784602        
449813518         449840818         449869742         449898766        
449927607         449956507         449986777   

436150601

     436401418         436653950         449517085         449548023        
449578053         449607910         449637818         449667468        
449696962         449726397         449755545         449784610        
449813526         449840826         449869759         449898774        
449927615         449956515         449986785   

436150692

     436401442         436654057         449517093         449548031        
449578079         449607928         449637826         449667476        
449696970         449726405         449755552         449784628        
449813534         449840834         449869767         449898782        
449927623         449956523         449986793   

436150718

     436401533         436654073         449517101         449548056        
449578087         449607936         449637834         449667484        
449696988         449726413         449755560         449784636        
449813542         449840842         449869775         449898790        
449927631         449956531         449986801   

436150759

     436401558         436654107         449517119         449548064        
449578103         449607944         449637842         449667492        
449696996         449726421         449755578         449784644        
449813559         449840859         449869783         449898808        
449927649         449956549         449986819   

436150940

     436401707         436654123         449517135         449548072        
449578111         449607951         449637859         449667500        
449697002         449726439         449755586         449784651        
449813567         449840867         449869791         449898816        
449927656         449956556         449986843   

436151179

     436401814         436654156         449517143         449548080        
449578129         449607969         449637867         449667518        
449697010         449726447         449755594         449784669        
449813575         449840875         449869809         449898824        
449927664         449956564         449986868   

436151195

     436401822         436654206         449517150         449548098        
449578137         449607977         449637875         449667526        
449697028         449726454         449755602         449784677        
449813583         449840883         449869817         449898832        
449927672         449956572         449986876   

436151229

     436401830         436654339         449517168         449548114        
449578145         449607985         449637883         449667534        
449697036         449726470         449755610         449784685        
449813591         449840891         449869825         449898840        
449927680         449956580         449986892   

436151252

     436401848         436654503         449517176         449548122        
449578152         449607993         449637891         449667542        
449697044         449726488         449755628         449784693        
449813609         449840909         449869833         449898857        
449927698         449956598         449986900   

436151286

     436401921         436654644         449517192         449548130        
449578160         449608009         449637909         449667559        
449697051         449726496         449755636         449784701        
449813617         449840917         449869841         449898865        
449927706         449956606         449986918   

436151369

     436401939         436654651         449517200         449548155        
449578178         449608017         449637917         449667567        
449697069         449726504         449755651         449784719        
449813625         449840925         449869858         449898873        
449927714         449956614         449986926   

436151443

     436401947         436654750         449517218         449548163        
449578186         449608025         449637925         449667575        
449697077         449726512         449755669         449784727        
449813633         449840933         449869866         449898881        
449927722         449956622         449986934   

436151476

     436402044         436654826         449517242         449548171        
449578194         449608033         449637941         449667583        
449697085         449726520         449755677         449784735        
449813641         449840941         449869874         449898899        
449927730         449956630         449986942   

436151484

     436402184         436654867         449517259         449548189        
449578202         449608041         449637958         449667591        
449697093         449726538         449755685         449784743        
449813658         449840958         449869882         449898907        
449927748         449956648         449986975   

436151500

     436402325         436654941         449517267         449548197        
449578210         449608058         449637966         449667609        
449697101         449726546         449755693         449784750        
449813666         449840966         449869890         449898915        
449927755         449956655         449986983   

436151542

     436402333         436655039         449517275         449548205        
449578228         449608066         449637974         449667617        
449697119         449726553         449755701         449784768        
449813674         449840974         449869908         449898923        
449927763         449956663         449987031   

436151682

     436402358         436655195         449517283         449548213        
449578236         449608074         449637982         449667625        
449697127         449726561         449755719         449784776        
449813682         449840982         449869916         449898931        
449927771         449956671         449987049   

436151757

     436402531         436655377         449517291         449548221        
449578244         449608082         449637990         449667633        
449697135         449726579         449755727         449784784        
449813690         449840990         449869924         449898949        
449927789         449956689         449987056   

436151781

     436402564         436655450         449517309         449548239        
449578251         449608090         449638006         449667641        
449697143         449726587         449755735         449784792        
449813708         449841006         449869932         449898956        
449927797         449956697         449987064   

436151807

     436402663         436655542         449517317         449548247        
449578269         449608108         449638014         449667658        
449697150         449726595         449755743         449784800        
449813716         449841014         449869940         449898964        
449927805         449956705         449987072   

436152003

     436402671         436655674         449517325         449548254        
449578277         449608116         449638022         449667666        
449697168         449726603         449755750         449784818        
449813724         449841022         449869957         449898972        
449927813         449956713         449987114   

436152078

     436402705         436655716         449517333         449548262        
449578285         449608124         449638030         449667682        
449697176         449726611         449755768         449784826        
449813732         449841030         449869965         449898980        
449927821         449956721         449987122   

436152094

     436402820         436655823         449517341         449548270        
449578293         449608132         449638048         449667690        
449697184         449726629         449755776         449784834        
449813740         449841048         449869973         449898998        
449927839         449956739         449987130   

436152169

     436402895         436656011         449517358         449548288        
449578301         449608157         449638055         449667708        
449697192         449726637         449755784         449784842        
449813757         449841055         449869981         449899004        
449927847         449956747         449987148   

436152243

     436402929         436656045         449517366         449548296        
449578319         449608165         449638063         449667716        
449697200         449726645         449755792         449784859        
449813765         449841063         449870005         449899012        
449927854         449956754         449987155   

436152318

     436402937         436656110         449517374         449548304        
449578327         449608173         449638071         449667724        
449697218         449726652         449755800         449784867        
449813773         449841071         449870013         449899020        
449927862         449956762         449987171   

 

SCH-A-31



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436152409

     436402952         436656169         449517382         449548312        
449578335         449608181         449638089         449667732        
449697226         449726660         449755818         449784875        
449813781         449841089         449870021         449899038        
449927870         449956770         449987189   

436152474

     436402960         436656201         449517390         449548320        
449578343         449608199         449638097         449667740        
449697234         449726678         449755826         449784883        
449813799         449841097         449870039         449899046        
449927888         449956788         449987197   

436152607

     436403034         436656235         449517408         449548338        
449578350         449608207         449638105         449667757        
449697242         449726686         449755834         449784891        
449813807         449841105         449870047         449899053        
449927896         449956804         449987205   

436152649

     436403109         436656359         449517416         449548346        
449578368         449608215         449638113         449667765        
449697259         449726694         449755842         449784909        
449813815         449841113         449870054         449899061        
449927904         449956812         449987221   

436152656

     436403141         436656367         449517424         449548353        
449578376         449608223         449638121         449667773        
449697267         449726702         449755859         449784917        
449813823         449841121         449870062         449899079        
449927912         449956820         449987239   

436152722

     436403380         436656375         449517432         449548361        
449578392         449608231         449638139         449667781        
449697275         449726710         449755867         449784925        
449813831         449841139         449870070         449899087        
449927920         449956838         449987254   

436152748

     436403638         436656383         449517440         449548379        
449578400         449608249         449638147         449667799        
449697283         449726728         449755875         449784933        
449813849         449841147         449870088         449899095        
449927938         449956846         449987262   

436152755

     436403646         436656433         449517457         449548387        
449578426         449608264         449638154         449667807        
449697291         449726736         449755883         449784941        
449813856         449841154         449870096         449899103        
449927946         449956853         449987270   

436152813

     436403703         436656516         449517473         449548395        
449578434         449608272         449638162         449667815        
449697309         449726744         449755891         449784958        
449813864         449841162         449870104         449899111        
449927953         449956861         449987288   

436152839

     436405161         436656656         449517481         449548403        
449578442         449608280         449638170         449667823        
449697317         449726751         449755909         449784966        
449813872         449841170         449870112         449899129        
449927961         449956879         449987304   

436153035

     436405252         436656698         449517499         449548411        
449578459         449608298         449638188         449667831        
449697325         449726769         449755917         449784974        
449813880         449841188         449870120         449899137        
449927979         449956887         449987320   

436153068

     436405278         436656730         449517507         449548429        
449578467         449608306         449638196         449667849        
449697333         449726777         449755925         449784982        
449813898         449841196         449870138         449899145        
449927987         449956895         449987338   

436153241

     436405682         436656755         449517515         449548437        
449578475         449608314         449638204         449667856        
449697341         449726785         449755933         449784990        
449813906         449841204         449870146         449899152        
449927995         449956903         449987353   

436153308

     436405732         436656847         449517531         449548445        
449578483         449608330         449638212         449667864        
449697358         449726793         449755941         449785005        
449813914         449841212         449870153         449899160        
449928001         449956911         449987361   

436153324

     436405914         436656870         449517549         449548460        
449578491         449608348         449638220         449667872        
449697366         449726801         449755958         449785013        
449813922         449841220         449870161         449899178        
449928019         449956929         449987395   

436153332

     436405963         436656888         449517556         449548478        
449578509         449608355         449638238         449667880        
449697374         449726819         449755966         449785021        
449813930         449841238         449870179         449899186        
449928027         449956937         449987403   

436153340

     436406003         436657290         449517564         449548486        
449578517         449608363         449638246         449667898        
449697382         449726827         449755974         449785039        
449813948         449841246         449870187         449899194        
449928035         449956945         449987411   

436153415

     436406128         436657498         449517572         449548494        
449578525         449608371         449638253         449667906        
449697390         449726835         449755982         449785047        
449813955         449841253         449870195         449899202        
449928043         449956952         449987429   

436153647

     436406193         436657514         449517580         449548502        
449578533         449608389         449638261         449667914        
449697408         449726843         449755990         449785054        
449813963         449841261         449870203         449899210        
449928050         449956960         449987437   

436153712

     436406284         436657548         449517598         449548510        
449578541         449608397         449638279         449667922        
449697416         449726850         449756006         449785062        
449813971         449841279         449870211         449899228        
449928068         449956978         449987445   

436153720

     436406359         436657555         449517606         449548528        
449578558         449608405         449638287         449667930        
449697424         449726868         449756014         449785070        
449813989         449841287         449870229         449899236        
449928076         449956986         449987452   

436153738

     436406557         436657621         449517614         449548536        
449578566         449608413         449638295         449667948        
449697440         449726876         449756022         449785088        
449813997         449841295         449870245         449899244        
449928084         449956994         449987460   

436153787

     436406573         436657647         449517622         449548544        
449578574         449608421         449638303         449667955        
449697457         449726884         449756030         449785096        
449814003         449841303         449870252         449899251        
449928092         449957000         449987478   

436153795

     436406706         436657761         449517648         449548551        
449578582         449608439         449638311         449667963        
449697465         449726892         449756048         449785104        
449814011         449841311         449870260         449899269        
449928100         449957018         449987494   

436153860

     436406789         436657902         449517663         449548569        
449578590         449608447         449638329         449667971        
449697473         449726900         449756055         449785112        
449814029         449841329         449870278         449899277        
449928118         449957026         449987510   

436153928

     436406896         436657944         449517689         449548577        
449578608         449608454         449638337         449667989        
449697481         449726918         449756063         449785138        
449814037         449841337         449870286         449899285        
449928126         449957034         449987536   

436154009

     436406904         436658058         449517697         449548585        
449578616         449608470         449638345         449667997        
449697499         449726926         449756071         449785146        
449814045         449841345         449870294         449899293        
449928134         449957042         449987544   

436154157

     436406961         436658082         449517705         449548593        
449578624         449608488         449638352         449668003        
449697507         449726934         449756089         449785153        
449814052         449841352         449870302         449899301        
449928142         449957059         449987551   

436154199

     436407043         436658132         449517713         449548601        
449578632         449608496         449638360         449668011        
449697515         449726942         449756097         449785161        
449814060         449841360         449870310         449899319        
449928159         449957067         449987569   

436154280

     436407183         436658165         449517721         449548619        
449578640         449608504         449638378         449668029        
449697523         449726959         449756105         449785179        
449814078         449841378         449870328         449899327        
449928167         449957075         449987577   

436154421

     436407217         436658249         449517739         449548627        
449578657         449608512         449638386         449668037        
449697531         449726967         449756113         449785187        
449814086         449841386         449870336         449899335        
449928175         449957083         449987593   

436154439

     436407290         436658504         449517754         449548635        
449578665         449608538         449638394         449668045        
449697549         449726975         449756139         449785195        
449814094         449841394         449870344         449899343        
449928191         449957091         449987619   

436154447

     436407357         436658561         449517762         449548643        
449578673         449608546         449638402         449668052        
449697556         449726983         449756147         449785203        
449814102         449841402         449870351         449899350        
449928209         449957109         449987627   

436154587

     436407365         436658942         449517770         449548650        
449578681         449608561         449638410         449668060        
449697564         449726991         449756154         449785211        
449814110         449841410         449870369         449899368        
449928217         449957117         449987650   

436154660

     436407399         436658967         449517788         449548668        
449578699         449608579         449638428         449668078        
449697572         449727007         449756162         449785229        
449814128         449841428         449870377         449899376        
449928225         449957125         449987668   

436154678

     436407530         436659098         449517796         449548676        
449578707         449608587         449638436         449668086        
449697580         449727015         449756170         449785237        
449814136         449841436         449870385         449899384        
449928233         449957133         449987684   

436154694

     436407779         436659148         449517804         449548684        
449578715         449608595         449638444         449668094        
449697598         449727023         449756188         449785245        
449814144         449841444         449870393         449899392        
449928241         449957141         449987700   

436154702

     436407787         436659254         449517812         449548692        
449578723         449608603         449638451         449668102        
449697606         449727031         449756196         449785252        
449814151         449841451         449870401         449899400        
449928258         449957158         449987718   

436154918

     436407803         436659312         449517820         449548700        
449578731         449608611         449638469         449668110        
449697614         449727049         449756204         449785260        
449814169         449841469         449870419         449899418        
449928266         449957166         449987759   

436154926

     436407878         436659379         449517846         449548726        
449578749         449608629         449638477         449668128        
449697622         449727056         449756212         449785278        
449814177         449841477         449870427         449899426        
449928274         449957174         449987775   

436155022

     436407902         436659460         449517853         449548734        
449578756         449608637         449638485         449668136        
449697630         449727064         449756220         449785286        
449814185         449841485         449870435         449899434        
449928282         449957182         449987783   

436155048

     436408017         436659478         449517861         449548742        
449578764         449608645         449638493         449668144        
449697648         449727072         449756238         449785294        
449814193         449841493         449870443         449899442        
449928290         449957190         449987825   

436155063

     436408082         436659502         449517879         449548759        
449578772         449608652         449638501         449668151        
449697655         449727080         449756246         449785302        
449814201         449841501         449870450         449899459        
449928308         449957208         449987833   

436155261

     436408165         436659510         449517887         449548767        
449578780         449608660         449638519         449668169        
449697663         449727098         449756253         449785310        
449814219         449841519         449870468         449899467        
449928316         449957216         449987841   

436155311

     436408181         436659536         449517895         449548775        
449578798         449608678         449638527         449668177        
449697671         449727106         449756261         449785328        
449814227         449841527         449870476         449899475        
449928324         449957224         449987858   

436155352

     436408272         436659577         449517903         449548783        
449578806         449608686         449638535         449668185        
449697689         449727114         449756279         449785336        
449814235         449841535         449870484         449899483        
449928332         449957232         449987866   

436155428

     436408322         436659940         449517960         449548791        
449578814         449608694         449638543         449668193        
449697697         449727122         449756287         449785344        
449814243         449841543         449870492         449899491        
449928340         449957240         449987874   

436155444

     436408413         436660989         449517978         449548809        
449578822         449608702         449638550         449668201        
449697705         449727130         449756295         449785351        
449814250         449841550         449870500         449899509        
449928357         449957257         449987882   

436155519

     436408496         436661201         449517986         449548817        
449578830         449608710         449638568         449668219        
449697713         449727148         449756303         449785369        
449814268         449841568         449870518         449899517        
449928365         449957265         449987908   

436155717

     436408538         436661219         449517994         449548825        
449578848         449608728         449638576         449668227        
449697721         449727155         449756311         449785377        
449814276         449841576         449870526         449899525        
449928373         449957273         449987916   

436155790

     436408587         436661227         449518000         449548833        
449578855         449608736         449638584         449668235        
449697739         449727163         449756329         449785385        
449814284         449841584         449870534         449899533        
449928381         449957281         449987932   

436155816

     436408629         436661326         449518026         449548841        
449578863         449608744         449638592         449668243        
449697747         449727171         449756337         449785393        
449814292         449841592         449870542         449899541        
449928399         449957299         449987957   

436155923

     436408785         436661425         449518034         449548858        
449578871         449608751         449638600         449668250        
449697754         449727189         449756345         449785401        
449814300         449841600         449870559         449899558        
449928407         449957307         449987973   

436156087

     436408876         436661433         449518042         449548866        
449578889         449608769         449638618         449668268        
449697762         449727197         449756352         449785419        
449814318         449841618         449870567         449899566        
449928415         449957315         449987999   

436156111

     436408967         436661508         449518059         449548874        
449578897         449608777         449638626         449668276        
449697770         449727205         449756360         449785427        
449814326         449841626         449870575         449899574        
449928423         449957323         449988005   

436156145

     436409163         436661524         449518067         449548882        
449578905         449608785         449638634         449668284        
449697788         449727213         449756378         449785435        
449814334         449841634         449870583         449899582        
449928431         449957331         449988013   

436156186

     436409213         436661540         449518075         449548890        
449578913         449608793         449638642         449668292        
449697796         449727221         449756386         449785443        
449814342         449841642         449870591         449899590        
449928449         449957349         449988021   

436156194

     436409262         436661664         449518083         449548908        
449578921         449608801         449638667         449668300        
449697804         449727239         449756394         449785450        
449814359         449841659         449870609         449899608        
449928456         449957356         449988039   

436156228

     436409379         436662001         449518091         449548916        
449578939         449608819         449638675         449668318        
449697812         449727247         449756402         449785468        
449814367         449841667         449870617         449899616        
449928464         449957364         449988047   

436156251

     436409387         436662019         449518109         449548924        
449578954         449608827         449638683         449668326        
449697820         449727254         449756410         449785476        
449814375         449841675         449870625         449899624        
449928472         449957372         449988054   

436156327

     436409395         436662043         449518117         449548932        
449578962         449608835         449638691         449668334        
449697838         449727262         449756428         449785484        
449814383         449841683         449870633         449899632        
449928480         449957380         449988062   

436156392

     436409452         436662084         449518125         449548940        
449578970         449608843         449638709         449668342        
449697846         449727270         449756436         449785492        
449814391         449841691         449870641         449899640        
449928498         449957398         449988070   

436156400

     436409544         436662183         449518133         449548957        
449578988         449608850         449638717         449668359        
449697853         449727288         449756444         449785500        
449814409         449841709         449870658         449899657        
449928506         449957406         449988096   

436156418

     436409627         436662209         449518141         449548965        
449578996         449608868         449638725         449668367        
449697861         449727296         449756451         449785518        
449814417         449841717         449870666         449899665        
449928514         449957414         449988120   

436156467

     436409684         436662274         449518166         449548973        
449579002         449608876         449638733         449668375        
449697879         449727304         449756469         449785526        
449814425         449841725         449870674         449899673        
449928522         449957422         449988146   

436156590

     436410039         436662332         449518174         449548981        
449579010         449608884         449638741         449668383        
449697887         449727312         449756477         449785534        
449814433         449841733         449870682         449899681        
449928530         449957430         449988153   

436156640

     436410062         436662456         449518182         449548999        
449579028         449608892         449638758         449668391        
449697895         449727320         449756485         449785542        
449814441         449841741         449870690         449899699        
449928548         449957448         449988179   

436156780

     436410146         436662589         449518190         449549005        
449579036         449608900         449638766         449668409        
449697903         449727338         449756493         449785559        
449814458         449841758         449870708         449899707        
449928563         449957455         449988187   

436156954

     436410195         436662597         449518208         449549013        
449579044         449608918         449638774         449668417        
449697911         449727346         449756501         449785567        
449814466         449841766         449870716         449899715        
449928571         449957463         449988195   

436156970

     436410211         436662639         449518224         449549021        
449579051         449608926         449638782         449668425        
449697929         449727353         449756519         449785575        
449814474         449841774         449870724         449899723        
449928589         449957471         449988203   

436156996

     436410229         436663702         449518232         449549039        
449579069         449608934         449638790         449668433        
449697937         449727361         449756527         449785583        
449814482         449841782         449870732         449899731        
449928597         449957489         449988211   

436157150

     436410286         436663769         449518257         449549047        
449579077         449608942         449638808         449668441        
449697945         449727379         449756535         449785591        
449814490         449841790         449870740         449899749        
449928605         449957497         449988237   

436157218

     436410336         436663819         449518273         449549054        
449579085         449608959         449638816         449668458        
449697952         449727387         449756543         449785609        
449814508         449841808         449870757         449899756        
449928613         449957505         449988245   

 

SCH-A-32



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

436157283

     436410344         436663835         449518281         449549062        
449579093         449608967         449638824         449668466        
449697960         449727395         449756550         449785617        
449814516         449841816         449870765         449899764        
449928621         449957513         449988260   

436157473

     436410427         436663892         449518299         449549070        
449579101         449608975         449638832         449668474        
449697978         449727403         449756568         449785625        
449814524         449841824         449870773         449899772        
449928639         449957521         449988278   

436157606

     436410443         436664015         449518307         449549088        
449579119         449608983         449638840         449668482        
449697986         449727411         449756576         449785633        
449814532         449841832         449870799         449899780        
449928647         449957539         449988286   

436157614

     436410492         436664056         449518315         449549096        
449579127         449608991         449638857         449668490        
449698000         449727429         449756584         449785641        
449814540         449841840         449870807         449899798        
449928654         449957547         449988310   

436158828

     436410500         436664064         449518323         449549104        
449579135         449609007         449638865         449668508        
449698018         449727437         449756592         449785658        
449814557         449841857         449870815         449899806        
449928662         449957554         449988328   

436158992

     436410559         436664122         449518349         449549112        
449579143         449609015         449638873         449668516        
449698026         449727445         449756600         449785666        
449814565         449841865         449870823         449899814        
449928670         449957562         449988336   

436159032

     436410567         436664270         449518356         449549120        
449579150         449609023         449638881         449668524        
449698034         449727452         449756618         449785674        
449814573         449841873         449870831         449899822        
449928688         449957570         449988344   

436159131

     436410641         436664304         449518364         449549138        
449579168         449609031         449638899         449668532        
449698042         449727460         449756626         449785682        
449814581         449841881         449870849         449899830        
449928696         449957588         449988351   

436159156

     436410682         436664320         449518372         449549146        
449579176         449609049         449638907         449668540        
449698059         449727478         449756634         449785690        
449814599         449841899         449870856         449899848        
449928704         449957596         449988369   

436159404

     436410716         436664536         449518398         449549153        
449579184         449609056         449638915         449668557        
449698067         449727486         449756642         449785708        
449814607         449841907        